ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1992-09-11_JUD_01_ME_00_FR.txt. 11 SEPTEMBER 1992

JUDGMENT

LAND, ISLAND AND MARITIME FRONTIER DISPUTE
(EL SALVADCR/HONDURAS: NICARAGUA intervening)

DIFFÉREND FRONTALIER TERRESTRE, INSULAIRE
ET MARITIME

(EL SALVADOR/HONDURAS; NICARAGUA (intervenant))

11 SEPTEMBRE 1992
ARRET
351

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1992

11 septembre 1992

AFFAIRE DU DIFFÉREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME

(EL SALVADOR/HONDURAS; NICARAGUA (intervenant))

Instance introduite par compromis — Différend portant sur six secteurs ter-
restres de la frontière internationale et sur la situation juridique des îles et des
espaces maritimes à l'intérieur et à l'extérieur du golfe de Fonseca.

Frontières terrestres — Applicabilité et signification du principe d'uti possidetis
juris — Pertinence de certains «titres» — Lien entre les secteurs en litige et les
secteurs contigus de la frontière qui ont fait l'objet d’un accord — Utilisation de
particularités topographiques aux fins du tracé de frontières — Compromis et
traité général de paix de 1980 entre les Parties — Disposition du traité relative
aux «éléments de preuve et arguments de nature juridique, historique, humaine ou
autre, soumis à la Chambre par les Parties et admis en droit international », que la
Chambre doit prendre en considération — Signification qui doit être attribuée aux
titulos ejidales coloniaux espagnols — Pertinence des titres fonciers postérieurs
à l'indépendance — Rôle des effectivités — Considérations démographiques et
inégalité des ressources naturelles — Considérations de «contrôle effectif» du ter-
ritoire — Relations enire les titres et les effectivités — Date critique.

Premier secteur de la frontière terrestre — Interprétation de titres fonciers colo-
niaux espagnols — Effet de l'attribution, par les autorités coloniales espagnoles, à
une population d’une province, de droits sur des terres situées dans une autre
province — Question de savoir s'il peut être tenu compte de propositions ou de
concessions intervenues au cours de négociations — Question de savoir si l'acquies-
cement peut modifier la situation résultant de l'uti possidetis juris — Interpréta-
tion des documents de l'époque coloniale — Prétentions basées seulement sur des
effectivités — Pertinence des titres fonciers postérieurs à l'indépendance — Signifi-
cation d'une ligne frontière appropriée au regard de la topographie et convenue ad
referendum.

Deuxième secteur de la frontière terrestre — Interprétation des titres fonciers
coloniaux espagnols — Circonstances autorisant à s'appuyer sur des titres fonciers
postérieurs à l'indépendance — Interprétation de titre — Prétentions sur une zone
spécifique basées sur des effectivités.

1992
If septembre
Rôle général
n° 75

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 352

Troisième secteur de la frontière terrestre — Interprétation des titres fonciers
coloniaux espagnols — Interprétation de titres imbriqués — Impossibilité de conci-
lier tous les repères, distances et directions figurant dans les références — Ligne qui
concorde avec des particularités identifiables et corresponde aux distances indi-
quées — Pertinence des titres fonciers postérieurs à l'indépendance — Prétentions
basées seulement sur des effectivités.

Quatrième secteur de la frontière terrestre — Interprétation des titres fonciers
coloniaux espagnols et d’une décision judiciaire qui les concerne — Référence aux
négociations entre les Farties — Exposé par une Partie de son avis sur une question
de fait — Significatior de la reconnaissance par une Partie du fait que certaines
terres communales chevauchaient la frontière internationale — Prétention sur une
zone relevant des terres de la Couronne (tierras realengas) à l’époque coloniale —
Absence d'accord entre les Parties quant à l'emplacement du point terminal du
secteur de la frontière ayant fait l’objet d’un accord — Limites de la juridiction de
la Chambre — Absence d'éléments de preuve pour déterminer l’uti possidetis juris
sur une partie de la ligne — Application de l'équité infra legem — Prétentions
basées sur des effectivirés.

Cinquième secteur en litige de la frontière terrestre — Interprétation des titres
fonciers coloniaux espagnols — Prétentions basées sur des effectivités.

Sixième secteur en lüige de la frontière terrestre — Frontière coloniale constituée
par une rivière — Changement de cours de la rivière — Argument nouveau non
conforme avec l'historique du différend — Signification d’une carte et d’un arpen-
tage du XVIIE siècle — Pertinence des négociations passées — Ligne frontière
marquée par un cours d'eau ayant plusieurs embouchures.

Situation juridique des îles du golfe de Fonseca — Compétence de la Chambre
— Question de savoir quelles îles étaient en litige à la date du compromis — Droit
applicable au différend insulaire — Uti possidetis juris de 1821 — Les effectivités
coloniales en ce qui concerne les iles — Eléments de preuve de caractère fragmen-
taire et ambigu en faveur de l'application de l'uti possidetis juris — Recours à
d’autres éléments de preuve et arguments envisagés dans le compromis — Perti-
nence du comportement d’Etats nouvellement indépendants en tant qu’indication
de la frontière de l'uti possidetis juris — Acquiescement et absence de protestation.

Île d'El Tigre — Présence du Honduras dans l’île et administration de celle-ci
par cet Etat — Attitude d'El Salvador.

Iles de Meanguera et de Meanguerita — Historique du différend — Administra-
tion de Meanguera par El Salvador — Comportement révélateur d’un acquiesce-
ment.

Situation juridique des espaces maritimes — Question de savoir sila compétence
de la Chambre comprend la délimitation des espaces maritimes — Interprétation
du compromis — Sens ordinaire du texte dans son contexte — Détermination de
l'intention commune dans le compromis — Compétence et principe du consente-
ment.

Le golfe de Fonseca en tant que baie historique avec trois Etats riverains —
Régime historique particulier établi par la pratique — Arrêt rendu en 1917 par la
Cour de justice centraméricaine — Ceinture maritime littorale exclusive de 1 lieue
marine, autre ceinture pour l'exercice des droits d'inspection maritime, délimitation
maritime partielle de 1900 entre le Honduras et le Nicaragua — Uso inocente des
eaux du golfe — Souveraineté de trois Etats dans des eaux historiques — Conclu-
sion, dans l'arrêt de 1917, que les eaux historiques sont soumises à un condominio
(copropriété) — Statut juridique de l'arrêt de 1917 — Arrêt à prendre en compte
comme décision constituant un précédent pertinent d’un tribunal compétent et en
tant que moyen auxiliaire de détermination des règles de droit {article 38 du Statut)

5

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 353

— Conclusion de la Chambre selon laquelle les eaux du golfe autres que celles
situées à l'intérieur des ceintures maritimes de 3 milles, et les eaux délimitées en
1900, sont des eaux historiques et sujettes à la souveraineté conjointe des trois
Etats riverains — Thése hondurienne d'une communauté d'intérêts — Possibilité
ou nécessité de délimitation des eaux.

Ligne de fermeture du golfe — Question de savoir si cette ligne constitue aussi
une ligne de base ou non — Les eaux du golfe sont des eaux intérieures sujettes à
un régime spécial et particulier — Souveraineté conjointe et droits de passage —
Délimitation de 1900 entre le Honduras et le Nicaragua acceptée par El Salvador
— Signification du condominio (copropriété) pour une délimitation — Existence
de droits du Honduras dans les eaux situées à la ligne de fermeture.

Eaux extérieures au golfe — Application des concepts modernes du droit de la
mer — Mer territoriale — La ligne de fermeture d'une baie historique constitue la
ligne de base de la mer territoriale — Droits du Honduras sur les eaux océaniques
en dehors du golfe — Les trois souverains en commun sur les eaux en deçà de la
ligne de fermeture du golfe ont, au-delà de cette ligne, des droits à une mer terri-
toriale, à un plateau continental et à une zone économique exclusive — Le choix
entre le maintien de la situation ou une délimitation appartient aux trois Etats inté-
ressés.

Intervention en vertu de l'article 62 du Statut de la Cour — Effet de l'arrêt sur
l'Etat admis à intervenir en tant que non partie à l'instance — Effet éventuel d'une
déclaration unilatérale d'intention d'être ainsi lié.

Invitation adressée à la Chambre relative à l'établissement des preuves sur les
lieux (articles 66 et 67 du Règlement de la Cour) — Demande d'autorisation de
produire des documents après la clôture de la procédure orale.

 

ARRÊT

Présents: M. SETTE-CAMARA, président de la Chambre; sir Robert JENNINGS,
Président de la Cour; M. Opa, Vice-Président de la Cour; MM. VAL-
TICOS, TORRES BERNARDEZ, juges ad hoc; M. VALENCIA-OSPINA,
Greffier.

En l'affaire du différend frontalier terrestre, insulaire et maritime,
entre

la République d’El Salvador,
représentée par
M. Alfredo Martinez Moreno,
comme agent et conseil,
S. Exc. M. Roberto Arturo Castrillo, ambassadeur,
comme coagent,
et
S. Exc. M. José Manuel Pacas Castro, ministre des relations extérieures,
comme conseil et avocat,

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 354

M"™ Berta Celina Quinteros, directeur général du bureau des frontières,
comme conseil,

assistés de

Eduardo Jiménez de Aréchaga, professeur de droit international public à
l’Université de l’ Uruguay, ancien juge et ancien Président de la Cour inter-
nationale de Justice; ancien président et ancien membre de la Commission
du droit international,

M. Keith Highet, professeur adjoint de droit international, à la Fletcher
School of Law and Diplomacy et membre des barreaux de New York et du
district de Columbia,

M. Elihu Lauterpacht, C.B.E., Q.C., directeur du Research Centre for Inter-
national Law de l’Université de Cambridge, Fellow de Trinity College de
Cambridge,

M. Prosper Weil, professeur émerite à l’Université de droit, d'économie et de
sciences sociales de Paris,

M. Francisco Roberto Lima, professeur de droit constitutionnel et adminis-
tratif; ancien vice-président de ia République et ancien ambassadeur aux
Etats-Unis d'Amérique,

M. David Escobar Galindo, professeur de droit, vice-recteur de l’Université
« Dr. José Matias Delgado » (El Salavador),

comme conseils et avocats,
et de

M. Francisco José Chavarria,
M. Santiago Elias Castro,
Mr Solange Langer,

M™e Ana Maria de Martinez,
M. Anthony J. Oakley,

M™e Ana Elizabeth Villalta,

comme conseillers,
et

la République du Honduras,
représentée par
S. Exc. M. Ramon Valladares Soto, ambassadeur du Honduras aux Pays-
Bas,
comme agent,

S. Exc. M. Pedro Pir.eda Madrid, président de la commission de souveraineté
et des frontières,

comme coagent,

M. Daniel Bardonnet, professeur à l’Université de droit, d'économie et de
sciences sociales de Paris,

M. Derek W. Bowett, C.B.E., Q.C., LLD, F.B.A., professeur de droit interna-
tional à l’Université de Cambridge, titulaire de la chaire Whewell,

M. René-Jean Dupuy, professeur au Collège de France,

M. Pierre-Marie Dupuy, professeur à l’Université de droit, d'économie et de
sciences sociales de Paris,

M. Julio Gonzalez Campos, professeur de droit international à l’Université
autonome de Madrid,

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 355

M. Luis Ignacio Sänchez Rodriguez, professeur de droit international à
l’Université Complutense de Madrid,

M. Alejandro Nieto, professeur de droit public à l’Université Complutense
de Madrid,

M. Paul De Visscher, professeur émerite à l’Université de Louvain,

comme avocats et conseils,

S. Exc. M. Max Velasquez, ambassadeur du Honduras au Royaume-Uni,

M. Arnulfo Pineda Lopez, secrétaire général de la commission de souverai-
neté et des frontiéres,

M. Arias de Saavedra y Muguelar, ministre, ambassade du Honduras aux
Pays-Bas,

M. Gerardo Martinez Blanco, directeur de la documentation de la commis-
sion de souveraineté et des frontières,

Me Salomé Castellanos, ministre-conseiller, ambassade du Honduras aux
Pays-Bas,

M. Richard Meese, conseil juridique, associé du cabinet Frere Chomeley à
Paris,

comme conseils,

M. Guillermo Bustillo Lacayo,

M€ Olmeda Rivera,

M. José Antonio Guitiérres Navas,

M. Raul Andino,

M. Miguel Tosta Appel,

M. Mario Felipe Martinez,

Me Lourdes Corrales,

comme membres de la commission de souveraineté et des frontiéres,

la République du Nicaragua autorisée à intervenir dans l’instance,
représentée par
S. Exc. M. Carlos Argiiello Gomez,
comme agent et conseil,
S. Exc. M. Enrique Dreyfus Morales, ministre des relations extérieures,
assistés par
M. Ian Brownlie, Q.C., F.B.A., professeur de droit international public à

l'Université d'Oxford, titulaire de la chaire Chichele; Fellow de |’ All Souls
College d'Oxford,

comme conseil et avocat,

et

M. Alejandro Montiel Argüello, ancien ministre des relations extérieures,
comme conseil,

LA CHAMBRE DE LA COUR INTERNATIONALE DE JUSTICE constituée pour
connaître de l’affaire susmentionnée,

ainsi composée,

après délibéré,

rend l'arrêt suivant:

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 356

1. Par notification conjointe du 11 décembre 1986, déposée au Greffe de la
Cour le même jour, les ministres des relations extérieures de la République du
Honduras et de la République d’El Salvador ont transmis au Greffier une copie
certifiée conforme d’un compromis en langue espagnole intitulé «COmMPROMISO
ENTRE HONDURAS Y EL SALVADOR PARA SOMETER A LA DECISION DE LA CORTE
INTERNACIONAL DE JUSTICIA LA CONTROVERSIA FRONTERIZA TERRESTRE, INSULAR Y
MARITIMA EXISTENTE ENTRE LOS DOS ESTADOS, SUSCRITO EN LA CIUDAD DE
ESQUIPULAS, REPUBLICA DE GUATEMALA, EL DIA 24 DE MAYO DE 1986», dont
l'entrée en vigueur étzit fixée au 1° octobre 1986.

2. Les Parties ont fourni à la Chambre une traduction commune en langue
anglaise de ce compromis sous le couvert d’une lettre en date du 2 mai 1991,
reçue au Greffe le 8 mai 1991. Une traduction en français de la version anglaise
approuvée par les Parties du compromis a été établie par le Greffe.

3. Le texte espagnol du compromis du 24 mai 1986 a été reproduit dans
l'arrêt en date du 13 septembre 1990 rendu par la Chambre sur la requête du
Nicaragua à fin d'intervention dans l’affaire (voir paragraphe 12 ci-après). Le
texte de la traduction en français du compromis est le suivant:

«COMPROMIS ENTRE EL SALVADOR ET LE HONDURAS POUR SOUMETTRE À LA
DÉCISION DE LA COUR INTERNATIONALE DE JUSTICE LE DIFFÉREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME EXISTANT ENTRE LES DEUX ÉTATS, SIGNÉ
DANS LA VILLE D’ESQUIPULAS (REPUBLIQUE DU GUATEMALA), LE 24 MAI 1986

Le Gouvernement de la République d’El Salvador et le Gouvernement
de la République du Honduras,

Considérant que, le 30 octobre 1980, dans la ville de Lima (Pérou), ils ont
signé le traité général de paix au moyen duquel ils ont notamment délimité
la frontière terrestre entre les deux Républiques dans les secteurs pour
lesquels il n’y avait pas de désaccord;

Considérant que, dans le laps de temps prévu aux articles 19 et 31 du
traité général de paix du 30 octobre 1980, ils ne sont pas parvenus à un
accord direct concernant les divergences existant sur les limites relatives
aux autres zones terrestres en litige, et en ce qui concerne la situation juri-
dique des îles et des espaces maritimes;

Ont désigné comme leurs plénipotentiaires respectifs, pour El Salvador,
M. Rodolfo Antonio Castillo Claramount, ministre des affaires étrangères
et licenciado, et, pour le Honduras, M. Carlos Lopez Contreras, ministre
des affaires étrangères et avocat, lesquels, leurs pleins pouvoirs ayant été
trouvés en bonne et due forme,

CONVIENNENT DE CE QUI SUIT:

Article premier
Constitution d'une chambre

1. En application de l’article 34 du traité général de paix signé le
30 octobre 1980, les Parties soumettent les questions mentionnées à l’ar-
ticle 2 du présent compromis à une chambre de la Cour internationale de
Justice, composée de trois membres, avec le consentement des Parties,
lesquelles l’exprimeront conjointement au Président de la Cour, cet accord

9

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 357

étant essentiel pour la formation de la chambre, qui sera constituée confor-
mément aux procédures établies dans le Statut de la Cour et dans le présent
compromis.

2. En outre, la chambre comprendra deux juges ad hoc spécialement
nommés l’un par El Salvador et l’autre par le Honduras, et qui pourront
avoir la nationalité des Parties.

Article 2
Objet du litige
Les Parties demandent à la Chambre:

1. De délimiter la ligne frontière dans les zones ou secteurs non décrits à
l’article 16 du traité général de paix du 30 octobre 1980.
2. De déterminer la situation juridique des îles et des espaces maritimes.

Article 3
Procédure

1. Les Parties demandent à la Chambre d’autoriser que la procédure
écrite consiste en:

a) un mémoire, présenté par chacune des Parties au plus tard dix mois
après la notification du présent compromis au Greffe de la Cour inter-
nationale de Justice;

b) un contre-mémoire, présenté par chacune des Parties au plus tard
dix mois après la date à laquelle elle aura reçu la copie certifiée
conforme du mémoire de l’autre Partie;

c) une réplique, présentée par chacune des Parties au plus tard dix mois
après la date à laquelle elle aura reçu la copie certifiée conforme du
contre-mémoire de l’autre Partie;

d) la Cour sera en mesure d’autoriser ou de prescrire la présentation d’une
duplique si les Parties en décident ainsi d’un commun accord ou si la
Cour décide d’office ou à la demande de l’une des Parties que cette
piéce de procédure est nécessaire.

2. Les piéces de procédure écrite susmentionnées et leurs annexes
présentées au Greffier ne seront pas transmises à l’autre Partie tant que le
Greffier n’aura pas recu la piéce de procédure correspondante de ladite
Partie.

3. La procédure orale, la notification de la nomination des agents
respectifs des Parties et toutes autres questions de procédure seront régies
par les dispositions du Statut et du Règlement de la Cour.

Article 4
Langues

L'affaire se déroulera indifféremment en langues anglaise et française.

Article 5
Droit applicable

Conformément aux dispositions du paragraphe 1 de l’article 38 du
Statut de la Cour internationale de Justice, la Chambre tiendra compte,
en rendant son arrêt, des normes de droit international applicables entre

10

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 358

les Parties, y compris, s’il y a lieu, des dispositions du traité général de
paix.

Article 6
Exécution de l'arrêt

1. Les Parties exécuteront l’arrêt de la Chambre dans son intégralité et
en toute bonne foi. A cette fin, la commission spéciale de démarcation
qu'elles ont établie par accord du 11 février 1986 commencera la démarca-
tion de la ligne frontière fixée par l’arrêt, au plus tard trois mois après la
date de celui-ci, et poursuivra ses travaux avec diligence jusqu’à achève-
ment de la démarcation.

2. A cet effet, il sera fait application des procédures établies en la
matière dans l’accord susmentionné portant création de la commission
spéciale de démarcation.

Article 7
Entrée en vigueur et enregistrement

1. Le présent compromis entrera en vigueur le 1%" octobre 1986, lorsqu'il
aura été satisfait aux exigences constitutionnelles de chaque Partie.

2. Ii sera enregistré auprès du Secrétaire général de l'Organisation des
Nations Unies, en conformité de l’article 102 de la Charte des Nations
Unies, conjointement ou par l’une ou l’autre des Parties. En même
temps, il sera porté à la connaissance de l'Organisation des Etats améri-
cains.

Article 8
Notification

1. En application de l’article 40 du Statut de la Cour internationale
de Justice, le présent compromis sera notifié au Greffier de la Cour par
note conjointe des Parties. Cette notification sera effectuée avant le 31 dé-
cembre 1986.

2. Si cette notification n’est pas effectuée conformément au para-
graphe précédent, le présent compromis pourra être notifié au Greffier de
la Cour par l’une ou l’autre des Parties dans un délai d’un mois à compter
de la date fixée au paragraphe précédent.

En foi de quoi, les soussignés signent le présent compromis en double
exemplaire, dans la ville d’Esquipulas (République du Guatemala), le
vingt-quatre mai mil neuf cent quatre-vingt-six. »

4. Conformément à l’article 40, paragraphe 3, du Statut de la Cour et à

l’article 42 du Règlement de la Cour, le Greffier a transmis copie de la notifica-
tion conjointe et du compromis au Secrétaire général de l'Organisation des
Nations Unies, aux Membres des Nations Unies et aux autres Etats admis à
ester devant la Cour. Le 30 juillet 1991, le Greffier leur a également transmis
copie, par la même voie, de la traduction anglaise approuvée par les Parties et
de la traduction française établie par le Greffe.

5. Les Parties, dûment consultées le 17 février 1987 au sujet de la composi-

tion de la chambre conformément à l’article 26, paragraphe 2, du Statut et à
l’article 17, paragraphe 2, du Règlement de la Cour, ont confirmé les termes du

11

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 359

compromis, à savoir qu’en ce qui concerne le nombre des juges qui feraient
partie de la chambre elles consentaient, conformément à l’article 26 du Statut, à
ce que ce nombre soit fixé à trois, plus deux juges ad hoc désignés par les Parties
conformément à l’article 31, paragraphe 3, du Statut.

6. En mars 1987, la Cour a été informée que M. Nicolas Valticos avait été
désigné par El Salvador pour siéger comme juge ad hoc à la chambre; en avril
1987, elle a été informée que M. Michel Virally avait été désigné par le Hondu-
ras pour siéger comme juge ad hoc à la chambre.

7. Par ordonnance du 8 mai 1987, la Cour a décidé d'accéder à la demande
des Parties tendant à cz qu’une chambre spéciale soit constituée pour connaître
de l’affaire et elle a déclaré que M. Oda, M. Sette-Camara et sir Robert
Jennings, juges, avaient été élus le 4 mai 1987 pour former, avec les juges ad hoc
susmentionnés, la chambre qui serait saisie de l’affaire, et que cette chambre
avait été dûment constituée dans la composition suivante: M. Oda, M. Sette-
Camara et sir Robert Jennings, juges, et MM. Valticos et Virally, juges ad hoc.
Le 29 mai 1987 la Charabre a élu M. Sette-Camara comme président, conformé-
ment à l’article 18, paragraphe 2, du Règlement de la Cour.

8. M. Virally, juge ad hoc, est décédé le 27 janvier 1989 et, par lettre du
8 février 1989, l’agent du Honduras a fait savoir à la Cour que son gouverne-
ment avait désigné M. Santiago Torres Bernardez pour siéger comme juge
ad hoc à sa place. Par ordonnance du 13 décembre 1989, la Cour a déclaré que la
Chambre constituée pour connaître de l’affaire était composée comme suit:
M. Sette-Camara, président de la Chambre; M. Oda et sir Robert Jennings,
juges; MM. Valticos et Torres Bernärdez, juges ad hoc.

9. Par ordonnance du 27 mai 1987, la Cour a, compte tenu de l’article 3,
paragraphe 1, du compromis, fixé un délai pour le dépôt des mémoires et, par
ordonnance du 29 mai 1987, la Chambre a autorisé la présentation de contre-
mémoires et de répliques, conformément à l’article 92, paragraphe 2, du Règle-
ment de la Cour, et ell2 a fixé des délais à cet effet.

10. Les mémoires ont été dûment déposés dans le délai, fixé au 1° juin 1988.
A la demande des Parties, les délais pour le dépôt des autres pièces de pro-
cédure ont été prorogés par des ordonnances prises par le président de la
Chambre le 12 janvier 1989 et le 13 décembre 1989. Les contre-mémoires et les
répliques ont été dûment déposés dans les délais ainsi prorogés, à savoir le
10 février 1989 et le 12 janvier 1990 respectivement.

11. En application de l’article 53, paragraphe 1, de son Règlement, la Cour a
fait droit à des demandes des Gouvernements du Nicaragua et de la Colombie
tendant à ce que les pièces de procédure et les documents qui y étaient annexés
soient tenus à leur disposition; elle y a fait droit le 15 juin 1988 dans le cas du
Nicaragua et le 27 janvier 1989 dans celui de la Colombie, après s’étre rensei-
gnée auprès des Parties dans l’un et l’autre cas.

12. Le 17 novembre 1989, la République du Nicaragua a déposé au Greffe de
la Cour une requête à f'in d’intervention dans l'affaire, requête qui était expres-
sément soumise en vertu de l’article 36, paragraphe 1, et de l’article 62 du Statut
de la Cour. Dans cette requête, le Gouvernement du Nicaragua soutenait que
celle-ci «relev{ait] exclusivement de la compétence de la Cour plénière en
matière de procédure, et ce non seulement parce quil s’agi[ssait] d’une procé-
dure incidente, mais aussi pour [des] raisons d’élémentaire équité ... (le consen-
tement et l’égalité des Etats)».

13. Par ordonnance du 28 février 1990, après avoir examiné les observations
écrites des Parties sur la question ainsi soulevée — celle de savoir s’il devait
être statué sur la requête à fin d'intervention par la Cour plénière ou par la

12

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 360

Chambre —, ainsi que les observations du Nicaragua en réponse à ces observa-
tions, la Cour a jugé qu’il appartenait 4 la Chambre constituée pour connaitre
de la présente affaire de décider de l’admission de la requête du Nicaragua
à fin d'intervention en vertu de l’article 62 du Statut.

14. Conformément à l’article 83, paragraphe 1, du Règlement de la Cour, les
deux Parties ont présenté, le 5 mars 1990, des observations écrites sur la requête
à fin d’intervention déposée par le Nicaragua le 17 novembre 1989; comme
dans les observations d’El Salvador il était fait objection à la requête à fin
d'intervention, des audiences furent tenues conformément à l’article 84, para-
graphe 2, du Règlement de la Cour, les 5, 6, 7 et 8 juin 1990, pour entendre l'Etat
désireux d'intervenir ainsi que les Parties.

15. Par un arrêt rendu le 13 septembre 1990, la Chambre a jugé que le Nica-
ragua avait établi qu’il avait un intérêt d’ordre juridique susceptible d’être
affecté par une partie de l’arrêt que la Chambre rendrait au fond en l’espèce, à
savoir par la décision qu’elle rendrait sur le régime juridique des eaux du golfe
de Fonseca, mais non par la décision qu’elle rendrait sur d’autres questions en
litige, et elle a décidé que le Nicaragua était autorisé à intervenir dans l’ins-
tance, mais pas en tant que partie, conformément à l’article 62 du Statut, dans la
mesure, de la manière et aux fins spécifiées dans l’arrêt, mais ni davantage ni
autrement.

16. La Chambre ayant admis dans cette mesure la requête du Nicaragua à
fin d'intervention, cet Etat a, conformément à l’article 85 du Règlement,
présenté une déclaration écrite sur laquelle les Parties ont soumis des observa-
tions écrites. La déclaration écrite du Nicaragua et les observations écrites des
Parties sur cette déclaration ont été déposées dans les délais fixés par le prési-
dent de la Chambre.

17. Le président de la Chambre a fixé au 15 juin 1991 l’ouverture de la procé-
dure orale en l'instance. Au terme de consultations avec les représentants des
Parties, qui ont eu lieu le 21 février 1991, il a été décidé que les Parties plaide-
raient à tour de rôle sur chacun des aspects suivants du différend : a) ensemble
des questions de portée générale; b) chacun des six secteurs de la frontière
terrestre; c) les espaces maritimes et insulaires. A l'issue d’une réunion, tenue
après l'ouverture de la procédure orale, entre le président de la Chambre et les
agents des Parties et de l’Etat intervenant, il a été convenu qu’aprés l’achève-
ment des plaidoiries cles Parties sur le régime juridique des espaces maritimes
situés à l’intérieur du golfe de Fonseca le Nicaragua ferait entendre ses vues sur
cette question et pourrait, lorsque les Parties auraient terminé d’exposer leurs
positions sur l’ensemble des aspects maritimes du différend, faire une déclara-
tion finale sur le régime juridique des eaux du golfe de Fonseca.

18. Au cours de cinquante audiences publiques, tenues du 15 avril au 14 juin
1991, la Chambre a entendu les représentants ci-après des Parties et du Nicara-
gua:

Pour la République du Honduras:  S.Exc. M. Ramon Valladares Soto,
M. Paul De Visscher,
M. Alejandro Nieto,
M. Daniel Bardonnet,
M. Luis Ignacio Sanchez Rodriguez,
M. Julio Gonzalez Campos,
M. René-Jean Dupuy,
M. Pierre-Marie Dupuy,
M. Derek Bowett, Q.C.

13

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 361

Pour la République d’El Salvador: S. Exc. M. José Manuel Pacas Castro,
S. Exc. M. Alfredo Martinez Moreno,
M. Prosper Weil,
M. Eduardo Jiménez de Aréchaga,
M. Anthony J. Oakley,
M. Francisco Roberto Lima,
M. Keith Highet,
M. Elihu Lauterpacht, Q.C.

Pour la République du Nicaragua: S. Exc. M. Carlos Argiiello Gomez,
M. Ian Brownlie, Q.C.,
S. Exc. M. Enrique Dreyfus Morales.

19. Conformément à l’article 53, paragraphe 2, de son Règlement, la Cour a
décidé de rendre accessibles au public, à l'ouverture de la procédure orale, les
pièces de procédure et documents annexés.

20. Le 12 avril 1991, la République d’El Salvador a, en application de l’ar-
ticle 57 du Règlement, indiqué son intention de citer M. Heriberto Avilés
Dominguez, de nationalité salvadorienne, en qualité de témoin et a fourni des
renseignements d’état civil le concernant. Des renseignements supplémentaires
sur M. Avilés Dominguez ont été communiqués ultérieurement par El Salva-
dor, à la demande de l’agent du Honduras. M. Avilés Dominguez a présenté son
témoignage en langue espagnole lors d’une audience publique qui s’est tenue
le 29 mai 1991 et, conformément à l’article 39, paragraphe 3, du Statut, et de
l’article 70, paragrapte 2, du Règlement, El Salvador a pris les dispositions
nécessaires pour assurer l’interprétation de la déclaration de son témoin. L’inter-
rogatoire du témoin salvadorien a été conduit par M. Highet et le contre-
interrogatoire par M. Sanchez Rodriguez.

21. Au cours de la procédure orale, chacune des Parties a présenté un certain
nombre de documents nouveaux conformément à l’article 56, paragraphe 1, du
Règlement de la Cour. Avant la clôture de la procédure orale, El Salvador a
annoncé son intention de soumettre à la Chambre des documents supplémen-
taires qui avaient été visés, mais non inclus, dans un dossier de documents
concernant le différend insulaire (ci-après dénommé le « dossier Meanguera »)
déposés par El Salvador au cours de la procédure orale. Ces documents supplé-
mentaires ont été communiqués à la Chambre sous le couvert d’une lettre de
l'agent d'El Salvador datée du 5 septembre 1991. Le président de la Chambre,
tout en observant que normalement de nouveaux documents n'étaient pas
présentés à la Cour après la clôture de la procédure écrite, a considéré qu'il
convenait d'appliquer à ces documents, par extension et mutatis mutandis, les
dispositions de l’article 56 du Règlement de la Cour. Un jeu d'exemplaires de
ces documents a donc été transmis au Honduras, qui s’est opposé à l’admission
des documents supplémentaires déposés par El Salvador. Après avoir examiné
la question, la Chambre a décidé de ne pas autoriser la présentation de ces
documents et a informé les Parties de sa décision à cet effet.

22. Aux audiences du 27 mai 1991 et du 14 juin 1991, El Salvador a demandé
à la Chambre d'envisager d’exercer ses fonctions relatives à l'établissement des
preuves sur les lieux dans les zones litigieuses de la frontière terrestre conformé-
ment à l’article 66 du F.églement de la Cour, et a également indiqué qu’El Salva-
dor accueillerait avec satisfaction toute ordonnance que rendrait la Chambre en
vertu de l’article 67 du Règlement pour faire procéder à une enquête ou à une
expertise sur ces questions. Lors de la clôture de la procédure orale, le président
de la Chambre a déclaré que la Chambre estimait qu’elle n’était pas encore en

14

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 362

mesure de décider s’il convenait en l’espèce qu’elle exerce ses facultés en vertu
des article 66 et 67 du Règlement de la Cour, et qu’elle annoncerait sa décision
le moment venu. Après avoir délibéré, la Chambre a décidé qu’elle ne jugeait
pas nécessaire d’exercer ses fonctions relatives à l’établissement des preuves,
ainsi que l’envisage l’article 66 du Règlement, dans les zones litigieuses de la
frontière terrestre, corame le demandait El Salvador, et qu’elle ne jugeait pas
non plus nécessaire d’exercer ses facultés de faire procéder à une enquête ou à
une expertise en l’espece.

23. Dans la procédure écrite, les conclusions ci-après ont été présentées par
les Parties:

Au nom de la République d'El Salvador,
dans le mémoire:

«I. La délimitation de la frontière terrestre

Le Gouvernement d’El Salvador prie la Chambre de la Cour internatio-
nale de Justice de délimiter la frontière terrestre dans les zones contestées
entre El Salvador et le Honduras sur les bases suivantes:

1. Les droits résultant des titres des terrains communaux détenus en
faveur d’El Salvador et la souveraineté effective qu’El Salvador a exercée
et exerce encore sur ces zones contestées conformément aux pièces qu'il a
soumises dans les annexes au présent mémoire. La délimitation précise de
ces zones qui, conformément à ce qui précède, sont soumises à sa souverai-
neté est la suivante :»

Suivent dans le mémoire des renvois aux paragraphes exposant les argu-
ments d'El Salvador pour chacun des six secteurs de la frontière terrestre. Le
mémoire contient aussi une «conclusion» indiquant le tracé exact de la ligne
dont les termes ont été repris dans les annexes aux conclusions finales
d'El Salvador à l’issue de la procédure orale (voir ci-après).

«2. Le rattachement à ces régions ainsi attribuées à El Salvador des
terres de la Couronne (tierras realengas) situées entre les terrains commu-
naux d’El Salvador et du Honduras respectivement qui reviennent à juste
titre à El Salvador après une comparaison des attributions de terrains
communaux faites par la Couronne d’Espagne et les autorités espagnoles
en faveur des provinces de San Salvador et de Comayagua et Tegucigalpa
au Honduras.

IT. Le régime juridique des îles

Le Gouvernement d’El Salvador prie la Chambre de la Cour internatio-
nale de Justice: De dire, sur la base de la possession de longue date et/ou
des titres concédés par la Couronne d’Espagne, qu’El Salvador exerce et a
exercé une souveraineté sur l’ensemble des îles du golfe de Fonseca, à
l'exception de l’île Zacate Grande qui peut être considérée comme faisant
partie de la côte cu Honduras.

III. Le régime juridique des espaces maritimes

Le Gouvernement d’El Salvador prie la Chambre de la Cour internatio-
nale de Justice de déterminer le régime juridique des espaces maritimes de
la manière suivante:

15

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 363

A. Dans le golfe de Fonseca

Le régime juridique des espaces maritimes dans le golfe de Fonseca
correspond au régime juridique établi par l'arrêt de la Cour de justice
centraméricaine rendu le 9 mars 1917, tel qu’il a été accepté et appliqué par
la suite.

B. En dehors du golfe de Fonseca

En ce qui concerne le régime juridique au-delà de la ligne de fermeture
du goife de Fonseca, le Gouvernement d’El Salvador ne connaît pas la
nature et l’étendu> précises des revendications éventuelles du Gouverne-
ment du Honduras et doit donc réserver sa position à cet égard. Toutefois,
El Salvador soutient qu’en principe, comme le Honduras n’a pas de côte
sur l’océan Pacifique, il n’a pas de droits sur cet océan autres que ceux que
possède dans cette zone tout autre Etat sans littoral»;

dans le contre-mémoir2:
« I. La délimitation de la frontière terrestre

1. Le Gouvernement d’El Salvador confirme la demande qu’il a présen-
tée à la Chambre de la Cour internationale de Justice, dans son mémoire,
tendant à ce que la Chambre délimite la frontière terrestre entre El Salva-
dor et le Honduras dans les zones contestées, conformément à la ligne indi-
quée dans les conclusions dudit mémoire.

2. Outre les arguments exposés dans son mémoire, le Gouvernement
d’El Salvador a démontré:

i) que les limites terrestres définies dans les titres officiels des terrains
communaux des communautés autochtones (qui comprennent les
tenures royales dans les mêmes ressorts), présentés par El Salvador,
correspondent en tous points aux frontières internationales du terri-
toire de chacun des Etats;

ii) qu’EI Salvador a parfaitement établi dans son mémoire et dans le
présent contre-mémoire que les titres officiels des terrains communaux
produits à l’appui des demandes d’El Salvador ont été homologués par
la Couronne espagnole conformément à toutes les procédures et règles
judiciaires applicables et, en conséquence, que ces titres officiels de
terrains communaux constituent le fondement de l’uti possidetis juris
en ce qu’ils indiquent des limites juridictionnelles, c’est-à-dire les
limites de territoires et d'établissements humains;

iit) que le Honduras a produit des titres concernant des droits de propriété
privée qui, en aucun cas, n’autorisaient l’exercice d’un contrôle admi-
nistratif ni n’impliquaient l'exercice d’actes de souveraineté;

iv) que la majorité des titres présentés par le Honduras concernent des
terres qui sont situées soit en dehors des zones contestées soit dans des
zones déjà délimitées par le traité général de paix de 1980.

II. Le régime juridique des îles

3. Le Gouvernement d’El Salvador confirme la demande qu’il a présen-
tée à la Chambre de la Cour internationale de Justice dans son mémoire,
compte tenu du fait que dans les chapitres V et VI du présent contre-
mémoire il a réfuté les arguments avancés par le Honduras dans son
mémoire.

16

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 364

4. Outre les arguments exposés dans son mémoire, le Gouvernement
d’El Salvador a démontré:

i) qu’en 1804 aucune des îles du golfe de Fonseca n’était attribuée à
l'évêché de Comayagua et que, même lorsque l’« Alcaldia Mayor» de
Tegucigalpa a été incorporée à l’intendance et au Gouvernement de
Comayagua après 1821, ni cette « Alcaldia » ni l’évêché de Comayagua
n’ont jamais exercé une juridiction civile ou ecclésiastique sur les îles
du golfe de Fonseca au cours de la période coloniale, et que c’était
donc la province coloniale de San Salvador qui, par l'intermédiaire de
San Miguel, exerçait la juridiction civile et ecclésiastique sur les îles du
golfe de Fonseca;

ii) que la province coloniale du Honduras, lorsqu'elle a été constituée, ne
possédait aucune côte sur l’océan Pacifique;

iii) que les Reales Cédulas (brevets royaux) de 1563 et 1564 ont maintenu le
golfe de Fonseca sous la juridiction de la capitainerie générale de
Guatemala et, plus précisément, sous la juridiction de San Miguel,
dans la province coloniale de San Salvador;

iv) que, lorsque la Couronne espagnole a établi sa juridiction sur les îles,
elle l’a fait par une Real Cédula (comme pour les îles de Guanajas sur la
côte atlantique du Honduras) et qu'aucune Real Cédula de ce type n’a
jamais été signée en faveur du Honduras, s'agissant des îles du golfe de
Fonseca.

Il, Le régime juridique des espaces maritimes

5. Le Gouvernement d’El Salvador prie la Chambre de la Cour interna-
tionale de Justice cle déterminer le régime juridique des espaces maritimes
de la façon suivante:

i) que, compte tenu des principes du droit de la mer, elle applique à
l'intérieur du zolfe de Fonseca le régime juridique établi par l'arrêt
rendu le 9 mars 1917 par la Cour de justice centraméricaine;

ii) que, conformément au compromis conclu entre El Salvador et le Hon-
duras, elle déc.are qu’elle n’a pas compétence pour délimiter les eaux
du golfe de Fonseca;

iii) qu’elle se refuse à délimiter les espaces maritimes situés à l'extérieur
du golfe de Fonseca dans l’océan Pacifique au-delà de la ligne de
fermeture du golfe, au motif que sa compétence se limite à la détermi-
nation du régime juridique de ces espaces maritimes;

iv) qu’elle décide que les droits et la juridiction sur les eaux et les espaces
maritimes de l’océan Pacifique au-delà de la ligne de fermeture du
golfe de Fonseca (y compris les ressources naturelles qui s’y trouvent)
peuvent être exercés exclusivement par El Salvador et le Nicaragua, au
motif que ces droits procèdent des côtes correspondantes que ces deux
Etats détiennent sur l'océan Pacifique»;

dans la réplique:

«I. La délimitation de la frontière terrestre

1. Le Gouvernement d’El Salvador confirme la demande qu’il a présen-
tée à la Chambre ce la Cour internationale de Justice dans son mémoire,
tendant à ce que la Chambre délimite la frontière terrestre entre El Salva-
dor et le Honduras dans les zones contestées, conformément à la ligne indi-
quée dans les conclusions dudit mémoire. Cette demande a été confirmée

17

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 365

dans le contre-mémoire, dans lequel El Salvador a réfuté les arguments
avancés par le Honduras dans son mémoire; il la confirme de nouveau
étant donné qu'aux chapitres II, IIT et IV de la présente réplique il réfute
les arguments avancés par le Honduras dans son contre-mémoire.

II. Le régime juridique des îles

2. Le Gouvernement d’El Salvador confirme la demande qu’il a présen-
tée à la Chambre de la Cour internationale de Justice dans son mémoire,
tendant à ce que la Chambre détermine le régime juridique des îles. Cette
demande a été confirmée dans le contre-mémoire, dans lequel El Salvador
a réfuté les arguments avancés par le Honduras dans son mémoire; il la
confirme de nouveau étant donné qu’au chapitre V de la présente réplique
il réfute les arguments présentés par le Honduras dans son contre-
mémoire.

III. Le régime juridique des espaces maritimes

3. Le Gouvernement d’El Salvador confirme la demande qu'il a présen-
tée à la Chambre de la Cour internationale de Justice dans son contre-
mémoire, tendant à ce que la Chambre détermine le régime juridique des
espaces maritimes, étant donné qu’au chapitre VI de la présente réplique il
réfute les argumerits avancés par le Honduras dans son contre-mémoire. »

Au nom de la République du Honduras,
dans le mémoire et le contre-mémoire (textes identiques) :

«Au vu des faits et arguments exposés ci-dessus, le Gouvernement de la
République du Honduras confirme et réitère les conclusions de son
mémoire et prie la. Cour de:

A. En ce qui concerne le différend frontalier terrestre :

— dire et juger que le tracé de la frontière entre El Salvador et le Honduras
est constitué par la ligne suivante dans les zones ou secteurs non décrits
à l’article 16 du traité général de paix du 30 octobre 1980:

1. Secteur de la frontière terrestre compris entre le point appelé
El Trifinio, sommet du Cerro Montecristo, et le sommet du Cerro
del Zapotal: du sommet du Cerro Montecristo (14° 25’ 20” de latitude
nord et 89°21'28” de longitude ouest), tripoint entre le Honduras,
El Salvador et le Guatemala et en direction sud-est, jusqu’à la source
la plus septentrionale de la riviére San Miguel Ingenio ou Taguilapa
(14° 24’ 00” de latitude nord et 89° 20’ 10” de longitude ouest), connu
sous le nom de torrent de la Chicotera, d’où l’on poursuit en aval par le
milieu du lit de ladite rivière jusqu’au gué du chemin qui vient de Citala
en direction de Metapan (14° 20’ 55” de latitude nord et 89° 19’ 33” de
longitude ouest), sur le site de Las Cruces. Du point précédent en direc-
tion est, en ligne droite jusqu’à la confluence de la rivière Jupula avec la
rivière Lempa (14° 21’ 06” de latitude nord et 89° 13’ 10” de longitude
ouest), ladite ligne passant par le site El Cobre, et, de cette confluence,
en ligne droite jusqu’à la cime du mont Zapotal (14° 23’ 26” de latitude
nord et 89° 14’ 43” de longitude ouest).

2. Secteur cle la frontiére terrestre compris entre le rocher de Caya-
guanca et la confluence du ruisseau du Chiquita ou Oscura avec la

18

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 366

rivière Sumpul. Du rocher de Cayaguanca (14° 21’ 55” de latitude nord
et 89° 10’ 05” de longitude ouest), en ligne droite jusqu’à la confluence
du torrent Chiquita ou Oscura avec la rivière Sumpul (14° 20’ 25” de
latitude nord et 89° 04’ 57” de longitude ouest).

3. Secteur cle la frontière terrestre compris entre la borne de Pacacio
et la borne dite Poza del Cajôn. De la borne Pacacio (14° 06’ 28” de lati-
tude nord et 38° 49’ 20” de longitude ouest), sur la rivière du même
nom, en ligne droite jusqu’a la confluence du torrent La Puerta avec la
rivière Gualcinga (14° 06’ 24” de latitude nord et 88° 47'04” de longi-
tude ouest) et de là en aval de ladite rivière, par le milieu de son lit pour
parvenir à la borne Poza del Toro (14° 04 14” de latitude nord et
88° 47’ 00” de longitude ouest), situé à la confluence de la rivière Gual-
cinga avec la rivière Sazalapa sur La Lagartera, de là en suivant ladite
rivière en amont par le milieu de son cours jusqu’à la borne de Poza de
la Golondrina (14° 06’ 55” de latitude nord et 88° 44’ 32” de longitude
ouest), de ce point, en ligne droite, jusqu’a la borne La Cafiada, Guana-
caste ou Platanar (14° 06’ 04” de latitude nord et 88° 43' 52” de longi-
tude ouest), de cette borne, en ligne droite, à la borne d’El Portillo du
mont del Tambor (14° 04’ 47” de latitude nord et 88° 44’ 06” de longi-
tude ouest), également connue sous le nom de Portillo de El Sapo; de
cette borne, en ligne droite, jusqu’à la borne Guaupa (14° 0433" de
latitude nord et 88° 44’ 40” de longitude ouest), en passant par la colline
d’El Sapo; de là, en ligne droite, jusqu’à la cime de la Loma Redonda
(14° 03' 46” de latitude nord et 88° 44’35” de longitude ouest); de la
Loma Redonda, en ligne droite, jusqu’à la cime du mont d’El Ocotillo
ou Gualcimaca (14° 03’ 25” de latitude nord et 88° 44’ 22” de longitude
ouest), en passant par le mont d’El Caracol. De la borne d’El Oco-
tillo, en ligne droite, jusqu’à la borne de La Barranca ou Barranco
Blanco (14° 02’ 55” de latitude nord et 88° 43’ 27” de longitude ouest);
de la jusqu’au mont de La Bolsa (14° 02’05” de latitude nord et
88° 42’ 40” de longitude ouest); et de ce lieu, en ligne droite, jusqu’à
la borne Poza del Cajon (14° 01’ 28” de latitude nord et 88° 41’ 10”
de longitude ouest), sur la rivière Amatillo ou Gualcuquin.

4. Secteur de la frontiére terrestre compris entre la source du ruis-
seau La Orilla et la borne du Malpaso de Similaton. De la source du
torrent La Orilla (13° 53’ 50” de latitude nord et 88° 20’ 30” de longi-
tude ouest), jusqu’au col d’El Jobo (13° 53’ 40” de latitude nord et
88° 20’ 25” de longitude ouest), situé au pied du mont appelé Volcan-
cillo; de là jusqu’à la source la plus méridionale du torrent Cueva
Hedionda (13° 53'46” de latitude nord et 88° 20/00” de longitude
ouest), en suivant son cours en aval par le milieu de son lit jusqu’a la
borne Champate (13° 53’ 20” de latitude nord et 88° 19’02” de longi-
tude ouest), jusqu’à sa confluence avec la rivière de Cafias ou Santa
Ana, de la en suivant le chemin royal, en passant par les bornes Portillo
Blanco (13° 53’ 40” de latitude nord et 88° 18’ 24” de longitude ouest),
Obrajito (13° 53’ 50” de latitude nord et 88° 17’ 28” de longitude ouest),
Laguna Seca (13° 54’ 03” de latitude nord et 88° 16’ 46” de longitude
ouest), Amatillo (13° 54’ 28” de latitude nord et 88° 15’ 42” de longitude
ouest), Picacho ou Quecruz (13° 55’ 59” de latitude nord et 88° 14’ 42”
de longitude ouest), Esquinero ou Sirin (13° 56’ 55” de latitude nord et
88° 13’ 10” de longitude ouest}, El Carrizal (13° 57’ 20” de latitude nord
et 88° 11’35” de longitude ouest); et de là, en suivant toujours le

19

 
DIFFÉREND (EL SALVADOR/ HONDURAS) (ARRÊT) 367

chemin royal, jusqu’au point où ce chemin croise la rivière Negro
(13° 59’ 36” de latitude nord et 88° 12’ 35” de longitude ouest); de là, en
suivant la rivière Negro en amont, jusqu’à la borne Las Pilas à la source
de cette même rivière (14° 0000” de latitude nord et 88° 06’ 30” de
longitude ouest) et de ce lieu jusqu’au Malpaso de Similatén
(13° 59’ 28” de latitude nord et 88° 04’ 21” de longitude ouest).

5. Secteur de la frontière terrestre compris entre la confluence du
Torola avec le ruisseau de Manzupucagua et le gué de l’Unire. De la
confluence du torrent Manzupucagua avec la rivière Torola
(13° 54° 00” de latitude nord et 87° 5430” de longitude ouest), et en
suivant la rivière Torola en amont par le milieu de son lit jusqu’à sa
source connue sous le nom de torrent de La Guacamaya (13° 53’ 30”
de latitude nord et 87° 48’ 22” de longitude ouest); de ce point, en
ligne droite, jusqu’au col de La Guacamaya (13° 53’ 20” de latitude
nord et 87° 48 19” de longitude ouest); de ce lieu, en ligne droite,
jusqu’à un point situé sur la rivière Unire (13° 52’ 37” de latitude nord
et 87° 47’ 04" cle longitude ouest), à proximité du lieu connu sous le
nom d'El Coyclar, et de là, en suivant la rivière Unire en aval, jusqu’au
gué de l’Unire ou Limon (13° 52’ 07” de latitude nord et 87° 46’ 00” de
longitude oues:), sur ladite rivière.

6. Secteur de la frontière terrestre compris entre Los Amates et le
golfe de Fonseca. Du point dénommé Los Amates, sur la rivière
Goascoran (11° 26’ 28” de latitude nord et 87° 43/20” de longitude
ouest), en suivant ladite riviére en aval par le milieu de son lit, en
passant par le Rincôn de Muruhuaca et Barrancones jusqu’à son
embouchure au nord-ouest des îles Ramaditas (13° 24’ 26” de latitude
nord et 87° 4915” de longitude ouest) dans la baie de La Union.

B. En ce qui concerne le différend insulaire :

— déclarer que les îles de Meanguera et Meanguerita relèvent de la souve-
raineté de la République du Honduras.

C. En ce qui concerne le différend maritime:
1) relativement à la zone sujette à délimitation à l’intérieur du golfe:

— dire et juger que la communauté d’intérêts existant entre El Salvador et
le Honduras du fait de leur coriveraineté à l’intérieur d’une baie histo-
rique refermée sur elle-même engendre entre eux une parfaite égalité
de droits, qui, cependant, n’a jamais été transformée par ces mêmes
Etats en condominium;

— dire et juger, dès lors, que chacun des deux Etats a le droit d'exercer ses
compétences à l’intérieur de zones qu’il convient, entre El Salvador et
le Honduras, de délimiter précisément;

— dire et juger que le tracé de la ligne de délimitation des zones relevant, à
l’intérieur du golfe, des compétences respectives du Honduras et
d’El Salvador, en prenant en considération toutes les circonstances
pertinentes dans le souci d’aboutir à une solution équitable est réalisé
comme suit :

a) la ligne équidistante des laisses de basse mer des côtes continentales
et insulaires des deux Etats, partant, à l’intérieur de la baie de
l’'Unién, de l'embouchure du Rio Goascorän (13° 24’ 26” de latitude
nord et 87° 4905” de longitude ouest), jusqu’au point situé à
1 mille marin de l’île salvadorienne de Conchaguita et de l’île hon-

20

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 368

durienne de Meanguera, au sud de la première et à l’ouest de la
seconde;

b) à partir de ce point, la ligne joignant les points situés à 1 mille marin
de l’île de Conchaguita, au sud de cette île jusqu’au point situé à
3 milles marins de la côte continentale salvadorienne;

c) à partir de ce point, la ligne joignant les points situés à 3 milles
marins de la côte salvadorienne jusqu’à sa rencontre avec la ligne de
fermeture du golfe (voir la carte illustrative C.5);

— dire et juger que la communauté d’intéréts existant entre El Salvador et
le Honduras comme Etats riverains du golfe implique a leur profit un
droit égal à exercer leurs juridictions sur des espaces maritimes situés
au-delà de la ligne de fermeture du golfe;

2) Relativement à la zone à l'extérieur du golfe:

— dire et juger que le tracé de la ligne de délimitation qui, tenant compte
de toutes les circonstances pertinentes, aboutira à une solution équi-
table est réalisé par une ligne d’azimut constant égal à 215,5°, qui part
de la ligne de fermeture du golfe, en un point situé à 3 milles marins de
la côte d’El Salvador, jusqu’à 200 milles de ce point, délimitant ainsi la
mer territoriale, la zone économique exclusive et le plateau continental
d'El Salvador 2t du Honduras (voir carte illustrative C.6 du mémoire
du Honduras)»;

dans la réplique:

« Au vu des faits et arguments exposés ci-dessus, le Gouvernement de la
République du Honduras prie la Cour de:

A. En ce qui concerne le différend frontalier terrestre :

— dire et juger que le tracé de la frontière entre El Salvador et le Honduras
est constitué par la ligne suivante dans les zones ou secteurs non décrits
à l’article 16 du traité général de paix du 30 octobre 1980:

1. Secteur de la frontière terrestre compris entre le point appelé
El Trifinio, sommet du Cerro Montecristo, et le sommet du Cerro del
Zapotal : du sommet du Cerro Montecristo (14° 25’ 20” de latitude nord
et 89° 21’ 28” de longitude ouest), tripoint entre le Honduras, El Salva-
dor et le Guatemala et en direction sud-est, jusqu’à la source la
plus septentrionale de la rivière San Miguel Ingenio ou Taguilapa
(14° 24’ 00” de latitude nord et 89° 20’ 10” de longitude ouest), connu
sous le nom de torrent de la Chicotera, d’où l’on poursuit en aval par le
milieu du lit de ladite riviére jusqu’au gué du chemin qui vient de Citala
en direction de Metapan (14° 20’ 55” de latitude nord et 89° 19’ 33” de
longitude ouest), sur le site de Las Cruces. Du point précédent en direc-
tion est, en ligne droite jusqu’à la confluence de la rivière Jupula avec la
rivière Lempa (14° 21’ 06” de latitude nord et 89° 13’ 10” de longitude
ouest), ladite ligne passant par le site El Cobre, et, de cette confluence,
en ligne droite jusqu'à la cime du mont Zapotal (14° 23’ 26” de latitude
nord et 89° 14’ 43” de longitude ouest).

2. Secteur cle la frontiére terrestre compris entre le rocher de Caya-
guanca et la confluence du ruisseau du Chiquita ou Oscura avec la

21

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 369

rivière Sumpul. Du rocher de Cayaguanca (14° 21’ 55” de latitude nord
et 89° 10’ 05” de longitude ouest), en ligne droite jusqu’à la confluence
du torrent Chiquita ou Oscura avec la rivière Sumpul (14° 20’ 25” de
latitude nord et 89° 04’ 57” de longitude ouest).

3. Secteur de la frontière terrestre compris entre la borne de Pacacio
et la borne dite Poza del Cajon. De la borne Pacacio (14° 06’ 28” de lati-
tude nord et 88° 49’ 20” de longitude ouest), sur la rivière du même
nom, en ligne droite jusqu’à la confluence du torrent La Puerta avec la
rivière Gualcinga (14° 06’ 24” de latitude nord et 88° 47’ 04” de longi-
tude ouest) et de là en aval de ladite rivière, par le milieu de son lit
pour parvenir 2 la borne Poza del Toro (14° 04’ 14” de latitude nord et
88° 47’ 00” de longitude ouest), situé à la confluence de la rivière Gual-
cinga avec la rivière Sazalapa sur La Lagartera, de là en suivant ladite
rivière en amorit par le milieu de son cours jusqu’à la borne de Poza de
la Golondrina (14° 06’ 55" de latitude nord et 88° 44’ 32” de longitude
ouest), de ce point, en ligne droite, jusqu’à la borne La Cañada, Guana-
caste ou Platanar (14° 06’ 04” de latitude nord et 88° 43’ 52” de longi-
tude ouest), de cette borne, en ligne droite, à la borne d’El Portillo du
mont del Tambor (14° 04' 47” de latitude nord et 88° 44’ 06” de longi-
tude ouest), également connue sous le nom de Portillo de El Sapo; de
cette borne, en ligne droite, jusqu’à la borne Guaupa (14° 04’ 33” de
latitude nord et 88° 44’ 40” de longitude ouest), en passant par la colline
d’El Sapo; de là, en ligne droite, jusqu’à la cime de la Loma Redonda
(14° 03’ 46” de latitude nord et 88° 4435" de longitude ouest); de la
Loma Redonda, en ligne droite, jusqu’à la cime du mont d’El Ocotillo
ou Gualcimaca (14° 03’ 25” de latitude nord et 88° 44’ 22” de longitude
ouest), en passant par le mont d’El Caracol. De la borne d’El Ocotillo,
en ligne droite, jusqu’a la borne de La Barranca ou Barranco Blanco
(14° 02’ 55” de latitude nord et 88° 43’27” de longitude ouest); de là
jusqu’au mont de La Bolsa (14° 02’ 05” de latitude nord et 88° 42’ 40”
de longitude ouest); et de ce lieu, en ligne droite, jusqu’à la borne
Poza del Cajon (14° 01’ 28” de latitude nord et 88° 41’ 10” de longitude
ouest), sur la rivière Amatillo ou Gualcuquin.

4, Secteur dz la frontière terrestre compris entre la source du ruis-
seau La Orilla et la borne du Malpaso de Similatôn. De la source du
torrent La Orilla (13° 53’ 50” de latitude nord et 88° 20’ 30” de longi-
tude ouest), jusqu’au col d’El Jobo (13° 53’ 40” de latitude nord et
88° 20’ 25” de longitude ouest), situé au pied du mont appelé Volcan-
cillo; de là jusqu’à la source la plus méridionale du torrent Cueva
Hedionda (13° 53’46” de latitude nord et 88° 2000” de longitude
ouest), en suivant son cours en aval par le milieu de son lit jusqu’à la
borne Champate (13° 53’ 20” de latitude nord et 88° 19°02” de longi-
tude ouest), jusqu’à sa confluence avec la rivière de Cafias ou Santa
Ana, de là en suivant le chemin royal, en passant par les bornes Portillo
Blanco (13° 53 40” de latitude nord et 88° 18’ 24” de longitude ouest),
Obrajito (13° 53’ 50” de latitude nord et 88° 17’ 28” de longitude ouest),
Laguna Seca (13° 54’03” de latitude nord et 88° 16/46” de longi-
tude ouest), Amatillo ou Las Tijeretas (13° 54’ 28” de latitude nord et
88° 15’ 42” de longitude ouest), de là, en direction nord, jusqu’au point
de confluence de la riviére Las Cafias avec le torrent Masire ou
Las Tijeretas (13° 55° 03” de latitude nord et 88° 15’ 45” de longitude
ouest); de là, en direction nord-est, elle suit le cours de ce torrent en

22

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 370

amont, jusqu’au chemin de Torola à Colomoncagua et, dans la même
direction, jusqu'à la source du mont La Cruz, Quecruz ou El Picacho
(13° 55’ 59” de latitude nord et 88° 13’ 10” de iongitude ouest); de a, à
la borne Monte Redondo, Esquinero ou Sirin (13° 56’ 55” de latitude
nord et 88° 13’ 10” de longitude ouest) et, de là, à la borne El Carrisal
ou Soropay (13° 57’ 41” de latitude nord et 88° 12’ 52” de longitude
ouest); de là, elle se dirige en direction nord au mont de l’Ocote ou
colline de Guiriri (13° 59’ 00” de latitude nord et 88° 12’ 55” de longi-
tude ouest); et de là, dans la même direction, à la borne du Rincon, sur
la riviére Negro, Quiaguara ou El Palmar (13° 59’ 33” de latitude nord
et 88° 12’ 59” de longitude ouest); de là, en suivant la rivière Negro en
amont, jusqu’a la borne Las Pilas 4 la source de cette méme riviére
(14° 00’ 00” de latitude nord et 88° 06’ 30" de longitude ouest) et de ce
lieu jusqu’au Malpaso de Similatén (13° 59’ 28” de latitude nord et
88° 04’ 21” de longitude ouest).

5. Secteur de la frontiére terrestre compris entre la confluence du
Torola avec le ruisseau de Manzupucagua et le gué de l’Unire. De la
confluence du torrent Manzupucagua avec la rivière Torola
(13° 54’ 00” de latitude nord et 87° 54’ 30” de longitude ouest), et en
suivant la rivière Torola en amont par le milieu de son lit jusqu’à sa
source connue sous le nom de torrent de La Guacamaya (13° 53’ 30” de
latitude nord et 87° 48’ 22" de longitude ouest); de ce point, en ligne
droite, jusqu’au col de la Guacamaya (13° 53’ 20” de latitude nord et
87° 48’ 19” de longitude ouest); de ce lieu, en ligne droite, jusqu’à
un point situé sur la rivière Unire (13° 52'37” de latitude nord et
87° 47' 04” de longitude ouest), à proximité du lieu connu sous le nom
d’El Coyolar, et de là, en suivant la rivière Unire en aval, jusqu’au gué
de l’Unire ou Limon (13° 52'07” de latitude nord et 87° 4600” de
longitude ouest), sur ladite rivière.

6. Secteur de la frontière terrestre compris entre Los Amates et le
golfe de Fonseca. Du point dénommé Los Amates, sur la rivière Goas-
coran (13° 26’ 28" de latitude nord et 87° 43’ 20” de longitude ouest), en
suivant ladite riviére en aval par le milieu de son lit, en passant par le
Rincon de Muruhuaca et Barrancones jusqu’à son embouchure au
nord-ouest des îles Ramaditas (13° 24’ 26” de latitude nord et
87° 49’ 05” de longitude ouest) dans la baie de La Union;

— rejeter les conclusions du Gouvernement d’El Salvador y compris
celles énoncées au paragraphe 2 du point I du contre-mémoire concer-
nant la délimita:ion de la frontière terrestre.

B. En ce qui concerne le différend insulaire:

— déclarer que les seules îles de Meanguera et Meanguerita sont en
litige entre les Parties et qu’elles relèvent de la souveraineté de la
République du Honduras.

C. En ce qui concerne le différend maritime:
1) relativement à la zone sujette à délimitation à l’intérieur du golfe:

— dire et juger que la communauté d'intérêts existant entre El Salvador et
le Honduras du fait de leur coriveraineté à l’intérieur d’une baie histo-
rique refermée sur elle-même engendre entre eux une parfaite égalité
de droits, qui, cependant, n’a jamais été transformée par ces mêmes
Etats en condorninium;

23

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 371

— dire et juger, dès lors, que chacun des deux Etats a le droit d'exercer ses
compétences à l’intérieur de zones qu’il convient, entre El Salvador et
le Honduras, de délimiter précisément;

— dire et juger que le tracé de la ligne de délimitation des zones relevant, à
l’intérieur du golfe, des compétences respectives du Honduras et
d'El Salvador, en prenant en considération toutes les circonstances
pertinentes dans le souci d’aboutir à une solution équitable est réalisé
comme suit :

a) la ligne équidistante des laisses de basse mer des côtes continentales
et insulaires des deux Etats, partant, à l’intérieur de la baie de
l'Union, de l'embouchure du Rio Goascorän (13° 24’ 26” de latitude
nord et 87° 49/05” de longitude ouest), jusqu’au point situé à
1 mille marin de l’île salvadorienne de Conchaguita et de l’île hon-
durienne de Meanguera, au sud de la première et à l’ouest de la
seconde:

b) à partir de ce point, la ligne joignant les points situés à 1 mille marin
de l’île de Conchaguita, au sud de cette île jusqu’au point situé à
3 milles marins de la côte continentale salvadorienne;

c) à partir de ce point, la ligne joignant les points situés à 3 milles
marins de la côte salvadorienne jusqu’à sa rencontre avec la ligne de
fermeture du golfe (voir carte illustrative C.5);

— dire et juger que la communauté d'intérêts existant entre El Salvador et
le Honduras comme Etats riverains du golfe implique à leur profit un
droit égal à exercer leurs juridictions sur des espaces maritimes situés
au-delà de la ligne de fermeture du golfe:

2) relativement à la zone à l’extérieur du golfe:

— dire et juger que le tracé de la ligne de délimitation qui, tenant compte
de toutes les circonstances pertinentes, aboutira à une solution équi-
table est réalisé par une ligne d’azimut constant égal à 215,55 qui part
de la ligne de fzrmeture du golfe, en un point situé à 3 milles marins de
la côte d’El Salvador, jusqu’à 200 milles de ce point, délimitant ainsi la
mer territoriale, la zone économique exclusive et le plateau continental
d’El Salvador et du Honduras (voir carte illustrative C.6 du mémoire
du Honduras). »

24. Lors de la procédure orale, les conclusions ci-après ont été présentées par
les Parties:

Au nom de la République d'El Salvador:
«Le Gouvernement d’El Salvador prie respectueusement la Chambre
de la Cour internationale de Justice de dire et juger:
A. En ce qui concerne la délimitation de la frontière terrestre :

Que le tracé de la frontière dans les zones ou secteurs non décrits à l’ar-
ticle 16 du traité général de paix du 30 octobre 1980 est constitué comme
suit:

i) dans le secteu: contesté du mont Tepanguisir, conformément au para-
graphe 6.69 et à la carte 6.7 du mémoire d’El Salvador (annexe I aux
présentes conclusions);

24

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 372

ii) dans le secteur contesté de Las Pilas ou Cayaguanca, conformément au
paragraphe 6.70 et à la carte 6.8 du mémoire d’El Salvador (annexe IT
aux présentes conclusions);

iii) dans le secteur contesté d’Arcatao ou Zazalapa, conformément au
paragraphe 6.71 et à la carte 6.9 du mémoire d’El Salvador (annexe III
aux présentes conclusions);

iv) dans le secteur contesté de Nahuaterique, conformément au para-
graphe 6.72 et à la carte 6.10 du mémoire d’El Salvador (annexe IV aux
présentes conclusions);

v) dans le secteur contesté de Polorés, conformément au paragraphe 6.73
et à la carte 6 11 du mémoire d’El Salvador (annexe V aux présentes
conclusions); et

vi) dans le secteur contesté de l’estuaire du Goascorän, conformément au
paragraphe 6.4 et à la carte 6.12 du mémoire d’El Salvador (annexe VI
aux présentes conclusions).

B. En ce qui concerne la situation juridique des iles :

Que la souveraineté sur toutes les îles du golfe de Fonseca, et en particu-
lier sur les îles de Meanguera et de Meanguerita, appartient à El Salvador,
à l'exclusion de l’île de Zacate Grande et des îles Farallones.

C. En ce qui concerne la détermination de la situation juridique des espaces
maritimes :

1. Que la Chambre n’a pas compétence pour effectuer une délimitation
des espaces maritimes.

2. Que la situation juridique des espaces maritimes dans le golfe de
Fonseca correspond au régime juridique établi par l’arrêt de la Cour de
justice centraméricaine du 9 mars 1917.

3. Que la situation juridique des espaces maritimes en dehors du golfe
de Fonseca est la suivante:

a) le Honduras n'a aucune souveraineté, aucun droit souverain ni aucune
juridiction dans ou sur ces espaces;

b) les seuls Etats ayant une souveraineté, des droits souverains, ou une
juridiction dans ou sur ces espaces sont les Etats ayant des côtes qui
donnent directement sur l’océan Pacifique, au nombre desquels appar-
tient El Salvador. »

« Annexes citées dans les conclusions finales d’El Salvador
ANNEXE I
TEPANGUISIR

En partant du sommet du Cerro Zapotal ou Chiporro situé à 14° 23’ 26”
de latitude nord et 89° 14’ 43” de longitude ouest, la frontiére se dirige en
ligne droite dans la direction nord 71°27’ 20” ouest sur une distance de
3530 métres jusqu’au Cerro Piedra Menuda a 14° 24’ 02” de latitude nord
et 89° 16’ 35” de longitude ouest. De ce sommet, elle continue dans la direc-
tion nord 57° 19’33” ouest sur 2951 mètres jusqu’à la borne de Mojon de
Talquezalar sur le Pomola à 14° 24’ 54” de latitude nord et 89° 17’ 58” de
longitude ouest. De cette borne, elle suit le cours du Pomola en amont sur
875 mètres jusqu’au confluent des cours d’eaux dénommés Pomola et
Cipresales à 14° 24’ 45” de latitude nord et 89° 18’ 21” de longitude ouest.

25

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 373

De là, elle remonte le cours du Pomola sur 4625 mètres jusqu’à sa source à
14° 26’ 05” de latitude nord et 89° 20’ 12” de longitude ouest. De là, elle se
poursuit en ligne droite dans la direction sud 51°35’00” ouest sur
2700 métres jusqu’au sommet du Cerro Montecristo situé a 14° 25’ 10,784”
de latitude nord et 89° 21’ 21,568” de longitude ouest.

ANNEXE IT
LAS PILAS OU CAYAGUANCA

Depuis le confluent du cours d’eau dénommé Oscura ou Chiquita avec
le Sumpul à 14° 20’ 26” de latitude nord et 89° 04’ 58" de longitude ouest, la
frontiére suit le cours du Sumpul vers l’amont sur 10500 métres jusqu’a
sa source située à 14° 24’ 17” de latitude nord et 89° 06’ 45” de longitude
ouest. De là, elle continue en ligne droite dans la direction sud 53° 46’ 31”
ouest sur 7404 mètres jusqu’à la colline de Pefia de Cayaguanca à
14° 21'54” de latitude nord et 89° 10’ 04” de longitude ouest.

ANNEXE HI
ARCATAO OU ZAZALAPA

Partant de la borne de Mojon Poza del Cajon sur la rivière dénommée
Guayquiquin, Gualcuquin ou El Amatillo située à 14° 01’ 28" de latitude
nord et 88° 41’ C9" de longitude ouest, la frontière suit ladite rivière en
amont sur 5000 mètres jusqu’à sa source située à 14° 02’ 45” de latitude
nord et 88° 42’ 33" de longitude ouest. De là, elle continue en ligne droite
dans la direction nord 18° 21’ 16” ouest sur 9853 mètres jusqu’au sommet
du Cerro El Fraile situé à 14° 07’ 49" de latitude nord et 88° 44’ 16” de
longitude ouest. De ce sommet, elle continue en ligne droite dans la direc-
tion nord 60°30’ ouest sur 7550 mètres jusqu’au sommet du Cerro
La Pintal situé à 14° 09’ 49” de latitude nord et 88° 47’ 55” de longitude
ouest. De là, elle continue en ligne droite dans la direction sud 21° 30’ ouest
sur 2830 métres jusqu’a la source du ruisseau — ou riviére — Pacacio
située à 14° 08’ 23” de latitude nord et 88° 48’ 30” de longitude ouest. De là,
elle suit le cours du ruisseau — ou rivière — connu sous le nom de Pacacio
en aval sur 5125 mètres jusqu’à un point dudit Pacacio situé à 14° 06’ 27"
de latitude nord et 88° 49’ 18” de longitude ouest.

ANNEXE IV

NAHUATERIQUE

Depuis la borne de Mojon Mal Paso de Similatén située à 14° 00’ 53” de
latitude nord et 88° 03’ 54” de longitude ouest, la frontière se poursuit en
ligne droite dans la direction nord 3° ouest sur 3000 mètres jusqu’à la
borne de Antiguo Mojôn de la Loma située à 14° 02’ 32” de latitude nord et

26

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 374

88° 03’ 59” de longitude ouest. De là, elle continue en ligne droite dans la
direction nord 31° 30’ ouest sur 2780 mètres jusqu’a la Montaña de la Isla
située à 14° 03’ 49” de latitude nord et 88° 04’ 47” de longitude ouest. De là,
elle se poursuit en ligne droite dans la direction nord 89° 40’ 02” ouest sur
7059 mètres jusqu’au sommet du Cerro La Ardilla situé à 14° 03’51” de
latitude nord et 88° 08’ 43” de longitude ouest. De là, elle continue en ligne
droite dans la direction sud 78° 35’ 13” ouest sur 6833 mètres jusqu’au
sommet du Cerro El Alumbrador situé à 14° 03’ 08” de latitude nord et
88° 12'26” de longitude ouest. De là, elle continue en ligne droite dans la
direction sud 18° 1336” ouest sur 4222 mètres jusqu’au sommet du
Cerro Chagualaca ou Marquezote situé à 14° 00’ 57” de latitude nord et
88° 13’ 11” de longitude ouest. De là, elle se poursuit en ligne droite dans la
direction sud 66° 45’ ouest sur 2650 métres jusqu’a un coude du Negro
situé à 14° 00’ 22” de latitude nord et 88° 14’ 31” de longitude ouest. De là,
elle suit le cours du Negro vers l’amont sur 1800 mètres jusqu’à son
confluent avec La Presa, Las Flores ou Pichigual situé à 13° 59’ 38” de lati-
tude nord et 88° 14’ 16” de longitude ouest. De là, elle suit le cours de La
Presa, Las Flores ou Pichigual en amont sur une distance de 4300 mètres
jusqu’à une borne située sur son cours à 13°57’ 44” de latitude nord et
88° 13’ 49” de longitude ouest. De là, elle se poursuit en ligne droite dans la
direction sud 22° 40’ ouest sur 2170 mètres jusqu’au sommet du Cerro
El Alguacil situé à 13° 56’ 21” de latitude nord et 88° 14’ 16” de longitude
ouest. De 1a, elle se poursuit en ligne droite dans la direction sud
73° 1411” ouest sur 1881 mètres jusqu’à un coude de Las Cañas ou
Yuquina à 13° 56’ 21” de latitude nord et 88° 15’ 16” de longitude ouest. De
là, elle suit le cours de Las Cañas ou Yuquina vers l’aval sur 12 000 mètres
jusqu’au lieu-dit ‘Cajon de Champate situé sur son cours à 13° 53/33” de
latitude nord et 88° 1900” de longitude ouest. De là, elle se poursuit en
ligne droite dans la direction nord 71°02’22” ouest sur 2321 mètres
jusqu’au sommet du Cerro El Volcancillo à 13° 53’ 58” de latitude nord et
88° 20’ 13” de longitude ouest. De là, elle se poursuit en ligne droite dans la
direction sud 60° 25’ 12” ouest sur 930 mètres jusqu’à la source du ruisseau
La Orilla située à 13° 53/43” de latitude nord et 88° 20’ 38” de longitude
ouest.

ANNEXE V

POLOROS

Depuis le lieu-dit Paso de Unire situé sur ’Unire, Guajiniquil ou
Pescado à 13° 52’ 10” de latitude nord et 87° 46’ 02” de longitude ouest, la
frontière suit le cours de l’Unire, Guajiniquil ou Pescado vers l’amont sur
8800 mètres jusqu’à sa source située à 13°55’ 16” de latitude nord et
87° 47’ 58” de longitude ouest. De cette source, elle se poursuit en ligne

27

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 375

droite dans la direction nord 56° 23 13" ouest sur 4179 mètres jusqu’au
Cerro Ribitä situé à 13° 56’ 32” de latitude nord et 87° 49’ 54” de longitude
ouest. De cette colline, elle se poursuit en ligne droite dans la direction sud
87° 02’ 24” ouest sur 6241 mètres jusqu’au Cerro Lopez à 13° 56°23” de
latitude nord et £7° 53’ 21" de longitude ouest. De là, elle se poursuit en
ligne droite dans la direction sud 40° 30’ ouest sur 2550 mètres jusqu’à la
borne de Mojén Alto de la Loza située à 13° 55’ 18” de latitude nord et
87° 5417” de longitude ouest. De cette borne, elle se poursuit en ligne
droite dans la direction sud 10° ouest sur 500 mètres jusqu’à la source du
ruisseau Manzucupagua ou Manzupucagua située à 13° 55’ 03” de latitude
nord et 87° 54’ 19” de longitude ouest. De 14, elle suit le cours du ruisseau
Manzucupagua ou Manzupucagua vers l’aval jusqu’à son confluent avec
la Torola, situé à 13° 53’ 59" de latitude nord et 87° 54’ 30” de longitude
ouest.

ANNEXE VI

L’ESTUAIRE DU GOASCORAN

Depuis l’ancienne embouchure du Goascoran, dans la crique de La
Cutt à 13° 22’ 00” de latitude nord et 87° 4125" de longitude ouest, la
frontière se poursuit le long de l’ancien cours du Goascorän sur une
distance de 17300 mètres jusqu’au lieu-dit Rompiciôn de los Amates à
13° 26’ 29” de latitude nord et 87° 43’ 25" de longitude ouest, point où a
dévié le cours du fleuve. »

Au nom de la République du Honduras:

«Le Gouvernement de la République du Honduras prie la Chambre de
dire et juger:

A. En ce qui concerne le différend frontalier terrestre :

— que le tracé ce la frontière entre El Salvador et le Honduras est consti-
tué par la ligne suivante dans les zones ou secteurs non décrits à l’ar-
ticle 16 du traité général de paix du 30 octobre 1980:

1. Secteur de la frontière terrestre compris entre le point appelé
El Trifinio, au sommet du Cerro Montecristo, et le sommet du Cerro
Zapotal. Du sommet du Cerro Montecristo (14° 25’ 20” et 89° 21'28” 1),
tripoint entre le Honduras, El Salvador et le Guatemala et en direc-
tion sud-est, jusqu’à la source la plus septentrionale de la rivière San
Miguel Ingenio ou Taguilapa (14° 24’ 00” et 89° 20’ 10”), connu sous le
nom de torrent de la Chicotera, d’où l’on poursuit en aval par le milieu
du lit de ladite rivière jusqu’au gué du chemin qui vient de Citala en
direction de Metapan (14° 20°55” et 89° 19'33”), sur le site de
Las Cruces. Du point précédent en direction est, en ligne droite jusqu’a
la confluence de la rivière Jupula avec la rivière Lempa (14° 21’ 06" et

' Ci-après, la première coordonnée correspond à la latitude nord et la seconde
à la longitude ouest.

28

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 376

89° 13 10”), ladite ligne passant par le site d'El Cobre, et de cette
confluence, en ligne droite jusqu’à la cime du Cerro Zapotal
(14° 23° 26” et 89° 14’ 43”);

2. Secteur de la frontiére terrestre compris entre le rocher de Caya-
guanca et la confluence du ruisseau du Chiquita ou Oscura avec la
rivière Sumpul. Du rocher de Cayaguanca (14° 21’55” et 89° 10’05”),
en ligne droi:e jusqu’à la confluence du torrent Chiquita ou Oscura
avec la rivière Sumpul (14° 20’ 25” et 89° 04’ 57”);

3. Secteur de la frontiére terrestre compris entre la borne de Pacacio
et la borne dite Poza del Cajon. De Ja borne Pacacio (14° 06’ 28” et
88° 49’ 20”), sur la rivière du même nom, en ligne droite jusqu’à la
confluence du torrent La Puerta avec la rivière Gualcinga (14° 06’ 24”
et 88° 47’ 04”) et de là en aval de ladite rivière, par le milieu de son lit
pour parvenir à la borne Poza del Toro (14° 04' 14” et 88° 47° 00”),
située à la confluence de la rivière Gualcinga avec la rivière Sazalapa
sur La Lagartera, de la en suivant ladite rivière en amont par le milieu
de son cours jusqu’à la borne de Poza de la Golondrina (14° 06’ 55” et
88° 44’ 32”); de ce point, en ligne droite, jusqu’à la borne La Cañada,
Guanacaste ou Platanar (14° 06’ 04” et 88° 43’ 52”), et de cette borne, en
ligne droite, à la borne d’El Portillo du Cerro del Tambor (14° 04’ 47” et
88° 44’ 06”), également connue sous le nom de Portillo de El Sapo; de
cette borne, en ligne droite, jusqu’à la borne Guaupa (14° 04 33” et
88° 44’ 40”), en passant par la colline d’El Sapo; de là, en ligne droite,
jusqu’à la cime de la Loma Redonda (14° 03’ 46” et 88° 44’ 35”); de la
Loma Redonda, en ligne droite, jusqu’à la cime du Cerro de El Ocotillo
ou Gualcims.ca (14° 03’ 25” et 88° 44’ 22”), en passant par le Cerro del
Caracol. De la borne d’El Ocotillo, en ligne droite, jusqu’à la borne de
La Barranea ou Barranco Blanco (14° 02’55” et 88° 43'27”); de la
jusqu’au Cerro de La Bolsa (14° 02’ 05” et 88° 42’ 40”); et de ce lieu, en
ligne droite, jusqu’à la borne Poza del Cajon (14° 01’ 28” et 88° 41’ 10”),
sur la riviére Amatillo ou Gualcuquin;

4, Secteur de la frontière terrestre compris entre la source du ruis-
seau La OriiJa et la borne du Malpaso de Similaton. De la source du
torrent La Orilla (13° 53’ 50” et 88° 20’30"), jusqu’au col d’E] Jobo
(13° 53’ 40” et 88° 20’ 25”), situé au pied du mont appelé El Volcancillo;
de 1a jusqu’à la source la pius méridionale du torrent Cueva Hedionda
(13° 53’ 46” et 88° 20’ 00”), en suivant son cours en aval par le milieu
de son lit jusqu’à la borne Champate (13° 53’20” et 88° 19°02"),
jusqu’à sa confluence avec la rivière de Cañas ou Santa Ana, de là en
suivant le camino real, en passant par les bornes Portillo Blanco
(13° 53’ 40” et 88° 18’ 24”), Obrajito (13° 53’ 50” et 88° 17’ 28”), Laguna
Seca (13° 54’ 03” et 88° 16’ 46”), Amatillo ou Las Tijeretas (13° 54’ 28”
et 88° 15’ 42”), et de là, en direction nord, jusqu’au point de confluence
de la riviére Las Cafias avec le torrent Masire ou Las Tijeretas
(13° 55’ 03" et 88° 15’ 45”); de là, en direction nord-est, elle suit le cours
de ce torrent en amont, jusqu’au chemin de Torola 4 Colomoncagua et,
dans la mérne direction, jusqu’au Cerro La Cruz, Quecruz ou El Pica-
cho (13° 55'59” et 88° 13’ 10”); de là, à la borne Monte Redondo,
Esquinero ou Sirin (13° 56’ 55” et 88° 1310”) et de là, à la borne

29

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 377

El Carrisal ou Soropay (13° 57’ 41” et 88° 12’ 52”); de la, elle se dirige
en direction nord au Cerro del Ocote ou colline de Guiriri (13° 59’ 00”
et 88° 12’55”): et de là, dans la même direction, à la borne d’Ei Rincon,
sur la rivière Negro, Quiaguara ou El Palmar (13°59'33” et
88° 12’ 59”); de là, en suivant la rivière Negro en amont, jusqu’à la
borne Las Pilas à la source de cette même rivière (14° 00°00” et
88° 06’ 30”) et de ce lieu jusqu’au Malpaso de Similaton (13° 59’ 28” et
88° 04’ 21”);

5. Secteur cle la frontiére terrestre compris entre la confluence de la
Torola avec le ruisseau de Manzupucagua et le gué de l’Unire. De la
confluence du torrent Manzupucagua avec la riviére Torola
(13° 54’ 00” et 87° 54’ 30”), en suivant la rivière Torola en amont par le
milieu de son lit jusqu’à sa source connue sous le nom de torrent de La
Guacamaya (13° 5330” et 87° 48'22”); de ce point, en ligne droite,
jusqu’au col de La Guacamaya (13° 53’ 20” et 87° 48’ 19”); de ce lieu, en
ligne droite, jusqu’à un point situé sur la rivière Unire (13° 52’37” et
87° 47’ 04"), à proximité du lieu connu sous le nom d’El Coyolar, et de
là, en suivant la rivière Unire en aval, jusqu’au gué appelé Paso de
Unire ou Limon (13° 52’ 07” et 87° 46’ 00”), sur ladite rivière;

6. Secteur de la frontiére terrestre compris entre Los Amates et le
golfe de Fonseca. Du point dénommé Los Amates, sur la rivière Goas-
coran (13° 26’ 28” et 87° 43’ 20”), en suivant ladite rivière en aval par le
milieu de son lit, en passant par le Rincôn de Muruhuaca et Barran-
cones jusqu’à son embouchure au nord-ouest des îles Ramaditas
(13° 24’ 26” et 87° 49’ 05”) dans la baie de La Union;

— rejeter les conclusions du Gouvernement d’El Salvador y compris
celles qui sont énoncées au paragraphe 2 du point I des conclusions du
contre-mémoire concernant la délimitation de la frontière terrestre et
figurant dans son mémoire comme conclusions | et 2.

B. En ce qui concerne le différend insulaire :

— dire et juger cue les seules îles de Meanguera et Meanguerita sont en
litige entre les Parties et qu’elles relèvent de la souveraineté de la Répu-
blique du Honduras.

C. En ce qui concerne le différend maritime:

1) Dire et juger que le régime des eaux dans la baie de Fonseca, la déli-
mitation des zones maritimes dans cette baie et les droits du Honduras au-
delà de la ligne de fermeture de la baie de Fonseca dans l’océan Pacifique
ainsi que la délimitation des zones maritimes relevant des deux Parties par
une ligne sont des questions en litige qui doivent être tranchées par la
Chambre de la Cour conformément au compromis conclu par les Parties
en 1986.

2) Relativement à la zone sujette à délimitation à l’intérieur du golfe:

— dire et juger que la communauté d'intérêts existant entre El Salvador et
le Honduras du fait de leur coriveraineté à l’intérieur d’une baie histo-
rique refermée sur elle-même engendre entre eux une parfaite égalité
de droits, qui, cependant, n’a jamais êté transformée par ces mêmes
Etats en condominium;

30

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 378

— dire et juger, dès lors, que chacun des deux Etats a le droit d'exercer ses
compétences à l’intérieur de zones qu’il convient, entre El Salvador et
le Honduras, de délimiter précisément;

— dire et juger que le tracé de la ligne de délimitation des zones relevant, à
l'intérieur du golfe, des compétences respectives du Honduras et
d’El Salvador, en prenant en considération toutes les circonstances
pertinentes dans le souci d’aboutir à une solution équitable, est réalisé
comme suit:

la ligne équid:stante des laisses de basse mer des côtes continentales et
insulaires des deux Etats, partant, à l’intérieur de la baie de La Uniôn,
de l'embouchure du Rio Goascorän (13° 24’ 26” et 87° 49’ 05”), jusqu’au
point situé à 1 mille marin de l’île salvadorienne de Conchaguita et de
l’île hondurienne de Meanguera, au sud de la première et à l’ouest de la
seconde;

à partir de ce point, la ligne joignant les points situés à 3 milles marins
de la côte salvadorienne jusqu’à sa rencontre avec la ligne de fermeture
du golfe (voir carte illustrative C.5 du mémoire du Honduras, vol. II);

— dire et juger que la communauté d'intérêts existant entre El Salvador et
le Honduras comme Etats riverains du golfe implique à leur profit un
droit égal à exercer leurs juridictions sur des espaces maritimes situés
au-delà de la ligne de fermeture du golfe;

— dire et juger que la ligne de fermeture de l'embouchure de la baie, de la
Punta Amapala à la Punta Cosiguina est la ligne de base à partir de
laquelle une ligne de délimitation à l’extérieur de la baie sera tracée
dans l’océan Pacifique et en outre décider que cette ligne devra partir
d’un point situé à 3 milles marins de la laisse de basse mer sur la côte
salvadorienne.

3) Relativement à la zone à l'extérieur du golfe:

— dire et juger que le tracé de la ligne de délimitation qui, tenant compte
de toutes les circonstances pertinentes, aboutira à une solution équi-
table est réalisé par une ligne s’étendant jusqu’à 200 milles marins sui-
vant un azimut qui donnera au Honduras une zone maritime équitable
et proportionnée à la longueur de la côte hondurienne, à partir de la
ligne de fermeture du golfe, en un point situé à 3 milles marins de la
côte d’El Salvador, délimitant ainsi la mer territoriale, la zone écono-
mique exclusive et le plateau continental d’El Salvador et du Honduras
(voir carte illustrative C.6 du mémoire du Honduras). »

* *

25. Dans la déclaration écrite qu’il a présentée, conformément à l’article 85
du Règlement de la Cour, le Nicaragua a résumé ses conclusions comme suit:

«Le Gouvernement du Nicaragua soutient qu’il n’y a jamais eu de
régime de communauté d'intérêts en ce qui concerne le golfe de Fonseca.
Les considérations juridiques qui soutiennent cette conclusion peuvent se
résumer comme suit:

a) Les questions présentées dans les écritures d’El Salvador et du Hondu-

31

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 379

ras ont trait au droit de la mer, sauf pour ce qui est de la question du
condominium.

b) On ne peut écarter les principes pertinents en matière de délimitation
maritime en introduisant sans justifications une notion de «parfaite
égalité des Etats ».

c) Par leur pratique constante, les Etats riverains ont reconnu qu'il
n'existe pas de régime juridique spécial à l’intérieur du golfe, si ce n’est
que celui-ci possède les caractéristiques d’une baie historique.

d) Les thèses du Honduras visent à lui procurer des avantages qu’il ne
pourrait obtenir par l’application des principes équitables en matière
de délimitation maritime qui font partie du droit international général.
L'objectif n’est pas l'égalité mais un privilège. »

26. Au cours de la procédure orale, le Nicaragua a présenté, sous la dénomi-
nation de «conclusions formelles », les conclusions ci-après:

«1. Le statu que dans la région du golfe de Fonseca s’appuie sur la fron-
tière définitive entre le Nicaragua et le Honduras, reconnue dans l’Acta II
adopté en 1900, ainsi que sur les principes et règles du droit international
général régissant les titres des Etats riverains et la reconnaissance par les
Etats riverains du droit de passage innocent pour les navires honduriens,
conformément à la coutume locale.

2. Les revendications honduriennes, présentées sous la forme du
concept de communauté d'intérêts, peuvent affecter les intérêts juridiques
du Nicaragua, de manière directe et considérable, en particulier dans la
mesure où, comme les plaidoiries et conclusions le montrent, la commu-
nauté d'intérêts entrainerait, sur des espaces maritimes, des droits incom-
patibles avec les droits inhérents du Nicaragua.

3. Le droit international ne reconnait pas le concept de communauté
d’intéréts sous une forme qui primerait sur l’application des principes du
droit de la mer ni sous aucune autre forme.

4. La revendication hondurienne à un titre concernant un couloir mari-
time ou de juridiction exclusive à l’ouest du point extrême, définitif en
droit, de la frontière établie entre le Honduras et le Nicaragua n’est pas
valable en droit international général et, par conséquent, ne peut être
opposée à un autre Etat, partie ou non à la présente affaire.

5. Les titres juridiques des Etats riverains, y compris du Nicaragua,
restent les mêmes, quelle que soit la catégorie dans laquelle on classe les
eaux du golfe: eaux intérieures, mer territoriale, plateau continental.

6. Sans préjuger de ce qui précède, il y a des considérations importantes
relevant de la bonne administration de la justice en vertu desquelles les
revendications maritimes du Honduras, qui font partie des conclusions
relatives à une communauté d'intérêts, devraient être déclarées irrece-
vables.

7. Il n’y a régime de condominium ni dans le golfe de Fonseca ni dans
aucune de ses parties.

8. La République du Nicaragua réaffirme sa position concernant
toutes les questions de délimitation figurant dans sa déclaration écrite du
14 décembre 1990. »

32

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 380
INTRODUCTION GÉNÉRALE

27. Comme il ressort des termes du compromis du 24 mai 1986 repro-
duit ci-dessus, le différend porté par ce compromis devant la Chambre de
la Cour qui rend le présent arrêt comprend trois éléments principaux: le
différend relatif à la frontière terrestre: le différend relatif à la situation
juridique des îles ; et le différend relatif à la situation juridique des espaces
maritimes. Chacun dle ces trois éléments inclut lui-même des subdivi-
sions: le différend relatif à la frontière terrestre concerne six secteurs
distincts de la frontière; le différend sur les îles ne concerne pas seulement
la détermination de la souveraineté sur certaines îles, mais aussi des
désaccords quant aux îles dont il s’agit et quant au droit applicable; les
espaces maritimes en cause sont à la fois ceux qui s'étendent à l’intérieur
du golfe de Fonseca, dont les deux Parties et l’Etat intervenant — le Nica-
ragua — sont les Etats riverains et les eaux à l’extérieur du golfe; et il y a
aussi un différend sur le point de savoir si la mission de la Chambre à cet
égard consiste ou non à délimiter les eaux. La Chambre examinera succes-
sivement chacun des éléments du différend indiqué ci-dessus, mais elle
indiquera d’abord brièvement le cadre général et l’histoire du différend.

28. Les deux Parties (et l’Etat intervenant) sont des Etats qui sont nés
de l’éclatement de l’Empire espagnol en Amérique centrale et leurs terri-
toires correspondent à des subdivisions administratives de cet empire. S’il
fut admis d'emblée que les nouvelles frontières internationales devraient
être déterminées par application du principe généralement accepté en
Amérique espagnole de I’ uti possidetis juris, en vertu duquel les frontières
devaient correspondre aux limites administratives coloniales, le pro-
blème, comme dans le cas de nombre d’autres frontières de la région, était
de déterminer où ces limites étaient effectivement situées. Selon les termes
de la sentence rendue en 1933 par le tribunal arbitral que présidait le Chief
Justice Charles Evans Hughes en l’affaire de la frontière entre le Guate-
mala et le Honduras, dans laquelle la mission de l’arbitre était de détermi-
ner la «ligne juridique» qui correspondait à l’« uti possidetis de 1821»:

« Il convient de relever que le tracé de la ligne de « l’uti possidetis de
1821 » soulève des difficultés particulières, parce qu’à l’époque colo-
niale on manquait de renseignements dignes de foi sur une grande
partie du territoire litigieux. Ce territoire était dans une large mesure
inexploré. D’autres parties, où l’on était allé à l’occasion, n’étaient
que vaguement connues. Dans ces conditions, non seulement la
Couronne n'avait pas déterminé de façon précise les limites des
ressorts, mais il y avait de vastes régions où l’on n’avait pas essayé
d'exercer la moindre apparence d’un pouvoir administratif.»
(Nations Unies, Recueil des sentences arbitrales, vol. II, p. 1325.
[Traduction du Greffe.])

29. L’Amérique centrale se proclama indépendante de la Couronne
espagnole le 15 septembre 1821. A partir de cette date et jusqu’en 1839, le
Honduras et El Salvador, avec le Costa Rica, le Guatemala et le Nicara-

33

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 381

gua, firent partie de la République fédérale d'Amérique centrale, qui
correspondait dans l’ensemble à ce qui était auparavant la capitainerie
générale espagnole d2 Guatemala ou Royaume de Guatemala. Lors de
l’éclatement de la République fédérale, El Salvador et le Honduras, ainsi
que les autres Etats dont elle se composait, devinrent, et sont restés depuis
lors, des Etats distincts.

30. Ce fut à propos des îles du golfe de Fonseca, qui toutes avaient été
sous la souveraineté espagnole, qu’un différend se manifesta pour la
première fois. En 1854, il y eut une proposition que le consul des Etats-
Unis d'Amérique achète au Honduras des terres situées sur l’île
d'El Tigre. El Salvador, par une note diplomatique du 12 octobre 1854, se
référa à cette proposition, à propos de laquelle il émit une objection et
formula une revendication claire sur les îles de Meanguera et Meangue-
rita (voir paragraphe 352 ci-après), où il avait eu connaissance que le
Honduras avait procédé à certaines opérations d’arpentage. Aucune
réponse du Honduras à cette communication n’a été produite, mais la
vente de l’île ne se concrétisa pas.

31. Sept ans plus tard, le 14 mai 1861, le ministre des relations exté-
rieures d’El Salvador adressa au Gouvernement du Honduras une note lui
proposant d'engager des négociations afin de procéder à la démarcation
des terres des villages de Perquin et Arambala, situées en El Salvador, et
celles de Jucuara (ou Jocoara), situées au Honduras (voir para-
graphes 203-207 ci-après). On peut considérer que ceci marque le début
du différend relatif à la frontière terrestre, qui se développa par la suite
pour s'étendre à la quasi-totalité de la frontière terrestre à diverses dates
entre 1880 et 1972. Le tripoint entre les territoires du Guatemala, du
Honduras et d’El Salvador à partir duquel la frontière entre ces deux
derniers Etats rejoint le golfe de Fonseca ne fit l’objet d’un accord défini-
tif qu’en 1935, après l'arbitrage susmentionné du Chief Justice Hughes
(voir paragraphe 28 ci-dessus).

32. Le différend maritime se fit jour plus lentement. On tenta en 1884
de délimiter les eaux du golfe entre El Salvador et le Honduras, et
d'inclure cette délimitation dans une convention frontalière, la conven-
tion Cruz-Letona de | 884, qui cependant ne fut pas ratifiée par le Hondu-
ras, mais dont la négociation donna aux deux Parties la possibilité de faire
connaître la nature cle leurs revendications. Un accord de délimitation
d’une partie des eaux du golfe fut conclu entre le Nicaragua et le Hondu-
ras en 1900; les conséquences de cette opération, notamment pour
El Salvador, seront examinées dans une partie ultérieure de l’arrêt de la
Chambre. En 1916, une instance fut introduite par El Salvador contre le
Nicaragua devant la Cour de justice centraméricaine, qui souleva la ques-
tion de [a situation juridique des eaux du golfe. Le développement ulté-
rieur du droit de la mer amena chacune des Parties à modifier sa
législation maritime, de façon à faire connaître ses revendications en ce
qui concerne le régime juridique des eaux extérieures au golfe.

33. Au cours des années le différend, surtout le différend relatif à la
frontière terrestre, a donné lieu à des négociations directes entre les

34

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 382

Parties dans le cadre de conférences, d’abord la conférence d’El Mono
en juillet 1861, ensuite les négociations de la Montaña de Naguaterique en
1869 et celles qui eurent lieu dans le village de Saco (aujourd’hui Con-
cepciôn de Oriente à El Salvador) en 1880. A ce stade, les Parties convin-
rent de recourir à l’arbitrage du président du Nicaragua, le général
Joaquin Zavala, qui toutefois renonça ultérieurement à ses fonctions
d’arbitre lorsque sa présidence prit fin. Lors de réunions tenues en mars et
avril 1884, le représentant du Honduras, Francisco Cruz, et celui
d'El Salvador, Lisandro Letona, rédigèrent la convention du 10 avril 1884
déjà mentionnée, que le Congrès du Honduras rejeta et qui ne fut donc
jamais ratifiée par le Honduras. Le 28 septembre 1886, une autre conven-
tion fut conclue à Tegucigalpa, la convention Zelaya-Castellanos, qui
envisageait un recours à l’arbitrage en cas d’échec des négociations
directes et prévoyait que les autorités, de part et d’autre,

«garderont et respecteront la ligne de démarcation qui était valable
en 1884 et qui fut ratifiée par le statu quo convenu entre les gouverne-
ments des deux Républiques, et en ne tenant nullement compte de la
ligne frontière tracée »

par la convention Cruz-Letona de 1884.

34. En novembre 1888, de nouvelles négociations se déroulèrent à
La Union et à Guanacastillo qui aboutirent à un accord faisant de la
rivière Guascoran la frontière reconnue, «incontestée et incontestable».
Cependant, à un stade ultérieur, on souleva la question de savoir s’il fallait
entendre par là le cours actuel de la rivière, ou un cours antérieur qui
aboutissait au golf: de Fonseca en un point différent (voir para-
graphes 306 et suivants ci-après). En 1889, une autre convention d’arbi-
trage, la convention Zelaya-Galindo, fut conclue, mais l'arbitrage n’eut
jamais lieu. Cette convention inspira à son tour celle de 1895, qui réaf-
firma le principe de |’ uti possidetis juris. Le 13 novembre 1897 de nouvelles
négociations eurent lieu 4 la Hacienda Dolores: elles aboutirent 4 une
autre convention qui, elle aussi, ne fut jamais ratifi¢e. Des négociations
tenues à San José de Costa Rica en 1906 et à Tegucigalpa en avril 1918
aboutirent aussi à des résultats décevants, faute de ratification d’un côté
ou de l’autre. De nouveaux efforts pour régler le différend échouérent de
la même manière en 1949 et en 1953 et les tentatives de règlement ne
reprirent qu’avec la «troisième convention d’El Amatillo » de 1962, qui
prévoyait une commission d’enquéte et la création d’une commission de
délimitation. Ce fut la dernière tentative faite pour régler le problème de la
délimitation avant qu’un conflit armé éclate en 1969.

35. Il y eut en 1969 une série d’incidents frontaliers qui provoquérent
des tensions entre les deux pays, la suspension des relations diplomati-
ques et consulaires, et finalement un conflit armé qui dura du 14 au 18 juil-
let 1969. Après cent heures d’hostilités, l'Organisation des Etats améri-
cains réussit à obtenir un cessez-le-feu et Le retrait des troupes; mais les
deux Etats demeurèrent formellement en état de guerre pendant plus de
dix ans. La XIII¢ réunion consultative des ministres des relations exté-

35

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 383

rieures des Etats américains constitua une commission spéciale, qui
prépara l’approbation, le 27 octobre 1969, de sept résolutions: 1} paix et
traités; 2) libre transit; 3) relations diplomatiques et consulaires; 4) ques-
tions frontalières ; 5) marché commun centraméricain; 6) réclamations et
différends; 7) droits de l’homme et famille. En décembre 1969 des négo-
ciations tenues à Managua (Nicaragua), en vue de faire appliquer les réso-
lutions de l'Organisation des Etats américains sous l’égide d’un « modéra-
teur» (José A. Mora, ancien secrétaire général de cette organisation),
n’aboutirent qu’à l'établissement d’une zone de sécurité de 3 kilomètres.

36. En juin 1972 des délégations des deux pays se réunirent à Antigua
(Guatemala) et parvinrent à un accord sur la plus grande partie de la fron-
tière terrestre, ne laissant que six secteurs à régler. Le 24 novembre 1973
El Salvador dénonça le traité américain de règlement pacifique,
dénommé pacte de Bogotä et le 26 du même mois il communiqua au
Secrétaire général de l'Organisation des Nations Unies sa nouvelle décla-
ration d’acceptation de la juridiction obligatoire de la Cour internationale
de Justice, assortie de réserves qui avaient pour effet d’exclure le différend
avec le Honduras (C.I.J. Annuaire 1973-1974, p. 76). Le Honduras
remplaça aussi sa déclaration d’acceptation de la juridiction de la Cour
par une nouvelle déclaration ayant pour effet d’en exclure le présent diffé-
rend, le 6 juin 1986, après la conclusion du compromis soumettant
l'affaire à la Cour (C.LJ. Annuaire 1986-1987, p.72). Le 6 octobre 1976 une
«convention pour l’adoption d’une procédure de médiation entre les
Républiques d’El Salvador et du Honduras» fut conclue à Washington
sous les auspices de l'Organisation des Etats américains et un ancien
Président de la Cour internationale de Justice, José Luis Bustamante
y Rivero, fut choisi comme médiateur, étant entendu que la procédure de
médiation devait se dérouler à Lima (Pérou). Le processus de médiation
commença le 18 janvier 1978 et aboutit à la conclusion d’un traité général
de paix, signé le 30 octobre 1980 à Lima et ratifié le 21 novembre 1980 par
El Salvador et le 8 décembre 1980 par le Honduras.

37. Le traité général de paix consigne, dans son article 16, l'accord des
Parties en ce qui concerne la délimitation de sept secteurs de la frontière
terrestre «qui ne sont pas sujets à contestation»; il dispose par aïlleurs
qu’une commission mixte de délimitation, qui avait été créée le 1° mai
1980, devrait notamment procéder à la délimitation de la ligne frontière
dans les six secteurs qui restaient et «déterminer la situation juridique des
îles et des espaces maritimes». La commission travailla de 1980 à 1985,
tint quarante-trois réunions, mais elle ne réussit pas à délimiter la frontière
concernant les six secteurs «non décrits » à l’article 16 du traité général de
paix, ni à déterminer la situation juridique des îles et des espaces mari-
times. Les articles 31 et 32 du traité général de paix contiennent les dispo-
sitions suivantes:

«Articulo 31. — Sia la expiraciôn del plazo de cinco anos establecido
en el articulo 19 de este Tratado, no se hubiere llegado a un acuerdo total

36

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 384

sobre las diferencias de limites en las zonas en controversia, en la situa-
ciôn juridica insular, o en los espacios maritimos, o no se hubieren pro-
ducido los acuerds previstos en los articulos 27 y 28 de este Tratado, las
Partes convienen en que, dentro de los seis meses siguientes, procederän
a negociar y suscribir un compromiso por el que se someta conjunta-
mente la controversia o controversias existentes a la decision de la Corte
Internacional de Justicia.

Articulo 32. — El compromiso a que se refiere el articulo anterior
deberd contener:

a) El sometimiento de las Partes a la jurisdiccion de la Corte Interna-
cional de Justicia para que decida la controversia o controversias a
que se refiere el articulo anterior.

b) Los plazos para la presentaciôn de los escritos y el numero de éstos; y

c) La determinaciôn de cualquier otra cuestiôn de naturaleza procesal
que fuese pertinente

Ambos Gobiernos acordarän la fecha para la notificacion conjunta
del compromiso a la Corte Internacional de Justicia, pero, en defecto de
acuerdo, cualquiera de ellas prodré proceder a la notificaciôn, comuni-
candolo previamente a la otra Parte por la via diplomätica. »

[Traduction]

«Article 31. —- Les Parties conviennent que si, à l’expiration du
délai de cinq ans prévu à l’article 19 du présent Traité, elles n’ont pas
pu régler entièrement les désaccords survenus au sujet de la délimita-
tion des frontières dans les zones contestées ou du régime juridique
des îles ou des espaces maritimes, ou si elles ne sont pas parvenues
aux accords prévus aux articles 27 et 28 du présent Traité, dans les
six mois qui suivent elles négocieront et signeront un compromis afin
de soumettre conjointement le ou les différends à la Cour internatio-
nale de Justice.

Article 32. — Le compromis visé à l’article précédent devra
comporter :

a) l'acceptation par les Parties de la juridiction de la Cour interna-
tionale de Justice aux fins de règlement du ou des différends visés
à l’article précédent;

b) les délais de soumission des pièces et le nombre de celles-ci;

c) les indications relatives à toute autre question procédurale perti-
nente.

Les deux gouvernements s’entendront sur la date à laquelle ils
notifieront conjointement le compromis à la Cour internationale de
Justice et, à défaut, l’un quelconque d’entre eux pourra effectuer la
notification après en avoir informé l’autre Partie par la voie diploma-
tique.»

L'article 35 du traité dispose que l’engagement exprès qu’il formule,
touchant l’acceptaticn de la juridiction de la Cour internationale de

37

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 385

Justice «rend inopérante, pour ce qui est des rapports entre les Parties
au … traité», toute réserve qu’elles auraient pu émettre à l’occasion des
déclarations qu’elles ont faites en vertu de l’article 36, paragraphe 2, du
Statut.

38. La commission mixte de délimitation n’ayant pas réussi à mener à
bien son mandat dans le délai prévu par le traité général de paix, l’ar-
ticle 31 de celui-ci prit effet: il obligeait les parties à porter le différend
devant la Cour interriationale de Justice. Conformément aux dispositions
de cet article le délai de six mois accordé aux parties pour négocier et
signer un compromis commença à courir le 10 décembre 1985. Les négo-
ciations commencèrent en janvier 1986 et s’achevèrent le 24 mai 1986 par
la signature, à Esquipulas (Guatemala), du compromis reproduit au début
du présent arrêt.

39. L’article 36 du traité stipule ce qui suit:

« Las Partes convienen en ejecutar en un todo y con entera buena fé el
fallo de la Corte Internacional de Justicia, facultando a la Comisién
Mixta de Limites para que inicie, dentro de los seis meses contados a
partir de la fecha de la sentencia de la Corte, la demarcaciôn de la linea
fronteriza establecida en dicho fallo. Para dicha demarcaciôn se apli-
carän las normas establecidas sobre la materia en este Tratado. »

[Traduction]

«Les Parties conviennent d’exécuter intégralement et en toute
bonne foi l’arrêt de la Cour internationale de Justice, et donnent
pouvoir à la Cornmission mixte de délimitation d'entreprendre, dans
le délai de six mois à compter de la date de la sentence de la Cour, les
travaux de démarcation de la ligne frontière telle qu’elle aura été
fixée par l’arrêt. La démarcation se fera conformément aux règles
pertinentes édictées dans le présent traité. »

Cependant, par un accord du 11 février 1986, les Parties ont mis en place
une commission spéciale de démarcation, et le compromis prévoit que
cette commission «commencera la démarcation de la ligne frontière fixée
par l’arrét au plus tard trois mois après la date de celui-ci et poursuivra ses
travaux avec diligence jusqu’à achèvement de la démarcation ». Eu égard
à ces dispositions, les conseils ont lors des audiences échangé des ar-
guments sur les rôles respectifs de la Chambre et de la commission.
En réponse au conseil d'El Salvador, qui avançait «qu’une fois que la
Chambre aura fixé les notions juridiques fondamentales » la commission
devra identifier et localiser les bornes mentionnées dans les anciens titres,
le conseil du Honduras a affirmé avec force que le mandat de la commis-
sion se limitait à la démarcation et que c’était à la Chambre qu'il incom-
bait de «délimiter» la frontière, c’est-à-dire d’«indiquer quels sont les
points géographiques d’une ligne pouvant définir la frontière». Le
conseil d’El Salvador l’a admis en principe, mais sous la réserve que

«des travaux complémentaires de démarcation seraient possibles sur
la base des principes et des décisions adoptés par la Chambre seule-

38

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 386

ment en ce qui concerne certains points concrets, dans les cas et là où
il aurait été impossible ou extrêmement difficile de déterminer, par
exemple, l'emplacement réel de tel ou tel accident géographique ».

La Chambre estime qu’il lui incombe de donner, sur la ligne de la frontière
dans les secteurs litigieux, des indications qui permettront à la commis-
sion spéciale de démarcation de démarquer cette frontière par une opéra-
tion technique.

x * x

LA FRONTIERE TERRESTRE: INTRODUCTION

40. Les deux Parties conviennent que le premier principe 4 appliquer
pour la détermination de la frontière terrestre est celui de l’uti possidetis
juris; et ceci bien que — chose inhabituelle pour une affaire de ce genre —
il n’en soit pas fait expressément mention à l’article 5 du compromis, ni
dans le traité général de paix, auquel, comme il est précisé plus loin, le
compromis renvoie la Chambre. Pour le Honduras, la norme de droit
international applicable au différend est simplement I’ uti possidetis juris;
El Salvador, s'appuyant sur les termes de l’article 26 du traité général de
paix, conteste énergiquement que cela soit le seul droit applicable, et il
invoque, aussi bien que l’ufi possidetis juris, ce qui a été appelé tantôt des
«arguments d'ordre Humain », tantôt des «effectivités », dont il sera traité
plus loin dans le présent arrêt.

41. On ne peut douter de l'importance du principe de l’uti possidetis
juris qui, en général, a donné naissance à des frontières certaines et stables
dans la plus grande partie de l'Amérique centrale et de l’Amérique du
Sud, ni de l’applicabilité de ce principe pour ce qui est de la frontière
terrestre entre les Parties dans la présente affaire. Néanmoins, ces fron-
tières certaines et stables ne sont pas celles sur lesquelles les tribunaux
internationaux sont amenés à statuer. Ces dernières sont presque imman-
quablement des frontières dont!’ uti possidetis juris, pour une fois, ne parle
que d’une voix mal assurée. De fait, on peut présumer presque a coup sir
que les frontiéres qui, comme celles dont il s’agit dans la présente affaire,
n’ont pas été déterminées depuis l’indépendance, sont de celles pour
lesquelles les arguments de l’uti possidetis juris font eux-mêmes l’objet
d’un différend. Il n’est donc pas surprenant que la Chambre ait eu du mal
à trancher les questions relatives à la frontière terrestre; et il peut être utile
de rappeler en quelques mots certaines des considérations souvent
communes aux secteurs soumis à son examen.

42. La signification du principe de I’ uti possidetis juris est exposée avec
autorité dans l’arrêt de la Chambre qui avait été constituée dans l’affaire
du Différend frontalier:

«sous son aspect essentiel, ce principe vise, avant tout, à assurer le
respect des limites territoriales au moment de l’accession à l’indé-
pendance. Ces limites territoriales pouvaient n’étre que des délimita-

39

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 387

tions entre divisions administratives ou colonies, relevant toutes de la
même souveraineté. Dans cette hypothèse, l'application du principe
de P’uti possidetis emportait la transformation de limites administra-
tives en frontières internationales proprement dites. » (C.J. Recueil
1986, p. 566, par. 23.)

Et dans la sentence arbitrale du Conseil fédéral suisse du 24 mars 1922 sur
diverses questions de limites entre la Colombie et le Venezuela, il a été
observé que:

«Ce principe général offrait l'avantage de poser en règle absolue
qu'il n’y a pas, en droit, dans l’ancienne Amérique espagnole, de
territoire sans maître; bien qu'il existât de nombreuses régions qui
n'avaient pas été occupées par les Espagnols et de nombreuses
régions inexplorées ou habitées par des indigènes non civilisés, ces
régions étaient réputées appartenir, en droit, à chacune des Républi-
ques qui avaient. succédé à la Province espagnole à laquelle ces terri-
toires étaient rattachés en vertu des anciennes ordonnances royales
de la mère patrie espagnole. Ces territoires, bien que non occupés en
fait, étaient d’un commun accord considérés comme occupés en
droit, dès la première heure, par la nouvelle République... » (Nations
Unies, Recueil des sentences arbitrales, vol. I, p. 228.)

Ainsi le principe de l’uri possidetis touche autant à 05 lrecherche du titre à
un territoire qu’à l'emplacement de frontières; un aspect essentiel de ce
principe est certainement d’écarter la possibilité d’un territoire sans
maître.

43. Appliquer ce principe n’est pas si facile lorsque, comme c’était le
cas dans l’ Amérique centrale espagnole, il existait des limites administra-
tives de nature et de degré variables; ainsi, mis à part les «provinces »
(un mot qui a changé de sens selon les époques), il y avait les Alcal-
dias Mayores et les Corregimientos et plus tard, au X VIII° siècle, les Inten-
dencias, ainsi que {es ressorts territoriaux de tribunaux supérieurs
(Audiencias), les capitaineries générales et les vice-royaumes; et de fait les
territoires qui sont devenus El Salvador et le Honduras faisaient tous
partie, avant 1821, dela méme région administrative plus vaste, 4 savoir la
capitainerie générale ou Royaume de Guatemala. En outre, les juridic-
tions des organes d'administration générale, tels que ceux qui viennent
d’être mentionnés, ne coïncidaient pas nécessairement, du point de vue du
ressort territorial, avec celles d’organes possédant des compétences parti-
culiéres ou spéciales, par exemple les commandements militaires. D’autre
part, outre les diverses juridictions territoriales civiles — générales ou
spéciales — il y avait les juridictions ecclésiastiques, avec lesquelles devait
en principe coincider, conformément à la législation générale, la juridic-
tion territoriale des principales divisions administratives civiles de l’ Amé-
rique espagnole: il a toutefois fallu souvent un certain temps pour que ces
ajustements se concrétisent. Heureusement, dans la présente affaire, pour
ce qui est des secteurs de la frontière terrestre, les Parties ont indiqué les

40

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 388

subdivisions administratives coloniales auxquelles elles prétendent avoir
succédé; le problème qui se pose est d’identifier les zones — et leurs
limites — qui correspondaient à ces subdivisions, ci-après dénommées
«provinces » pour simplifier les choses, lesquelles sont en 1821 devenues
respectivement El Salvador et le Honduras, initialement en tant qu’Etats
constitutifs de la République fédérale d'Amérique centrale. En outre, il
faut se rappeler qu'aucune question de frontières internationales n’a
jamais pu venir à l'esprit des serviteurs de la Couronne espagnole qui ont
établi les limites adrninistratives; l’uti possidetis juris est par essence un
principe rétroactif, qui transforme en frontiéres internationales des
limites administratives conçues à l’origine à de tout autres fins.

44. Aucune des Parties n’a cependant présenté de document de carac-
tère législatif ou analogue indiquant de manière précise, sous le sceau de
l'autorité de la Couronne espagnole, l'étendue des territoires et l’emplace-
ment des limites des provinces concernées dans chacun des secteurs de la
frontière terrestre. les Parties ont plutôt présenté à la Chambre de
nombreux documents de différente nature, dont certains, appelés collecti-
vement «titres» (tirulos), ont trait à des attributions de terres par la
Couronne espagnole dans les zones concernées et permettent, est-il
prétendu, de déduire les limites des provinces. Certains de ces documents
indiquent effectivement que telle ou telle borne ou telle ou telle caractéris-
tique naturelle marquait la limite des provinces à l’époque de l’attribution
des terres; maïs, pour la plupart, tel n’est pas le cas, et il est en fait
demandé à la Chambre de conclure, en l'absence d’autres éléments de
preuve relatifs à l’ernplacement d’une limite provinciale, que là où il est
possible d'identifier une limite entre les terres attribuées par les autorités
d’une province et celles octroyées par les autorités de la province voisine,
cette limite peut être considérée comme la limite provinciale et donc la
ligne de l’uti possidetis juris. Ainsi, c’est l’aspect territorial du principe de
l’uti possidetis juris plutôt que son aspect délimitatif qui a été principale-
ment invoqué par les Parties dans leurs plaidoiries devant la Chambre. On
a souvent eu l’impression, à entendre les Parties, que l’emplacement des
limites n’avait qu’un caractère accessoire par rapport à telle ou telle
«revendication», tel ou tel «titre», ou telle ou telle «attribution de
terres» concernant une parcelle de territoire circonscrite par des limites
dont on affirme maintenant que seulement certains segments constituent
une frontière internationale. C’est un peu comme si les frontières en litige
devaient être reconstituées à la manière d’un puzzle à partir de certaines
pièces prédécoupées, de sorte que l’étendue et l'emplacement de la fron-
tière obtenue dépendent de la taille et de la forme de la pièce à insérer.

45. Le mot «titre» a en fait, dans la présente instance, été parfois
employé de telle manière qu’on ne sait pas très bien parmi ses divers sens
possibles lequel lui attribuer; il est donc peut-être utile de rappeler cer-
taines distinctions fondamentales. Comme l’a fait observer la Chambre
constituée dans l'affaire du Différend frontalier, en général le mot
«titre» ne renvoie pas uniquement à une preuve documentaire, mais
« peut … viser aussi bien tout moyen de preuve susceptible d’établir l’exis-

41

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 389

tence d’un droit que la source même de ce droit» (C.J. Recueil 1986,
p. 564, par. 18). En un sens, le «titre » d’El Salvador ou du Honduras en ce
qui concerne les zones en litige, au sens de source de leurs droits sur le plan
international, est, comme les deux Parties le reconnaissent, celui de la
succession des deux Etats à la Couronne espagnole pour ce qui est des
territoires coloniaux de celle-ci, l'étendue de territoire dont chaque Etat a
hérité étant déterminée par l’uti possidetis juris de 1821. Deuxièmement,
dans la mesure où chacun des deux Etats a hérité du territoire de telle ou
telle subdivision administrative de l’organisation coloniale, un «titre»
peut être fourni, par exemple, par un décret royal espagnol attribuant
certaines zones à l’une de ces subdivisions. Comme on l’a déjà fait obser-
ver, aucune des deux Parties n’a été en mesure de s’appuyer sur des
«titres » de cette nature qui valent pour la frontière terrestre, pour revendi-
quer telle ou telle ligne frontière. En réservant pour le moment la question
du statut spécial qu’El Salvador attribue aux «titres officiels de terrains
communaux » (paragraphes 51-53 ci-après), on dira que les titulos soumis
à la Chambre qui attestent l’attribution de telles ou telles terres à des
personnes physiques ou à des communautés indiennes ne peuvent pas
être considérés comme des «titres» en ce sens; on pourrait plutôt les
comparer à des «effectivités coloniales », telles que les a définies la
Chambre constituée dans l'affaire du Différend frontalier: «le compor-
tement des autorités administratives en tant que preuve de l'exercice ef-
fectif de compétences territoriales dans la région pendant la période colo-
niale » (C.I.J. Recueil 1986, p. 586, par. 63). Ces documents, ou certains
d’entre eux, sont cependant des «titres » en un troisième sens — relevant
du droit interne —, à savoir qu'ils prouvent le droit des titulaires à la pro-
priété des terres qui y sont décrites. Dans certains cas, l’octroi du «titre»
dans ce troisième sens n’a pas été mené à terme; mais le document, en
particulier s’il atteste un arpentage qui a été effectué, demeure néan-
moins une «effectivité coloniale» qui peut avoir une certaine valeur
en tant que preuve de l'emplacement de la limite provinciale. En ce qui
concerne une catégorie particulière de ces titulos, appelés «titres offi-
ciels de terrains communaux», El Salvador a affirmé qu'ils avaient en
droit colonial espagnol un statut particulier qui les élèverait au rang de
«titres » de la deuxième catégorie, à savoir d’actes de la Couronne espa-
gnole déterminant directement l’étendue du ressort territorial d’une
subdivision administrative; cette prétention sera examinée à un stade
ultérieur.

46. Les six secteurs en litige de la frontière terrestre ne sont tous que des
ruptures de la continuité de la frontière, dont sept secteurs ont fait l’objet
d’un accord dans le traité général de paix de 1980 (paragraphe 37 ci-
dessus); leur emplacement est indiqué sur la carte générale! qui est jointe

1 On trouvera un exzmplaire des cartes jointes à l'arrêt dans une pochette placée
à la fin du présent fascicule ou du volume C.I.J. Recueil 1992 selon le cas. [Note du

Greffe.]
42

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 390

à cet arrêt. Néanmoins, aucune des Parties n’a présenté à la Chambre
d’argument concernant la compatibilité d’une frontière revendiquée avec
celle qui a déjà été convenue dans le traité général de paix et à l’une des
extrémités ou aux deux extrémités de laquelle chaque secteur de la fron-
tière revendiquée doit être raccordé. En outre, aucune information n’a été
fournie à la Chambre quant aux raisons particulières qui ont déterminé le
tracé des segments cle la frontière commune qui ont fait l’objet d’un
accord dans le cadre clu traité général de paix et qui doivent être prolongés
par la frontière qui fait l’objet des revendications des Parties. Dans ces
conditions, la Chambre est en droit de présumer que la frontière qui a fait
l’objet d’un accord a été déterminée en appliquant des principes et des
méthodes analogues à ceux que les Parties engagent la Chambre à appli-
quer pour les secteurs qui n’ont pas fait l’objet d’un accord. A ce propos, la
Chambre constate également la prédominance de particularités topogra-
phiques, et en particulier de cours d’eau, dans la définition des secteurs
ayant fait l’objet d’un accord, et elle considère que, pour sa tâche de déli-
mitation, elle est en droit et se doit de se pencher sur l’examen de la topo-
graphie de chaque secteur terrestre. Aussi lorsque la Chambre a constaté
que les très nombreux instruments cités, même après un examen minu-
tieux, ne donnent aucune indication claire et dépourvue d’ambiguite, elle
a jugé légitime de tenir compte dans une certaine mesure de l’aptitude de
certaines caractéristiques topographiques à définir une frontière identi-
fiable et commode. La Chambre fait ici appel, non pas tant à une notion
de «frontières naturelles », qu’à une présomption inhérente aux délimita-
tions de frontières, sur laquelle se fonde I’ uti possidetis juris. Des considé-
rations de ce genre interviennent partout dans le tracé des frontières, et il
est donc vraisemblable que, dans les cas où il pourrait y avoir doute par
ailleurs, elles ont aussi joué dans l'esprit de ceux qui ont tracé les limites
des provinces avant 1821.

47. Le traité général de paix de 1980 ne précise pas les critères qui ont
été employés pour la détermination des secteurs de la frontière terrestre,
présentés par cet instrument comme ayant fait l’objet d’un accord. Il existe
toutefois un lien entre la mission de la Chambre et celle de la commission
mixte de délimitation initialement chargée par le traité général de paix de
procéder à la délimitation des secteurs qui n’avaient pas fait l’objet d’un
accord; ce lien est constitué par le renvoi, qui figure à l’article 5 du
compromis lui-même, aux dispositions du traité de paix. Cet article
dispose:

«Conformément aux dispositions du paragraphe 1 de l’article 38
du Statut de la Cour internationale de Justice, la chambre tiendra
compte, en rendant son arrêt, des normes de droit international
applicables entre les Parties, y compris s’il y a lieu des dispositions du
traité général de paix. »

Ce renvoi aux règles du droit international et au «premier paragraphe »
de l’article 38 exclut manifestement la possibilité de statuer ex aequo et

43

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 391

bono. Il faut présumer que la référence au traité général de paix, qui en tant
que traité entre les Parties devrait de toute manière être appliqué par la
Chambre en raison de l’article 38 du Statut de la Cour, vise à préciser à la
Chambre qu’elle devrait également appliquer, «s’il y a lieu», même les
articles du traité qui 5’adressent expressément à la commission mixte de
délimitation. La disposition conventionnelle qui a joué le plus grand rôle
dans l'argumentation des Parties devant la Chambre est l’article 26, qui se
lit comme suit:

« Para la delimitacion de la linea fronteriza en las zonas en controver-
sia, la Comision Mixta de Limites tomarä como base los documentos
expedidos por la Corona de España o por cualquier otra autoridad espa-
fiola, seglar o eclesiästica, durante la época colonial, que señalen juris-
dicciones o limites de territorios o poblaciones. Igualmente seran
tomados en cuenta otros medios probatorios y argumentos y razones de
tipo juridico, histérico o humano o de cualquier otra indole que le
aporten las Partes, admitidos por el Derecho Internacional. »

[Traduction]

«S’agissant de la délimitation de la ligne frontière dans les zones
contestées, la commission fondera ses travaux sur les documents
établis par la Couronne d’Espagne ou toute autre autorité espa-
gnole, séculière ou ecclésiastique, durant l'époque coloniale, qui
indiquent les ressorts ou les limites de territoires ou de localités.
Il sera également tenu compte des autres preuves, thèses et argu-
mentations d’ordre juridique, historique ou humain et de tout
autre élément présentés par les Parties et admissibles en droit inter-
national.»

48. Pour bien comprendre le sens et l’intention de cet article, il est bon
d’avoir présent à l'esprit, cependant, que comme on l’a dit plus haut cette
disposition s’adressait originellement à la commission mixte de délimita-
tion, organe dont la mission était, du point de vue juridique, différente de
celle de la Chambre, carla mission de la commission, en ce qui concerne la
frontière terrestre, n’était pas de décider mais de proposer une ligne fron-
tière aux deux gouvernements (article 27 du traité général de paix). Par
conséquent, le texte n’a manifestement pas été rédigé pour servir de clause
relative au droit applicable, mais comme une disposition indiquant les
éléments de preuve soumis à la commission par les Parties, qui visait à
assurer que tous ces éléments seraient dûment pris en considération, en
tant que de besoin, dans les travaux de la commission. C’est ce que
confirme l’expression «s’il y a lieu», qui figure à l’article 5 du compromis;
et il appartient évidemment à la Chambre de voir «s’il y a lieu » d’entenir
compte. Car l’article 26 est, comme on pouvait s’y attendre, rédigé en
termes généraux; et, aux yeux de la Chambre, il est douteux que l’on
puisse lire cette disposition de caractère très général comme établissant un
ordre de priorité ertre les différents types de preuves. En revanche, le

44

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 392

premier type de preuves mentionné à l’article 26, à savoir les documents
indiquant les ressorts ou les limites de territoires ou de localités, atteste
très clairement que les frontières devraient être établies selon l’uti posside-
tis juris de 1821; et ceci bien que ce principe ne soit expressément
mentionné ni dans le compromis ni dans le traité général de paix.

49. C’est sous cet angle qu’il y a lieu d’examiner une affirmation
d’El Salvador concernant l'interprétation de l’article 26 du traité général
de paix au sujet d’un type particulier de documents émanant des autorités
espagnoles, lequel constitue le principal fondement des prétentions
d’EI Salvador à propos de la frontière terrestre, à savoir les «titres officiels
de terrains communaux » ou fitulos ejidales. Cette question a été exposée
comme suit par le conseil d’El Salvador:

«Comme la Chambre le sait, El Salvador s’appuie, à titre de
preuve de l’uti possidetis juris, et donc de base fondamentale de ses
prétentions, sur les six titres officiels de terrains communaux
suivants: celui de Citala de 1776; ceux d’Arambala et Perquin de
1815; celui de Torola de 1743: celui de Polorôs de 1760; celui d’Arca-
tao de 1724 et celui de La Palma de 1829.»

Appelant l’attention sur le mot «poblaciones » (localités) qui figure à l’ar-
ticle 26 (cité au paragraphe 47 ci-dessus) du traité général de paix de 1980,
El Salvador soutient que:

«Déterminer les limites entre les territoires communaux de ces
«poblaciones» ou établissements indiens, et non pas entre les
anciennes provinces espagnoles ou encore les limites des propriétés
terriennes privées, voilà ce qui a été convenu dans l’article 26, en tant
que méthode applicable pour la mise en œuvre, dans la présente
affaire, du principe de l’uti possidetis juris. Et cela n’est possible que
sur la base des titulos ejidales invoqués par El Salvador. »

Cela ne signifie pas, toutefois, que les titres officiels de terrains commu-
naux soient, pour El Salvador, les seuls documents à prendre en considé-
ration, mais qu’ils sont «l'élément de preuve le meilleur qui soit, le moyen
de preuve suprême, en ce qui concerne l’application du principe de l’uri
possidetis juris».

50. El Salvador, à ce propos, appelle également l’attention sur le mot
«señalan » («indiquent»), qui figure à l’article 26 du traité, et il argué que
Yemploi de ce verbe signifie que

«les moyens de preuve dont la Chambre doit tenir compte aux fins
d'application du principe de l’uti possidetis juris doivent consister
dans les limites précises et définies représentées par des caractéris-
tiques géographiques et des bornes frontières («mojones»). Ces
mojones ne ressortent que des titres officiels de terrains communaux
sur lesquels se fonde El Salvador. »

Exposant ses arguments au sujet de la pertinence d’un titre de 1776

45

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 393

concernant le premier secteur en litige, le conseil d’El Salvador a déclaré
(et l’on peut supposer qu’il l’entendait comme une thèse valable d’une
manière générale et non pas seulement à propos du premier secteur):

«Ce qu’affirme El Salvador, c’est que la découverte et la résurrec-
tion d’anciennes limites provinciales coloniales n’est ni l’objet ni le
but visés par la première phrase de l’article 26 du traité général de
paix de 1980. Les limites que cette disposition suppose établies sont
celles séparant les territoires et « poblaciones »; ce qui veut dire, pour
ce qui concerne le secteur considéré, les limites entre Ocotepeque et
Citala.»

Si El Salvador soutient que les Parties ont adopté par traité une règle ou
une méthode spéciale de détermination des frontières en vertu de l’uti
possidetis juris, aux fins du présent différend, la Chambre n’est pas
convaincue par cet argument. Ce sont les limites administratives entre les
divisions administratives coloniales espagnoles et non les limites entre les
villages indiens en tant que telles qui en 1821 ont été transformées en fron-
tières internationales par application de l’uti possidetis juris. La Chambre
n’est pas en mesure de lire dans le texte du traité général de paix qu'il
signifie que les frontières internationales doivent au contraire suivre les
limites des poblaciones.

51. El Salvador invoque aussi le libellé de la première phrase de l’ar-
ticle 26 pour étayer sa prétention que les terres communales sur les titres
officiels desquelles il fait fond n’étaient pas des biens privés, mais appar-
tenaient aux conseils municipaux des poblaciones concernées; et qu’une
fois telles ou telles terres communales adjugées à tel ou tel village
d’autochtones le contrôle administratif et financier y relatif était exercé
par les autorités municipales, et au-delà par les autorités compétentes de
la province coloniale à laquelle ces terres avaient été déclarées appartenir.
La conséquence pratique qu’El Salvador en déduit est que si des terres
communales étaient attribuées à une communauté habitant une certaine
province et si cette attribution s’étendait à des terres situées surleterritoire
d’une autre province, ce fait n’emportait certes pas modification « auto-
matique » des limites provinciales — ce qui aurait exigé une Cédula Real
émanant de la Couronne espagnole ou tout au moins une décision de
l'autorité supérieure, la capitainerie générale de Guatemala —, mais
c'était néanmoins le contrôle administratif de la province à laquelle la
communauté appartenait qui était important, voire déterminant, pour
l'application du principe de l’uti possidetis juris; c’est-à-dire que, lors de
l'indépendance, la totalité de la superficie des terres communales appar-
tenait à l’Etat où se trouvait la communauté en question.

52. Un autre aspect de l’argument relatif aux «titres officiels de
terrains communaux » accordés aux communautés indiennes concerne le
point de savoir si, pour avoir cet effet, ils devaient constituer ce que
certains spécialistes de l’histoire du droit espagnol appellent des «ejidos
de reducciôn », et non pas des «ejidos de composicién ». Dans ses grandes
lignes, cette distinction semble être que les ejidos de reducciôn étaient

46

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 394

accordés aux communautés indiennes de nature nomade pour les amener
à se fixer de manière permanente; alors que les ejidos de composicion
étaient accordés contre paiement d’une somme à la Couronne et, a-t-on
précisé, étaient créateurs de droits réels sur les terres et pour cette raison,
ne concernaient pas la question des limites administratives. En consé-
quence, les conseils de part et d’autre ont consacré un temps considérable
à débattre du point de savoir si tel ou tel ejido entrait ou n’entrait pas dans
la première catégorie.

53. Il apparaîtra que la controverse décrite dans le paragraphe précé-
dent n’a d'intérêt pratique que lorsque l’on soutient que les terres
comprises dans une attribution de cette nature sont situées de l’autre côté
de la limite préexistante d’une province autre que celle dont relève la
communauté en question, ou chevauchent ladite limite. La Chambre se
trouve en fait devant une situation de ce genre dans le cas de trois des six
secteurs en litige. Cependant, dans chacun de ces cas, ayant examiné tous
les faits matériels et éléments de preuve, elle a constaté qu’il est possible
de régler les points litigieux entre les Parties dans le secteur concerné sans
avoir à trancher cette question, et en conséquence elle ne voit aucune
raison d’essayer de le faire, ou d’examiner plus avant ladite question dans
le présent arrêt.

54. On ne peut avoir de doute sur le fait que certains de ces instruments
aient pu avoir une grande importance à une époque où la colonisa-
tion progressive des terres a dû constituer l’un des objectifs primordiaux
de la politique gouvernementale; mais la plupart des instruments sur
lesquels on s’apppuie dans cette affaire datent du XVIII siècie. Lorsqu'il
n’y a pas d'instruments législatifs définissant formellement les limites
des provinces, non seulement les attributions de terres communales à
des communautés indiennes, mais aussi les attributions de terres à des
personnes privées, fournissent des éléments de preuve susceptibles
d'indiquer à quel endroit les limites étaient réputées se trouver ou auraient
dû se trouver. Les titres du genre dont il est question étaient accordés par
l’Audiencia du Royaume de Guatemala, à la suite d'enquêtes et d’arpen-
tages effectués par les autorités d’une province déterminée, et l’une et
l’autre Partie ont insisté devant la Chambre sur le strict respect des limites
des ressorts territoriaux qui était exigé des serviteurs de la Couronne espa-
gnole. Il faut donc présumer que ces attributions de terres, pour des
raisons de compétence et pour des raisons de commodité administrative,
n'auraient normalement pas porté sur des terres chevauchant une limite
existante, établie et opérante, entre différentes autorités administratives.
Et de fait, quand on pouvait douter de l'emplacement de la limite provin-
ciale — comme cela pouvait fort bien se produire dans une contrée
souvent imparfaitement explorée — les limites communes de deux attri-
butions de terres par des autorités provinciales différentes ont très bien pu
devenir la limite entre les provinces. Par conséquent, la Chambre exami-
nera les preuves attestant chacune de ces attributions de terres dans
chacun des secteurs en elles-mêmes et eu égard à d’autres arguments, mais
elle ne les considérera pas comme nécessairement concluantes.

47

 

 
DIFFEREND (EL SALVADOR/HONDURAS) (ARRÊT) 395

55. Au moment de l’indépendance des deux Etats, une grande partie
— mais non la totalité — des terres constituant le territoire des subdivi-
sions administratives auxquelles ces Etats succédaient avaient donc fait
l’objet d’actes de cession de différente nature par la Couronne espagnole,
soit à des communautés indiennes ou à des particuliers. Ce sont là les titu-
los dont il a été fait si grand cas lors des plaidoiries. Les terres restantes des
provinces coloniales espagnoles concernées sont demeurées la propriété
de la Couronne, et ont relevé de la catégorie des «terres de la Couronne»,
tierras realengas. À la même catégorie appartenaient, ainsi que les Parties
en conviennent, les terres qui avaient été octroyées à une communauté
indienne ayant cessé d’exister, comme celle de San Miguel de Sapigre,
dont le cas est examiné à propos de la frontière dans le cinquième secteur.
Les Parties conviennent qu'il ne s’agit toutefois pas là de terres qui ne rele-
vaient d’aucun contrôle et ressort administratif, mais qu’elles apparte-
naient à une province ou à l’autre et qu’elles sont donc passées, lors de
l'indépendance, sous la souveraineté de l’un ou l’autre des Etats.
L'absence en ce qui les concerne d’une décision portant attribution de
telles ou telles terres, et qui aurait donné lieu à un arpentage, rend seule-
ment plus difficile la détermination de l'emplacement de la limite provin-
ciale dans les zones dz cette nature.

56. En ce qui concerne les attributions de terres ou les titres, un autre
problème doit être évoqué : dans quelle mesure est-il possible de considé-
rer comme preuves de la frontière de 1821 ce que l’on appelle les «titres
républicains », c’est-à-dire les attributions de terres postérieures à l’indé-
pendance, octroyées à l’époque de la République fédérale d'Amérique
centrale (1821-1839) et ultérieurement ? Cette question est en litige entre
les Parties dans plus d’un secteur de la frontière terrestre, comme on le
verra plus loin. Selon la Chambre, il ne semble pas y avoir de raison va-
lable de refuser à la totalité des attributions de terres de cette catégorie
la qualité de preuves uniquement parce qu’elles sont postérieures à 1821.
Ces titres républicains, en particulier ceux qui ont été accordés au cours
des années immédiatement postérieures à l’indépendance, peuvent fort
bien fournir certains éléments de preuve de l’état de la situation en 1821, et
les deux Parties les ont présentés comme tels. Par conséquent, la Chambre
examinera les titres républicains en fonction de leurs mérites propres, en
tant que preuves éventuelles de la situation de Il’ uti possidetis juris en 1821,
chaque fois qu’ils auront été présentés comme tels par les Parties. Cela dit,
il existe un certain rapport entre cette question et ce que les Parties ont
appelé les effectivités que la Chambre va maintenant examiner.

57. Comme on l’a déjà dit, El Salvador prétend que le principe de l’uti
possidetis juris est le principal, mais non le seul élément juridique à pren-
dre en considération pour la détermination de la frontière terrestre. Il a
présenté en outre à cet égard une série d'arguments appelés soit « argu-
ments d’ordre humain» soit arguments fondés sur des «effectivités ».
Pour ce qui est des textes applicables, la justification du recours à ces
arguments d’ordre humain ou effectivités est la seconde partie de l’ar-
ticle 26 du traité général de paix de 1980, déjà cité, qui prévoit que la

48

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 396

commission mixte de délimitation tiendra également « compte des autres
preuves, thèses et argumentations d’ordre juridique, historique ou
humain et de tous autres éléments présentés par les Parties et admissibles
en droit international ». Le Honduras, lui aussi, reconnaît aux effectivités
une certaine fonction de confirmation et à cette fin, ou pour montrer que
ses propres effectivités dans les zones concernées avaient plus de force
que celles d’El Salvador, il a de son côté soumis des éléments de preuve
relatifs à des actes d'administration de sa part; cependant, à ce stade de
l’analyse à laquelle procède la Chambre, il est plus commode d’examiner
en particulier certains arguments d’El Salvador.

58. Les considérations de fait qu’El Salvador a portées à l’attention de
la Chambre se rangent dans deux catégories. D’une part, il y a les argu-
ments et les documents qui ont trait à une pression démographique en
El Salvador, qui créerait un besoin de territoire, alors que le Honduras est
relativement peu peuplé; et d’autre part la plus grande dotation de celui-ci
en ressources naturelles (par exemple l’eau pour l’agriculture et la
production d’électricité). Sur le premier point, El Salvador, apparem-
ment, ne soutient pas qu’une frontière découlant de l’ufi possidetis juris
puisse être rectifiée ultérieurement (sauf par voie d’accord) en raison
d’une densité inégale de population, et il est clair qu’il en est bien ainsi. On
se souviendra que la Chambre constituée dans l’affaire du Différend fron-
talier a souligné que rnême l’équité infra legem, concept reconnu en droit
international, ne pouvait être invoquée pour modifier une frontière
établie héritée de la colonisation, quelles que fussent les insuffisances de
cette frontière (voir C.1.J. Recueil 1986, p. 633, par. 149). El Salvador
soutient qu’une telle inégalité existait même avant l’indépendance, et il
ajoute que sa possession de longue date des territoires en litige, «fondée
sur des titres historiques, repose aussi sur des nécessités humaines
vitales ». La Chambre ne perdra pas de vue cet aspect de la question, mais
il n’a pas d'incidence juridique directe. Pour l’uti possidetis juris, il ne
s’agit pas de savoir si la province coloniale avait besoin de vastes limites
pour accueillir sa population, mais bien où se trouvait effectivement
l'emplacement de ces limites; et les effectivités postérieures à l’indépen-
dance, lorsqu'elles sont pertinentes, doivent être appréciées en fonction
de faits concrets et non pas de leurs causes sociales. Quant à l’argument
concernant l'inégalité des ressources naturelles, la Cour, dans l’affaire
concernant le Plateau continental (Tunisie/Jamahiriya arabe libyenne),
a estimé que les considérations économiques de ce genre ne pouvaient
pas être prises en compte pour la délimitation des zones de plateau con-
tinental relevant des deux Etats (C.LJ. Recueil 1982, p. 77, par. 107);
or ces considérations sont encore moins pertinentes pour la déter-
mination d’une frontière terrestre qui est née au moment de l’indépen-
dance.

59. Une autre catégorie de considérations qu’a en outre fait valoir
El Salvador concerne l’allégation que les zones en litige sont occupées par
des citoyens salvadoriens, que ceux-ci possèdent des terres dans les zones
en question, que le Gouvernement salvadorien y assure des services

49

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 397

publics et y exerce des compétences judiciaires, administratives et politi-
ques ainsi que militaires. Sur cette base, El Salvador affirme ce qui suit:

«1. L'exercice effectif des fonctions administratives démontre
expressément l'intention des organes gouvernementaux de l'Etat
d'El Salvador de posséder ces territoires contestés ;

2. En conséquence, El Salvador répond aux critères d’effectivité
en exerçant effectivement son autorité sur les territoires revendiqués
parle Honduras, autorité qui a été exercée de façon continue et mani-
feste par un système administratif incontestable;

3. En plus d’avoir manifesté sa volonté d’occuper ces territoires,
El Salvador y a exercé et continue d’y exercer une possession
concrète qui ne peut en aucun cas être qualifiée de fictive;

4. Par ces effectivités, El Salvador a suffisamment prouvé qu’exis-
tent les deux éléments nécessaires à l’établissement de sa souverai-
neté et à la manifestation de l’autorité de l'Etat. »

Ces prétentions d'El Salvador concernent à la fois les zones qu’il affirme
lui appartenir au titre de la frontière qui ressort de l’examen des titulos
ejidales, en vertu du principe de l’uti possidetis juris, et des zones situées
en dehors du territoire couvert par ces titulos. Il semble cependant
qu’El Salvador n’accorde plus à l’autorité administrative et aux effecti-
vités le poids considérable qu’il leur attribuait dans sa réplique, dont il est
fait mention dans le paragraphe précédent; à l’audience, son conseil a
soutenu seulement que la Chambre pourrait tenir compte des effectivités
pour confirmer les titulos ejidales, ou, indépendamment de ces ftitulos,
dans certaines zones marginales d’étendue limitée, lorsqu'il n’existe pas
de tels titres susceptibles d’être pris en considération.

60. Le Honduras nie le bien-fondé de tout argument relatif au
«contrôle effectif»; à son avis, cette notion vise seulement, selon les
termes de la sentence arbitrale dans l’affaire de l’arbitrage Guatemala/
Honduras (citée au paragraphe 28 ci-dessus), l’autorité administrative
exercée au cours de la période antérieure à l’indépendance selon la
volonté de la Couronne d’Espagne, et que la théorie du «contrôle admi-
nistratif» mise en avant par El Salvador est anachronique. En ce qui
concerne les actes d’une autorité administrative postérieurs à l’indépen-
dance, le Honduras considère que, tout au moins depuis 1884, il n’est pas
possible, étant donné qu’il existe un devoir de respecter le statu quo dans
une zone en litige, de s'appuyer sur un acte quelconque de souveraineté
accompli dans une de ces zones. Il a présenté cependant une documenta-
tion considérable, dans une annexe de sa réplique, qui montre que le
Honduras peut aussi s’appuyer sur des arguments d'ordre humain, qu'il y
a une «présence humaine» de citoyens honduriens dans chacun des
six secteurs des zones en litige, et que diverses autorités du Honduras, soit
d'ordre judiciaire, soit d’un autre type, ont exercé et exercent leurs fonc-

50

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 398

tions dans ces zones. Cette documentation a été présentée sous les têtes de
chapitre suivantes: procès criminels; police ou sécurité; nomination
de maires adjoints; éducation publique; versement de salaires aux
employés et rémunération de fonctionnaires publics; concession de
terres; actes de transmission ou de vente de biens immobiliers ; registres de
naissances; registres de décès; et documents divers, y compris des certifi-
cats de baptême de paroisses.

61. Les deux Parties ont invoqué, au sujet de cette prétention
d’El Salvador, l'analyse que l’on trouve dans l’arrêt de la Chambre consti-
tuée par la Cour dans l'affaire du Différend frontalier au sujet de la relation
entre les «titres» et les «effectivités» (C.I.J. Recueil 1986, p. 586-587,
par. 63). Comme on l’a déjà fait observer, la Chambre, dans cette affaire,
traitait des «effectivités coloniales », c'est-à-dire du comportement des
autorités administratives à l’époque coloniale, alors que les actes invo-
qués par El Salvador dans la présente affaire se sont produits après l’indé-
pendance des deux Etats, et dans certains cas ces toutes dernières années.
La Chambre constituée dans l'affaire du Différend frontalier a aussi
évoqué (entre autres choses) l'hypothèse de l’administration d’un terri-
toire en litige par un Etat (pas une subdivision coloniale) autre que celui
qui possède le titre juridique (loc. cit., p. 587); on peut considérer qu’elle
avait également à l’esprit les effectivités postcoloniales. Le passage en
question se lit comme suit:

«le rôle joué en la présente affaire par [ces] «effectivités» est
complexe, et la Chambre aura à peser soigneusement leur valeur juri-
dique dans chaque cas d’espèce. Elle doit cependant indiquer dès à
présent, en termes généraux, la relation juridique qui existe entre les
«effectivités » et les titres servant de base à la mise en œuvre du prin-
cipe de l’uti possidetis. A cet effet, plusieurs éventualités doivent être
distinguées. Dans le cas où le fait correspond exactement au droit, ou
une administration effective s'ajoute à I’ uti possidetis juris, l’«effecti-
vité » n'intervient en réalité que pour confirmer l’exercice du droit né
d’un titre juridique. Dans le cas où le fait ne correspond pas au droit,
où le territoire oljet du différend est administré effectivement par un
Etat autre que celui qui possède le titre juridique, il y a lieu de préfé-
rer le titulaire du titre. Dans l'éventualité où l’«effectivité » ne coexiste
avec aucun titre juridique, elle doit inévitablement être prise en
considération. Il est enfin des cas où le titre juridique n’est pas de
nature à faire apparaître de façon précise l’étendue territoriale sur
laquelle il porte. Les « effectivités » peuvent alors jouer un rôle essen-
tiel pour indiquer comment le titre est interprété dans la pratique.»
(C.LJ. Recueil 1986, p. 586-587, par. 63.)

62. Pour ce qui est des relations qu’entretiennent mutuellement titre et
effectivité, il y a lieu toutefois de garder présent à l'esprit que les titulos
soumis à la Chambre par l’une et l’autre Partie, y compris les «titres offi-
ciels de terrains communaux », ne sont pas de ceux qui, dans le texte cité
ci-dessus, sont appelés «titres servant de base à la mise en œuvre du prin-

51

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 399

cipe de l’uti possidetis »; comme on l’a déjà expliqué, on peut les comparer
à des «effectivités coloniales», dans la mesure où ce sont des actes
d'administration effective de la part des autorités coloniales, et non des
actes accomplis par des particuliers. Ce que la Chambre doit faire en ce
qui concerne la frontière terrestre, c’est de parvenir à une conclusion
quant à l'emplacement de la frontière de l’uti possidetis juris de 1821; elle
ne peut que prendre en considération à cette fin, pour des raisons déjà
exposées, les effectivités coloniales dont font état les éléments de preuve
documentaire de la période coloniale qu’ont déposés les Parties. La
Chambre peut aussi tenir compte, dans certains cas, d'éléments de preuve
documentaire qui découlent d’effectivités postérieures à l'indépendance
quand elle estime que ces éléments apportent des précisions sur la fron-
tière de l’uti possidetis juris de 1821, à condition qu’il existe une relation
entre les effectivités en cause et la détermination de cette frontière.

63. C’est à propos des éléments de preuve liés aux effectivités posté-
rieures à la date de l’indépendance qu’El Salvador a adressé à la Chambre
une demande particulière qu’il y a lieu de rappeler ici. A l’audience, le
conseil d'El Salvador a déclaré que son gouvernement

«{a] connu de graves difficultés pour fournir à la Chambre toutes les
preuves qu'il aurait souhaité présenter de ces «effectivités» dans
certains secteurs controversés de la frontière terrestre. Ces difficultés
sont liées à des actes sporadiques de violence qui se sont produits
dans certaines des zones en litige. Ceux-ci n’ont pas seulement quel-
que peu perturbé certaines des activités gouvernementales normale-
ment exercées par le Gouvernement d’El Salvador dans ces
zones, maïs ils ont par ailleurs entraîné chez la population habituelle
de ces zones un exode notable...»

En réponse à une suggestion du conseil du Honduras, pour lequel on
pouvait trouver des preuves d’actes d’administration accomplis dans des
zones reculées non seulement dans les zones concernées mais aussi dans
les archives centrales, le conseil d'El Salvador a également déclaré : «pour
toutes sortes de raisons qu’il m’est impossible d'exposer ici», il n’existe
pas de doubles dans les archives et registres centraux d’El Salvador. La
Chambre comprend toutes les difficultés qu’a eues El Salvador pour
réunir ses preuves du fait que l’action gouvernementale était entravée par
des actes de violence. Elle ne saurait cependant présumer qu’un élément
de preuve qui n’est pas disponible aurait, s’il avait été produit, plaidé en
faveur de la cause de l’une des parties; et encore moins ne saurait-elle
présumer l’existence d’un élément de preuve qui n’a pas été produit.

64, Cependant, étant donné les difficultés en question, El Salvador a
adressé à la Chambre une demande particulière. Son conseil, après avoir
fait observer que l’ure et l’autre Partie avaient à plusieurs reprises déclaré
qu’elles exerçaient leur autorité sur les secteurs en litige de la frontière
terrestre et qu’elles avaient affirmé que les habitants de ces secteurs
étaient de leur nationalité respective et originaires de leur pays respectif, a
posé la question suivante : «Comment la Chambre peut-elle donc statuer

52

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 400

sur ces demandes en conflit si l’une des Parties, sans que ce soit aucune-
ment la faute de l’autre, n’a pas réussi à rapporter la preuve entière de ses
«effectivités»?» Au nom du Gouvernement salvadorien, le conseil a
alors présenté la demande ci-après:

«le Gouvernement d’El Salvador demande donc présentement que
la Chambre envisage d'exercer, conformément à l’article 66 du
Règlement de la Cour, ses fonctions relatives à l’établissement des
preuves sur les lieux dans les zones litigieuses de la frontière terrestre.
Le but serait de déterminer la véritable situation de ces territoires en
litige sur lesquels les deux Parties à l'instance allèguent qu’elles exer-
cent l’autorité et le pouvoir.

De plus, le Gouvernement d’El Salvador accueillerait avec satis-
faction toute ordonnance que, conformément à l’article 67 du Règle-
ment de la Cour, rendrait la Chambre, portant qu'il y a lieu de faire
procéder à une enquête ou à une expertise sur les mêmes questions et
aux mêmes fins.»

Cette demande a été formulée de nouveau par l’agent d’El Salvador dans
la déclaration finale qu'il a faite à l'audience. Le Gouvernement hondu-
rien n’a pas formulé d’objection à l’égard de la méthode proposée par
El Salvador.

65. Lors de la clôture de la procédure orale, le président de la Chambre
a déclaré que celle-ci estimait qu’elle n’était pas encore en mesure de
parvenir à une décision sur la question de savoir s’il convenait en l’espèce
qu’elle exerce ses facultés en vertu des articles 66 et 67 du Règlement de la
Cour, et qu’elle annoncerait sa décision le moment voulu. Les Parties ont
par la suite été informées qu’aprés avoir délibéré la Chambre avait décidé
qu’elle ne jugeait pas nécessaire d’exercer ses facultés relatives à l’établis-
sement des preuves, ainsi que l’envisage l’article 66 du Règlement de la
Cour, dans les zones en litige de la frontière terrestre, comme le demandait
EI Salvador, et qu’elle ne jugeait pas non plus nécessaire d’exercer ses
facultés, en vertu de l'article 50 du Statut et de l’article 67 du Règlement de
la Cour, pour faire procéder à une enquête ou à une expertise en l’espèce.

*

66. La Chambre examinera pour chaque secteur en litige de la frontiére
terrestre les preuves d’effectivités postérieures à l’indépendance présen-
tées par chaque Partie. Cependant, on ne peut exclure, même en accor-
dant tout le poids qu’elles méritent à ces affirmations d’effectivités, que
dans certaines zones des ressortissants de l’une des Parties se trouvent
vivre, à l’issue de la célimitation des secteurs en litige, sur le territoire de
l’autre Partie, et que des droits de propriété apparemment établis en vertu
des lois de l’une des Parties se révèlent avoir été accordés sur des terres qui
font partie du territoire de l’autre. La Chambre est convaincue que les
mesures qui seraient nécessaires pour tenir compte de cette situation
seront élaborées et exécutées par les deux Parties dans le respect total des

53

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 401

droits acquis comme dans un souci d’ordre et d’humanité. A cet égard, la
Chambre constate avec satisfaction que les présidents de l’une et l’autre
Partie ont, par une déclaration commune du 31 juillet 1986, reconnu qu'il
fallait mettre en place «.. una Comision Especial que estudie y proponga
soluciones a los problemas humanos, civiles y econémicos que pudieran afec-
tar a sus connacionales, una vez resuelto el problema fronterizo...» («... une
commission spéciale chargée d’étudier et de proposer des solutions aux
problémes humains, civils et économiques susceptibles d’affecter leurs
coressortissants, une fois qu’aura été résolu le problème frontalier. »).

67. Des divergences de vues se sont aussi fait jour entre les Parties au
sujet de la «date critique» en ce qui concerne le présent différend. Le
principe de l’uti possidetis juris est quelquefois affirmé en termes presque
absolus, comme si la situation à la date de l’indépendance était toujours
déterminante; comme si, en bref, il ne pouvait y avoir d’autre date cri-
tique. Or, comme il ressort de l’analyse ci-dessus, il ne saurait en être ainsi.
Manifestement, une date critique ultérieure peut apparaître, par exemple
par suite d’une décision d’un juge ou d’un traité frontalier. Ainsi, dans le
cas des précédents arbitrages latino-américains relatifs à des frontières,
c’est maintenant la sentence arbitrale qui est déterminante, bien qu’elle
soit fondée sur une certaine appréciation de la situation découlant de l’uti
possidetis juris. L’appréciation que fait la sentence de la situation résultant
de l’uti possidetis juris prévaut, et elle ne peut maintenant être remise en
question du point de vue juridique, même si elle peut l’être du point de vue
historique. Ainsi, pour de telles frontières, la date de la sentence est deve-
nue une nouvelle date critique, une date postérieure. De même, il ne peut
faire aucun doute que les segments de la frontière entre El Salvador et le
Honduras qui ont été définis par le traité général de paix de 1980 consti-
tuent maintenant la frontière, et que 1980 est maintenant la date critique.
Si la situation résultant de l’uti possidetis juris peut être modifiée par une
décision d’un juge et par un traité, la question se pose alors de savoir si elle
peut être modifiée d’autres manières, par exemple par un acquiescement
ou une reconnaissance. I] n’y a semble-t-il aucune raison, en principe, pour
que ces facteurs n’ertrent pas en jeu, lorsqu'il y a assez de preuves pour
établir que les parties ont en fait clairement accepté une variante, ou tout
au moins une interprétation, de la situation résultant de I’ uti possidetis juris.

x * x»

PREMIER SECTEUR DE LA FRONTIERE TERRESTRE

68. Le premier secteur litigieux de la frontiére terrestre commence au
tripoint qui a fait l’objet d’un accord où convergent les frontières
d'El Salvador, du Guatemala et du Honduras, un point qui est visé a
l’article 16 du traité général de paix de 1980 comme étant le premier des
«secteurs qui ne sont pas sujets à contestation» et qui est défini comme
étant le « point appelé El Trifinio, sur le sommet du Cerro Montecristo ».
Ce tripoint a été défini par une commission spéciale composée de repré-

54

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 402

sentants des trois Etats, dans un document établi les 23 et 24 juin 1935 à
Chiquimula (République du Guatemala). Néanmoins, il y a divergence
entre les thèses des Parties, quant à la latitude et la longitude définissant la
position du tripoint qui a fait l’objet d’un accord. I] semble toutefois que
les coordonnées différentes qu’ont fournies les Parties désignent en fait le
même point, la divergence résultant du choix d’un système de références
différent; comme il est expliqué plus loin (paragraphe 103), la Chambre
fera usage, lorsqu'elle déterminera la ligne frontière, des coordonnées
appropriées aux cartes qui servent à illustrer l’arrêt. Le secteur en litige est
limité à l’autre extrémité par le point le plus occidental du deuxième
secteur de la frontière qui a fait l’objet d’un accord et qui, dans l’article 16
du traité général de paix, est appelé «sommet du Cerro de Zapotal». Ces
deux points sont indiqués par les lettres A et E sur le croquis n° A-I ci-
inclus. Sont figurées aussi sur ce croquis les prétentions des deux Parties
au sujet du tracé de la frontière qui les sépare; selon El Salvador, cette
frontière devrait suivre la ligne A-B-B’-C-D-E sur le croquis n° A-1; selon
le Honduras, elle devrait suivre la ligne A-J-H-G’-F-E.

69. Les deux Parties s’accordent à reconnaître que la plus grande
portion de la zone située entre les lignes qu’elles proposent comme défi-
nissant la frontière correspond aux terres qui ont fait l’objet d’un titulo
ejidal accordé en 1776 à la communauté indienne de San Francisco de
Citala, qui se trouvait dans la province de San Salvador et sous la juridic-
tion de celle-ci. Il existe un certain désaccord entre les Parties quant à
l'interprétation du procès-verbal d’arpentage figurant dans le titre.
Premièrement, il existe une légère divergence quant au tracé de la limite
méridionale indiquée dans le titre; selon El Salvador, les terres attribuées
en 1776 étaient délirnitées par la ligne E-F-G-H sur le croquis n° AI,
tandis que, selon le Honduras, elles l’étaient par la ligne E-F-G’-H.
Deuxièmement, il existe deux versions, indiquées elles aussi sur le
croquis, du tracé de la limite de l’ejido à l'extrémité nord-ouest: El Salva-
dor défend la ligne H-J-B-B’-C, et le Honduras la ligne H-H’-B’-C. Le
Honduras soutient aussi qu’un titulo postérieur, celui d’Ocotepeque de
1818-1820 (voir paragraphe 83) — Ocotepeque étant une communaute de
la province de Gracias a Dios, située par conséquent aujourd’hui au
Honduras — comprend une portion de terres de forme triangulaire (figu-
rée par les lettres C-C’-D sur le croquis n° A-1) qu’El Salvador considère
comme comprise dans I’ ejido de Citala. El Salvador ne prétend pas que
l ejido de Citala s’étendait au nord-ouest jusqu’au tripoint international
du Cerro Montecristo, mais il revendique une zone située entre les deux
(ABJ sur le croquis 1° A-1), qui faisait partie autrefois des «terres de la
Couronne» (tierras realengas), et il le fait en se fondant sur des effectivités ;
le Honduras conteste cette revendication. Ces questions seront examinées
en temps utile (paragraphes 95 et suivants ci-après).

70. La question essentielle en litige entre les Parties est la suivante: le
titre de Citala était fondé sur un arpentage et une attribution de terres
effectuée en 1776 par le juez de tierras délégué du district judiciaire de
Chalatenango, dans la province de San Salvador, et il a été accordé a la

55

 
 

 

89°20' 89°15' W

 

14°25'N

 

14°20'4

 

 

 

CROQUIS N° A-1
Premier secteur — Zone en litige

 
   
   
   
      
    
   
 
  
 
   
   
 

—_.—.— Frontière ayant fait l'objet d'un
accord

ECTS TEEEE Frontière revendiquée par
El Salvador

———— Frontière revendiquée par

le Honduras 14°25'N

 

aia Autres revendications visées dans
l'arrêt

© Point terminal du secteur en litige

 

 

 

Poicho

tee, 9

:  Gualcho

 

 

 

14°20'

 

 
 

89°15' W
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 404

communauté indienne de San Francisco de Citala, qui relevait de la juri-
diction de ladite province. L’arpentage et l’attribution de terres ont eu lieu
alors qu’un contentieux concernant aussi d’autres zones existait depuis
longtemps entre les Indiens de Citala et ceux de la communauté d’Ocote-
peque, dans la province de Gracias a Dios, province qui est devenue une
partie du Honduras lors de l’indépendance. El Salvador soutient qu’en
1821 la limite des deux provinces était, dans cette zone, définie par la
limite nord-est de l’ejido de Citala.

71. Toutefois, le Honduras appelle attention sur le caractère excep-
tionnel, selon lui, de la procédure par laquelle la zone en question a été
octroyée aux Indiens de Citala. Lorsque, le 10 février 1776, les Indiens de
San Francisco de Citala présentèrent une requête au juge sous-délégué du
district de Chalatenango, Don Lorenzo Jiménez Rubio, pour qu'il fasse
arpenter les terres de la « montagne de Tepanquisir », limitrophes de leur
village, la décision du juge fut la suivante:

« Estas partes ocuran a su senoria el Sr Jues principal de Tierras deste
Reino para que en vista de lo que espresan, y de no residir jurisdicsion en
mi para lo que pretenden, por estar las Tierras en estraña Provincia... »'

[Traduction]

« Que ces parties se présentent devant Sa Seigneurie M. le Juez
Principal de Tierras de ce Royaume, vu ce qu’elles demandent et vu
que je ne dispose pas des pouvoirs nécessaires pour agir dans le sens
demandé et que les terres se trouvent dans une autre province...»

La communauté de Citala porta alors la requête devant le Juez Principal de
Tierras, qui rendit la décision ci-après:

«,.. libro el presente por el qual conzedo Facultad al Subdelegado del
partido de Chalatenango don Lorenzo Ximenez Rubio, para que pro-
zeda ala medida de la montana de Tecpanguisir, que solicita el Comun
de Yndios del Pueblo de San Francisco Sitalà, arreglandose en Todo a la
Real instruccién, y pasando noticia al Subdelegado de la Provincia de
Gracias a Dios, para que este enterado, de que por este Juzgado priba-
tibo se le ha allanado la Jurisdiccion para solo el presente Caso. Y no se
haga en contrario por ningun pretexto...»

[Traduction]

«... je délivre la présente pour habiliter le Subdelegado du partido de
Chalatenango, Don Lorenzo Jiménez Rubio, à procéder à l’arpen-

1 Pratiquement tous les documents soumis à la Chambre comme éléments de preuve
en l’espèce sont rédigés en langue espagnole; et beaucoup d’entre eux, qui datent du
XVII et du XVIITE siècle, se caractérisent par une orthographe de l’époque. Dans le
texte du présent arrêt, lorsque la Chambre se référera à des passages de ces documents,
elle reproduira, par souci de clarté, le texte original espagnol avec une traduction. Cette
traduction diffère parfois de la traduction en anglais ou en français qui a été fournie par
l’une des Parties conformément à l’article 51, paragraphe 3, du Règlement de la Cour.

57

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 405

tage de la montagne de Tecpanguisir, comme demandé par les
Indiens du village de San Francisco de Citala, en observant à tous
égards les réglementations royales et en en informant le Subdelegado
de la province de Gracias a Dios pour qu’il sache que ce Juzgado
privativo n’agit dans son ressort que pour la présente affaire et pour
qu’il ne soit pris sous aucun prétexte de mesure incompatible avec la
présente décision...»

Lorsqu’un titre sur les terres de Tepangiiisir fut attribué aux Indiens de
Citala, en juillet 1776, il fut expressément stipulé que les terres en question
étaient «des tierras realengas [terres de la Couronne] situées sur la
montagne de Tepangüisir, dans la province de Gracias a Dios». Se
fondant sur ces circonstances, le Honduras soutient que l’aire de I’ ejido
ainsi attribué était alors dans le ressort de la province hondurienne de
Gracias a Dios. La limite de la province, en 1821, coincidait donc, d’après
le Honduras, non pas avec la limite nord-est de l’ejido de Citala, séparant
cet ejido des terres de la communauté d’Ocotepeque, mais avec les autres
limites dudit ejido, séparant ce dernier des terres de la communauté de
Citala, dans la province de San Salvador; et telle est la ligne (H-G’-F-E)
revendiquée par le Honduras, qui est indiquée sur le croquis n° A-1.
El Salvador conteste cette fagon de voir, principalement au motif que
l'octroi d’un ejido sur des terres situées dans une province à une commu-
nauté située dans une autre province avait pour effet que l’autorité admi-
nistrative sur les terres de l’ ejido était désormais exercée par la province de
la communauté bénéficiaire, et au motif que, aux fins de l’ufi possidetis
juris, cela signifiait que les terres de l’ejido passeraient sous la souverai-
neté de l’Etat qui succéderait à cette province.

72. Toutefois, la Chambre estime qu’elle n’est pas tenue de trancher la
question, puisqu'il existe un autre élément important qu’elle juge décisif
et qu’il convient d’exposer avec soin. Les éléments de preuve dont la
Chambre dispose montrent que ce n’est qu’en 1972 que le Honduras a,
pour la première fois, argué que les limites occidentale, méridionale et
orientale des terres cle l’ejido de Citala (la ligne H-G’-F-E) devaient consti-
tuer la frontière entre les deux Etats. Au cours de toutes les négociations
antérieures, les Parties avaient été en désaccord quant à l'emplacement de
la frontière dans ce secteur et le Honduras n’avait rien admis sur ce point,
mais les négociations furent menées sur la base du postulat, admis de part
et d’autre, que c’était la limite entre les ejidos de Citala et de Ocotepeque
qui définissait la frontière.

73. Il est utile, à ce sujet, de rappeler les négociations qui ont eu lieu
entre les Parties en 1881 et en 1884, ainsi que les événements survenus en
1914 et 1935, et qui seront examinés à leur tour; mais la Chambre exami-
nera d’abord la question de savoir s’il est approprié de se référer aux docu-
ments relatifs à des négociations antérieures. Certes, il est bien établi,
selon la jurisprudence de la Cour et celle de la Cour permanente de Justice
internationale, qu’il n’est pas loisible à la Chambre de

«faire état des déclarations, admissions ou propositions qu'ont pu

58

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 406

faire les Parties au cours des négociations directes qui ont eu lieu
entre elles, déclarations d’ailleurs faites sous toutes réserves au cas où
les points en discussion viendraient à faire l’objet d’une procédure
judiciaire »,

lorsque les négociations en question n’ont pas abouti à un accord entre les
Parties (Usine de Chorzow, compétence, C.P.J.I. série A n° 9, p.19; voir aussi
Usine de Chorzéw (demande en indemnité), fond, C.P.J.I. série A n° 17, p.51,
62-63). Cette remarque vise toutefois la pratique courante et louable
— qui de fait est inhérente aux négociations — selon laquelle les parties à
un différend, ayant chacune présenté ses positions de principe, définis-
sant ainsi la portée du différend, en viennent à suggérer des concessions
réciproques, dans la limite ainsi définie, en vue de parvenir d’un commun
accord à un règlement. Si aucun accord n’est conclu, aucune des deux
parties ne peut être tenue de faire les concessions ainsi suggérées. La situa-
tion est tout à fait différente dans la présente instance. Comme on le verra,
en 1881 et en 1884, la portée du différend était simplement de déterminer
où se trouvait la limite entre les terres de Citala et celles d’Ocotepeque. Il
était admis de part et d’autre que cette limite était aussi la frontière inter-
nationale. La Chambre ne saurait tenir compte des concessions qui
auraient pu être faites au cours des négociations au sujet de la position de
la limite; mais elle peut à bon droit tenir compte de l’opinion que parta-
geaient les Parties er: 1881 et en 1884 quant à la base et la portée de leur
différend,

74. En 1881, il fut convenu entre les Gouvernements d’El Salvador et
du Honduras que, pour régler un litige relatif aux limites entre les munici-
palités d’Ocotepeque et de Citala, une démarcation serait effectuée par
une commission de deux arpenteurs, avec la possibilité d’en désigner un
troisième, de nationalité guatémaltèque, en cas de désaccord. Il est
consigné au procès-verbal établi par la commission d’arpentage qu’un de
ses membres représentait le «Gouvernement du Honduras» et l’autre
«représentait le Gouvernement d’El Salvador», et que les deux arpen-
teurs avaient chacuri été désignés par l’un de ces gouvernements; qu’ils
s étaient réunis «... afin de commencer la délimitation des ejidos de la ville
d’Ocotepeque et du hameau de La Hermita du village de Citala, qui déli-
mitent les territoires des deux Républiques...» (les italiques sont de la
Chambre) («... dar principio al deslinde de los ejidos de la Ciudad de Ocote-
peque y aldea de la Hermita y con el pueblo de Citala que marcan los territo-
rios de ambas Repiubiicas...»). Les travaux de la commission n’aboutirent à
aucun résultat concluant: mais il est clair que son mandat était d’établir
quelle était la ligne entre les terres d’Ocotepeque et celles de Citala, et non
entre l’ancienne prcvince de Gracias a Dios et l’ancienne province de
San Salvador.

75. Bien que le seul titre du XVIII siècle qui figure dans le procès-
verbal des négociations de 1881 soit un titulo de Jupula de 1740, le Hondu-
ras reconnait que ces négociations comportérent une confrontation du
titre de Citala de 1776 sur la montagne de Tepangiiisir et du titre sur les

59

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 407

terres d’Ocotepeque de 1818-1820 (paragraphe 83 ci-après). L’interpréta-
tion que donne le Honduras (voir le plan tracé en 1881) est celle indi-
quée sur le croquis n° A-1 ci-inclus par les lignes C-C’-D-E, telles que
représentées sur une carte incluse dans le mémoire du Honduras; et, dans
sa réplique, le Honduras indique que

«la ligne discutée au cours de ces négociations descend vers le sud-
ouest jusqu’à la Peña de Tepangitisir, au sud de la ligne du titre de
1776 et remonte vers le nord; les négociations ayant pris en considé-
ration le titre hondurien d’Ocotepeque de 1818-1820 pour former ce
triangle».

76. L’aspect important des négociations de 1881 est, comme la
Chambre l’a relevé plus haut, l’identité de vues des Parties en ce qui con-
cerne le fondement et la portée de leur différend. Leur souci était de défi-
nir la ligne séparant les terres comprises dans le titre de Citala de 1776 et
celles comprises dans le titre d’Ocotepeque, étant entendu que cette ligne
correspondait à une délimitation « des territoires des deux Républiques ».
Rien n'indique, dans les procès-verbaux des négociations de 1881, que le
Honduras ait soutenu que la ligne de démarcation entre les terres de
Tepangüisir, appartenant à Citala, et celles appartenant à Ocotepeque
n’était qu’une ligne cle partage des terres, toutes situées au Honduras, de
deux communautés, dont l’une était au Salvador. D’après les documents
présentés à la Chambre, c’est dans le cadre des négociations qui se dérou-
lèrent entre les deux gouvernements à Antigua (Guatemala) en 1972, ainsi
que cela est consigné à la date du 11 juin 1972, que le Honduras a revendi-
qué pour la première fois la ligne frontière correspondant à l’interpréta-
tion qu'il donne aujourd’hui de l’effet juridique du titre de Citala de 1776.

77. Un tableau analogue se dégage des négociations qui ont conduit à la
signature par les deux Etats, en 1884, d’un traité, appelé convention Cruz-
Letona, qui, faute de ratification parle Honduras, n’entra jamais en vigueur.
Dans le secteur considéré à présent, la délimitation qui aurait résulté de
l'adoption dudit traité suit, dans la mesure utile au stade actuel de l'examen,
une ligne qui avait manifestement pour objet de représenter l’idée que les
délégués se faisaient de la position de la limite nord-est de l’ejido de Citala.
Les procès-verbaux des travaux des représentants nommés par les deux
gouvernements pour procéder à la délimitation de la frontière font appa-
raître qu’ils ont examiné les documents produits de part et d’autre, et qu’ils
ont relevé que ceux concernant Citala étaient «plus anciens» et avaient
«une plus grande autorité». La Chambre sait que par un traité postérieur
(la convention Zelaya-Castellanos, paragraphe 33 ci-dessus) les Parties ont
convenu qu'aucun effet juridique ne devait s'attacher au traité Cruz-
Letona, qui n’avait pas été ratifié; mais ce qui est pertinent aux fins du
présent examen, c’est qu’en 1884, comme en 1881, le point de vue partagé
par les deux Parties était que dans cette partie du secteur en litige la frontiére
passait quelque part dans la zone où la limite septentrionale du titre de
Citala de 1776 était généralement supposée se trouver.

78. Une indication supplémentaire que les Parties, sans nécessaire-

60

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 408

ment être d’accord sur l’emplacement de la ligne de délimitation entre
Citala et Ocotepeque, étaient convenues que cette ligne définissait la
frontière entre elles, est fournie par le titre républicain de San Andrés
de Ocotepeque, au nord de Citala, accordé par le Honduras en 1914, qui
sera examiné plus en détail ci-après (paragraphe 85). D’après l’interpréta-
tion que le Honduras en donne lui-même, ce titre coincidait, dans la zone
que la Chambre examine, avec le titre d’Ocotepeque de 1818-1820, qui
sera lui aussi examiné ci-aprés (paragraphe 83), sauf que le triangle
C-C'-D opérant un chevauchement sur le croquis n° A-1, et dont le
Honduras prétend qu'il était compris dans le titre de 1818, était exclu du
titre de 1914. A ce stade, le seul élément qu’il convient de relever dans le
procés-verbal d’arpentage de 1914 est que les arpenteurs honduriens ont
signalé que la borne de Tepangiiisir, située entre celles de Talquezalar et
de Piedra Menuda, et au sud-ouest de ce dernier repère, «est aujourd’hui
en territoire salvadorien »; c’est-à-dire qu’en 1914 les arpenteurs hondu-
riens considéraient les terres de Citala, au sud-ouest des terres d’Ocotepe-
que, comme faisant partie d’Ei Salvador.

79. Mais à nouveau, en 1934-1935, des négociations tripartites entre
El Salvador, le Guatemala et le Honduras eurent lieu afin de fixer le
tripoint où les frontières des trois Etats se rencontrent, à la suite de la déci-
sion rendue par le tribunal arbitral présidé par le Chief Justice Charles
Evans Hughes dans le différend frontalier entre le Guatemala et le
Honduras. Au cours de ces négociations, qui feront ci-après l’objet d’un
examen (paragraphe 99), les représentants d’El Salvador avancèrent une
proposition concernant le tracé de la frontière qui comprenait le tronçon
entre Talquezalar et la Lempa. La ligne proposée était celle qui correspon-
dait, selon El Salvador, à la limite nord-est du titre de Citala de 1776. Les
représentants du Honduras expliquèrent qu'ils n'étaient pas habilités à
traiter de la frontière à l’est de Talquezalar, mais firent observer que «la
ligne proposée par les délégués d’El Salvador ne s’écartait que légèrement
de celle suggérée par le Honduras ».

80. Comme elle l’a déjà expliqué (paragraphe 67 ci-dessus), la Chambre
n’estime pas que l’application du principe de l’uti possidetis juris dans
l'Amérique espagncle avait pour effet de figer pour toujours les limites
des provinces qui, avec l’indépendance, ont constitué les frontiéres entre
les nouveaux Etats. 11 était évidemment loisible à ces Etats de modifier par
un accord les frontières les séparant; et certaines formes d’activité ou
d'inactivité pourraient valoir acquiescement à une limite différente de
celle de 1821. Même à supposer que l’analyse que fait le Honduras de
l'effet juridique, en droit colonial espagnol, de l'attribution du titulo ejidal
de Citala soit correcte, de sorte qu’à partir de 1776 la limite provinciale
restait fixée au sud-ouest des terres comprises dans ce titre (et suivait la
ligne E-F-G’-H-J-A), on ne devrait pas nécessairement en conclure que tel
est le tracé actuel de la frontière internationale. La situation était suscep-
tible d’être modifiée par acquiescement au cours de la longue période qui
s’est écoulée depuis, et la Chambre estime que la conduite du Honduras,
de 1881 à 1972, peut être considérée comme équivalant à un acquiesce-

61

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 409

ment à une limite correspondant à une ligne de démarcation entre les
terres de Tepangiiisir attribuées à Citala et celles d’Ocotepeque.

81. Le désaccord entre les Parties concernant le cours de la limite méri-
dionale du titre perd ainsi son objet, puisqu’en tout état de cause ce n’est
pas cette limite qui définit la frontière. Toutefois, pour mener à bien sa
mission dans ce secteur, la Chambre doit encore régler deux questions. Du
point B’ au point C et du point D au point E, sur le croquis n° A-1 ci-inclus,
les Parties sont d’accord sur l'interprétation du titre de Citala; mais il reste
premièrement la question de la zone triangulaire (C-C’-D sur le croquis
n° A-1 ci-inclus) où, selon le Honduras, le titre d’Ocotepeque empiète sur
la limite de Citala, et Jeuxiémement le désaccord entre les Parties quant à
l'interprétation du procès-verbal d’arpentage de Citala concernant la
zone nord-ouest (A-B-B’-H-J-A). En ce qui concerne le premier point, il
est nécessaire de définir avec précision la portée de l’acquiescement du
Honduras. Si l’on considère que le Honduras a donné son acquiescement
à une ligne de délimitation suivant la limite septentrionale du titre de
Citala, tel qu’attribué en 1776, point n’est besoin de s’interroger sur l'effet
que l'attribution du titre d’Ocotepeque de 1818 aurait pu avoir sur cette
ligne; mais la Chambre ne pense pas que la position du Honduras puisse
être assimilée à un acquiescement à cet effet. Le Honduras, de l’avis de la
Chambre, a donné son acquiescement à une ligne correspondant à la ligne
de délimitation, telle qu’elle existait en 1821, entre les terres d’Ocotepeque
et de Citala. Une autre façon de définir sa position, telle que la Chambre la
voit, est que le Honduras, en fait, a renoncé à se prévaloir de ia possibilité
que les terres de Tepangüisir, à Citala, aient relevé de la province de
Comayagua en 1821, et les a par conséquent considérées comme relevant
d’El Salvador.

82. La Chambre doit par conséquent se prononcer sur la question de
savoir si l’arpentage d’Ocotepeque de 1818 s’est traduit par une pénétra-
tion à l’intérieur des terres de Citala et, dans l’affirmative, quel a été l’effet
de cette situation. L’arpentage de Citala de 1776, qui était censé porter sur
une zone appelée la «montaña de Tecpanguisir», avait commencé en un
point «... que es un serrito de piedra menuda, el que no tiene Nombre, y se
halla en vista del serro que nombran tecpanguisir... » («.. qui est une petite
colline de petites pierres qui ne porte pas de nom et qui est en vue de la
colline qu’ils appellent Tecpanguisir...»). Les Parties sont d’accord sur le
fait que ce point correspond à Piedra Menuda, qui est le point D sur le
croquis n° A-1. L'équipe d’arpentage s’est alors dirigée vers l’ouest-
nord-ouest et, après avoir mesuré 54 cordes (2241 mètres), est parvenue
à la «... quebrada que llaman de pomola...» («... quebrada' appelée
Pomola...»). La distance sur les cartes entre le point D et le point C

1 Le mot espagnol quebrada apparaît souvent dans les titres du XVII et du
XVIII siècle, et a été traduit de différentes façons en anglais et en français. La
Chambre considère qu’il correspond à un petit cours d’eau. Le Diccionario de la Lengua
Española de la Real Academia Española donne une définition de ce terme, tel qu'il
est entendu dans I’ Amérique espagnole : « Arroyo o riachuelo que corre por una quiebra. »
Pour éviter toute confusion le présent arrêt utilisera en général le mot espagnol.

62

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 410

— borne sur la Pomola — est d'environ 2900 mètres. L'équipe est revenue
à son point de départ en passant par un «... cerro que dizen llamarse el
sapotal que es aseranado, alto, y redondo...» («... une colline qu’ils disent
s’appeler El Sapotal, dont le sommet est plat, élevé et arrondi... »), la dis-
tance entre cette colline et Piedra Menuda étant de 26 cordes (1079 mètres);
sur les cartes qui ont été produites, toutefois, ces deux repères sont
séparés par une distance de 3500 mètres. Rien n’indique que le trajet de
l’arpentage de 1776 soit passé par la colline de Tepangiiisir, ou qu’il y ait
eu une borne de ce nom. Une telle borne est mentionnée pour la première
fois dans un arpentage des terres d’Ocotepeque de 1817. Cet arpentage
parvient «a la crête de la colline de Pomola» et, de là, se dirige vers le sud,
«en passant par la colline de Tepangüisir, élevée et arrondie, qui est un
repère naturel des ejidos du village de Citala», et se poursuit «en ligne
droite jusqu’à la confluence de la quebrada Gualcho et de la Lempa ».

83. En 1820, à la suite d’un arpentage réalisé en 1818, un titre fut
accordé à la communauté d’Ocotepeque, dans la province de Gracias a
Dios, par les autorités de cette province, sur des terres situées au nord du
territoire de Citala. Le passage pertinent du procès-verbal d’arpentage de
1818 est ainsi rédigé:

«... dejando la quebrada de Pomola se buscé para el Serro de Tepangui-
sir adonde se Ilegé con sesenta y una Cuerdas y se abivo el mojon anti-
guo poniendole mas piedras y otra Cruz y cambiando el rumbo se siguio
al oriente y con sesenta y ocho Cuerdas se lleg6 a un serrillo que llaman
de Piedra menuda y en efecto tiene bastante alli estaban todos los Justi-
cias y principales del Pueblo de Citala, con sus titulos y haviendo ense-
fiado un mojon que alli estava dixeron los de citala ser el que divide sus
tierras y las de Ocotepeque...»

[Traduction]

«.., abandonnarit la quebrada de Pomola on chercha la direction du
mont de Tepanguisir où l’on arriva à 61 cordes et l’on remit en état
l’ancienne borne en ajoutant des pierres et une autre croix, et chan-
geant de direction on prit à l’est et après avoir parcouru 68 cordes, on
arriva à un petit mont appelé Piedra menuda [petite pierre], et en
effet, il se trouve beaucoup de pierres, et là se trouvaient tous les
magistrats et principaux du village de Citala avec leurs titres, et ayant
montré une borne qui s’y trouve, les habitants de Citala dirent qu'il
s'agissait de celle qui sépare leurs terres de celles d’Ocotepeque... »

84. Selon la thèse du Honduras, la borne de Tepangiiisir de 1817 et le
«mont de Tepanguisir» de 1818 correspondent au point marqué par la
lettre C’ sur le croquis n° A-1, la « Piedra Menuda » étant le lieu où se
trouve la borne de 1776 portant ce nom, soit le point D sur ce croquis.
Toutefois, il ne semble pas possible que cela puisse être le «mont de
Tecpanguisir » mentionné dans le procès-verbal d’arpentage de 1776, tout
au moins à supposer que la Piedra Menuda ait été correctement identifiée.
Le procès-verbal d’arpentage de 1776 appelle le Tepangüisir un «cerro»

63

 
DIFFEREND (EL SALVADOR/HONDURAS) (ARRÊT) 411

et la Piedra Menuda un «cerrito», mais les cartes font apparaître le
point D (Piedra Menuda) comme une hauteur ayant plus de 1500 mètres
d'altitude, et le point C’ comme ayant une altitude d’environ 1400 mètres,
ce dernier étant entouré, et par conséquent virtuellement invisible de la
Piedra Menuda, par des collines nettement plus élevées. En outre, il
semble qu’il y ait quelque incertitude quant à sa position exacte par
rapport aux bornes de la Piedra Menuda et de Talquezalar : sur les cartes
présentées à la Chambre, 2500 mètres le séparent de Talquezalar et
2350 mètres de Piedra Menuda; cependant, le cartographe hondurien
José Maria Bustamante, en 1890, a indiqué ces distances comme étant de
1300 et 1912 mètres respectivement. Les mêmes distances étaient indi-
quées dans le rapport établi la même année par l'ingénieur civil
A. W. Cole, avec les azimuts correspondants. De toutes ces distances
et de tous ces azimuts, seuls ceux qui définissent la relation entre Piedra
Menuda et Tepangüisir permettent de placer Tepangitisir au point C’; les
autres chiffres donnés ne peuvent absolument pas correspondre avec la
position maintenant donnée à la borne de Talquezalar ou à la poursuite
du tracé de la ligne vers l’ouest. Cette différence conduit à douter de la
position du «mont ce Tepanguisir».

85. Le titre républicain hondurien d’Ocotepeque de 1914 adopte cette
distance et cet azirnut correspondants, parmi tous ceux donnés par
Cole en 1890. En 1914, les arpenteurs, étant parvenus à Piedra Menuda
(point D sur le croquis n° A-1 ci-inclus), ont signalé que:

«En esta linea se ha hecho abstracciôn del mojôn de Tepangiiicir en
virtud de quedar hoy en territorio Salvadoreño; pero se halla con
respecto a Piedra Menuda al Sur sesenta y tres grados treinta y tres
minutos Oeste (S. 63° 33’ O) y à una distancia de mil novecientos dos
metros.»

[Traduction]

«Sur cette ligne, nous n’avons pas tenu compte de la borne de
Tepangüicir étant donné qu’elle se trouve aujourd’hui en territoire
salvadorien, mais nous pouvons dire qu'elle est située à S 63° 33’ O
de Piedra Menuda, à une distance de 1902 mètres. »

86. Lors des négociations qui ont eu lieu en 1935 en vue de l’établisse-
ment du tripoint entre El Salvador, le Guatemala et le Honduras, l’arpen-
teur Sidney H. Birdseye (voir les croquis n° A-2 et A-3 ci-inclus) a établi
une carte qui a été signée par les représentants des trois Etats membres de
la commission de démarcation pour marquer leur approbation. Cette
carte désigne la colline en question sous le nom de « Peña de Tepangui-
sir» et la marque d’un symbole utilisé, selon la légende de la carte, pour
désigner les «Cerros y mojones» c’est-à-dire les «collines et bornes». Il
convient de relever aussi qu’une annotation portée sur la carte signale que
«(Hond.) (El Salv.) ... indican aceptacién de nombres por el pais respectivo
cuando hay controversia en la designacion... » (« (Hond.) (El Salv.) ... indi-
quent le nom accepté par l’un ou l’autre pays en cas de désaccord sur

64

 

 
412

DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT)

M,91.68

 

102068

   

 

81.68

 

ren

4
=
-
OUOHUOQ 14

9CotL :

 

 

         

CN elou:04

ZA ONE

 

 

                    

seaipi Se]

 

SOIpuj 507 » eine SBAGND SE

°P dé ore enbfe

ue ojbuica ep à yolobi,

     

bd)

8p U89j0,
RCE ARS

 

 

M,91.68

ae

Narañ!

va. del

       

 

5

 

6

N
Verh

EU

KD 3%

apuQWweW ORD Ye

 

 

90h 1b

PATES | L$

s
'
a
= seuogo 4 A

ouneg oy Ÿ
<< AAS ~ 7. |

 

 

 

 

02.68 18G068
89°22' 89°20 89°18" 89°16'W

 

 

 

 

 

 

 

 

 

 

 

 

14°26 14°26'
N 7 N
~“e woe
| A € Montecristo
| 14°24" 14°24"

Pena de

Tepanquisir
oo"

 

 

 

 

 

 

 

 

 

 

89°22' 89°20' 89°18' 89°16'W

 
DIFFÉFEND (EL SALVADOR/HONDURAS) (ARRÊT) 414

l’appellation...»). Aucune indication de ce genre ne figure à Tepangüisir,
ce dont on peut déduire que les deux Etats ont accepté l'identification de
la colline de Tepangüisir avec le point C’. En fait, c’est sur cette base que
les deux Parties ont plaidé leur cause devant la Chambre et c’est sur cette
base que les bornes de Talquezalar et Piedra Menuda sont indiquées aux
points C et D sur le croquis n° A-1.

87. Le Honduras ne déduit pas, de l'interprétation qu’il donne du titre
d’Ocotepeque, que la zone triangulaire, dont il prétend qu’elle était
comprise dans ce titre, n’était pas incluse dans le titre de Citala; il accepte,
comme on l’a déjà dit, la limite septentrionale de ce titre, telle que l’a
présentée El Salvador. Il affirme plutôt que le titre d’Ocotepeque « péné-
tre» dans les terres de Citala jusqu’à la colline de Tepangilisir, «au sud
des limites tracées par le titre de Citala de 1776». El Salvador ne reconnaît
pas qu’un tel empiétement se soit produit, mais affirme que les limites des
terres d’Ocotepeque coïncidaient avec celles de Tepangüisir, et considère
que cela était en tout état de cause sans pertinence au regard des termes du
titre républicain, plus récent, de San Andrés de Ocotepeque (voir le para-
graphe 78 ci-dessus).

88. Selon le Honduras, cet empiétement aurait été sans importance, car
il prétend que de toute manière ce triangle relevait de la juridiction de
Gracias a Dios, comme l'indique lui-même le titre de Citala. Il avance en
outre que l’existence de cet empiétement confirme que les terres visées
dans le titre de Citalä relevaient de la province de Gracias a Dios, puisque,
implicitement, si les terres de Citala s'étaient trouvées dans la province
voisine, un tel empiétement aurait nécessité une autorisation spéciale,
comparable à celle qui avait été donnée au juge de Chalatenango en 1776
(paragraphe 81 ci-dessus). Toutefois, même en supposant que les deux
titres étaient dans la province de Gracias a Dios, la Chambre ne considère
pas qu’un tel empiétement, qui impliquait une dérogation à une attribu-
tion antérieure de terres à une communauté indienne, aurait été fait sciem-
ment. Il apparaît à la Chambre que, quels qu’aient été en droit les pouvoirs
des autorités habilitées à octroyer des ejidos, dans la pratique, la procé-
dure d’arpentage des terres, où les habitants des villages voisins étaient
convoqués, visait 4 éviter d’inclure dans les terres arpentées, et qui
devaient être attribuées à une localité, une partie des terres déjà arpentées
et octroyées à une autre. Le titre d’Ocotopeque de 1818 ne contient aucun
indice d’une intention de pénétrer à l’intérieur des terres de Tepangiiisir;
les Indiens de Citala au contraire avaient été convoqués et étaient présents
pour indiquer les limites de leurs terres (voir paragraphe 83 ci-dessus). De
l'avis de la Chambre, cela milite aussi contre la conclusion selon laquelle
un chevauchement se serait produit par erreur, hypothèse à ne retenir que
s’il n’y avait aucun doute sur l’incompatibilité des deux titres.

89. Le texte des documents produits par les Parties ne semble pas à la
Chambre corroborer la théorie d’une « pénétration » du titre de Citala. Il
ressort clairement de l’arpentage de 1776, dont il est fait état au para-
graphe 91 ci-après, que la quebrada de Pomola était une limite des terres
de Citala; pourtant. l’arpentage des terres d’Ocotepeque de 1817 ne

67

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 415

mentionne pas la quebrada, mais seulement une colline appelée Pomola,
avant d’atteindre «le coteau élevé et arrondi de Tepangüisir, qui constitue
la borne des ejidos du village de Citald» (les italiques sont de la Chambre).
L’arpentage de 1818 mentionne la quebrada, et non la colline de Pomola,
puis la colline de Tepangiiisir; il n’est pas question de la présence des
représentants de Citala avant l’arrivée au lieu-dit Piedra Menuda. Ils y
appelèrent l’attention sur une borne «qui sépare leurs terres de celles
d’Ocotepeque », et suivirent l’arpenteur pour vérifier que ses mesures ne
leur portaient préjudice en rien. Mais rien n’indique qu'ils aient vérifié de
la même façon le statut de Tepangüisir en tant que point limite, ni sa posi-
tion. En bref, Pidentification géographique de la colline de Tepangüisir
ou de la borne de Tepangüisir est douteuse.

90. En 1914, lorsque le titre d’Ocotepeque a été délivré à nouveau
(paragraphe 78 ci-dessus) les arpenteurs honduriens, suivant sans doute
— dans cette mesure seulement — l’arpentage effectué par Cole en 1890,
ont considéré que la borne de démarcation appelée «mont de Tepangui-
sir» en 1818 se trouvait au point C’ du croquis n° A-1 et, lors des négocia-
tions tripartites de 1935, cela a été reconnu par les deux Parties. Toutefois,
cela ne conduit pas la Chambre à admettre que l'identification en 1890 du
«mont de Tepanguisir » était correcte. Les divers emplacements géogra-
phiques visés dans les procès-verbaux d’arpentage de 1776, 1817 et 1818
ne peuvent pas, de l’avis de ia Chambre, être identifiés de façon assez
certaine pour démontrer l'existence d’un chevauchement entre Ocotepe-
que et Citala. Il en découle que la ligne de démarcation entre les points B’
et E sur le croquis n° A-1 ci-inclus, dont les deux Parties reconnaissent
qu’elle suit la limite nord-est du titre de Citala, devrait suivre la
ligne B-B'-C-D, et ne devrait pas faire un écart vers le sud pour passer par
le point C’.

*

91. Quant à la position de la limite du titre de Citala, le principal désac-
cord entre les Parties porte sur la zone située à l’ouest du point B’ figuré
sur le croquis n° A-1. Cette opposition de vues a pour origine le passage
suivant du procès-verbal dressé lors de l’arpentage de 1776 du titre de
Citala:

«... y al mencionado rumbo desde dicho serrillo se continuo caminando
hasta vajar à la quebrada que llaman de Pomola y à ella se llegé con
cinquenta y cuatro cuerdas, donde para maior claridad de esta medida
mande poner Ur: montôn de piedras por señal y mojon, y mudando de
rumbo y tirando para el Oeste aguas arriva de dicha quebrada de
Pomola por entro de una canada honda de precipicios se tantearon a ojo
por la asperidad de la montana quarenta cuerdas hasta la cavesera de
Pomola, en donde se deja esta medida para proseguirla el dia de
manana por ser las seis horas de la tarde ... en prosecuciôn de la Medida
en que estoy entendiendo ... mande à los medidores tendiesen la cuerda
lo que con efecto hicieron en este paraje que es la cavesera de Pomola

68

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 416

donde el dia de ayer se suspendi6 esta dicha medida, desde donde al
rumbo del sudueste, llevando a la Derecha tierras realengas, y à la
ysquierda las que se Van midiendo, se camino à dicho rumbo por la junta
de la quebrada que nombran de Taguilapa, y aguas abajo de ella se
continuo por entre la espesura de la montana, dando à ojo por lo yntran-
sitable quarenta cuerdas hasta Un paraje que llaman de las Cruzes...»

[Traduction]

«... et l’on a continué dans la même direction depuis le petit mont en
question jusqu'à ce que l’on arrive en bas à la quebrada appelée
Pomola. On a compté jusque-là 54 cordes, et pour une plus grande
clarté dans les mesures, j’ai fait poser un grand tas de pierres qui
servira de marque et de borne, et changeant de direction et s’orien-
tant vers l’ouest en remontant la guebrada de Pomola à travers une
gorge profonde et des précipices l’on a évalué à vue d’oeil, à cause de
l’aspérité du terrain, 40 cordes jusqu’à la source de Pomola, avec quoi
prit fin le relevé pour le reprendre demain car il est six heures du
soir … poursuivant le relevé dont je suis chargé, avec l’assistance de
tous ceux cités dans les déclarations précécentes, j’ai demandé aux
arpenteurs d’étendre la corde ce qu’effectivement ils firent à la
source du Pomola, ou en était resté le relevé hier, et de cet endroit, en
direction du sud-ouest, en ayant sur notre droite des terres royales
[tierras realengas]et sur notre gauche celles que nous sommes en train
de mesurer, l’on a marché dans ladite direction par le confluent de la
quebrada appelée Taguilapa, et en aval l’on a continué dans l’épais-
seur de la montagne, en comptant à vue d’oeil, à cause de l’impratica-
bilité du terrain, 40 cordes jusqu’à un endroit appelé Las Cruces...»

Les deux interprétations de ce passage du point de vue géographique sont
illustrées sur le croquis n° A-1 ci-inclus : El Salvador soutient que la limite
suit la ligne C-B’-B-J-H, et le Honduras prétend qu’elle suit la ligne
C-B’-H’-H.

92. La première objection que le Honduras élève contre l’interpréta-
tion d’El Salvador est que le point identifié par El Salvador comme étant
la «cavesera [ou cabecera] del Pomola » (point B sur le croquis n° A-1 ci-
inclus) ne peut étre exact, parce qu’il n’est pas, comme il est dit dans
l’arpentage, situé à l’ouest de la borne précédente (point C sur le
croquis) mais au nord-ouest, et parce que ce point est éloigné de plus de
4000 métres en ligne droite de la borne précédente, ce qui fait bien plus
que les «40 cordes » (soit environ 1660 mètres) indiquées dans le procès-
verbal. En ce qui concerne cette objection, El Salvador affirme que les
arpenteurs, remontant le cours de la guebrada de Pomola, commencèrent
à se diriger vers l’ousst, en consignant cette direction, mais qu’ils ont été
obligés ensuite de suivre les méandres du cours d’eau. La Chambre relève
que, alors que la quebrada identifiée par El Salvador comme étant la
quebrada de Pomola coule dans l’ensemble du nord-ouest vers le sud-est,
la quebrada que le Honduras a retenue (et qui est indiquée sur les cartes
d'El Salvador comme étant la guebrada Cipresales) coule généralement,

69

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 417

dans sa partie pertinente, du sud-ouest au nord-est, de sorte que, bien que
la direction d’aucune des deux ne corresponde exactement à l’ouest, la
direction de l’arpentage consignée dans le titre de 1776, l’explication
qu’El Salvador fournit de cette divergence de direction s’applique tout
aussi bien aux deux quebradas. Pour autant qu’on puisse le discerner au vu
des courbes de niveau indiquées sur les cartes produites, chacune de ces
quebradas pourrait correspondre à la description qui est faite dans le
procès-verbal du passage «à travers une gorge profonde faite de préci-
pices ».

93. En second lieu, le Honduras fait remarquer que la direction suivie
par l’arpentage à partir de «la source de la Pomola» était le sud-ouest,
tandis que le tracé de la ligne présentée par El Salvador à partir de ce que
ce dernier identifie comme la source de la Pomola (point B sur le croquis
n° A-1) est orienté au sud. El Salvador rétorque que cette dernière objec-
tion pourrait aussi être élevée contre la version hondurienne de la ligne
allant de la «cabecera del Pomola» (point H’ sur le croquis n° A-1)
jusqu’au point de la borne suivante (point H sur le croquis) mais, après
avoir examiné les cartes, il n'apparaît pas à la Chambre qu'il en soit ainsi.
Au contraire, de l’avis de la Chambre, c’est bien cette considération qui
permet de choisir entre les deux identifications rivales de la «cabecera del
Pomola». Selon l'interprétation d'El Salvador, la ligne qui va «de la
source de la Pomola » jusqu’à ce qui est indiqué sur sa carte comme étant
la «gorge de La Chicotera» (ligne B-J sur le croquis n° A:-1 ci-inclus)
— qui apparemment, selon la thèse d’El Salvador, correspond ou conduit
à la « quebrada appelée Taguilapa » — n’est orientée qu’à 5° à l’ouest du
plein sud. Selon l'interprétation du Honduras, la ligne allant de la «cabe-
cera del Pomola » jusqu’à la « quebrada de Taguilapa » (ligne H'-H sur le
croquis n° A-1) se dirige, dans la majeure partie de son cours, à quelque
55° ouest par rapport au sud et ne s’infléchit vers le sud que dans les quel-
que derniers 1000 mètres environ de son cours. Le Honduras a aussi
appelé attention sur un plan à l’échelle de l’époque de la zone couverte
par le titre de Citala et arpentée en 1776; aucune des zones identifiées
respectivement par le Honduras et par El Salvador comme étant les terres
de Citala ne coincide de manière réellement satisfaisante avec ce plan de
1776, mais la forme que prennent les terres arpentées s’en écarte bien plus
radicalement dans la version salvadorienne que dans la version hondu-
rienne.

94. Pour toutes les raisons qui précèdent, la Chambre conclut qu'il y a
lieu, sur ce point, de préférer l'interprétation hondurienne du procès-
verbal d’arpentage de 1776 et que par conséquent, prima facie, en 1821, la
ligne de I’ uti possidetis à l’ouest de Talquelazar était celle qui est indiquée
sur le croquis n° A-1 ci-inclus par la ligne C-B’-H’-H. Toutefois, afin
d’établir le tracé complet de la frontière internationale dans ce secteur, la
Chambre doit encore examiner la zone située à l’ouest de cette ligne.

*

70

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 418

95. Comme on peut le voir sur le croquis n° A-1 ci-inclus, les terres
comprises dans le titre de Citala de 1776 ne s’étendent pas, même selon
l’interprétation qu’El Salvador donne de ce titre, aussi loin vers l’ouest
que le tripoint international à partir duquel commence le premier secteur
de la frontière en litige. Il ressort clairement des termes du titre de 1776
lui-même que les terres situées à l’ouest de la ligne reliant la «cabecera del
Pomola » au lieu-dit « Las Cruzes » étaient des tierras realengas, puisque le
procès-verbal d’arpentage précise que les terres se trouvant sur la droite de
l’équipe d’arpenteurs, alors qu’elle se dirigeait vers le sud-ouest, étaient
terres de la Couronne (voir ci-dessus paragraphe 91); et le Honduras
relève que l’arpentage, selon le procès-verbal, a été effectué dans la
province de Gracias a Dios, et que ces terres par conséquent devaient être
des tierras realengas de cette province, et donc faire partie maintenant du
Honduras. El Salvador ne revendique en aucune façon cette zone en se
fondant sur son statut de tierras realengas, comme il le fait dans d’autres
secteurs de la frontière. Il reconnaît que sa prétention sur cette zone ne
trouve aucune justification dans le titre de Citala de 1776, tout en affir-
mant que «le ... triangle ... fait partie de la réserve forestière d’El Salvador
et est peuplé de Salvadoriens...» En fait, El Salvador revendique cette
zone au motif que la commission mixte de délimitation devait, et par
conséquent la Chambre doit, en vertu de l’article 26 du traité général de
paix de 1980 (voir paragraphes 47 et suivants ci-dessus), tenir « compte
des autres preuves, théses et argumentations d’ordre juridique, historique
ou humain et de tout autre élément présentés par les Parties et admissibles
en droit international». Dans sa réplique, El Salvador donne la liste d’un
certain nombre de villages ou hameaux appartenant à la municipalité de
Citala qui se trouvent dans la zone en litige, et a fourni quelques docu-
ments concernant des écoles rurales de ces localités mais, parmi celles-ci,
seule la Hacienda de Montecristo (indiquée au sud-ouest du point A surle
croquis n° A-1) se situe dans les tierras realengas et non dans la zone
couverte par le titre de Citala.

96. Toutefois, aucune preuve n’a été rapportée que la Hacienda de
Montecristo, ou plus généralement cette zone, ou ses habitants, aient été
administrés par la municipalité de Citala. Le conseil d'El Salvador a
déclaré que la Hacienda de Montecristo avait été cédée par donation au
Gouvernement d’El Salvador par ses anciens propriétaires pour servir de
réserve forestière. La seule preuve d’effectivités sur laquelle l’attention de
la Chambre a été appelée, et qu’El Salvador considère apparemment
comme suffisante et comme s'appliquant à cette zone, est un rapport d’un
ambassadeur du Horiduras, $. Exc. M. Max Velasques Diaz, daté d’oc-
tobre 1988, et intitulé «Observations sur les chapitres 2 et 7 du mémoire
d'El Salvador»; dans ce rapport, l'ambassadeur déclare que les terrains
de la zone en litige de Tepangiiisir « se trouvent faire partie de la propriété
des habitants de la municipalité de San Francisco de Citala du Salvador »;
toutefois, il poursuit dans son rapport: « mais le droit sur ceux-ci appar-
tient 4 la République du Honduras...» Le rapport constituerait, dit-on,
une reconnaissance par le Honduras de l’existence d’effectivités sous

71

 

 
DIFFEREND (EL SALVADOR/HONDURAS) (ARRÊT) 419

forme d’occupation et de possession des terres par des ressortissants
d'El Salvador. Mais la Chambre ne saurait considérer cela comme suffi-
sant: pour constituer une effectivité pertinente au regard de la délimita-
tion de la frontière, il faudrait, au moins, qu’il y eût une forme quelconque
de reconnaissance ou de preuve de l'administration effective de la munici-
palité de Citala dans cette zone, ce qui a été affirmé mais non prouvé,
Aucune preuve n’a non plus été produite pour établir l’étendue de la
Hacienda de Montecristo, ou l’existence d’autres intérêts salvadoriens
dans cette zone, de manière à justifier la ligne revendiquée de préférence à
toute autre ligne reliant le tripoint international aux limites du titre de
Citala de 1776.

97. El Salvador a appelé l’attention sur une disposition de la Constitu-
tion du Honduras selon laquelle les terres situées dans un périmétre de
40 kilomètres de la frontière hondurienne ne peuvent être acquises ou
possédées que par des Honduriens de naissance, disposition sur laquelle
il fonde deux arguments. Il soutient, en premier lieu, que le fait que des
ressortissants salvadoriens soient propriétaires de terrains dans la zone en
litige à moins de 40 kilomètres de la ligne dont le Honduras affirme qu’elle
est la frontière suffirait en lui-même à démontrer que la zone en litige ne
fait pas partie du Honduras et fait donc partie d’El Salvador. La Chambre
ne saurait accepter cet argument. Il faudrait à tout le moins prouver que le
Honduras reconnaît d’une manière ou d’une autre que ces terres sont la
propriété de ressortissants d’El Salvador; or il n’existe aucune preuve de
cela, si ce n’est le rapport de l'ambassadeur daté d’octobre 1988, lequel est
rédigé en termes trop généraux. El Salvador soutient que:

«l'existence, même de quelques rares propriétaires terriens salvado-
riens dans un secteur en litige revendiqué par le Honduras, produit
un puissant argument d'ordre humain pour ne pas délimiter la fron-
tière de telle sorte que ces terres en viennent à faire partie de la Répu-
blique du Honduras ».

Mais l’arrêt que rendra la Chambre n’aura pas pour effet que certaines
zones «en viendront » à faire partie du Honduras; la tâche qui incombe à
la Chambre est de dire quelles zones font ou ne font pas déjà partie d’un
Etat ou de l’autre. Si des Salvadoriens se sont installés dans des zones
appartenant au Honduras, ni ce fait, ni les conséquences de l’application
du droit hondurien à leurs biens fonciers, ne peut avoir d'incidence sur la
question. En outre, le conseil du Honduras a précisé à la Chambre que la
disposition constitutionnelle invoquée ne saurait s'appliquer rétroactive-
ment pour exproprier des propriétaires fonciers salvadoriens.

98. Dans la réplique du Honduras, l'attention a été appelée sur le fait
que cet Etat a accordé un certain nombre de titres républicains sur des
terres s'étendant au sud de la ligne revendiquée par El Salvador entre le
tripoint de Montecristo et la source de la Pomola: les titres de Monte-
cristo (1886), Malcotal (1882) et Tontolar (1845), dont l’étendue, selon
l'interprétation du Honduras, est indiquée sur le croquis n° A-4 ci-inclus.
Le Honduras s'appuie sur ces titres pour montrer que la zone en question

72

 
°25'

DIFFEREND (EL SALVADOR/HONDURAS) (ARRET) 420

 

L
DR"

Cerro
Monte
Cristo

MALCOTAL

N

 

D wN

 
          
    
 
  

89°20' 89°15 W
a
> "À
KE yo \ «
‘a . | à
A TT Le =
or $
£.
FT ? LS \
‘ ] TONTOLAR

OCOTEPEQUE

Cerro -

Piedra Menuda © . |
Cerro El Zapotal

DEN

Citala
5 10KM

 

 

 

 

 

89°20'

 

89°15'

 

E CROQUIS N° A-4

Premier secteur — Titres républicains
du Honduras (suivant le tracé du Honduras)

—-—.— Frontières internationales ayant fait
l'objet d'un accord

2 Titre de Montecristo de 1886

sus. Titre de San Andrés de Ocotepeque
de 1914

ner Titre de Malcotal de 1882
—— — Titre de Tontolar de 1845

 

 

 

73

14°25'

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 421

qui, d’après le titre de Citala, était constituée en 1776 de tierras realengas
de la province de Gracias a Dios, fut traitée comme territoire hondurien
après l’indépendance. Ni le fait que ces titres ont été accordés par le
Honduras ni leur étendue telle qu’elle est figurée sur la carte jointe à la
réplique hondurienne n’ont été contestés par El Salvador.

99. Ila déja été fait reference (paragraphe 79) aux négociations qu’ont
menées El Salvador, le Guatemala et le Honduras en 1934-1935 pour fixer
le tripoint où leurs frontières se rencontrent. Au cours de ces négociations,
tant El Salvador que le Honduras ont fait valoir des prétentions quant au
tracé de leur frontière en direction de l’est à partir du tripoint convenu.
Finalement, un accord est intervenu sur une ligne frontière située entre les
lignes que revendiquaient les Parties, encore que l'accord des représen-
tants d’El Salvador ait été seulement donné ad referendum, car ils esti-
maient qu’ils n’étaient pas habilités à accepter, au nom du Gouvernement
d'El Salvador, cette ligne frontière. Dans les procès-verbaux officiels des
négociations, cette ligne, qui est illustrée sur les croquis n°$ A-2 et A-3 ci-
inclus, était décrite comme suit:

«Las Delegaciones de El Salvador y Honduras convinieron en la
siguiente secciôn de linea fronteriza entre sus respectivos Paises, al Este
del trifinio : de la cima del Cerro Montecristo a lo largo de la divisoria de
las aguas de los rios Frio o Sesecapa y del Rosario, hasta la conjunciôn
de esta divisoria con la divisoria de las aguas de la cuenca de la Que-
brada de Pomcla; de aqui en direccion general hacia el Noreste, a lo
largo de la divisoria de la cuenca de la Quebrada de Pomola, hasta la
conjuncion de dicha divisoria con la divisoria de las aguas entre la
Quebrada de Cipresales y las Quebradas del Cedrôn, Peña Dorada y
Pomola propiarnente dicha; de este punto, a lo largo de la divisoria de
aguas ultimamente mencionada, hasta la confluencia de las lineas
medias de las Quebradas de Cipresales y de Pomola; de éste, aguas
abajo por la linea media de la Quebrada de Pomola, hasta el punto de
dicha linea media, mas prôximo al mojôn de Pomola en El Talquezalar;
y de este punto en linea recta hasta dicho mojôn. »

[Traduction]

«Les délégations d’El Salvador et du Honduras ont convenu de la
section suivante de la ligne frontière entre leurs deux pays respectifs,
à l’est du tripoint : du sommet de la montagne de Montecristo, le long
de la ligne de partage des eaux des rivières Frio ou Sesecapa et
Del Rosario, jusqu’à sa jonction avec la ligne de partage des eaux du
bassin de la quebrada de Pomola; de ce point, en direction du nord-
est, le long de la ligne de partage des eaux du bassin de la quebrada de
Pomola, jusqu’é sa jonction avec la ligne de partage des eaux, entre la
quebrada de Cipresales et les quebradas del Cedrôn, Peña Dorada et
Pomola proprement dite; de ce point, le long de cette dernière ligne
de partage des 2aux jusqu’a la confluence des lignes médianes des
quebradas de Cipresales et de Pomola; ensuite, en aval par la ligne

74

 

 
DIFFÉFEND (EL SALVADOR/HONDURAS) (ARRÊT) 422

médiane de la quebrada de Pomola, jusqu’au point de cette ligne
médiane le plus proche de la borne de Pomola à El Talquezalar; et de
ce point, en ligne droite, jusqu’à cette borne. »

100. Pour autant que la Chambre en ait été informée, le Gouvernement
d'El Salvador n’a certes pas ratifié les dispositions qui avaient été accep-
tées ad referendum par ses représentants, mais il ne les a pas non plus
dénoncées, et le Honduras n’a donné aucune indication qu'il considérait
le consentement donné par ses représentants comme retiré pour le motif
qu’El Salvador n’avait pas souscrit au règlement. La question est restée en
suspens au moins jusqu’en 1972. Pendant les discussions de 1985, le
Honduras a proposé d’adopter la ligne convenue ad referendum en 1934
entre le Cerro Montecristo et Talquezalar, en même temps qu'une ligne
spécifique entre Talquezalar et le Cerro Zapotal; El Salvador n’a pas eu
de difficulté à accepter la première ligne, mais a refusé la seconde.

101. Dans ces circonstances, la Chambre considère qu’elle peut adop-
ter la ligne de 1935, compte tenu surtout du fait que, pour l’essentiel, la
ligne de délimitation suit les lignes de partage des eaux, ce qui donne une
frontière claire et dépourvue d’ambiguité. Comme la Chambre l’a relevé
plus haut (paragraphe 46), le fait que des particularités topographiques
offrent la possibilité de définir une frontière facilement identifiable et
commode est un élément important à prendre en considération lorsque
aucune conclusion qui conduirait clairement à adopter une autre frontière
ne ressort de la documentation. La ligne laisse aussi au Honduras les
zones comprises dans les titres honduriens républicains visés au para-
graphe 98 ci-dessus, et laisse à El Salvador la Hacienda de Montecristo. Il
importe cependant aussi de noter que cette ligne a fait l’objet d’un accord
— même si ce n’est qu’ad referendum — en 1934, probablement en raison
des avantages qu’elle présentait sur le plan pratique, et que l’accord provi-
soire est resté aussi longtemps incontesté.

102. Dans ce premier secteur, la Chambre doit enfin examiner les
pièces présentées par le Honduras dans sa réplique concernant l’établisse-
ment de citoyens honduriens dans les zones en litige et l’exercice dans ces
zones par les autorités honduriennes de fonctions judiciaires et autres
(paragraphe 60 ci-dessus). Dans ce secteur, les éléments de preuve
produits, indépendamment de certaines pièces concernant des procé-
dures pénales mineures au XIX®siècle, qui semblent à la Chambre comme
dépourvues d'importance vu l’acquiescement par le Honduras à la limite
Citala/Ocotepeque en tant que ligne de délimitation, comprennent des
documents touchant l’administration des écoles rurales à El Peñasco, La
Laguna, Montecristo, San Rafael et El Volcän et remontant à la période
1952-1969; des registres de naissances dans des localités appelées Los
Planes, La Montanita, Talquezalar, La Laguna, Zapotal, Tontolar et
Malcotal (de 1926 à 1975); et des registres de baptéme remontant à 1791 de
la paroisse de San José, à Ocotepeque, d’enfants nés à La Cuestona,
Talquezalar, La Herinita, Los Planes et El Peñasco, et quelques actes

75

 
DIFFEREND (EL SALVADOR/HONDURAS) (ARRÊT) 423

isolés d’autres localités. Même à supposer que toutes ces localités se trou-
vent du côté salvadorien de la ligne frontière qu’indique le présent arrêt,
ce que la Chambre n’est pas en mesure de déterminer faute d’indications
spécifiques sur des cartes, ces pièces ne semblent pas constituer des effec-
tivités suffisantes pour pouvoir affecter sa décision.

103. La conclusion à laquelle la Chambre parvient en ce qui concerne
le premier secteur en litige de la frontière terrestre est la suivante: ce
secteur commence au tripoint avec le Guatemala, le «point appelé
El Trifinio au sommet du Cerro Montecristo», soit le point A sur la
carte n° I! jointe à l'arrêt. Les coordonnées de ce point sont données par
les Parties comme suit: Honduras: 14° 25/20” nord, 89° 21’ 28" ouest;
El Salvador: 14° 25° 10,784” nord, 89° 21’ 21,568” ouest. Comme il est
expliqué ci-dessus au paragraphe 68, la divergence provient uniquement
du système de référence choisi et les coordonnées que l’on utilisera dans
cet arrêt sont celles qui proviennent de cartes qui serviront à son illustra-
tion (fournies par la Defense Mapping Agency des Etats-Unis: voir ci-
après), et sont pour ce point: 14° 25’ 10” nord, 89° 21’ 20” ouest. A partir
de ce point, la frontière entre El Salvador et le Honduras s’oriente dans la
direction générale de l’est suivant les lignes de partage des eaux les plus
directes, conformément à l'accord intervenu en 1935 et accepté ad refe-
rendum par les représentants d’El Salvador, à savoir la ligne tracée sur la
carte aérophotographique produite par l’arpenteur Sidney H. Birdseye,
signée par lui à Chiquimula (Guatemala), en juin 1935, et approuvée par
les délégations des trois Etats participant aux négociations de Chiqui-
mula (voir les croquis n° A-2 et A-3). Conformément à l’accord de 1935
(paragraphe 99 ci-dessus), la ligne frontière va le long de la ligne de
partage des eaux des rivières Frio ou Sesecapa et Del Rosario, jusqu’à sa
jonction avec la ligne de partage des eaux du bassin de la quebrada de
Pomola (point B sur la carte n° I jointe à l’arrêt); de ce point, en direction
du nord-est, le long de la ligne de partage des eaux du bassin de la
quebrada de Pomola, jusqu’à sa jonction avec la ligne de partage des eaux
entre la quebrada de Cipresales et les quebradas del Cedrôn, Peña Dorada
et Pomola proprement dite (point C sur la carte n° I jointe à l’arrêt); de ce
point, le long de cette dernière ligne de partage des eaux jusqu’à l’intersec-
tion des lignes médianes des quebradas de Cipresales et Pomola (point D
sur la carte n° I jointe à l’arrêt); ensuite, en aval en suivant la ligne médiane
de la quebrada de Pomola, jusqu’au point de cette ligne médiane le plus
proche de la borne de Pomola à El Talquezalar; et de ce point, en ligne
droite, jusqu’à cette borne (point E sur la carte n° I jointe à l’arrêt). A partir
de la borne d’El Talquezalar, la frontière continue en ligne droite dans la
direction sud-est jusqu’à la borne du Cerro Piedra Menuda (point F), et de
la en ligne droite jusqu’à la borne du Cerro Zapotal (point G). A des fins
d'illustration, la ligne est indiquée sur la carte n° I jointe à l’arrêt, qui est

! On trouvera un exernplaire des cartes jointes à l'arrêt dans une pochette placée
à la fin du présent fascicule ou du volume C.LJ. Recueil 1992 selon le cas. [Note du

Greffe.]
76

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 424

composée des feuillets ci-après des cartes au 1:50 000 de la Defense
Mapping Agency des Etats-Unis, aimablement fournis à la Chambre par
le Gouvernement des Etats-Unis d'Amérique:

Série E752 Feuillet 2359 II Edition 2-DMA
Série E754 Feuillet 2359 III Edition 1-DMA.

roe pos

Piedra Menuda et le Cerro Zapotal aux fins du relevé aérien de 1935, et
que les coordonnées du Cerro Zapotal sont reconnues par les deux Parties
comme étant 14° 23’ 26” nord et 89° 14’ 43” ouest, ce qui correspond aussi
aux coordonnées relevées sur les cartes de la Defense Mapping Agency
des Etats-Unis jointes au présent arrêt.

a * #

DEUXIEME SECTEUR DE LA FRONTIERE TERRESTRE

104. Le deuxiéme secteur en litige de la frontiére terrestre se trouve
entre la Petia de Cayaguanca, le point situé le plus à l’est du second secteur
de la frontière qui a fait l’objet d’un accord (point A sur le croquis n° B-1
ci-inclus), et le confluent de la quebrada Chiquita ou Oscura avec la rivière
Sumpul, le point le plus à l’ouest du troisième tronçon qui a fait l’objet
d’un accord (point E sur le croquis n° B-1 ci-inclus). Ce croquis représente
le secteur en litige, tel que le définissent les prétentions divergentes des
Parties quant à la position de la frontière: le Honduras soutient que la
frontière devrait aller en ligne droite du point A au point E du croquis,
tandis qu’El Salvador affirme qu’elle devrait suivre le tracé A-D’-D-E. Le
Honduras fonde principalement sa prétention sur un titulo de 1742, celui
de Jupula. El Salvador, tout en invoquant aussi des archives du
XVII siècle, se réclame principalement d’un titre républicain salvado-
rien, accordé peu après l'indépendance: ce titre a été appelé Dulce
Nombre de la Palma, bien que les terres auxquelles il s'applique fussent
celles de Rio Chiquito et Sesesmiles, et eussent été octroyées en 1833 à la
localité de La Palma, en République d’El Salvador, sur la base d’un arpen-
tage effectué en 1829. Selon la thèse du Honduras, les droits que détient
cet Etat en vertu de l’uti possidetis juris de 1821, fondés sur le titre de
Jupula de 1742, s'étendent à l’ensemble de la zone en litige. El Salvador
concède que le titre de Dulce Nombre de la Palma ne couvre pas l’en-
semble de la zone: il affirme que la limite du titre, dans la zone concer-
née, suivait la ligne A-B-C-D-E sur le croquis n° B-1, excluant ainsi une
étroite bande de terre triangulaire, entre cette ligne et la ligne A-~D’-D-E,
qu’El Salvador a d’abord qualifiée de tierras realengas mais qu’il a reven-
diquée à l’audience sur la seule base des effectivités salvadoriennes dans
la zone. Cette prétention sera examinée en temps utile; il convient d’abord
d’examiner dans l’ordre chronologique les principaux titres sur lesquels
les Parties se fondent, en réservant pour le moment la question du poids à
accorder à un titre républicain de 1829-1833 aux fins de l’ufi possidetis juris
de 1821 (voir le paragraphe 56 ci-dessus).

77

 
 

8L

 

 

 

 

 

 

    
 

 

(020+

 

 

eB ue Inejoes Np ;EUILUIA} JUIOd ©
1918,
SUBP S29SIA SUOIBIIPUBSAII SONY ~~ 7 7
seinpuoH a] Jed sanbipusael 8180014 —æ———
jopeaAJeS [3 Jed 88 nbIpu8AS1 ssaiuodg "terre
p1099e un,p yefqo,| ie JUeAe 81810014" —" —
a61j1| ua BuUOZ — 1n9}98$ awu9xnaQ
L-@ oN SINDOHIO
60:68 101068
doth + WHS 0
_ 4
~~ ~~ ‘ À
« Ge. Z
ag X TS lle ©
: Oe ‘
=" — .
EX © fod 8p D
Ë ! EN RTS
D: Le
Gu “ a e ° RON
A "4
N id v N
S2ork N Gaot
M 60-68 101.68
ST+ (1guuv) (SYANANOH/YOGQVATVS Td) ANAATIIQ
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 426

105. Le titre de 1742, sur lequel se fonde le Honduras fut délivré dans le
cadre d’un différend déjà mentionné (paragraphe 70 ci-dessus) qui a long-
temps opposé les Indiens d’Ocotepeque, dans la province de Gracias
a Dios, à ceux de Citala, dans la province de San Salvador. Une requête
avait été présentée au Juez Privativo del Real Derecho de Tierras de
l’Audiencia de Guatemala, lequel avait désigné un Juez Subdelegado de
chacune des deux provinces intéressées pour qu’ils convoquent les deux
populations et s’efforcent de régler le différend. Le principal résultat,
consigné dans le titre, a été la confirmation par un accord des limites des
terres de Jupula, sur lesquelles les Indiens d’Ocotepeque prétendaient
avoir des droits, qui étaient attribués aux Indiens de Citala. Ces terres se
trouvent au sud-ouest de la zone actuellement en litige, et du côté salvado-
rien du « deuxième » tronçon, ayant fait l’objet d’un accord, de la frontière
internationale, comme indiqué sur la carta B.6.3 jointe au mémoire
hondurien; aucune question ne se pose donc à la Chambre en ce qui les
concerne. Toutefois, il était indiqué que les habitants d’Ocotepeque,
ayant reconnu les droits de ceux de Citala sur les terres arpentées, avaient
aussi présenté la requête suivante:

«,.. solo suplican se les deje libre una montaña llamada Cayaguanca
que esta arriba del rio de Jupula que es realenga y tienen cultivada los
naturales del barrio del Senor San Sebastian del dicho su pueblo con las
que quedan contentos y recompensados por las de Jupula...»

[Traduction]

«... ils sollicitent seulement qu’on leur laisse la montagne dite Caya-
guanca, qui se trouve au-dessus de la rivière Jupula, qui est terre de la
Couronne et que les habitants du quartier de San Sebastian dudit
village ont cultivée, ce par quoi ils s’estimeront satisfaits et dédom-
magés des terres de Jupula...»

106. Une autre indication quant à la position de «la montagne dite
Cayaguanca, qui se trouve au-dessus de la riviére Jupula» est donnée
dans le passage suivant du titre: les repères marquant la séparation entre
les terres de Citala et les terres d’Ocotepeque ont été relevés

«… hasta que se !legé al pie de un penasco blanco que esta en la cumbre
de un cerro muy alto en donde se refrendo montôn de piedras que se
hallé en el titulo mencionado en cuyo paraje los naturales del pueblo de
Ocotepeque dijeron que la montana que tenian pedida como consta de
estos qutos era la que corria de este mojon ultimo para el Oriente que
llamen “Cayaguanca” que es la que cultivan los de Ocotepeque y que
dejandoles esta montana quedan contentos...»

[Traduction]

«.., jusqu’au pied d’un rocher blanc situé au sommet d’une colline
très élevée, où a été confirmée l'existence des pierres empilées
mentionnées dans ledit titre, lieu où les habitants du village d’Ocote-
peque déclarérent que la montagne qu'ils avaient sollicitée ainsi qu’il

79

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 427

figure au présent dossier était celle qui s’étendait depuis cette
dernière borne en direction de l’est, qu’ils appellent Cayaguanca, et
qui est celle que cultivent les habitants d’Ocotopeque et dont ils se
contenteraient...»

Les deux juges des terres, en 1742, ont en outre consigné:

«,.. mandamos a los de Ocotepeque usen de la dicha montaña...»
[Traduction]

«... nous ordonnons aux habitants d’Ocotepeque de faire usage de
ladite montagne...»

107. Sur cette base, le Honduras soutient, en vertu de l’ufi possidetis
juris de 1821, que la «montagne de Cayaguanca » doit se trouver à l’inté-
rieur du Honduras; et il identifie l’ensemble de la zone en litige dans ce
secteur, et d’autres terres au nord-ouest, comme étant la « montagne de
Cayaguanca». Il soutient en conséquence que la frontière devrait suivre la
ligne A-E indiquée sur le croquis n° B-1 ci-inclus. Il est admis que le titre
de Jupula de 1742 ne fournit pas d’indication quant aux limites de la
montagne, si ce n’est que celle-ci se trouve à l’est de la borne décrite dans
l'extrait du titre reproduit ci-dessus; les deux Parties acceptent que cette
borne correspond au point appelé aujourd’hui Peña de Cayaguanca,
point de départ de la frontière dans ce deuxième secteur en litige. Le
Honduras avance que les limites de la montagne de Cayaguanca étaient
bien connues de tous les intéressés en 1742, et soutient que le tracé qu'il
propose «est conforme à une interprétation raisonnable d’un titre impré-
cis», et est «en accord avec le texte et le contexte»; il déclare aussi que
c’est la ligne dont il a toujours affirmé qu’elle constituait la frontière entre
les deux Républiques.

108. Indépendamment de la difficulté à déterminer la position et
l'étendue exactes de la «montagne de Cayaguanca», El Salvador a
soulevé un certain nombre d’ objections de fond au fait que le Honduras se
réclame du titre de Jupula. Le Honduras prétend que, en vertu des procé-
dures suivies en 1742, la communauté d’Ocotepeque a acquis des droits
sur la montagne de Cayaguanca, qui avait le caractère de tierras realengas.
El Salvador soutient qu’au contraire la disposition prévoyant l’utilisation
de la montagne par la communauté d’Ocotepeque n’équivalait pas à
l'octroi d’un titre formel mais correspondait à une simple autorisation
d'utiliser ces terres, qu’elle ne faisait pas partie du dispositif de l’acteetne
satisfaisait pas aux conditions juridiques requises à l’époque. De l’avis de
la Chambre, il n’est toutefois pas nécessaire de s'interroger sur l’effet j juri-
dique précis, en droit colonial espagnol, du titre de Jupula en ce qui
concerne la montagne de Cayaguanca. Ce titre constitue la preuve qu’en
1742 la montagne de Cayaguanca faisait partie des tierras realengas (voir
le premier extrait cité plus haut); et puisque la communauté d’Ocotepe-
que, située dans la province de Gracias a Dios, a été autorisée à cultiver
ces terres, on peut en conclure, en l’absence de preuve contraire, que la
montagne faisait partie des tierras realengas de cette province. Sur cette

80

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 428

base, s’il n’y a eu aucun changement significatif dans les limites des
provinces entre 1742 et 1821, la montagne de Cayaguanca devait à l’indé-
pendance faire partie du Honduras en vertu de I’ uti possidetis juris. Toute-
fois, déterminer la position et l’étendue de la montagne est une autre
affaire.

109. El Salvador conteste la thése du Honduras selon laquelle la
«montagne de Cayaguanca » se trouve dans la zone en litige de ce secteur
et s’étend sur l’ensemble de celle-ci. A ce sujet, El Salvador interprète les
mots «arriba del rio de Jupula » («au-dessus de la rivière Jupula ») comme
voulant dire que la montagne de Cayaguanca est au Honduras au nord du
deuxième tronçon, ayant fait l’objet d’un accord, de la frontière, parce que
sur la carte hondurienne «le Rio de Jupula se termine avant le méridien du
Cerro de Cayaguanca» de sorte que «la montagne dénommée Caya-
guanca est située symétriquement au-dessus du Rio de Jupula en territoire
hondurien». Toutefois, les cartes qu’El Salvador lui-même a produites
montrent que le Rio Jupula prend sa source 2 à 3 kilomètres environ plus à
Pest. En outre, de l’avis de la Chambre, interpréter l'expression «au-
dessus» comme voulant dire «au nord de» serait forcer le sens ordinaire
de l'expression «au-dessus» et pourrait être erroné, s’agissant d’une
période où la convention consistant à placer le nord en haut des cartes
n’était pas habituelle. Les divers croquis de l’époque produits avec les
procès-verbaux d’arpentage dans la présente instance sont orientés de la
façon qui s’adapte le mieux au papier, de sorte que le nord peut se trouver
en haut, en bas, ou sur le côté du feuillet. La carte minutieuse des paroisses
de la province de San Miguel établie en 1804 et présentée par le Honduras
place le nord au bas de la carte. La Chambre considère que l’expression
«arriba del rio de Jupula » n’ôte rien — et n’ajoute rien d’utile — aux indi-
cations géographiques données ailleurs dans le document de 1742 selon
lesquelles la montagne se trouvait à l’est de la borne de Jupula située la
plus à l’est.

110. El Salvador se fonde aussi sur le titre d’Ocotepeque de 1818, quia
déja été mentionné (paragraphes 87-89 ci-dessus) 4 propos du premier
secteur en litige de la frontière terrestre. Ce titre a été délivré à la commu-
nauté d’Ocotepeque dans le but de remettre en place les bornes marquant
les limites de ses terres, et El Salvador argué que «la montagne de Caya-
guanca» aurait nécessairement été comprise dans le titre de 1818 si elle
avait véritablement été accordée aux habitants d’Ocotepeque en 1742.
L’arpentage de 1818 a commencé et s’est terminé au «Cerro de Caya-
guanca », qui semble n’étre autre que la « Peña dz S'ayaguanca », qui est le
point où se termine le secteur en litige à l’exam:n, Le vonseil du Honduras
a concédé à l’audience que ce qui est revendiqué sous le nom de
«montagne de Cayaguanca» ne rentrait pas dans le titre a Ocotepeque,
tel qu’arpenté en 1&18. El Salvador soutient que ceci signu‘e que la
communauté d’Ocotepeque ne possédait pas de droits sur la «montagne
de Cayaguanca », mais la Chambre n’estime pas que cette conclusion en
découle. Etant donré qu’en 1742 la montagne de Cayaguanca faisan
partie des tierras realengas de la province de Gracias a Dios, qu’une popu-

81

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 429

lation indienne pouvait jouir de divers types de droits, et que seule la
communauté de Citala — et non celle d’Ocotepeque — avait reçu en 1742
un titulo (paragraphe 105 ci-dessus) sur des terres à propos desquelles
cette dernière avait revendiqué des droits, la Chambre estime que le fait
que la montagne de Cayaguanca n'apparaît pas dans le titre de 1818
d’Ocotepeque n'implique pas que la population d’Ocotepeque n'avait
aucun droit sur des terres situées plus au sud-est, d’où l’on pourrait arguer
que la limite provinciale était définie, dans la région actuellement à l’exa-
men, par la limite sud-est du titre d’Ocotepeque de 1818. Il y a lieu de
relever, au passage, que les terres d’Ocotepeque ont fait l’objet du titre
républicain de San Andreas de Ocotepeque, délivré par le Honduras en
1914 (voir paragraphe 78 ci-dessus); l’arpentage de 1914 portait apparem-
ment sur les mêmes terres que l’arpentage d’Ocotepeque de 1818, de sorte
que ce titre de 1914 ne semble pas pouvoir éclairer davantage la Chambre
à cet égard.

111. Il semble donc à la Chambre qu’en 1821 les Indiens d’Ocotepe-
que, dans la province de Gracias a Dios, avaient droit aux terres réarpen-
tées en 1818, mais bénéficiaient en outre d’un droit d’usage sur la
«montagne de Cayaguanca » quelque part à l’est, ce qui peut vouloir dire
au nord-est ou au sud-est; et que la zone faisant l’objet de ces droits, étant
constituée de tierras realengas de la province de Gracias a Dios, est deve-
nue territoire hondurien avec l’accession des deux Etats à l’indépen-
dance. Le problème toutefois demeure de déterminer l’étendue de la zone
en question. La Chambre ne voit rien qui prouve ce qu’étaient ses limites,
et notamment rien qui étaie la thèse hondurienne selon laquelle la zone
appelée «montagne de Cayaguanca » en 1742 s’étendait à l’est jusqu’à la
rivière Sumpul et était délimitée, comme le soutient le Honduras, par la
ligne A-E sur le croquis n° B-1 (voir paragraphe 107 ci-dessus). On peut
considérer comme douteuse une interprétation du titre de 1742 qui fait
engendrer à celui-ci une ligne droite entre les deux points terminaux, qui
ne devaient être définis qu’en 1980, d’un secteur en litige de la frontière
entre les deux Etats.

112. Il convient par conséquent d'examiner ensuite si le titre républi-
cain de Dulce Nombre de la Palma peut contribuer à élucider la question.
Comme cela a déjà été expliqué (paragraphe 56 ci-dessus), les Parties
ont contesté la pertinence ou la valeur probante des titres républicains.
Dans ce cas particulier, la Chambre estime que le titre de Dulce Nombre
de la Palma est un élément de preuve qu’elle peut à bon droit prendre
en considération, parce que le titre de Jupula de 1742 ne permet pas de
définir exactement l'étendue des terres de la montagne de Cayaguanca
auxquelles il se rapporte, l’une des situations envisagées dans le dictum de
la chambre qui a connu de l'affaire du Différend frontalier cité au para-
graphe 61 ci-dessus. Ainsi, le titre de Dulce Nombre de la Palma est
important en ce qu’il montre comment la situation de l’ufi possidetis juris
était comprise à l’époque; car il fut accordé très peu de temps après l’indé-
pendance des deux Etats à l'égard de l’Espagne, et, de fait, à une époque
où tous deux étaient encore des Etats de la République fédérale d’Amé-

82

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 430

rique centrale. Il montre que le système d’arpentage et d’octroi des terres
aux communautés indiennes avait très peu changé après la rupture des
liens avec l'Espagne; il couvre la plupart des zones en litige; le procès-
verbal montre que la communauté hondurienne voisine d’Ocotopeque
avait été avertie de l’arpentage; il n’existe aucun titre comparable anté-
rieur à l’indépendance ni aucune autre preuve remontant à la période
d’avant l'indépendance avec lesquels on pourrait montrer qu’il est incom-
patible; et il n’a pas été avancé que le titre de Dulce Nombre de la Palma
avait été délivré afin de renforcer les prétentions territoriales de la Répu-
blique d’El Salvador.

113. L’une des limites du titre de Dulce Nombre de la Palma à propos
de laquelle il ne peut y avoir de controverse est la rivière Sumpul, qui déli-
mite à l’est les terres comprises dans le titre. Le Honduras n’inclut pas
dans sa revendication la partie méridionale de ces terres, entre le Cerrito
de Llarunconte (poirit Z sur le croquis n° B-1 ci-inclus) et le Peñasco
Blanco (point X sur le croquis), c’est-à-dire la zone A-X-Y-Z-A (mais voir
paragraphe 126 ci-après). La limite du titre qui est contestée est celle du
nord-ouest, entre le confluent de la rivière Sumpul et de la quebrada del
Copantillo (point D sur le croquis n° B-1), et le Peñasco Blanco (point X
sur le croquis). Les deux versions proposées par les Parties de cette limite
du titre de Dulce Nombre de la Palma sont indiquées sur le croquis n° B-1:
la ligne que revendique El Salvador est la ligne X-Y-Z-A-B-C-D; celle que
revendique le Honduras est la ligne X-Y-D. Le passage du titre lui-même
qui a provoqué ces interprétations divergentes est le suivant:

«En treinta y uno del presente mes siguiendo el mismo rumbo desde la
dicha Piedra hasta la uniôn de la quebrada del Copantillo con el Rio
Sumpul aguas arriba de este, llegamos treinta y nueve cuerdas, y aquise
planté una Cruz calzada de piedras por mojôn, y de este punto se cambio
el rumbo aguas arriba de la quebradita al Sud-Oeste cuatro grados al
Sud-SudOeste y se midieron treinta y cinco mas hasta el parage llamado
el pital, donde quedando otra igual cruz, y piedras por mojon, … En
primero de agosto … en el dicho parage el pital siguiendo el mismo
rumbo se tiré la cuerda y llegamos a la cercania del copo de Cayaguanca
con sesenta dichas, de donde prosiguiendo todavia este rumbo se tiraron
treinta y siete mas para llegar a la cabecera del rio de Jupula, y que-
dando por mojon otra Cruz y piedras... »

[Traduction]

«Le 31 du même mois, poursuivant dans la même direction depuis
le rocher susmentionné [Piedra del Pülpito] jusqu’au confluent de la
quebrada del Copantillo avec la rivière Sumpul, en amont de cette
dernière, nous rnesurâmes 39 cordes, et nous plantâmes une croix
entourée de pierres en tant que borne, et de là changeâmes de direc-
tion de la manière suivante: nous remontâmes le petit torrent vers le
sud-ouest, en obliquant de 4° vers le sud-sud-ouest, et poursuivant
dans cette direction nous mesurâmes encore 35 cordes, jusqu’à un

83

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 431

lieu-dit El Pital, où après avoir construit une croix cerclée de pierres
pour servir de borne, ... Le 1% août, ... partant du lieu-dit El Pital et
poursuivant dans la même direction, nous mesurâmes 60 cordes
jusqu’à proximité du Copo de Cayaguanca d’où, et toujours dans la
même direction, nous mesurâmes encore 37 cordes avant d’atteindre
les sources de la rivière Jupula; laissant là une autre croix entourée de
pierres pour servir de borne...»

114. La thèse du Honduras, qui se fonde sur ce texte, est que l’équipe
d’arpentage, à partir du confluent de la quebrada del Copantillo avec la
Sumpul, s’est toujours dirigée en ligne droite, dans la direction sud-sud-
ouest. Il en résulte qu’elle a laissé non seulement le Cerro El Pital mais
encore le Cerro de Cayaguanca à l’ouest de la ligne qui correspond à
l'interprétation que donne le Honduras du titre de La Palma. El Salvador
soutient quant à lui que l’équipe d’arpentage a infléchi la direction de sa
marche en remontant la quebrada del Copantillo, suivant une direction
générale sud-sud-ouest, et a suivi ce cours d’eau jusqu’au «lieu-dit
El Pital». La Chambre considère que c’est là l’interprétation la plus
convaincante du document. D’après les courbes de niveau tracées sur les
cartes présentées, il est clair que suivre une direction constante en ligne
droite aurait été si difficile que cela était 4 peine faisable; et il est trés
improbable que l’équipe d’arpentage, qui s’occupait d’établir une limite,
ait négligé un repére topographique aussi évident qu’un cours d’eau
coulant dans une direction appropriée, pour suivre une ligne droite à peu
près parallèle à celui-ci, ligne dont emplacement serait difficile à définir
et à retrouver. Une certaine importance peut aussi être attachée au fait que
deux des titres républicains honduriens portés à la connaissance de la
Chambre (voir paragraphe 120 ci-après), ceux du volcan de Cayaguanca,
octroyés en 1824 et 1838, sont limités au sud-est, d’après la manière dont le
Honduras les a dessinés sur la carte, par la quebrada del Copantillo (bien
que le texte des titres républicains honduriens eux-mêmes n’en fasse pas
mention).

115. En revanche, à partir de la source de la quebrada del Copantillo, la
Chambre estime que l'interprétation hondurienne du titre est plus
convaincante que celle d’El Salvador. La question à régler est celle de
l'interprétation de l'expression «el parage llamado el pital», le lieu-dit
Ei Pital, dans le procès-verbal d’arpentage de 1829. Pour El Salvador, ces
mots désignent le sommet appelé Cerro El Pital; mais le Honduras fait
remarquer que cela voudrait dire que l’équipe d’arpentage ait fait l’ascen-
sion du Cerro El Pital dont l’altitude est de 2780 mètres et que, si elle
l’avait faite en un jour, elle l'aurait certainement consigné dans le procès-
verbal. Toutefois, cet argument ne tient pas compte de ce que l’équipe
d’arpentage ne partait pas du niveau de la mer; la Piedra del Pülpito, d’où
elle est partie ce jour-là, se trouve déjà à une altitude de 1850 mètres,
d’après les cartes présentées par les Parties. D’autre part, le Honduras fait
aussi remarquer qu’on a employé le mot «parage » («lieu») et non pas un
mot signifiant sommet, ce qu’on aurait sûrement fait si l’on avait voulu

84

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 432

désigner le Cerro El Fital. La Chambre estime que c’est là un argument
valide: si l’on avait voulu indiquer que la ligne de l’arpentage passait par
le sommet du Cerro El Pital, le terme neutre de «parage » n'aurait pas été
utilisé. Pour des raisons qu’elle va maintenant examiner, la Chambre
estime que la ligne suivie par l’arpentage passait par le sommet ou l’épe-
ron moins élevé indiqué sur la carte produite par El Salvador sous le nom
d’« El Burro», et que celui-ci est donc probablement le «parage dit
EI Pital ».

116. Après avoir passé le « parage dit El Pital» le «Copo de Caya-
guanca » et les sources de la Jupula (voir citation ci-dessus), l’arpentage
s’est poursuivi comme suit:

«En tres del citado mes yo el referido comisionado y asistentes adver-
tido de la inaccecibilidad del antedicho mojôn a la loma de Santa Rosa
me constitui a ella por diverso camino en donde hallé el lindero divisorio
que empalma con los egidos de este pueblo conforme al dicho general y
al plano del Ciudadano agrimensor Camino. Estando pues en el, puse la
brijula en la rosa hacia el anterior mojôn y apunté al Oeste NorOeste,
dos grados al NorOeste, quedando este de Santa Rosa (Alias Marrano)
con respecto de aquel al mismo rumbo que trajo la cuerda de la quebrada
del Copantillo. En este citado me convenci de lo impenetrable de los
quebrados que se preparan de este punto al Peñasco Blanco, con los que
me resolvi a hacer otra igual operaciôn que en el anterior, y apunt6 hacia
el Este-Sud-Este, dos grados al Sud-Este. Demarcado asi este lugar por
la coincidencia de los rumbos, tomé el compas de la escala y medi al
mojon cabecera del rio de Jupula ochenta y cuatro y media cuerdas, y al
dicho Penasco Blanco, ciento veinte y una.»

[Traduction]

« Le trois du même mois, moi, juge commis, et mes assistants, ayant
été avertis qu’entre la borne susmentionnée et la colline de Santa
Rosa le terrain était impénétrable, je parvins a cette colline par un
autre chemin, et j’y trouvai la limite des terrains communaux de ce
village, aux dires de tous et selon la carte établie par l’arpenteur
Caminos. Me trouvant donc à cet endroit, je dirigeai l’aiguille de ma
boussole dans la rose des vents vers la borne précédente que j'avais
placée, et elle indiqua l’ouest-nord-ouest (2° nord-ouest), étant
donné que cette borne de Santa Rosa (aussi appelée Marrano) est par
rapport à celle qui la précède dans la même direction que celle
dans laquelle nous avons tendu la corde à partir de la quebrada del
Copantillo. M’étant convaincu le même jour que les ravins qui
vont de cet endroit à Peñasco Blanco étaient impraticables, je
décidai donc de procéder de la même manière que précédemment,
et l’aiguille de la boussole indiqua l’est-sud-est (2° sud-est). Ayant
ainsi repéré cet endroit par la coïncidence des directions, je pris la
boussole gradué: et mesurai 84 cordes et demie jusqu’à la borne
marquant les sources de la rivière Jupula et 121 jusqu’audit Peñasco
Blanco...»

85

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 433

117. Ce procès-verbal d’arpentage n'indique pas quelle méthode
l’arpenteur a suivie pour localiser la position de la colline de Santa Rosa.
Le procès-verbal a été soumis à un réarpenteur salvadorien de l’époque,
qui a trouvé certaines ambiguités dans les azimuts; du procès-verbal et du
plan originels, des observations du réarpenteur et du plan revisé dressé
par ce dernier, on peut déduire que la colline de Santa Rosa est située à
l'intersection du prolongement de la direction générale de la quebrada del
Copantillo dont les coordonnées ont été consignées par l’arpenteur
comme étant SO 4° SSO (ou S 41° O selon une notation plus moderne) en
une direction ONO 2° NO (ou O 24!/2° N) du Pefiasco Blanco. On peut
présumer que les distances depuis la colline de Santa Rosa jusqu’aux
sources de la Jupula et jusqu’au Peñasco Blanco ont vraisemblablement
été indiquées à l’échelle par l’arpenteur à partir de son croquis. Le titre
de Dulce Nombre de la Palma a été délivré sur cette base. Il est donc
clair qu’à partir du point où l’arpentage s’est écarté de la quebrada del
Copantillo jusqu’à la colline de Santa Rosa la ligne était essentielle-
ment droite suivant la direction constante S 41° O correspondant à {a
direction générale de la quebrada del Copantillo elle-même, et cela
correspond bien au croquis établi par l’arpenteur qui est joint au
titre. Comme la variation magnétique dans la région à l’époque était
d’environ 7° est, le gisement magnétique S 41° O de 1829 est égal à
environ S 48° O vrai.

118. Toutefois, la ligne qu’El Salvador a portée sur la carte comme
correspondant à cet arpentage comporte deux changements de direction,
chacun équivalant presque à un angle droit, aux points qu’El Salvador
identifie comme le « Copo de Cayaguanca» et la «source de la rivière
Jupula». Sans ces angles, il serait impossible de faire aboutir la ligne à la
Peña de Cayaguanca, point terminal du second secteur ayant fait l’objet
d’un accord de la frontière, et qu’El Salvador identifie comme le «Copo
de Cayaguanca » mentionné dans l’arpentage de 1829. Ce dernier n’indi-
que toutefois pas que la ligne allait jusqu’au Copo de Cayaguanca, mais
dit simplement qu’elle allait près de celui-ci: «... se tir6 la cuerda y llegamos
a la cercania del Copo de Cayaguanca...» («... nous mesurâmes 60 cordes
jusqu’à proximité du Copo de Cayaguanca...»). En outre, de l'avis de la
Chambre, il n’est pas évident que le Copo de Cayaguanca de 1829 soit
identifiable à la position reconnue de la Peña de Cayaguanca. Le traité
général de paix de 1980 indique que la Peña de Cayaguanca est proche (ou
au-dessus) de la source de la quebrada appelée, notamment, la guebrada
Pacaya (art. 16, par. 2); ceci est apparemment conforme aux identifica-
tions consignées dans les procés-verbaux des négociations Cruz-Letona
en 1884, où il est fait mention de «la montagne de Cayaguanca entre les
villages de Citala et d’Ocotepeque, où la quebrada de Las Pacayas prend
sa source». En 1889, le géographe Bustamante a fait référence à la borne
du «peñasco blanco» de Jupula comme étant «... au sommet de la
montagne appelée Cayaguanca...» («... que esta en la cumbre de la
montana llamada Cayaguanca...»). En revanche, le Honduras, comme on
l’a déjà relevé, interprète la référence qui est faite dans le titre de Jupula de

86

 

 
DIFFÉREND (EL SALVADOR/ HONDURAS) (ARRÊT) 434

1742 à la «montagne de Cayaguanca» comme signifiant l’ensemble du
massif dont le Cerro El Pital est le point le plus élevé.

119. De même, le point où la ligne tracée par El Salvador rencontre la
rivière Jupula est identifié comme étant la «source» (cabecera) de la
Jupula, mentionnée dans l'arpentage de 1829; mais, comme on l’a relevé
plus haut (paragraphe 109), sur la carte qu’a produite El Salvador la
rivière est figurée comme prenant sa source quelque 2 à 3 kilomètres à l’est
de ce point, alimentée par la quebrada El Aguacate et la quebrada El Boton-
cillal. Il semble, d’après une carte incluse dans le contre-mémoire
d’El Salvador, que cette interprétation a pour effet de rendre contigus le
titre de 1833 de Dulce Nombre de la Palma, à l’ouest, et celui de Jupula de
1742, même si dans ce dernier titre les deux points de repère sont décrits
différemment. De plus, l'identification que fait El Salvador du « Pefiasco
Blanco » mentionné dans le titre de 1829 de Dulce Nombre de la Palma est
incompatible avec la position qu’il attribue au repére nord-ouest du titre
de Jupula, également mentionné sous le nom « Penasco Blanco».

120. La Chambre estime que le titre de Dulce Nombre de la Palma doit
être interprété conformément à ses termes, et que s’il est impossible de le
lire comme s'étendant aussi loin à l’ouest, jusqu’à ce que l’on appelle
aujourd’hui la Peña de Cayaguanca et la source de la guebrada Pacaya, ou
comme contigu aux terres arpentées en 1742 pour le titre de Jupula, il faut
en conclure qu’il existait une zone intermédiaire qui n’était couverte par
aucun des deux titres. On pouvait d’ailleurs s’attendre à l’existence d’une
telle zone, vu la référence faite en 1742 aux droits de la communauté
indienne d’Ocotepeque sur «la montagne de Cayaguanca » à l’est du titre
de Jupula. A ce propos, la Chambre relève que la communauté d’Ocotepe-
que a été invitée à se présenter lors de l’arpentage du titre de Dulce
Nombre de la Palma, mais qu’elle ne l’a pas fait et n’a pas produit de titre
concurrent. Cela est néanmoins tout à fait compatible avec l'existence de
droits en faveur d’Ocotepeque sur la montagne de Cayaguanca depuis
1742, droits qui n’avaient pas été consignés dans un titre formel prenant
acte d’un arpentage et susceptible d’être produit.

121. La Chambre conclut que la limite nord-ouest du titre de Dulce
Nombre de la Palma part du confluent de la quebrada del Copantillo avec
la rivière Sumpul, remonte le Copantillo jusqu’à sa source, se poursuit
jusqu’à la crête ou sommet indiqué sur la carte 6.1I d’El Salvador sous le
nom d’« El Burro» et sur les cartes honduriennes sous le nom de « Piedra
Rajada » et de là suit en ligne droite une direction approximativement de
S 48° O (voir paragraphe 115 ci-dessus) jusqu’à une colline figurant sur
les cartes des deux Parties sous le nom de Loma de Los Encinos. Il semble
à la Chambre que cette colline, qui se trouve dans la bonne direction et qui
est proche d’une localité indiquée sur ces cartes sous le nom de Santa
Rosa, est selon toute probabilité la «colline de Santa Rosa» mentionnée
dans l’arpentage de 1829. Le cours que prend ensuite la limite de Dulce
Nombre de la Palma est sans importance pour le différend dont la
Chambre est saisie, puisque la Loma de Los Encinos est déjà dans un terri-
toire que le Honduras reconnait comme appartenant a El Salvador.

87

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 435

122. Le titre de Dulce Nombre de la Palma n’est pas le seul titre répu-
blicain octroyé dans cette zone. Le Honduras a appelé l’attention sur
l'existence de trois titres républicains délivrés par les autorités du Hondu-
ras dans la zone en litige: le volcan de Cayaguanca (1824); le volcan de
Cayaguanca (1838); et Las Nubes (1886). En fait, le premier de ces titres,
celui de 1824, est antérieur à celui de Dulce Nombre de la Palma; comme
on l’a dit, ni ce titre, ni celui de 1838, n’est incompatible avec celui de
Dulce Nombre de la Palma, mais semble au contraire le jouxter le long des
deux rives de la guebrada del Copantillo (paragraphe 113 ci-dessus). En
revanche, le titre républicain de Las Nubes, selon la délimitation que le
Honduras en a faite sur la carte, se trouve dans le secteur dont la Chambre
a établi qu’il est couvert par le titre de Dulce Nombre de La Palma. Toute-
fois, la Chambre ne considère pas que la façon dont le Honduras a porté le
titre de Las Nubes sur la carte soit exacte. D’après le texte du titre soumis à
la Chambre, il est clair que les terres arpentées jouxtaient au sud-est celles
d’un titre de 1856 app2lé Botoncillal, ou San Martin de Cayaguanca, dont
le texte était reproduit dans le titre de Las Nubes. Ce titre fait clairement
apparaître que les terres de Botoncillal, elles aussi, jouxtaient celles de
La Palma. La Chambre conclut qu’il n’y a ici aucun conflit avec des
titres fonciers républicains du Honduras qui puisse jeter le doute sur
l'interprétation qu’elle donne du titre de Dulce Nombre de la Palma
d'El Salvador.

123. Il a été fait mention des effectivités invoquées par chacune des
Parties, que la Chambre estime devoir examiner pour établir si elles
étayent la conclusion fondée sur le titre de Dulce Nombre de la Palma. Si
l’on se reporte à la carte fournie dans le mémoire d’El Salvador pour figu-
rer les établissements humains dans ce secteur qui, est-il soutenu, sont
constitués de Salvadoriens et administrés par El Salvador, on voit qu’à
peut-être une exception près tous se trouvent dans le ressort du titre de
Dulce Nombre de la Palma, tel qu’interprété par la Chambre. L’exception
est la Hacienda de Sumpul, dont la position exacte n’est pas claire: le
mémoire d’El Salvador s’y réfère pour la situer au nord de la quebrada del
Copantillo, ce qui la placerait hors du ressort du titre de 1829: sur la carte
présentée à l’audience, le nom «Sumpul» est placé au sud de cette
quebrada, dans la zone revendiquée comme correspondant au titre de
Dulce Nombre de la Palma. En tout état de cause, la Chambre relève
qu'aucun des éléments fournis dans le mémoire comme preuves de
Padministration par El Salvador dans ce secteur n’a trait à Sumpul. Le
Honduras a également présenté des éléments (voir paragraphe 60 ci-
dessus) prouvant l'existence d’établissements de ressortissants hondu-
riens et le fait que les autorités honduriennes ont exercé leurs fonctions
dans zette zone. Ces éléments sont essentiellement des dossiers concer-
nant l'administration d’une école rurale à Rio Chiquito, des transactions
foncières enregistrées à Ocotepeque et concernant différents terrains (y
compris « Las Nubes »: voir le paragraphe 122 ci-dessus), quelques regis-
tres de naissance et de décès, et des registres de baptême comportant une
indication du lieu de naissance. A supposer que Rio Chiquito se trouve

88

 
DIFFÉRE ND (EL SALVADOR/HONDURAS) (ARRÊT) 436

bien à l'emplacement indiqué sur les cartes des deux Parties, cela montre
que l’école en question se trouve du côté salvadorien de la ligne frontière;
toutefois, ni cette circonstance ni les autres pièces présentées ne paraissent
à la Chambre constituer une effectivité qui soit en mesure de peser sur sa
décision. La Chambre en conclut qu'il n’y a aucun motif de modifier sa
conclusion quant à la position de la limite dans cette région.

124. A cestade, il convient de passer à l’examen de la zone de ce secteur
qu’El Salvador revendique en dehors des terres de Dulce Nombre de la
Palma, a savoir l’étroite parcelle triangulaire le long et à l’extérieur de la
limite nord-ouest du titre de Dulce Nombre de la Palma (c’est-à-dire, telle
que l'interprète El Salvador, entre les lignes A-D’-D et A-B-C-D qui figu-
rent sur le croquis n° B-1). Dans son mémoire, El Salvador, pour étayer
cette revendication, s’est référé à des documents de 1695 et 1718 qui
faisaient état de terres situées dans la «vallée de la Sumpul », mais il ne
semble pas possible de situer l'emplacement desdites terres. Selon le titre
de Dulce Nombre de La Palma de 1829, les représentants de Citalä ont
déclaré à l’époque que les terres faisant alors l’objet d’un arpentage joux-
taient au nord le territoire du Honduras. A l'audience, le conseil
d'El Salvador a décluré que «cette zone marginale, entièrement occupée
par des ressortissants d’El Salvador, est administrée et gérée par les auto-
rités et les services publics d’El Salvador ». Mais aucune preuve en ce sens
n’a été produite devant la Chambre. El Salvador se fonde sur un passage
de la réplique du Honduras, dans lequel il voit une reconnaissance de la
part du Honduras de l'existence d’effectivités saivadoriennes dans cette
zone. Le passage en question est le suivant:

« Postérieurement à la date critique de 1821, la pratique en vigueur
dans ce secteur s’avère, en elle-même, incomplète et peut-être insuffi-
sante pour revendiquer, de façon autonome et indubitable, la souve-
raineté du Honduras sur le secteur de la montagne de Cayaguanca.
Mais là n’est pas, en l'occurrence, le propos du Honduras. Il s’agit, au
contraire, de présenter à la Chambre de la Cour des arguments
complémentaires à posteriori pour confirmer — et non pas pour
remplacer — l’uti possidetis juris.»

125. La Chambre ne peut interpréter ce texte comme une reconnais-
sance d’effectivités d’El Salvador dans le secteur. La Chambre reconnaît
un droit hondurien, fondé sur I’ uti possidetis juris de 1821, à l'extérieur des
limites du titre de Dulce Nombre de la Palma, de sorte que la question de
savoir si une «pratique effective » suffit à établir la souveraineté hondu-
rienne ne se pose pas. En tout état de cause, dans une région éloignée et
montagneuse comme celle-ci, l’absence d’effectivités honduriennes
n'implique pas nécessairement la présence, dans l’ensemble de la région,
d’effectivités salvadoriennes. Comme il n’y a pas d’autre preuve pour

89

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 437

étayer la revendication d’E! Salvador sur l’étroite parcelle triangulaire
entre la source de la Sumpul et de la Peña de Cayaguanca, la Chambre
juge qu’elle appartient au Honduras, puisqu'elle a fait partie de la
«montagne de Cayaguanca» attribuée à la communauté d’Ocotepeque
en 1742.

126. La seule question qui reste à régler dans ce secteur concerne la
partie de la frontière qui va de la Peña de Cayaguanca (point A), qui est le
point terminal du deuxième secteur de la frontière ayant fait l’objet d’un
accord, et la limite occidentale de la zone couverte par le titre de Dulce
Nombre de la Palma. La Chambre considère qu’El Salvador n’a pas établi
qu'il pouvait revendiquer une zone quelconque plus à l’ouest de la Loma
de Los Encinos ou de la «colline de Santa Rosa», qui est le point le plus à
l’ouest du titre de Dulce Nombre de la Palma. Le Honduras n’a élevé de
revendication vers le sud — sur la base des droits d’Ocotepeque sur la
«montagne de Cayaguanca » — que jusqu’à une ligne droite (ligne A-X-E
sur le croquis n° B-1) joignant la Pefia de Cayaguanca au commencement
du secteur suivant ayant fait l’objet d’un accord — le confluent de la
rivière Sumpul et de la guebrada Chiquita ou Oscura. Mais la Chambre
estime que ni le principe ne ultra petita, ni ce qui a été présenté comme un
acquiescement du Honduras à la limite qu’il a lui-même fait valoir, ne lui
interdit de rechercher si la « montagne de Cayaguanca » pouvait s’étendre
plus au sud, jusqu’a jouxter la limite orientale du titre de Jupula. Compte
tenu de ce que ce titre dit que Cayaguanca est situé à l’est de la borne la
plus à l’est de Jupula, la Chambre considère que la zone qui s’intercale
entre les terres de Jupula et les terres de La Palma appartient au Hondu-
ras; et qu’à défaut de tout autre critère permettant de définir la limite
méridionale de cette zone, la ligne de démarcation entre la Peña de Caya-
guanca et la Loma de Los Encinos doit étre une ligne droite.

127. En conséquence, la conclusion a laquelle la Chambre parvient en
ce qui concerne le tracé de la frontière dans ce secteur est la suivante: à des
fins d’illustration, la ligne est indiquée sur la carte n° IT! jointe à l’arrêt,
qui est tirée de la série E 752, feuillet 2359 II, édition 1-DMA des cartes au
1: 50 000 publiées par la Defense Mapping Agency des Etats-Unis d’Amé-
rique. Du point A sur la carte n° IT jointe à l’arrêt, la Peña de Cayaguanca,
la frontière suit une ligne droite vers l’est mais en descendant légèrement
vers le sud jusqu’à la Loma de Los Encinos (point B sur la carte n° IF) et de
ce point suit en ligne droite une direction N 48° E jusqu’à la colline qui
porte le nom d’El Burro sur la carte produite par El Salvador (et celui de
Piedra Rajada sur les cartes honduriennes et sur celles de la Defense
Mapping Agency des Etats-Unis) (point C sur la carte n° II). La frontière
suit alors le plus court chemin jusqu’à la source de la quebrada del Copan-
tillo, de là suit le cours de la quebrada Copantillo vers l’aval jusqu’au

1 On trouvera un exemplaire des cartes jointes à l'arrêt dans une pochette placée
à la fin du présent fascicule ou du volume C.I.J. Recueil 1992 selon le cas. [Note du

Greffe.]
90

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 438

confluent de celle-ci et de la rivière Sumpul (point D sur la carte n° IT),
puis suit alors la Sumpui vers l’aval jusqu’au confluent de celle-ci et de la
quebrada Chiquita ou Oscura (point E sur la carte n° IT).

x * à

TROISIEME SECTEUR DE LA FRONTIERE TERRESTRE

128. Le troisième secteur en litige de la frontière terrestre est celui qui
s’étend entre la borne du Pacacio, sur le cours d’eau du même nom, et la
borne dite Poza del Cajôn, sur la rivière El Amatillo ou Gualcuquin. Les
revendications respectives des Parties sont illustrées sur le croquis n° C-1
ci-inclus, et sont les suivantes. El Salvador prétend que, à partir de la
borne du Pacacio (point A sur le croquis n° C-1), le tracé de la ligne devrait
suivre la rivière Pacacio en amont jusqu’à sa source, identifiée par
El Salvador comme étant le point B sur le croquis n° C-1; à partir de là en
ligne droite jusqu’à la hauteur de La Pintal (point C); de là en ligne droite
jusqu’à {a hauteur d’Ef Fraile (point D); de 14 en ligne droite jusqu’à la
source du Gualcuquin (point E), et pour aboutir, en suivant ce cours d’eau
vers l’aval, à la Poza del Cajon (point F). Le Honduras affirme que le tracé
de la ligne doit se présenter ainsi (les diverses bornes sont désignées par les
noms que leur donne le Honduras): depuis la borne du Pacacio une ligne
droite jusqu’au confluent de la quebrada de La Puerta avec la Gualsinga
(point Z sur le croquis n° C-1), et de là en aval le cours de la rivière jusqu’à
son confluent avec la Sazalapa (ou Zazalapa), la Poza del Toro (point Y);
de la vers l’amont de la Sazalapa (en passant par les points G et H du
croquis) jusqu’a la Poza de la Golondrina (point X); de 1a le long d’une
série de lignes droites jusqu’à la borne de La Cañada, Guanacaste ou
Platanar (point W), la borne d’El Portillo (point V), la borne de Guampa
(point U), la Loma Redonda (point T), la borne d’El Ocotillo (point S), la
borne du Barranco Blanco (point R), le Cerro de la Bolsa (point Q), et
enfin une ligne droite jusqu’à la Poza del Cajon (point F). Du point de vue
des arguments invoqués à l’appui des revendications des Parties, la zone
en litige peut se diviser en trois parties.

129. Dans la première de ces trois parties, la zone nord-ouest, entre les
lignes A-B-C-D et A-Z-Y-G-H-X-D, le Honduras invoque l’uti possidetis
juris de 1821, en s’appuyant sur un certain nombre de titres fonciers
octroyés entre 1719 et 1779. El Salvador au contraire revendique la plus
grande partie de la zone en se fondant sur des effectivités ou sur des argu-
ments d'ordre humain («une compétence territoriale effective [s’est] exer-
cée pendant une longue période sur les divers aspects de la vie des
communautés en cause»); toutefois, il revendique la zone délimitée parla
ligne G-G'-H'-H comme faisant partie des terres du titre de San Barto-
lomé de Arcatao de 1724. Dans la seconde partie, celle comprise entre la
ligne X-W-V-U-T-S-R et la ligne X-D’-D-E’-I-J-K-L-M-N, la question
essentielle est celle cle la validité et de l’étendue du titre d’Arcatao sur

91

 
 

 

 

T6

14°10°
N

14°05'

88°50

88°45'

88°40 W

 

 

 
 
 

Mojon |
Pacacio

 
 
 

Em ———————— rr
NE eee

CROQUIS N° C-1

Troisième secteur —
Zone en litige

_.—.— Frontière ayant fait
l'objet d'un accord

vaneceneaees Frontière revendiquée
par El Salvador

_———— Frontière revendiquée
par le Honduras

—— — Limite du titre
d'Arcatao revendiquée
par El Salvador

© Point terminal du
secteur en litige

14°10°
N

 

 

 

 

 

 

14°05'

 

 

 

88°50'

88°45'

88°40' W

(1guuv) (SVANANOH /HOGQVATYS 14) ANaugdsia

6th
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 440

lequel s’appuie El Salvador et de deux titres, de 1741 et de 1779, qui sont
invoqués par le Honduras, ainsi que des relations qui existent entre ces
différents titres. Dans cette région, El Salvador ne revendique pas la zone
D-E’-I-J-D, bien qu’il considère celle-ci comme comprise dans les limites
du titre d’Arcatao de 1724. Dans la troisième partie, la zone sud-est, entre
les lignes S-R-Q-F et J-E-F, il existe une opposition analogue entre le titre
d’Arcatao et un titre perdu, celui de Nombre de Jesüs dans la province de
San Salvador, d’une part, et d’autre part les titres honduriens de San Juan
de Lacatao, complétés par les titres républicains honduriens de La Virtud
et de San Sebastiän del Palo Verde. El Salvador revendique, en se fondant
sur des effectivités et sur des arguments d’ordre humain, une autre zone,
située en dehors des limites affirmées des titres d’Arcatao et de Nombre
de Jesus : cette zone est définie par les lignes J-K-L-M-N (limite est du titre
d’Arcatao tel que l'interprète El Salvador) et J-E (limite est de la zone
revendiquée).

130. Dans la première partie (partie nord-ouest) de ce secteur, à l’ouest
du point G sur le croquis n° C-1, El Salvador n’a pas émis d’opinion sur
l'endroit où devrait passer la ligne de l’uti possidetis juris de 1821; il se
contente d’une revendication fondée sur des effectivités d’après l’indé-
pendance. Toutefois, avant d’étudier cette revendication, la Chambre
examinera brièvement les prétentions honduriennes concernant la ligne
de l’uti possidetis juris dans cette zone, il s’agit en effet, avant de considérer
les effets que des événements ultérieurs ont pu avoir sur la situation telle
qu’elle était en 1821 sur toute l’étendue de ce secteur, d’avoir une idée
complète de ce qu'était cette situation.

131. Le Honduras affirme que les limites de la juridiction des
provinces d’avant l'indépendance peuvent être déduites de titres du
XVIII: siècle: plus précisément, ceux de San Juan El Chapulin de 1766,
de San Pablo de 1719, de Concepciôn de las Cuevas de 1719, et de la
Hacienda de Sazalapa de 1746. L'emplacement des terres correspondant
à ces titres, selon le Honduras, est indiqué sur le croquis n° C-4 inclus dans
l'arrêt. En ce qui concerne le titre de San Juan El Chapulin (qui, souligne
El Salvador, attribuait des terres à un particulier) et celui de Concepcion
de las Cuevas, El Salvador formule l’objection suivante: « ces titres n’indi-
quent ni l’un ni l’autre que les habitants d’Arcatao» — ou d’aucune autre
communauté de la province voisine — «aient été convoqués ou aient été
présents, et ils n’ont donc pu fixer les limites juridictionnelles des deux
provinces». Les terres du titre d’Arcatao de 1724 telles qu’elles figurent
sur les cartes établies par El Salvador ne se recouvraient pas ni n’étaient
mitoyennes avec celles de ces deux titres honduriens; la Chambre ne sait
pas quels titres de la province de San Salvador (s’il en existe) pouvaient
porter sur des terres situées de manière à justifier la convocation des
communautés ou propriétaires intéressés. Quoi qu’il en soit, la question

93

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 441

n’est pas de savoir si lesdits titres, sur lesquels s'appuient les Parties,
«fixaient » les limites provinciales, mais simplement s’ils constituent des
éléments de preuve à partir desquels il est possible de déduire le tracé de la
limite provinciale.

132. Bien qu’El Salvador ait donc des objections de principe à ce que l’on
s’appuie sur ces titres du XVIII siècle, il n’a critiqué spécifiquement l’inter-
prétation donnée par le Honduras que dans le cas du titre de la Hacienda de
Sazalapa, et pas dans celui des trois autres; il n’a proposé sa propre interpré-
tation géographique que pour le titre de Sazalapa. Comme on le verra
d’après le croquis n° C-2, il n’est pas affirmé que le titre de San Pablo jouxte
la frontière provinciale. Chacun des autres titres est accompagné d’un
procès-verbal d’arpentage, et chacun d’eux affirme clairement que [es terres
arpentées relevaient de la juridiction de Gracias a Dios. La Chambre admet
la thèse de principe du Honduras selon laquelle l'emplacement de la limite
provinciale est défini par les deux titres de San Juan El Chapulin et de
Concepcion de las Cuevas, entre la borne du Pacacio et le point situé sur la
Sazalapa où, selon le Honduras, la limite orientale du titre de Concepciôn
de las Cuevas est constituée par la Gualsinga, qui rejoint la Sazalapa au
point Z du croquis n° C-1. La question de savoir où précisément la limite
méridionale de ces deux titres était située est réservée, car, si la Chambre
tranche en faveur de la revendication d’El Salvador fondée sur les effecti-
vités, cette question n'aura pas elle-même à faire l’objet d’une décision. Plus
loin vers l’est, l'interprétation avancée par le Honduras du titre de la
Hacienda de Sazalapa est combattue par El Salvador dans la mesure où ce
titre, selon cette interprétation, comprendrait la zone G-G'-H'-H, revendi-
quée comme faisant partie du titre salvadorien de San Bartolomé de Arca-
tao; et c’est ce titre, principal élément de l’argumentation d’El Salvador
dans ce secteur, que la Chambre doit maintenant examiner.

133. Les Parties sont en désaccord sur l'interprétation géographique
qu'il y a lieu de donner au procès-verbal d’arpentage du titre d’Arcatao:
sur le croquis n° C-I ci-inclus, les deux versions de la limite des terres
comprises dans le titre sont indiquées par la ligne G-G’-H'-H-X-D’-D-
E’-I-J-W proposée par El Salvador et par la ligne G-H-X-W qu’avance le
Honduras. Le procès-verbal d’arpentage d’Arcatao, en ce qui concerne
certains points, indique précisément quel était l'emplacement de la limite
provinciale à l'époque des levés, en 1723. En particulier, l’arpenteur,
désigné par les autorités coloniales espagnoles de la province de
San Salvador, signale qu’il est arrivé à une quebrada qui aboutissait à la
confluence des rivières Gualquire et Sazalapa (point H, selon El Salvador,
sur le croquis n° C-1); et il poursuit en ces termes:

« Y siguiendo el mismo rumbo arriba de Zazalapa, lindando con la pro-
vincia de Gracias a Dios, que son tierras de la hacienda de Zazalapa... »
[Traduction]

«Au-dessus de la rivière Zazalapa, nous avons suivi la même

route, qui borde la province de Gracias a Dios, dont les terres appar-
tiennent à la hacienda de Zazalapa...»

94

 

 
 

88°50' 88°45' 88°40'W

 

 
 
 
 
 
     
   
  

14°10) oS CROQUIS N° C-2 14°10
N ee Troisième secteur — N
UN Titres du XVIII siècle
© Colopele \ (suivant le tracé du Honduras)

_—_-.—.. - Limites des titres
(selon la carte B.5.2 du
mémoire du Honduras)

  
  

‘“ San\Pablo |

      

 

 

14°05' 14°05!

San Juan \

Lacatao

 

 

 

 

88°50' 88°45' 88°40'W

(guy) (SVYUNGNOH/YOAVATVS 14) ANTAYGAAIG

CrP
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 443

Les deux Parties sont d’accord en ce qui concerne l'identité et l’emplace-
ment de la rivière Zazalapa ou Sazalapa; celle-ci coule d’est en ouest en
suivant la direction D’-X-H-G-Y, indiquée sur le croquis n° C-1, pour
rejoindre la rivière Crualsinga. Dans cette zone, le point de désaccord
entre les Parties porte sur l'emplacement et l’étendue de la portion de cette
rivière que l’arpenteur a suivie lors de l’arpentage d’Arcatao, et sur la
question de savoir si, en fait, il l’a traversée à deux reprises.

134. Il ressort du croquis n° C-1 que, selon l’interprétation que donne
El Salvador du titre d’Arcatao, l’équipe d’arpentage a traversé la Sazalapa
du sud au nord en un point identifié par El Salvador comme étant la
«gorge de Colmariguan», dont il est question dans le procès-verbal
(point G), et qu'elle l’a retraversée du nord au sud, en suivant ce
qu’E! Salvador identifie comme étant la rivière Gualquire, dont les eaux
se mêlent à celles de la Sazalapa au point H. Il en résulte une pointe
d'environ un kilomètre carré de superficie au nord de la Sazalapa. Au
contraire, le Honduras considère que les différentes caractéristiques
mentionnées dans le procès-verbal d’arpentage, y compris la «gorge de
Colmariguan » et le confluent avec le Gualquire, désignent en réalité des
particularités de la topographie qui se trouvent plus loin au sud-ouest, et il
aboutit ainsi à une interprétation d’où il résulte que les terres d’Arcatao ne
s’étendraient en aucun point au nord de la Sazalapa.

135. Le document relatif au titre d’Arcatao (contrairement au titre du
Dulce Nombre de la Palma, par exemple) ne fournit pas de relévements au
compas, mais seulement l’indication de directions telles que «du nord au
sud», ou « d’ouest en est »; les distances sont mentionnées avec davantage
de précision; on signale le nombre de cordes d’une longueur définie, mais
cela est insuffisant er: soi pour que l’on puisse définir l'emplacement de la
zone sans disposer de relèvements plus précis ou de repères clairement
identifiables. Les repères naturels qui sont effectivement mentionnés,
tels qu’«une colline élevée où l’on trouve de nombreux et imposants
rochers », sont loin de permettre une identification sans risque d’erreur; et
lorsque des cours d’eau sont mentionnés, il n’est souvent pas possible de
déterminer, parmi ceux qui figurent sur les cartes modernes, quel est celui
qui est visé par le titre. Après avoir examiné avec soin les cartes et docu-
ments qui lui ont été soumis, la Chambre est obligée de conclure que, si
l’on se contente de mettre en correspondance les termes du procès-verbal
d’arpentage et les particularités topographiques, aussi bien l’une que
l’autre des interprétations soumises par les Parties pourrait être exacte.

136. La Chambre doit donc fonder sa décision concernant cette partie
du secteur sur certains éléments saillants de nature circonstancielle.
Premièrement — et c’est là le point le plus important —, le Honduras a
appelé l'attention sur le fait incontesté que le procès-verbal ne dit nulle
part expressément que l’équipe d’arpentage a traversé la rivière Sazalapa.
El Salvador soutient, en réponse, premièrement que

«l’arpenteur n’avait aucune raison de mentionner la traversée de la
rivière Zazalapa en ce point particulier de [lf arpentage, tout simple-

96

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 444

ment parce qu’à cet endroit ce cours d’eau ne servait ni à tracer ni à
marquer l'extrémité des terrains à délimiter...»

La Chambre note toutefois que quelques lignes avant la mention de la
rivière qui a été citée plus haut, le procès-verbal d’arpentage parle de la
traversée d’une simple quebrada {«habiendo atravesado una quebrada »)
qui, elle non plus, ne sert pas de limite; et une notation analogue apparaît
plus loin dans le procès-verbal d’arpentage (voir le passage cité dans le
paragraphe 151 ci-après). En outre, le procès-verbal dit précisément que la
rivière Sazalapa constituait la limite provinciale, tout au moins sur une
partie de son cours; étant donné que ce qui est revendiqué, c’est une
pointe de l’autre côté de la rivière, si l’arpenteur l’a traversée, elle consti-
tuait par conséquent la limite de la province soit à gauche soit à droite de
son point de franchissement, et l’on s’attendrait à ce que ce fait soit
consigné (mais voir paragraphe 194 ci-après).

137. Il y a un passage du procès-verbal d’arpentage qu’El Salvador
interprète comme prouvant que l’équipe d’arpentage a effectivement
traversé la rivière : il s’agit du passage qui précède immédiatement le texte
déjà cité concernant la rivière; il se lit comme suit:

«... hasta llegar a una quebradita que hasta alli hubo ocho cuerdas, la
cual baja al encuentro del rio Gualquire y Zazalapa...»

[Traduction]

«... après avoir mesuré une distance de 8 cordes nous avons atteint
une petite quebrada. Cette quebrada descend vers le confluent des
rivières Gualquire et Zazalapa...»

El Salvador soutient que l’emploi du mot «baja», «descend», indique
que l’arpenteur devait être au nord de la rivière, «c’est-à-dire au-dessus de
la ligne de cette rivière»; et que cela est confirmé par l’emploi, dans le
passage cité au paragraphe 133 ci-dessus, de l'expression «arriba de Zaza-
lapa », «au-dessus» de la Zazalapa. Sur ce point, la Chambre répétera
l'observation faite dans le paragraphe 109 ci-dessus, à savoir que l’inter-
prétation qui consiste à donner à l’expression «au-dessus de», dans un
document de cette époque, le sens de «au nord de», en se fondant sur la
convention selon laquelle le nord figure en haut des cartes, est un argu-
ment d’un poids plus que douteux.

138. La forme de la pointe G-G'-H'-H située au nord de la Sazalapa,
qui est revendiquée par El Salvador, est telle qu’elle évoque non pas le
découpage, à l’intérieur de tierras realengas non revendiquées, d’une zone
jugée convenable de terres cultivées ou appelées à être cultivées par une
communauté indienne, mais plutôt la délimitation d’une zone déjà
circonscrite par des titres existants. Il est toutefois intéressant de noter que
la partie du procès-verbal d’arpentage qu’El Salvador interprète comme
désignant la pointe de l’autre côté de la rivière n’évoque nullement la
nécessité de respecter des titres existants, alors que cette nécessité
s’impose dans d’autres passages du procès-verbal, à la fois avant et après
celui qui est examiné ici.

97

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 445

139. Le Honduras soutient que les terres situées au nord de la rivière
ont été arpentées une vingtaine d’années plus tard en vue de l'octroi, en
1741, du titre de la Hacienda de Sazalapa, dans la province de Gracias a
Dios, et que ce dernier titre confirme l’interprétation qu’avance le Hondu-
ras du titre d’Arcatao; en particulier, qu’aucune pointe des terres d’Arca-
tao au nord de la riviére Sazalapa n’est compatible avec le titre de la
Hacienda de Sazalapa. El Salvador fait observer que ce document est un
«titre de terrains privés », et non pas l’attribution d’un ejido à une commu-
nauté indienne; à son avis, le titre de San Bartolomé de Arcatao, qui est
bien, lui, un «titre officiel relatif à des terres communales », a une « valeur
probante supérieure » à celle de titres de propriétés privées. La Chambre,
pour les raisons déjà indiquées (paragraphes 49-54 ci-dessus), ne partage
pas cette manière de voir, mais ici la question est simplement de savoir sile
procès-verbal d’arpentage de la Hacienda de Sazalapa peut éclairer
l'interprétation du titre de San Bartolomé de Arcatao.

140. Malheureusernent, le document relatif au titre de la Hacienda de
Sazalapa étant endommagé, la transcription et la traduction qui ont été
fournies à la Chambre par le Honduras comportent des lacunes et des
contradictions. Le Honduras a produit une carte censée indiquer l’éten-
due des terres comprises dans le titre, mais la Chambre ne s’estime pas en
mesure d’interpréter le texte incomplet du titre avec suffisamment de
certitude pour pouvoir accepter la carte du Honduras comme reflétant
nécessairement les termes du procés-verbal d’arpentage. Ce qui ressort
clairement du titre de Sazalapa, c’est le temoignage que les habitants du
village d’Arcatao reconnaissaient la quebrada de Sazalapa comme «... la
limite et la division des terres, ... qui relèvent de la juridiction de San Salva-
dor...» («... los naturales del Pueblo de Arcatao ... dixeron ser la dicha
quebrada raya y division de unas y otras tierras, ... que son de la jurisdiccién
de San Salvador...»). Y s’agit de la quebrada se trouvant en amont du
confluent avec la Gualsinga, mais rien n’indique que c’était seulement un
segment particulier de la quebrada qui constituait la limite (voir aussi
paragraphe 133 ci-dessus et paragraphe 142 ci-après).

141. Il est ainsi établi qu’au moins une partie de la rivière Sazalapa
constituait la limite entre les provinces de San Salvador et de Gracias a
Dios, et que rien n’indique expressément que l’équipe d’arpentage ait
franchi la riviére. La Chambre, se fondant sur ces faits, estime que, entre
les deux interprétations possibles du titre de San Bartolomé de Arcatao,
toutes deux soutenables du point de vue de la correspondance entre le
procés-verbal d’arpentage et le terrain, il faut préférer celle qui ne
comporte aucune pointe des terres arpentées au nord de la Sazalapa. La
Chambre ne peut donc admettre la revendication d’El Salvador qui porte
sur la zone indiquée par les points G-G’-H’-H sur le croquis n° C-1, dans
la mesure où cette prétention est fondée sur le titre de San Bartolomé de
Arcatao.

98

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 446

142. Un autre différend entre les Parties qui concerne la zone comprise
dans le titre de San Bartolomé de Arcatao porte sur l’étendue de cette zone
en direction du nord-est: selon le Honduras, ce titre est limité par une
ligne droite qui se dirige vers le sud-est à partir des parties les plus proches
de la source de la rivière Sazalapa (la ligne X-W sur le croquis n° C-1),
tandis que selon El Salvador il englobe une zone en forme d’enclume qui
s'étend un peu plus loin au nord-est (zone définie par les points
X-D'-D-E'-I-W sur le croquis n° C-1). Le passage litigieux du titre, qui fait
suite au passage déjà cité ci-dessus au paragraphe 133, se lit comme suit:

«Y siguiendo el mismo rumbo arriba de Zazalapa, lindando con la
provincia de Gracias a Dios, que son tierras de la hacienda de Zazalapa,
hasta llega y a la cumbre de unos cerros muy altos, donde esta un arbol
de Guanacaste, donde se puso una cruz, y un mojon de piedras, y hasta
alli hubo seis cuerdas. Ymudando de rumbo de norte a sur, se vino por la
cumbre de un cerro que tiene un portezuelo donde va el camino que va
para la ciudad de Gracias a Dios, el cual cerro se nombra Arcataguera, y
hasta dicho cerro hubo veinticinco cuerdas... »

[Traduction]

«Au-dessus de la rivière Zazalapa, nous avons suivi la même
route, qui borde la province de Gracias a Dios, dont les terres appar-
tiennent à la Hacienda de Zazalapa, jusqu’à ce que nous arrivions
au sommet de collines très élevées où se trouve un arbre appelé Gua-
nacaste. Une croix y a été placée et une borne de pierre édifiée. Jus-
que-là la distance est de 6 cordes. Puis, changeant de direction et
marchant du nord vers le sud, nous sommes arrivés au sommet
d’une colline qui a une ouverture /portezuelo] au travers de laquelle
passe la route qui conduit à la ville de Gracias a Dios. Cette colline
est appelée Arcataguera. Jusqu'à cette colline nous avons mesuré
25 cordes. »

143. La Chambre ne considère pas que les localités mentionnées dans
ce document puissent, simplement en fonction du texte du titre pris isolé-
ment, être identifiées avec un degré de certitude suffisant sur les cartes
modernes. Pour l’instant, on peut faire deux observations. Premièrement,
les Parties ont débattu du point de savoir si la mention d’un arbre (« guana-
caste») signifie que l’endroit auquel il est fait référence est le même que
celui au sujet duquel, dans d’autres titres ultérieurs, on parle de l’«endroit
appelé El Guanacaste» où se trouvait une borne. Selon la Chambre, on
peut pour le moins raisonnablement présumer qu'il s’agit bien du même
repère (étant donné en particulier que l’endroit était appelé « El Guana-
caste», et non pas simplement « Guanacaste»), et cette identification,
semble-t-il, permet de concilier les titres successifs plus aisément et de
façon plus convaincante que ne le permettrait une interprétation selon
laquelle il y aurait su deux bornes distinctes à côté d’un arbre appelé
Guanacaste. Deuxièmement, ce qui justifie l'identification par El Salva-
dor du Cerro El Fraile (point D’ sur le croquis n° C-1) avec le point le plus

99

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 447

septentrional du titre d’Arcatao, c’est le fait que l’arpenteur a remonté «le
cours de la rivière vers sa source, jusqu’à ce qu'il arrive au sommet de
collines très élevées >. Or rien, dans le titre, ne dit que l’arpenteur cher-
chait la source de la rivière, et il doit en fait avoir quitté la rivière à un
certain endroit pour atteindre le sommet d’une colline élevée; la mention
d’une distance de 6 cordes semble viser la distance entre le bord de la
rivière et le sommet de la colline. Selon la Chambre, il est tout aussi vrai-
semblable que l’arpenteur a quitté la rivière en un point situé plus au sud,
par exemple à l’endroit proposé par le Honduras, que ce dernier appelle la
Poza La Golondrina (point X sur le croquis n° C-1), la colline élevée étant
celle qui se trouve à proximité, dénommée sur la carte du Honduras Cerro
El Flor et sur la carte d’El Salvador Loma Rancho Quemado.

144. Cependant, il y a lieu d’examiner ensuite les autres titres du
XVIII siècle soumis par le Honduras, titres qui ont trait aux zones situées
en bordure des terres d’Arcatao, afin de voir dans quelle mesure ils faci-
litent l'interprétation du titre d’Arcatao. Le titre d’Arcatao lui-même com-
porte, quelques lignes plus loin que le passage qui vient d’être cité, des
indications selon lesquelles l’arpentage était effectué sur des terres qui
jouxtaient celles de San Juan de la Catao («... va lindando con tierras de
San Juan de la Catao... »), et un peu plus loin encore, que, «... depuis le Gua-
nacaste jusqu’à ce passage [les arpenteurs ont] longé les terres de San Juan
de la Catao, qui appartiennent au capitaine Don Ramon Perdomo... »
{«… desde el Guanaraste, hasta este paraje hemos venido lindando con-
tierras de San Juan de la Catao, que es del Capitan Don Ramon Perdomo... »).

145. En outre, le Honduras a soumis, entre autres, les titres de Colopele
(1779) et de San Juan de Lacatao (1786), et le procés-verbal d’arpentage
concernant Gualcimaca (1783), déclaré limitrophe du titre d’Arcatao au
nord-est et 4 lest. En ce qui concerne le titre de Colopele, El Salvador
objecte qu’il ne peut être invoqué car, bien qu'il ait été demandé par une
communauté indienne, il n’a jamais été délivré, et en conséquence il ne
satisfait pas aux conditions de l’article 26 du traité général de paix de
1980. La Chambre a déjà statué sur cette question générale (voir ci-dessus
paragraphes 49-54 et 62). La raison pour laquelle le titre de Colopele
n’a pas été délivré était uniquement que la communauté indienne n’avait
pas pu réunir une somme d’argent suffisante pour payer la composiciôn
nécessaire, et non pas parce qu’une question se serait posée, par exemple,
au sujet de la fiabilité ou de l'exactitude de l’arpentage. La Chambre
considère qu’un procès-verbal d’arpentage rédigé du temps de la coloni-
sation espagnole, où se trouve consigné ce qui à l’époque était réputé être
les limites non seulement des terres de Colopele mais aussi du titre d’Arca-
tao lui-même, entre bien dans le cadre de l’article 26 du traité de 1980, que
ce procès-verbal ait ou non abouti finalement à la délivrance du titulo
concernant les terres arpentées.

146. Les titres de San Juan de Lacatao, de Colopele et de Gualcimaca
sont indiqués sur le croquis n° C-2 avec l’emplacement et l’étendue que
leur attribue le Honduras. Le titre d’Arcatao et celui de Colopele citent
tous deux le point limite appelé El Guanacaste, qui était le tripoint où se

100

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 448

rejoignaient Arcatao (à l’ouest), Colopele (au nord-est) et San Juan de
Lacatao (au sud-est). Le passage pertinent du titre de Colopele, où il est
rendu compte de l’arpentage effectué en mars 1779, se lit comme suit:

« YŸ andando rumbo al sudeste recto segun pinto la Bruxula, se tendio
la cuerda por una loma de Sacate vajando por un camino que llaman de
los Tierra Fria, y salimos a un ojo de agua que lo nombran el sesteadero
y dejando dicho camino prociguio la Loma avajo asta dar en unos
peñasquitos sobre la profundidad de una quebrada a la que se vajo con
cinquenta y cuatro cuerdas y no pudiendose pasar Midiendose por lo
eminente y aspero de un cerro que teniamos delante dando por raya una
sanja que vaja de dicho cerro a la quebrada tantie a ojo seis querdas a un
parage que nombran el Guanacaste donde esta un mojon del exido del
Pueblo de Arcatao donde halle a los naturales del con su titulo. Y
haviendo lindado, hasta la quebrada dicha a la derecha con las tierras
de Sasalapa desde ella se vino lindando a la misma mano con las tierras
de Arcatao hasta el citado mojon del Guanacaste. Y haviendo recono-
cido el dicho Titulo de Arcatao y dando por mojon el mismo que halle. Se
mudo el rumbo, y se tomo por la Bruxula el Nord-este y sobre el se tendio
la cuerda por un camino real que viene del dicho Pueblo de Arcatao para
el de Tambla y varias partes es que fuimos siguiendo lindando a la dere-
cha con el citio de San Juan de Lacatao segun dijeron todos y se paso por
una piedra que nombran la piedra del tigre o piedra pintada...»

[Traduction]

« Et changeant de direction au sud-est en ligne droite, en suivant
les indications de la boussole, on a tendu la corde sur un coteau de
paturages en descendant un chemin appelé Tierra Fria, et nous
sommes sortis près d’une mare dénommée Sesteadero, et en quittant
ce chemin, on a continué à descendre jusqu’à rencontrer des petits
rochers dans une quebrada, en comptant 54 cordes, et ne pouvant
continuer par suite de la présence d’une colline haute et escarpée, se
trouvant devant nous, en prenant comme limite un fossé /sanja]qui
descend de ladite colline vers la quebrada, j'ai mesuré à l'œil nu
6 cordes jusqu’à un endroit appelé El Guanacaste, où se trouve une
borne de l’ejido du village d’Arcatao où j'ai rencontré les habitants de
ce village, munis de leur titre. Après avoir continué jusqu’à cette
quebrada à droite des terres de Sasalapa, nous sommes restés du
même côté des terres d’Arcatao jusqu’à ladite borne d’El Guana-
caste, et après avoir reconnu le titre d’Arcatao en prenant comme
repère la borne qui avait été trouvée, on a changé de direction en se
dirigeant d’après la boussole vers le nord-est et on a tendu la corde le
long du camino real qui vient du village d’Arcatao en allant vers celui
de Tambla. Nous avons continué sur plusieurs cordes en suivant à
droite la propriété de San Juan de Lacatao, comme tout le monde l’a
dit, et l’on a longé une pierre qui est appelée Piedra del Tigre ou
Piedra Pintada.. »

101

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 449

147. S'il est possible de considérer que la guebrada dont il est question
ici correspond aux parties de la Sazalapa qui sont les plus proches de la
source (voir la référence à la Sazalapa en tant que quebrada dans le titre de
la Hacienda de Sazalapa, ci-dessus, paragraphe 140), ce passage confirme
la conclusion à laquelle on était déjà parvenu, à savoir que les terres
d’Arcatao ne s’étendaient pas au nord de la rivière. Il montre aussi, toute-
fois, que, depuis ce cours d’eau jusqu’à la borne d’E] Guanacaste l’équipe
d’arpentage a poursuivi sa route en direction du sud-est, et non pas de l’est
comme l'indique la carte établie par El Salvador (cette borne étant, selon
El Salvador, le point D sur le croquis n° C-1). El Salvador a justifié cette
direction vers l’est en s’appuyant sur les mots «... siguiendo el mismo rumbo
arriba de Zazalapa...» («... au-dessus de la rivière Zazalapa, nous avons
suivi la méme route...»), la «méme route» étant la direction mentionnée
en dernier lieu, c’est-à-dire d’ouest en est. Or, selon l’interprétation
d’El Salvador, les arpenteurs avaient déjà pris vers le nord pour remonter
la rivière, si bien que cette indication de direction d’ouest en est ne peut
plus être valable.

148. Le Honduras considère que la borne d'El Guanacaste correspond
à une hauteur qui, sur ses cartes, porte le nom de Cerro La Cañada
(point W sur le croquis n° C-1 ci-inclus), près d’une localité également
nommée La Cañada sur la carte d'El Salvador. A l’appui de cette opinion,
le Honduras invoque un arpentage effectué en 1837 en vue de l’octroi du
titre républicain de San Antonio de las Cuevas, qui signale que l’équipe
est arrivée

«… al lugar de la Canada antiguamente llamada del Guanacaste en
donde encontré dos mojones de piedras apariados, los cuales dijeron
perteneser uno a las tierras del Pueblo de Arcatao de la jurisdicciôn del
Estado del Salvador y el otro a las de la espresada hacienda de San Juan
y a las del Ciudadano Clemente Navarro y hacienda de Sasalapa...»

[Traduction]

«... a Pendroit de la Cafiada, appelé anciennement El Guanacaste ou
l’on a rencontré deux bornes de pierre ensemble, et il m’a été dit que
l’une d’elles appartenait aux terres du village d’Arcatao de la juridic-
tion de l’Etat d’El Salvador, et l’autre aux terres du domaine déjà
nommé de San Juan et à celles du citoyen Clemente Navarro et du
domaine de Sasalapa...»

Toutefois, cette interprétation présente des difficultés: premiérement,
aussi bien le titre d’Arcatao que le titre de Colopele précisent que la
distance entre la rivière ou la quebrada Sazalapa et le repère d’El Guana-
caste était de 6 cordes (environ 246 mètres), alors que le Cerro La Cañada
est à environ 2 kilornétres du point le plus proche situé sur la Sazalapa.
Deuxièmement, si l’2ndroit dont il s’agit est le Cerro La Cañada indiqué
sur la carte du Honduras, l’indication que la limite est aussi celle du
domaine de Sazalapa est incompréhensible: ni l’ancienne Hacienda de
Sazalapa ni le titre de San Francisco de Sazalapa de 1844, selon le Hondu-

102

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 450

ras, ne s'étendent vers le sud jusqu’à ce cerro. Cette identification doit
donc être considérée comme quelque peu douteuse.

149. Le titre de San. Antonio de las Cuevas doit être mis au regard avec
d’autres titres républicains accordés par le Honduras entre 1836 et 1844, et
il y a lieu d’examiner ces titres avant d’aller plus loin. Le 2 mars 1836, il a
été procédé à un arpentage des terres de Colopele, et, le 3 mars 1837, des
terres de San Antonio de las Cuevas, prélevées sur l’ancienne Hacienda de
San Juan de Lacatao; entre le 20 et le 22 novembre 1843, les terres de
Sazalapa, situées à l’ouest de ces dernières, ont été arpentées. Il a été dit
que ces trois titres jouxtaient la limite des terres du village d’Arcatao;
voici les descriptions qui figurent dans les procès-verbaux d’arpentage
successifs :

Colopele :

«... nos dirijimos al Serro de la Cañada, en donde ya encontramos al
Alcalde y comun de Indigenas del Pueblo de Arcatao, y con vista (del)
titulo de sus exidos, en el propio mojon que dividen las tierras de ambos
Estados de Honduras y el Salvador...»

[Traduction]

«... nous nous sommes rendus à la colline de la Cañada, où nous
avons rencontré le maire et la communauté des indigènes du village
d’Arcatao, et à la vue du titre de leurs ejidos, à la borne même les
terres des deux Etats du Honduras et du Salvador...»

San Antonio de las Cuevas:

«... se varié de rambo al Sud-Oeste y con diez y seis cordadas se Ileg6 al
lugar de la Cañada, antiguamente llamada del Guanacaste en donde
encontré dos mcjones de piedras apariadas, los cuales dijeron perte-
neser uno a las tierras del Pueblo de Arcatao de la Jurisdicciôn del
Estado del Salvador, y el otro alas de la espresada hacienda de San
Juan y alas del ciudadano Clemente Navarro y hacienda de Sasalapa
y teniendo presente [illisible] ... el titulo del dicho pueblo de Arcatao
que manifesté sa Alcalde y Comun en Este lugar de la Cañada con
arreglo alas voses de el, se tomo el rumvo del Sur, y se dan por medidas
las veinte y since cordadas que expresa haver havido de Este lugar al
portillo del Cerra del tambor antes conocido por el nombre del Sapo...»

[Traduction]

«...on a pris la direction du sud-ouest et en comptant 16 cordes on est
arrivé à l’endroit de La Cafiada, appelé anciennement El Guanacaste
où j'ai trouvé deux bornes de pierre ensemble, et il m’a été dit que
Pune d’elles appartenait aux terres du village d’Arcatao de Ia juridic-
tion de l’Etat du Salvador, et l’autre aux terres du domaine déjà
nommé de San Juan [de Lacatao] et aux terres du citoyen
Clemente Navarro [c’est-à-dire Colopele] et à celles du domaine de
Sasalapa, et d’après [illisible] … le titre de ce village d’Arcatao qu’a

103

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 451

présenté son maire et sa population, ce lieu de La Cañada était
conforme avec ce qu’on en savait, et on a pris la direction du sud, en
considérant comme étant mesurées les 25 cordes que l’on dit exister
depuis ce lieu jusqu’à la brèche de la colline del Tambor appelée
précédemment clel Sapo...»

Sazalapa : (Note: Parpentage se poursuivait le long de la rivière Saza-
lapa, vers l’amont]

« Despues de haber pasado por las faldas fragosas de un cerro grande,
llegamos con gran trabajo a un lugar penascoso donde cae al rio la que-
brada que se llama de la Golondrina que separa las tierras del Senor
Clemente Navarro de las del pueblo de Arcatao; hasta donde ilegaron
los Medidores, con ciento veinte y tres cordadas con las que se did por
mojon la propia peña que forman las dos zanjas del rio y la quebrada, las
cuales forman e! angulo de la medida que practic6 el Senior Vicente
Lopez de seis y tres cuartas caballerias, doce cordadas y setecientas una
vara de tierra, er: el ano de 1836, del sitio del Colopel que linda con las
que al presente practicamos en tiro siguiente que va en la direcciôn del
rio de Sasalapa por el Norte veinte y cuatro grados Oeste — al mojon del
Liquidämbar.»

[Traduction]

«Après avoir passé par les versants rocheux d’un grand coteau,
nous sommes arrivés à grand-peine en un lieu escarpé où se déverse
dans la rivière la quebrada appelée La Golondrina qui sépare les
terres de M. Clemente Navarro [c’est-à-dire Colopele] de celles du
village d’Arcatao; les arpenteurs sont arrivés à ce lieu après avoir
parcouru 123 cordées et ils ont pris comme borne le rocher lui-même
formé par les deux rives de la rivière et la quebrada, lesquelles
forment l’angle de l’arpentage effectué par M. Vincente Lopez,
de 6 caballerias trois quarts, 12 cordées et 701 varas de terres,
en 1836, concernant le terrain du Colopel qui jouxte les terres
que nous sommes en train d’arpenter en ce moment en prenant la
direction de la rivière Sazalapa à N 24° O, jusqu’à la borne de
Liquidambar. »

150. Il apparaît ainsi que la limite des terres de Sazalapa et de Colopele
était la rivière Sazalapa, la direction générale vers l’amont étant ici à peu
près N 24° O. Une quebrada se jetait dans la rivière au tripoint Sazalapa/
Arcatao/Colopele; la direction générale vers l’amont de cette quebrada
est indiquée dans l’arpentage de Colopele comme étant « NE 40° N». (La
représentation que le Honduras donne, dans les cartes figurant dans ses
écritures, de la limite sud-est du titre de Colopele de 1837, ainsi que celle
de l’étendue du titre de San Antonio de las Cuevas, reproduit sur le
croquis n° C-3 ci-inclus, ne correspond pas de manière précise aux croquis
contemporains représentant ces deux titres.) En ce point ou à proximité se
trouvait le Cerro de la Cañada, qui était le repère des terres d’Arcatao: lors
de la délimitation des terres de Sazalapa, le confluent de la rivière et de la

104

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 452

 

 
  
  
    
 

 

   
  
       
  
 

 

 

 

88°45' 8840 W
_ 14°10"
N 9 5KM N
Ee ee
S\,
a \
soe 7° Colopele ‘
& X 186 \
\ | Te
\\ San Francisco’\, : ‘.
) de Sazalapa | \.,
1843 À / )
FE, ;
. / |
a San Antonio
Ÿ  delas Cuevas |
Re : 1837 i
|
| |
14°05" abhi eee _} 14°08
N aN a
7 ~. Ejidos de / a
\ Guaicmacs* La Virtud /
\ 1837 / 3838 / Ejidos de
“OU : La Virtud
\ :
N \
ARC
a V. LS .
San Sebastian
del Palo Verde
1844
88°45" 88°40'W

 

CROQUIS N° C-3

Troisième secteur — Titres républicains
honduriens (suivant le tracé du Honduras)

—--—-- — Limites des titres (d'après
la carte 111.1 de la réplique
du Honduras)

 

 

 

105

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 453

quebrada a été pris comme limite, tandis que l’arpentage de San Antonio
de las Cuevas a utilisé le repère d'El Guanacaste. Il s’ensuit que les
quatre titres ne coincidaient pas tous: à l’est du tripoint Arcatao/Saza-
lapa/Colopele se trouvait le tripoint Colopele/Arcatao/San Antonio de
las Cuevas.

151. Cependant, avant d’essayer de parvenir à une décision précise au
sujet de ce secteur de la frontière, il faut lire ce qui est dit plus loin dans le
procès-verbal d’arpentage du titre d’Arcatao, et examiner l'identification
des bornes suivantes. Le procès-verbal d’arpentage poursuit en ces
termes:

«... y de alli fui atravesando una joya grande montana a dar a la loma
de Sapo donde se puso otro mojôn de piedras, y hubo quince cuerdas, y
de alli fuimos a dar a la loma de guampa, que es muy alta, y se puso otro
mojon de piedras, y hasta aqui hubo diez cuerdas, y es a saber que va
lindando con tierras de San Juan de la Catao, y siguiendo el mismo
rumbo con veinticinco cuerdas llegamos a unos talpetates blancos, que
estan a vista de un obrajito de Juan de Lemus que esta poblado en las
tierras de la Hacienda de la Catao atravesando una quebradita seca que
va de sur a norte, y es a saber que los Talpetates blancos sirven de mojon,
y estan en una joyita de sabana donde se pusieron dos mojones de
piedras, y de alli se tiré para la punta del cerro del Caracol, y hasta dicho
cerro hubo quince cuerdas. Y con el mismo rumbe de norte a sur, se llego
al Ocotal que esa encima de un cerro, y con veinticinco cuerdas llega-
mos al dicho Ocotal, y mudando de rumbo de poniente a oriente llega-
mos con diez cuerdas a un cerro que hallamos encima de él, un mojôn de
piedra antiguo, y este cerro divide las dos jurisdicciones, la de San
Salvador, con la de Gracias a Dios.»

[Traduction]

«... et de là, nous avons traversé une profonde dépression dans la
montagne jusqu’à la colline de Sapo où, après avoir compté
15 cordes, nous avons érigé une autre borne en pierre. De là, nous
sommes allés à la colline de Guampa, qui est très élevée, et sur
laquelle nous avons placé une autre borne en pierre. Jusque-la il y a
10 cordes. Il convient de noter que ces terres sont limitrophes des
terres de San Juan de la Catao. En suivant le même cours, nous avons
atteint, après avoir mesuré 25 cordes, des talapetes blanches, qui sont
visibles à partir d’une petite fabrique d’indigo qui appartient à Juan
de Lemus et dont les employés viennent des terres de la Hacienda de
la Catao située sur l’autre versant d’une petite vallée asséchée orien-
tée sud-nord. Il ne faut pas oublier que les falapetes blanches sont
utilisées comme bornes et se trouvent dans une dépression du plateau
où deux bornes de pierres ont été placées et à partir de là nous
sommes allés a1 sommet du Cerro del Caracol après avoir mesuré
15 cordes. En suivant la même route, du nord vers le sud, nous
sommes arrivés à l’Ocotal, c’est-à-dire au sommet de cette colline,

106

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 454

après avoir mesuré 25 cordes. En allant de l’ouest vers l’est et après
avoir mesuré 10 cordes, nous avons atteint une colline au sommet de
laquelle nous avons trouvé une ancienne borne en pierres. Cette
colline marque la limite entre les deux juridictions, celle de
San Salvador et celle de Gracias a Dios. »

152. Les deux Parties ne placent pas du tout au même endroit le Cerro
de Caracol; sur le croquis n° C-1, il coïncide, pour le Honduras, avec le
point T (la Loma Redonda). Les cartes de l’une et l’autre Partie indiquent
un «Cerro de Caracol» immédiatement au sud du point W du croquis
n° C-1, et cela correspond à l'interprétation d’El Salvador. En outre, il est
question de ce repère dans le titre de San Juan Lacatao, présenté par le
Honduras. Le procès-verbal d’arpentage effectué en 1766 au sujet de ce
titre signalait que le juge et l’arpenteur avaient atteint un point appelé le
Platanar:

«,.. en donde estava el Alcalde y demas comun del Pueblo de San
Bartholome Arcatao, y hisieron Manifestasion de su Titulo, y dize ser
alli los linderos de sus tierras, en donde el medidor volvio a tender la
cuerda, y fue caminando por sobre el filo del serro que le llaman el
caracol llevando a la Vista a la parte del Poniente el dicho Pueblo
de Arcatao, y lindando siempre con sus tierras de dichos Naturales, y
se llego a otro serro picudo donde hase un portillo, donde atraviesa el
camino que biene de dicho Pueblo a esta hacienda hasta donde dijo el
medidor abia llegado con quarenta, y quatro cuerdas...»

[Traduction]

«.., où se trouvaient le maire et les habitants du village de San Barto-
lomé Arcatao lesquels ayant montré leur titre ont déclaré que cet
endroit était la limite de leurs terres. L’arpenteur a pris la corde à
nouveau, marchant sur la crête de la montagne nommée El Caracol,
ayant en vue, sur le côté ouest le village d’Arcatao et suivant constam-
ment les limites des terres des habitants arrivant ainsi à un mont
pointu, où se trouve un petit col qui constitue le chemin allant du
village à cette hacienda. L’arpenteur a dit avoir mesuré jusque-là
44 cordes...» (Les italiques sont de la Chambre.)

Cette précision, selon la Chambre, identifie clairement le cerro en ques-
tion avec celui que les cartes nomment le « Cerro El Caracol», à l’est du
village d’Arcatao. Le cerro ne pouvait pas être à l’endroit où le place le
Honduras dans son argumentation, car le village d’Arcatao est situé à
3 kilomètres au nord-ouest de là, et au-delà de la hauteur dite Cerro Las
Ventanas.

153. Le procès-verbal de l’arpentage de Gualcimaca de 1783, produit
par le Honduras, parle également d’une hauteur appelée Caracol qui se
présente sous la forme

«.. d’une colline élevée et pierreuse, aride et escarpée où se trouve

107

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 455

une fabrique, raison pour laquelle cette colline s’appelle colline de la
fabrique, et sur le titre des habitants du village d’Arcatao est nommée
la colline de Caracol...»

Toutefois, aucune carte satisfaisante du titre de Gualcimaca ne peut être
dressée en se fondant simplement sur ce procès-verbal d’arpentage:
quand on reporte sur le papier les relèvements et les distances indiqués
dans ce document, on obtient un tracé qui non seulement ne revient pas à
son point de départ cle façon à former un polygone fermé, mais qui se
recoupe. Cela a d’ailleurs été remarqué à l’époque: en octobre 1783, le
réarpenteur a consigné dans son rapport que

«... habiendo el Revisor empezado a formar planillo para su regulacion
y area, encuentra no estar conforme los rumbos y que el Subdelegado
padecié notable equivocacién en el tiempo de expresarlos, poniendo
unos por otros...»

[Traduction]

«.,. ayant commencé à faire un plan pour la régulation du terrain, ila
trouvé que les directions n’étaient pas conformes et que le sous-délé-
gué [juge des terres] avait fait une erreur importante au moment
d'indiquer les directions en faisant une confusion...»,

comme cela ressort du plan provisoire établi par le réarpenteur et joint au
procès-verbal; en conséquence, aucun titre n’a été délivré à l’époque pour
Gualcimaca. El Savaldor soutient qu’il faut, pour cette raison, ne tenir
aucun compte de l’arpentage de Gualcimaca; cependant, la Chambre
estime quant à elle que ce procès-verbal peut fournir des éléments de
preuve concordante en ce qui concerne la position des bornes délimitant
le titre d’Arcatao.

154. De l'examen du titre d’Arcatao lui-même, il paraît clair qu’en
1723, lorsque cette terre a été arpentée, il n’y avait aucune terre qui fût
attribuée à Gualcimaca. Se dirigeant vers le sud le long de la limite est des
terres d’Arcatao, le juge a noté qu'entre l'arbre Guanacaste pris comme
repère et un certain portillo, l’équipe d’arpentage avait longé les terres de
«San Juan de la Catao», mais qu’à cet endroit-là elle avait changé de
direction, «de l’est vers l’ouest, longeant les terres de la Hacienda
Nombre de Jesüs qui se trouvent dans la juridiction de la ville de
San Salvador ». Cependant, à considérer le procès-verbal du réarpentage
effectué en 1786 à San Juan de Lacatao, il apparaît clairement que, dans
l'intervalle, et malgré l'expérience décevante de la procédure d’arpen-
tage de 1783, il s’était constitué à Gualcimaca une zone distincte deterres,
adjacente aux terres d’Arcatao, de Nombre de Jests et de San Juan de
Lacatao. Il est déclaré que les terres de Gualcimaca étaient situées dans la
juridiction du juge qui procédait à l’arpentage de San Juan de Lacatao,
c’est-a-dire dans la juridiction de Gracias a Dios, ultérieurement située
au Honduras, et que c’était le juge de cette juridiction qui avait procédé a
Varpentage de Gualcimaca de 1783. I! semble donc que les terres de

108

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 456

Gualcimaca ont été prélevées sur les terres de San Juan de Lacatao telles
qu’elles étaient constituées lors de l’arpentage du titre d’Arcatao de 1724,
c’est-à-dire que la limite provinciale est restée celle de la limite est de
l’arpentage d’Arcatao de 1724. On trouve dans une certaine mesure
confirmation de cela dans le fait que, dans le procès-verbal d’arpentage
de Gualcimaca de 1783, certaines bornes citées comme marquant les
limites des terres d’Arcatao ont les mêmes noms que celles qui figurent
dans le titre d’Arcatao de 1726. Il y ala hauteur appelée El Sapo, le Cerro
El Caracol, déjà mentionné, et la hauteur appelée Ocotillo. Le même
ordre est suivi dans le titre républicain de Gualcimaca de 1837, avec la
mention supplémentaire, qui concorde avec les précédentes, d’une
hauteur connue sous le nom de Guapa (ou Guanpa dans d’autres
contextes). La Chambre conclut donc que les terres de Gualcimaca
étaient situées sensiblement plus au nord que ne les place le Honduras
sur sa carte.

155. La Chambre juge impossible de concilier tous les repères,
distances et directions qui sont fournis dans les divers procès-verbaux
d’arpentage du XVIII siècle concernant cette région: tout au plus peut-
on tracer une ligne qui concorde avec les particularités topographiques
qui sont identifiables avec un degré élevé de probabilité, qui corresponde
plus ou moins aux distances indiquées dans les procès-verbaux, et qui ne
laisse inexpliquée aucune contradiction majeure. Les particularités topo-
graphiques que la Chambre considère effectivement identifiables avecun
degré élevé de probabilité sont au nombre de trois seulement: la rivière
Sazalapa; le Cerro de Caracol, tel que placé par El Salvador à l’est du
village d’Arcatao; et le Portillo Las Lagunetas, où le camino real franchit
un col. La Chambre considére que, avec ces trois points de référence
importants, il est possible de reconstituer la limite entre la province de
Gracias a Dios [ou de Comayagua] et la province de San Salvador dans la
zone actuellement à l’examen, et donc la ligne de l’uti possidetis juris. Le
tracé de cette ligne est précisé ci-après.

156. Selon le titre de Colopele de 1779 (cité dans le paragraphe 146 ci-
dessus), l’équipe d’arpentage a traversé une quebrada, qu’il y a lieu de
considérer comme étant la rivière Sazalapa, et a pris comme limite un
fossé (sanja) descendant de la hauteur et aboutissant à la quebrada, la hau-
teur qui se dressait devant elle étant haute et escarpée. Selon la Chambre,
cet endroit devrait être identifié avec le confluent de la quebrada qui
porte sur la carte du Honduras le nom de quebrada Llano Negro, indiqué
sur le croquis n° C-4 ci-inclus comme point A. Cependant, le juge chargé
de déterminer les limites du titre d’Arcatao est effectivement monté sur
cette hauteur, et le point connu sous le nom de borne d’El Guanacaste doit
être identifié, selon la Chambre, à la hauteur située au sud-est de la
quebrada Llano Negro, dont le sommet est situé à environ 6 cordes
(246 mètres) de la rivière (indiquée comme point B sur le croquis n° C-4
ci-inclus). Ainsi, la limite part du confluent de cette quebrada avec la
rivière Sazalapa (point A), passe par la hauteur qui, sur les cartes, porte la
cote de 875 mètres (point B), puis s’infléchit vers le sud jusqu’au repère

109

 

 
88°45'

 

 

 

14°07'

4°05'

Rio

4°03'

 

 

 

CROQUIS N° C-4

Troisième secteur —
Sous-secteur oriental

wea Frontière
délimitée
dans l'arrêt
Route
Cours d'eau

Courbe
indiquant la
topographie

 

 

 

 

N

Guaiguig

  

La Virtud

 

 

 

88°45'

88°48' W

5 KM

 

 

14°05'
N

14°03'

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 458

décrit comme la «crête de la hauteur où se trouve une brèche ou échan-
crure /portezuelo] par laquelle passe la route menant à la ville de Gracias a
Dios». Des différentes hauteurs de la région, la plus vraisemblable est,
selon la Chambre, celle que l’interprétation d’El Salvador identifie à la
hauteur de Guampa (marquée point C sur le croquis n° C-4): elle est indi-
quée sur les cartes comme ayant une altitude de 1017 mètres, et la route
d’Arcatao à Los Patios, qu’El Salvador considère apparemment comme
n'étant autre que celle qui conduit à Gracias a Dios, passe juste au sud de
la crête. A partir de là la ligne, obliquant encore davantage vers le sud, se
dirige, en passant par le point de triangulation marqué «La Cañada»
(point D sur le croquis n° C-4), vers la ligne de créte reliant les hauteurs
indiquées sur la carte d’El Salvador comme le Cerro El Caracol, le Cerro
El Sapo et le sommet portant une cote de 947 métres (point E sur le croquis
n° C-4). Le procès-verbal d’arpentage d’Arcatao (mentionné dans le para-
graphe 151 ci-dessus) fait état des repéres intermédiaires des hauteurs de
Sapo et de Guapa et des «talpetates »; selon la Chambre, ces repères ne
peuvent étre identifiés avec certitude sur les cartes modernes — et d’ail-
leurs, en ce qui concerne les arbres «talpetates », on ne peut s’attendre à
rien d’autre deux cents ans plus tard. A partir de la hauteur du Caracol,
l’arpentage de San Juan de Lacatao s’est poursuivi jusqu’à «un mont
pointu, où se trouve un petit col qui constitue le chemin allant du village à
cette hacienda». Selon la Chambre, il est raisonnable de penser qu’il s’agit
du repère indiqué sur la carte d’El Salvador comme étant le Portillo El
Chupa Miel (point F sur le croquis n° C-4). A partir de là, l’arpenteur de San
Juan de la Catao a compté 40 cordes jusqu’au Portillo de Las Lagunetas,
qui est le tripoint entre Arcatao, Nombre de Jesus et San Juan de Lacatao.

157. Le même tripoint est décrit dans le procès-verbal d’arpentage de
Gualcimaca de 1783 comme «une quebrada à sec où se trouve un portillo»
— c’est-à-dire une sorte de col — «appelé Las Lagunetas ». Cela corres-
pond à ce qui, dans le titre d’Arcatao, est présenté comme un «portillo »
par où passe le camino real; «à l’est de ce portillo, il y a une colline élevée ».
La Chambre considère que cette description peut correspondre à l'endroit
où passe la route actuelle d’Arcatao à Nombre de Jesus, entre le Cerro El
Ocotillo et le Cerro Las Lagunetas (point H sur le croquis n° C-4 ci-inclus).
Pour la Chambre, l’hypothèse selon laquelle le camino real est devenu la
route moderne franchissant ce col est plus vraisemblable que celle, propo-
sée par El Salvador, selon laquelle il ne s’agirait que d’une simple piste
reliant des localités isolées. Le confluent de la quebrada voisine avec la
quebrada de Junquillo est situé à une vingtaine de cordes en aval de la
première quebrada, comme l'indique le titre d’Arcatao. La hauteur
surmontée d’un repère naturel, dont il est question dans le titre d’Arcatao,
peut être identifiée, de l’avis de la Chambre, au Cerro El Cajete (point G
sur le croquis n° C-4): la conclusion selon laquelle cette hauteur se prêtait
bien à servir de repère est renforcée par le fait qu’on y trouve un point de
triangulation moderne. La hauteur de l’« Ocotal », à 10 cordes au nord du
repère, sera alors située sur l’arête dont le point culminant est le Cerro
El Cajete. Le tracé complet, ainsi défini, de la ligne concernant le secteur

111

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 459

médian, jusqu’à Las Lagunetas, est indiqué sur le croquis n° C-4 ci-inclus
(qui illustre aussi la ligne concernant le sous-secteur suivant, dont il sera
question maintenant).

158. La Chambre examinera maintenant la troisième partie de ce troi-
sième secteur. Dans cette région qui est située au sud-est du Portillo de
Las Lagunetas, les terres correspondant au titre d’Arcatao étaient limitées
au sud-est par celles du titre de Nombre de Jesüs, qui — les Parties en
conviennent — relevaient aussi de la juridiction de la province de
San Salvador. La limite provinciale s’écartait donc de la limite d’Arcatao
et suivait la ligne de séparation entre la Hacienda de Nombre de Jesüs, au
sud-ouest, et la Hacienda de San Juan de Lacatao, au nord-est. Le titre de
Nombre de Jesus, octroyé en 1742, n'existe plus, car il a apparemment été
détruit dans un incendie. Toutefois, ce titre a été mentionné dans le
procès-verbal d’arpentage des terres limitrophes de San Juan de Lacatao
effectué en 1766; il existait encore au milieu du XIX siècle, à l’époque où
le Honduras a accordé certains titres républicains dans cette région, et la
personne à qui appartenaient alors les terres de Nombre de Jesus l’avait
fait valoir, et il est invoqué ou cité dans les titres républicains. L’un de ces
titres (La Virtud, 1837) est censé reprendre les termes du titre de 1742, et la
Chambre commencera par cette citation, reproduite ci-dessous.

159. En 1837, on arpentait des terres supplémentaires destinées au
village de La Virtud (situé dans la zone qui était antérieurement la
Hacienda de San Juan de Lacatao), et le titre de Nombre de Jesüs de 1742
a été présenté à l'endroit — une «grande hauteur connue [en 1837] sous le
nom de La Volza » (autrement dit « La Bolsa», voir ci-après) — qui était
réputé être la borne entre les terres correspondant à ce titre et les
anciennes terres de San Juan de Lacatao. Les propriétaires des terres
mitoyennes avaient été convoqués

«,.. quienes me presentaron su titulo el cual leido en vos alta, espresa que
el Agrimensor Pedro Dias del Castillo que midio dicha hacienda del
Nombre de jesus alla en el año de setecientos quarenta y dos llego a este
cerro biniendo del oriente y de la propia junta que hase el rio de los
Amates o amatillo con una quebradita pequena que ahora nombran de
las lajas; que de alli se camino trallendo el citado rumbo de oriente a
poniente por un cerro arriba y se llego a un portesuelito que esta en la
cabacera de la quebradita, en el cual mando poner un mojon de piedras
en el mismo paraje que atrabesava un camino real que procigui6 por un
cerro arriva, y se dio de ralla una loma muy alta acuchillada que esta
sobre un paraje que le llaman el Pataste, desde la cual siguiendo la
cumbre de cerros, se fue a dar a la punta de otro cerro muy alto que se le
sigue puntiagudc, y hasta donde binieron tanteando sincuenta corda-
das...»

112

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 460

[Traduction]

«... qui m'ont présenté un titre, qui a été lu à haute voix et qui dit ce
qui suit: l’arpenteur Pedro Diaz del Castillo a mesuré ce domaine de
Nombre de Jesus, en 1742, il est parvenu à cette colline en arrivant de
l’est et de la jonction de la rivière Los Amates ou Amatillo avec une
petite quebrada que l’on nomme maintenant Las Lajas; à partir de la,
on a continué d’est en ouest en remontant une colline et on est arrivé
à une petite brèche /portesuelito]qui se trouve au début de la quebra-
dita, et où j'ai fait mettre une borne en pierre à l’endroit même où
passe un camino real, on a continué en remontant une colline et on est
arrivé à une hauteur très élevée et escarpée qui se trouve en un endroit
appelé El Pataste et en continuant par la ligne de crête, on est arrivé
jusqu’à un autre pic très élevé et pointu qui fait suite sur une longueur
que l’on estimait à 50 cordes. »

160. Il ressort de ce texte que la limite des terres correspondant au titre
de Nombre de Jesüs s’étendait vers l’est de La Bolsa au confluent de la
rivière Los Amates ou Amatillo et de la quebrada Las Lajas; mais on ne
sait pas exactement si le passage suivant du texte se réfère à la ligne entre
ces deux points (en aclmettant que l’expression «de alli» se rapporte au
confluent de l’Amatillo et de Las Lajas) ou à la ligne située plus loin vers
l’ouest à partir de La Bolsa. Toutefois, les propriétaires de Nombre de
Jesüs reconnaissaient la colline de La Bolsa comme limite de leurs terres
car il n’y avait pas de hauteur plus élevée a proximité et qu’elle correspon-
dait à la longueur des 50 cordes en question; et selon un procès-verbal
d’arpentage effectué en 1843 pour l’octroi du titre de San Sebastian del
Palo Verde (voir paragraphe 172 ci-aprés) la distance était de 50 cordes,
«conformément au titre de Nombre de Jesüs» à partir de La Bolsa
jusqu’au confluent de la rivière «del Amatio» et de la quebrada de
Las Lajas.

161. San Juan de Lacatao a fait l’objet d’un arpentage en 1618, d’un
arpentage du «sitio » en septembre 1764, d’un autre plus complet en mars
1766 et d’un autre encore en septembre 1786. Dans le procès-verbal du
premier arpentage, une rivière «Gualguix » est mentionnée comme une
limite entre la juridiction de Gracias a Dios et celle de San Salvador («el
dicho Rio Gualguix el qual parte terminos de la jurisdicciôn de la ciudad de
Gracias a Dios con la de Sant Salbador »). On se souviendra que la Poza del
Cajon, le point terminal du troisième secteur en litige de la frontière ter-
restre, est située sur «la rivière El Amatillo ou Gualcuquin », selon le traité
général de paix. L’arpentage de 1764 n’est d’aucun secours pour la zone
particulière dont la Chambre s’occupe ici. I] y a lieu de rappeler qu’à
l’époque de celui de 1766 les terres de Gualcimaca n'avaient pas encore
été arpentées, de sorte que le Portillo de Las Lagunetas était le tripoint des
titres subsistant alors de Nombre de Jesüs, d’Arcatao et de San Juan
de Lacatao. Au cours de cet arpentage, le propriétaire des terres de
Nombre de Jesüs, un prêtre du nom de Simon de Amaya ou Amalia, était

113

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 461

présent, muni du titre de 1742, et «... on a pu constater que ce portillo
[Las Lagunetas] marquait la limite entre les deux haciendas...» («... en
donde estava el Br. Don Simon de Amalla con su titulo y cotejando uno y otro
se reconosio dicho portillo por mojon de una, y otra hacienda... »). La limite
depuis Las Lagunetas et en direction du sud fait l’objet du procès-verbal
reproduit ci-après:

«... y queriendo tender la cuerda de dicho portillo de las lagunetas no se
pudo por ofreserse una bajada aspera de muchos saltos, y tanteo el
medidor a la cumbre de un serro que haze enfrente deste Mojon, sesenta
cuerdas, y puestos en dicho serro minsionado se bolvio a reconoser otro
Mojon de la hacienda del dicho B y siguiendo este rambo que se esta
reconosiendo deponiente a oriente, se tendio la cuerda en dicho Serron,
se cojio una cuchilla, del mismo serro, y a poco andarse se bajo por una
bajada predegosc: y se llego al paso de una quebrada que llaman de los
amtes con sinquenta cuerdas quedando dicha quebrada dentro esta
remedida y de alli por no poderse tirar la cuerda por lo mui aspero de la
orilla de dicha quebrada tanteo el medidor asta la Junta de Lempa,
treinta, y una cuerda, y puestos en dicha Junta no se pudo pasar con la
cuerda por las mismas asperidades que ay en la horilla del dicho rio de
Lempa y tanteo el medidor hasta el paraje del Salitre sesenta
cuerdas, ...

... se bolvio quinto dia a proseguir del referido paraje del Salitre con la
cuerda, siempre siguiendo la misma orilla del rio de lempa, aguas abajo,
y se llego a la Junta del rio de Mocal donde se serro esta remedida y ubo
hasta esta espresada Junta de lempa con mocal por este rumbo tres
sientas quatro cuerdas...»

[Traduction]

« On a essayé de tirer la corde a partir dudit portillo de Las Lagune-
tas, mais cela n’2 pas été possible en raison du chemin accidenté et à
pic. L’arpenteur a évalué à 60 cordes la distance entre cette borne et le
sommet d’un coteau qui se trouve en face. Au sommet de ce coteau on
a identifié une autre borne de la hacienda du bachelier [c’est-à-dire
Simon de Amalla] et en suivant cette direction ouest-est on a tiré la
corde sur ce méme coteau suivant la créte de la montagne, puis on
descendit un terrain rocailleux et on arriva au gué d’une quebrada
nommée Las Amates, avec 50 cordes, cette quebrada faisant partie de
ce nouvel arpentage. Ne pouvant pas tirer la corde à partir de ce point
du fait que la rive de la quebrada était fort accidentée, l’arpenteur a
calculé 31 cordes jusqu’à la jonction avec la Lempa. A partir de cette
jonction on n’a pas pu continuer à cause des difficultés que présente
la rive de la Lempa et l’arpenteur a calculé de cette jonction au lieu-
dit Salitre 60 cordes...

… nous sommes revenus le cinquième jour au lieu-dit Salitre et avec la
corde tirée toujours suivant le bord de la rivière Lempa en aval

114

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 462

jusqu’à la jonction avec la rivière Mocal où se termine ce nouvel
arpentage et on a dénombré jusqu’à cette jonction de la Lempa avec
le Mocal 304 cordes. »

162. Avant d’en venir à l’arpentage effectué en 1786 à San Juan
de Lacatao, il sera utile de considérer, malgré ses imperfections recon-
nues, celui qui a eu lieu en 1783 à Gualcimaca. Cette équipe d’arpentage
est parvenue à

«… una quebrada seca, honda que hace en un portillo que nombran de
las Lagunetas en donde se encontré otro mojon que es el ultimo del sitio
de los Arcataos segtin su titulo y el primero perteneciente al sitio de
Nombre de Jesus...»

[Traduction]

«... une profonde quebrada à sec où se trouve un portillo appelé
Las Lagunetas ou était placée une autre borne qui est la dernière de la
propriété d’Arcatao suivant son titre et la première faisant partie de
la propriété de Nombre de Jesus...»

Il est également précisé que la borne suivante, appelée Barranco Blanco,

«,.. sirve de mojén y lindero a las tierras del referido sitio de Nombre de
Jesus y las de la Hacienda de San Juan de Lacatao dividiendo las dos
jurisdicciones de este Provincia y la de San Salvador...»

[Traduction]

«,.. sert de borne et de limite aux terres de ladite propriété de Nombre
de Jesüs et de celles du domaine de San Juan de Lacatao, en divisant
les deux juridictions de cette province et celle de San Salvador...»

163. L’arpentage de San Juan de Lacatao de 1786 a été effectué en sens
inverse de celui qui avait été suivi en 1766, c’est-à-dire que l’on est parti
cette fois du confluent de la Lempa et du Mocal. La personne qui a
procédé à l’arpentage était un certain Manuel Castro ou de Castro, qui
semble avoir été le juge des terres ayant également présidé, trois ans aupa-
ravant, à l’arpentage de Gualcimaca. A partir du passage où il est question
du confluent, le procès-verbal d’arpentage est ainsi rédigé :

«Y mudando el rumbo al Oeste cuarta al Sud-oeste se tendio la
cuerda por la orilla del rio de Lempa tomandolo aguas arriba a la sinies-
tra abrazando las tierras del sitio de Malpaiz hasta llegar a la junta o
encuentro de un riachuelo o quebrada grande que dijeron llamarse de
los Amates, por otro nombre Gualcuquin que también sirve de raya y
lindero al sitio de Nombre de Jesus que posee el Bachiller don Simon de
Amaya, presbitero domiciliario del Arzobispado de Guatemala cuya
hacienda esta en términos de la jurisdicciôn de la Provincia de San
Salvador... »

[Traduction]

«Et en changeant de direction, à l’ouest-quart sud-ouest, on a
tendu la corde sur le bord de la rivière de Lempa en remontant les

115

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 463

eaux en amont sur la gauche des terres de la propriété de Malpaiz
jusqu’à arriver au point de rencontre avec une petite rivière où une
grande quebrada qu’on a dit s'appeler Los Amates, ou également
Gualcuquin, servant également de limite à la propriété de Nombre
de Jesüs que possède le bachelier Simon de Amaya, prêtre domicilié
à l’archevêché de Guatemala, dont le domaine se trouve aux limites
de la juridiction de la province de San Salvador... »

164. La Chambre note que la frontiére dont il a déja été convenu entre
les Parties comprend le confluent de la Lempa et du Mocal et se poursuit
en amont le long de la Lempa jusqu’à un point où une rivière ou un torrent
portant sur la carte du Honduras le nom de «Rio El Amatillo » et sur la
carte d’El Salvador celui de « Rio Guayquiquin ou Amatillo » rejoint la
Lempa; après cela, la frontière qui a fait l’objet d’un accord suit ce torrent
sur prés de 2 kilométres (environ 48 cordes). Le procés-verbal d’arpentage
de 1786 poursuit en ces termes:

«... y dicho riachuelo [Gualcuquin] y junta dicen parte las jurisdicciones
de dicha Provincia y la de Comayagua a que es anexa la jurisdiccién de
Gracias, hasta donde se le junta una quebrada que nombran Tuquin o
de los Amatillos o del Palo Verde que todos estos nombres le dan, cuya
quebrada es guardaraya de jurisdicciones y division de Provincias: en
fin a dicha junta llegé el medidor con ciento veinte cuerdas medidas. Y
mudando el rumbo se tendié cuarta vez la cuerda al Norueste cuarta al
Norte siguiendo aguas arriba el dicho riachuelo de Gualcuquin llevän-
dolo a la siniestra hasta donde se la junta la dicha quebrada de el
Amatillo o Palo Verde que va dicho, en cuya junta se paso este riachuelo
de Gualcuquin para seguir la quebrada y rumbo. »

[Traduction]

«... etila été dit que cette petite riviére [le Gualcuquin] et ce confluent
séparent les juridictions de cette province [San Salvador] et de
Comayagua à laquelle est annexée la juridiction de Gracias, jusqu’à
l’endroit de la jonction avec une petite quebrada dénommée Tuquin
ou Los Amatillos ou Palo Verde, étant donné que tous ces noms sont
pratiqués, cette guebrada étant la limite de la juridiction et de la divi-
sion des provinces; l’arpenteur est arrivé jusqu’à cette jonction en
comptant 120 cordes. Et changeant de direction, on a tendu une
quatrième fois la corde au nord-ouest quart-nord en remontant en
amont la petite rivière de Gualcuquin, sur la gauche jusqu’à l'endroit
où cette rivière rejoint la quebrada El Amatillo ou Palo Verde, et, en
cet endroit, on a traversé la petite rivière Gualcuquin pour se diriger
vers la quebrada.»

165. En ce point du procès-verbal d’arpentage, les opérations se
compliquent en raison de l'apparition de Simon Amaya, propriétaire de la
Hacienda de Nombre de Jesüs (paragraphe 161 ci-dessus), et d’un désac-
cord avec lui quant au tracé de la limite. El Salvador a appelé l'attention
sur le fait que Simon Amaya « n’avait absolument rien à voir avec les auto-

116

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 464

rités du village d’Arcatao », ce qui est exact; cependant, en sa qualité de
propriétaire du domaine de Nombre de Jesus, il avait intérêt à ce que
soient respectées les limites de ce domaine. A première vue, on ne voit pas
très bien si Parpentage a suivi la ligne que le juge considérait comme légi-
time, malgré les protestations du propriétaire voisin, ou si, compte tenu de
ces protestations mais sans en reconnaître la validité, on a suivi la ligne
que défendait le propriétaire de la Hacienda de Nombre de Jesüs. Quoi
qu’il en soit, l’arpentage achevé, Simon Amaya a envoyé une lettre de
protestation sur laquelle le juge s’est prononcé comme suit:

«Sin embargo de hallarme accidentado pasé al lugar donde el padre
supone el agravio e introducciôn en sus tierras y aunque sin el titulo suyo
se reconocio no estarlo y solo haber creidose de un falso informe que le
sirvié de bastante apoyo para desahogar su pasion y enojo y puesto en
dicho lugar señalaron dichos viejos donde se hallaban los antiguos
mojones de Nombre de Jesus que es la misma linea que el medidor siguiô
y citando a todos los dichos para que de todo fuesen testigos en cualquier
ocasion y evento...»

[Traduction]

« Bien que me trouvant accidenté, je me suis rendu à l'endroit où le
père prétendait avoir été lésé par suite d’un empiétement sur ses
terres et bien qu'il ne fût pas en possession du titre, il a reconnu qu’il
n’en était rien et qu’il s'était basé sur de fausses informations pour
manifester sa colère et son irritation et après être arrivé à cet endroit,
les personnes âgées en question ont signalé où se trouvaient les
anciennes bornes de Nombre de Jesüs qui étaient situées sur la ligne
même qu'avait suivie l’arpenteur, et j’ai cité ces personnes pour être
éventuellement entendues comme témoins. »

Par conséquent, de l’avis de la Chambre, l’arpentage de San Juan de Laca-
tao de 1786 peut être considéré comme définissant de manière exacte les
limites des deux haciendas malgré l’attitude du propriétaire du domaine
de Nombre de Jesus.

166. Le procés-verbal d’arpentage poursuit aprés le passage cité au
paragraphe 164 ci-dessus:

«Y el medidor siguiendo el rambo que trajo del Norueste cuarta al
Norte tomo la quebrada del Amatillo lindando a la izquierda con las
tierras de nombre de Jesus hasta salir a un llano que esta a media ladera
del cerro donde se encontré un mojon antiguo de nombre de Jesus que
nombran de los Macuylisguas y sigui6 tirando hasta la cumbre de un
cerro alto picudo que nombran el Cerro Grande que enfrenta con la mon-
tana de Quepure del que se fue bajando por montana hasta el asiento de
ella donde esta un derrumbe colorado y siguid sobre el mismo rumbo
recto a buscar un portillo que nombran de las Lagunetas donde se
encontré otro majén del sitio de Nombre de Jesus que también sirve a las

117

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 465

tierras de Gualcimaca sitio que es de esta mi jurisdiccion ... salié ulti-
mamente a dicho Portillo llegé a el con ciento treinta cuerdas medidas
linea recta deduciendo algunas por las vueltas que se dieron con la cuerda
a buscar como andar en aquellas fragosidades... »

[Traduction]

«Et l’arpenteur a suivi la même direction du nord-ouest quart-
nord, en suivant la quebrada del Amatillo en longeant à gauche les
terres de Nombre de Jesüs jusqu’à arriver à une plaine qui se trouve à
mi-hauteur de la colline où est placée une ancienne borne de Nombre
de Jesüs que l’on appelle la borne des Macuylisguas et il a continué
en tirant la corde jusqu’au sommet d’une haute colline escarpée
dénommée Cerro Grande qui se trouve en face de la montagne de
Quepure, et on a continué jusqu’au pied de celle-ci où se trouve un
prépicipe rougeâtre puis dans la même direction en ligne droite en
recherchant un portillo appelé Las Lagunetas où se trouve une autre
borne de la propriété de Nombre de Jesüs qui délimite également les
terres de Gualcimaca qui fait partie de ma juridiction … et l’arpenteur
est arrivé finalement à ce portilloen comptant 130 cordes mesurées en
ligne droite et en déduisant plusieurs pour compenser les courbes qui
ont été faites avec la corde pour chercher le chemin dans ces passages
difficiles. »

Il est fait mention de la borne de Las Lagunetas comme étant le tripoint de
Nombre de Jesüs, de Gualcimaca et de San Juan de Lacatao, mais il
ressort du procès-verbal d’arpentage de Gualcimaca de 1783, cité plus
haut, qu’en fait c’était un quadripoint, qui marquait également l’une des
limites des terres d’Arcatao. (Par la suite, dans le procès-verbal d’arpen-
tage de Lacatao de 1786, il est fait état d’un tripoint Gualcimaca/Arca-
tao/San Juan de Lacatao, mais il s’agit là du tripoint situé au nord de
Gualcimaca, dont il a déjà été question.)

167. Après avoir achevé l’arpentage, en 1786, le juge compétent a invité
l’arpenteur à récapituler ses résultats, qui devaient servir de base à un
plan; à supposer que ce plan ait été établi, il ne semble pas qu'il ait été
annexé au procès-verbal d’arpentage. Les distances et relèvements
consignés dans ce procès-verbal ne paraissent pas, en fait, donner un
résultat qui soit compatible avec un retour au point de départ de l’arpen-
tage; à l’époque, la question fut soumise à un réarpenteur, mais il ne
semble pas qu’une revision ait jamais eu lieu.

168. En conséquence, la Chambre, se fondant sur le titre reconstitué de
Nombre de Jestis ce 1742 et sur les procès-verbaux d’arpentages de
San Juan de Lacatac de 1766 et 1786, considère comme établi que la ligne
de l’uti possidetis juris de 1821 dans ce sous-secteur correspondait à la
limite entre les domaines de Nombre de Jesüs et de San Juan de Lacatao;
et que cette limite partait du tripoint de Las Lagunetas (point H sur le
croquis n° C-3 ci-inclus), dans une direction générale sud-est pour aboutir
à un point situé sur la rivière Amatillo ou Gualcuquin. Ce point, qui reste à
identifier, coincidait avec le confluent de la rivière et d’une petite

118

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 466

quebrada, se jetant dans la rivière depuis sa rive droite (au sud-ouest) et la
limite coïncidait d’une manière générale avec la direction de la quebrada
sur la dernière partie de son cours en aval jusqu’à la rivière. La limite
suivait alors la rivière Amatillo ou Gualcuquin, en aval jusqu’à la Poza
del Cajon, point où commence le secteur de la frontière qui suit et qui a fait
l’objet d’un accord entre les Parties.

169. Afin de définir avec plus de précision la ligne décrite dans le para-
graphe précédent, il est légitime de prendre en considération les titres
(républicains) accorclés par le Honduras dans la région après l’indépen-
dance, qui, selon les affirmations du Honduras, englobent des terres qui
s'étendent jusqu'à la ligne qu'il revendique et en constituent la justifica-
tion, et qui, selon la représentation cartographique qu’en a donnée le
Honduras, sont indiqués sur le croquis n° C-3 ci-inclus. Ces titres ont déjà
été évoqués dans la mesure où certains d’entre eux permettent de reconsti-
tuer une partie du titre perdu de Nombre de Jesüs; mais il reste encore à
les examiner d’un double point de vue: premièrement, afin de voir s’ils
permettent de faire davantage la lumière sur la ligne de l’uti possidetis
juris; et deuxièmement, à propos d’une affirmation du Honduras selon
laquelle El Salvador aurait accepté ou reconnu la ligne frontière revendi-
quée par le Honduras.

170. Le premier des deux titres de La Virtud (1836) définissait un carré
de 50 cordes de côté qui avait été prélevé sur les terres de l’ancienne
Hacienda de San Juan de Lacatao et dont les limites n’étaient pas présen-
tées comme alignées sur des limites existantes d’autres titres. Le point de
départ en était un lieu dénommé Salitre, situé sur la rivière Lempa; il était
question d’un endroit portant ce nom dans le procès-verbal d’arpentage
de San Juan de Lacatao de 1766, qui le situait à quelque 60 cordes du
confluent de la quebrada appelée Los Amates et de la Lempa (voir para-
graphe 161 ci-dessus). Selon la Chambre, ce premier titre de La Virtud ne
permet pas de faire la lumière sur la frontière de l’uti possidetis juris.

171. Le deuxiéme titre de La Virtud (1838) a déja été cité plus haut
(paragraphe 159); il semble avoir eu pour objet de combler le vide qui
subsistait entre les terres du premier titre de La Virtud (1836) et celles de
Gualcimaca; Gualcimaca a été arpentée le 23 février 1837 et les terres
correspondant au deuxiéme titre de La Virtud les 4 et 5 mars de la méme
année, le méme fonctionnaire procédant aux deux arpentages. On se
souviendra (paragraphe 157 ci-dessus) que le titre de Gualcimaca précise
que le Portillo de Las Lagunetas était le tripoint d’Arcatao, de Nombre
de Jesüs et de San Juan de Lacatao. L’arpentage des terres de La Virtud
— qui, il y a lieu de le rappeler, ont été prélevées sur celles de San Juan de
Lacatao — n’est pas parti de l’ancien tripoint de Las Lagunetas, mais
apparemment d’un point situé à 30 cordes (1204 mètres) plus loin, dit
La Bolsa, qui, selon ce qui était dit, avait été un repère marquant la limite
entre Nombre de Jesiis et San Juan de Lacatao. Aucune hauteur de ce nom
ne figure dans les procés-verbaux d’arpentages de San Juan de Laca-
tao, mais on se souviendra (paragraphe 159 ci-dessus) que le titre de
Nombre de Jesus de 1742 a été présenté en 1837 a La Bolsa et cité comme

119

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 467

se référant à «este cerro » — à «cette hauteur». La description des opéra-
tions initiales d’arpentage effectuées à La Virtud en 1837 est quelque peu
confuse mais, si on la lit en s’aidant du plan joint au titre, elle indique que
l’arpenteur a parcouru une distance de 30 cordes au nord-ouest et a atteint
le tripoint de Gualcimaca/ Nombre de Jesüs/La Virtud; il a ensuite suivi
la limite de Gualcimaca, sans répéter les mesures faites lorsque le
domaine avait été arpenté.

172. Les terres correspondant au titre de San Sebastian del Palo Verde
ont été arpentées en août 1843, et elles étaient censées être situées au sud-
ouest de celles du premier titre de La Virtud, et en être mitoyennes (encore
que, selon le plan figurant sur le titre de 1843, l'orientation de la limite
mitoyenne fût indiquée comme étant « N 74° O », et non pas tout simple-
ment ouest-est comme dans le titre antérieur). Le titre de Nombre de Jesüs
a une fois de plus été présenté par le maire de ce village, et on a procédé à
l’arpentage en tenant compte de ce document. Selon le procès-verbal,
l'orientation suivie depuis le point de départ de l’arpentage de La Virtud
de 1837 (c’est-à-dire La Bolsa) a été «S 79° E»; à une distance de
50 cordes (2075 mètres), les arpenteurs sont arrivés «à Ia jonction d’une
petite quebrada appelée Las Lajas et de la rivière Amatio, jonction qui est
également appelée la Posa del Cajon»:

« De aqui se tomo el rumbo del Sud setenta y nueve grados al Este y
bajando de este cerro se pas por un portezuelito que menciona la refe-
rida medida del Nombre de Jesus, cuyas tierras quedan a la derecha y
las que se miden à la izquierda; por ultimo llegamos à la junta de una
quebradita que llaman de Lajas con el rio del Amatio, 4 cuya junta
llaman tambien la posa del Cajon ... Hasta este lugar se cuentan
cincuenta cuerdus que espresa el titulo del Nombre de Jesus. »

[Traduction]

«A partir d’ici, on a pris la direction S 79° E et en descendant cette
colline on a suivi un petit passage que mentionne ledit arpentage de
Nombre de Jestis, dont les terres se trouvent à droite et celles qui sont
arpentées 4 gauche; nous sommes enfin arrivés a la jonction d’une
petite quebrada appelée Lajas avec la rivière del Amatio, jonction qui
est également appelée la Posa del Cajon ... jusqu’à cet endroit, on a
compté 50 cordes, d’après le titre de Nombre de Jesus.»

173. Il ressort de ces divers titres que la limite des terres correspondant
au titre de Nombre de Jesüs s’étendait depuis Las Lagunetas à La Bolsa
(une distance évalués entre 30 et 60 cordes), à partir de La Bolsa rejoignait
une quebrada, appelée alors Lajas, qui se jetait, depuis la droite (vers
le sud), dans la rivière Gualcuquin ou Amatillo, et suivait la dernière
partie de cette quebrada jusqu’à la rivière, la distance à partir de La Bolsa
étant d’une cinquantaine de cordes. Puis la limite suivait la rivière en aval
jusqu’à son confluerit avec la Lempa. Toutefois, les calculs de la distance
qui correspond à cette partie de la limite ne concordent pas: selon l’arpen-
tage de San Juan de Lacatao de 1766, la distance depuis le «gué de la

120

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 468

quebrada appelée Los Amates » jusqu’au confluent avec la Lempa a été
évaluée à 31 cordes (1286 mètres), et de là jusqu’au confluent de la Lempa
et du Mocal à 304 cordes (12 616 mètres). Les arpenteurs parvinrent à
Las Lagunetas après avoir parcouru une distance de 130 cordes, mais on
ne sait pas exactement où les mesures ont commencé; si elles ont été faites
à partir du confluent du Gualcuquin et de la Lempa, en déduisant les
100 cordes entre Las Lagunetas et la rivière, la distance entre ce confluent
et le dernier point du levé sur la rivière ne serait alors que de 20 cordes
(820 mètres). Ce qui est certain c’est que le procès-verbal d’arpentage de
1786 indique que la distance entre le confluent de la Lempa et du Mocal et
le confluent avec la quebrada est de 120 cordes, soit une distance bien infé-
rieure aux 304 cordes que retient l’arpentage de 1766. La distance entre
Las Lagunetas et le confluent du Gualcuquin et de la Lempa est, d’après
les cartes modernes, de quelque 7000 mètres en ligne droite; et, comme on
l’a vu plus haut, la position de Las Lagunetas est calculée notamment à par-
tir des distances depuis le Cerro El Caracol, au-dessus du village d’Ar-
catao, un des endroits cités dans les divers titres anciens que la Chambre
estime clairement identifiables (voir paragraphe 155 ci-dessus).

174. Les titres républicains de La Virtud et de San Sebastian del Palo
Verde ne sont utiles que pour déterminer la limite entre Las Lagunetas et
le Gualcuquin; ils ne donnent aucune indication sur la longueur de la
partie du Gualcuquin qui formait la limite de Nombre de Jesüs plus loin
en aval. Le Honduras a fait observer que la mention « Posa del Cajon»
désignait la limite sud-est des terres correspondant au titre de San Sebas-
tian del Palo Verde, et que le point limite est du secteur en litige examiné
ici, c’est-à-dire le point de départ vers l’est du secteur suivant qui a fait
l’objet d’un accord entre les Parties, s’appelle Poza del Cajon (article 16
du traité général de paix de 1980, quatrième secteur). Toutefois, si l’on
prend pour hypothèse que ce dernier point (qui, incidemment, à en juger
d’après les cartes, n’apparaît pas comme étant la jonction d’un torrent ou
d’un ravin et de la rivière Gualcuquin-Amatillo) est le même endroit que
celui dont il est question dans le titre de San Sebastian del Palo Verde, il en
résulte de nouvelles contradictions sur le plan cartographique. Si l’on
retient les distances et relèvements — assez précis — qui figurent dans les
titres républicains de San Sebastiän del Palo Verde, de La Virtud et de
Gualcimaca afin de reporter sur la carte l'emplacement des terres corres-
pondant à ces titres, en commençant par le point terminal du secteur en
litige, décrit comme étant la Poza del Cajôn, on aboutit à placer Gualci-
maca si au sud du Cerro El Caracol, au-dessus du village d’Arcatao, que sa
position ne correspondrait plus du tout aux divers autres titres pertinents,
même selon l'interprétation qu’en donne le Honduras. En conséquence,
selon la Chambre, la conclusion la plus raisonnable est que la Poza
del Cajon, mentionnée dans le titre de San Sebastian del Palo Verde de
1843, n’est pas le point ainsi dénommé en 1980 qui est le point terminal du
secteur en litige examiné ici; et que les écarts dans les distances parcourues
le long de la rivière Gualcuquin-Amatillo ne semblent avoir aucune explica-
tion raisonnable, de sorte qu’il ne peut pas être tenu compte de ce point.

121

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 469

175. Selon le titre de La Virtud de 1838, de Las Lagunetas à La Bolsa,
d’une manière générale, c’est la direction sud-est qui a été suivie (l’orien-
tation inverse de la direction nord-ouest suivie sur le premier segment de
l’arpentage). Des croquis de l’époque sont annexés à la fois au titre de
La Virtud et à celui de San Sebastian del Palo Verde, et en les comparant il
est possible de déduire des relévements précis du titre de San Sebastian
que la direction de la ligne Las Lagunetas-La Bolsa est d’environ 132°.
Etant donné que la variation magnétique dans la région à l’époque était de
quelque 7° est (cf. paragraphe 117 ci-dessus), cela correspond à 139° vrai.
En suivant cette orientation approximative à partir de Las Lagunetas
(point H sur le croquis n° C-4 ci-inclus), et à une distance de 900 mètres
(21,5 cordes), on trouve une colline d’environ 848 mètres de hauteur
d’après les cartes (point I sur le croquis n° C-4). Si à partir de cette col-
line on suit alors la direction de la limite sud-ouest de San Sebastian
del Palo Verde (S 79° E, soit 101° magnétique; 108° vrai) pendant
2490 métres (60 cordes), la ligne aboutit 4 une quebrada désignée sur les
cartes des deux Parties comme la jonction de la quebrada La Montañita et
de la quebrada de Len, qui se jette dans la partie supérieure du Rio Gual-
cuquin ou Amatillo au point J sur le croquis n° C-4. En conséquence, la
Chambre considére pouvoir raisonnablement tirer la conclusion que la
hauteur en question est celle que le procès-verbal de 1837 appelle
La Bolsa, que la quebrada en question est Las Lajas, et que la ligne qui
vient d’être indiquée est le tracé de la limite de 1821 entre Nombre de Jesüs
et San Juan de Lacatao, et donc la ligne de l’uti possidetis juris, qui conti-
nue à suivre le cours du Rio Gualcuquin-Amatillo en aval jusqu’au point
terminal du secteur en litige.

*

176. La Chambre est parvenue à la conclusion que la limite de l’uti
possidetis juris dans cette partie du troisième secteur peut être déterminée
en se référant, entre autres, aux titres républicains de La Virtud et de
San Sebastian del Palo Verde, et la ligne ainsi déterminée par la Chambre
concorde avec ce qu’elle considère être l'emplacement géographique
exact des terres correspondant à ces titres. Comme la prétention du
Honduras selon laquelle El Salvador a, en 1884, reconnu une ligne de déli-
mitation suivant les limites desdits titres ou y a acquiescé conduirait exac-
tement au même résultat, la Chambre n’a pas besoin d'examiner cet
argument.

* *

177. Ayant ainsi achevé son analyse de ce qu’était la situation de l’uti
possidetis juris de 1&21 sur la base des divers titres produits, la Chambre
doit maintenant examiner, pour l’ensemble du troisième secteur de la
frontière terrestre, les prétentions formulées sur la base des effectivités.
Dans son mémoire, El Salvador a affirmé que son autorité sur ce secteur
de la frontière

122

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 470

«est confirmée par l'exercice d’une compétence civile, comme
l’enregistrement des titres fonciers au cadastre, l'octroi de titres
communaux à des personnes jouissant d’une possession, et la tenue
du registre d’état civil des habitants, ainsi que par les procès-verbaux
des élections municipales et présidentielles qui ont eu lieu dans cette
région».

Le mémoire comprend une carte qui, pour ce secteur, indique les « établis-
sements humains des zones non délimitées » ; et en annexes à cette pièce
de procédure figurent un certain nombre de certificats de naissance et de
décès. La principale revendication de cette nature est l’affirmation
d’El Salvador relative à l'exercice de l'autorité effective sur la zone située
au nord et à l’ouest des terres du titre d’Arcatao, en direction du nord
jusqu’au point 14° 09’ 49” N, 88° 47’ 55" O (point C sur la croquis n° C-1
ci-inclus). Dans cette zone, les effectivités alléguées sont en fait la seule
base de la revendication d’ El Salvador, car celui-ci n’a pas contesté que les
titres fonciers coloniaux présentés par le Honduras avaient été délivrés a
la suite d’arpentages effectués par les autorités de la province de Gracias
a Dios. Le seul élément de preuve produit par El Salvador qui ait trait à un
établissement humain, dont la présence est alléguée dans cette zone nord-
ouest, consiste en cinq certificats de naissance et un certificat de décès,
dressés dans la localité salvadorienne d’Arcatao et portant sur des nais-
sances et un décès survenus dans le «canton de Zazalapa». Les dates des
certificats s’échelonnent entre le 30 janvier 1977 et le 7 février 1985; ils
sont insuffisants pour corroborer l'affirmation selon laquelle «une
compétence territoriale effective s’est exercée pendant une longue
période». La Chambre a pris note des observations formulées au nom
d'El Salvador au sujet des difficultés rencontrées, dans cette zone en parti-
culier, pour rassembler des preuves des effectivités, mais, comme elle l’a
indiqué plus haut (paragraphes 64-65), elle ne considère pas qu’elles ont
une incidence sur les conclusions qu’il convient de tirer.

178. Quant à la zone située à l’est des terres du titre d’Arcatao, il a été
fait état d’un certain nombre de certificats analogues, relatifs à une nais-
sance et à plusieurs clécès survenus dans la vallée ou canton de Los Filos,
qu'il y a lieu d’identifier, selon la carte incluse dans le mémoire d’El Salva-
dor, avec la localité située dans la vallée au sud du Cerro El Caracol et du
Cerro El Sapo. Ces certificats s’échelonnent entre le 25 octobre 1910 et le
20 juin 1919, Aucune explication n’est fournie sur l'absence de toute trace
d’enregistrement avant 1910 ou depuis 1919. D’autres certificats ont été
présentés, qui font état de quatre naissances dans le canton de Gualci-
maca entre le 3 janvier 1977 et le 25 juin 1985. La Chambre ne peut consi-
dérer ces deux séries de certificats comme constituant une preuve
suffisante de l’exercice d’une juridiction effective dans la zone en ques-
tion.

179. Il y a lieu de signaler également d’autres éléments de preuve des
effectivités qui ont été fournis par El Salvador dans son contre-mémoire.
Il est affirmé dans cette piéce de procédure que, pendant une trés longue

123

 

 
DIFFEREND (EL SALVADOR/HONDURAS) (ARRÊT) 471

période, El Salvador a exercé l’autorité militaire notamment sur le secteur
examiné ici. Il y est fait mention des postes militaires ruraux établis dans
chaque canton, dont chacun a «parmi d’autres obligations et pouvoirs
[celui] [d’Jexerce[r] notamment un contrôle sur ledit canton, [d’Jassure[r] sa
défense et [d’ly effectuefr] des patrouilles ». L'élément de preuve soumis à
cet égard est constitué par les états nominatifs du personnel des postes ou
détachements militaires ruraux pour ia période allant de 1922 à 1964;
pour ce qui est du secteur actuellement examiné, ces états concernent les
cantons de Los Filos, Gualcimaca, Quipura, Hacienda Vieja et Plazuelas.
Toutefois, rien n’indique à quel endroit précis, en ce qui concerne la fron-
tière en litige, ces postes étaient établis, ni sous quelle forme s’est effective-
ment exercée l’autorité militaire. En conséquence, la Chambre ne peut
considérer cette documentation comme suffisante pour invalider la
conclusion à laquelle elle est parvenue quant à l’emplacement de la fron-
tière.

180. A propos des preuves des effectivités fournies par le Honduras, on
trouve tout d’abord quelques éléments de correspondance diplomatique,
et en particulier une demande officielle présentée par El Salvador concer-
nant l’extradition de malfaiteurs présumés résidant dans une localité
appelée « La Vecina, juridiction de la ville de La Virtud, département de
Gracias» au Honduras. La Vecina est représentée sur les cartes des deux
Parties comme étant un village situé à proximité de la source du Rio Gual-
cuquin ou Amatillo. Deuxièmement, une abondante documentation a été
fournie dans une annexe à la réplique du Honduras pour démontrer que le
Honduras peut aussi s'appuyer sur des arguments d'ordre humain, qu’il y
a «des établissements humains» où vivent des ressortissants honduriens
dans les zones en litige de tous les six secteurs, et que diverses autorités
judiciaires et autres du Honduras ont exercé et exercent encore leurs fonc-
tions dans ces régions. En ce qui concerne le secteur ici considéré, le
Honduras a présenté des documents sous 10 rubriques: i) procès crimi-
nels; ii) police ou sécurité; iii) nomination de maires adjoints; iv) éduca-
tion publique; v) versement des salaires aux employés et rémunération
des fonctionnaires; vi) attributions de terres; vii) transmission ou vente de
biens immobiliers; viii) certificats de naissance; ix) certificats de décès;
x) divers. Ces documents portent sur trente à quarante localités, identi-
fiées simplement par le nom du village ou du lieu. Aucune carte n’a été
fournie pour indiquer la position géographique de ces lieux; une compa-
raison des cartes horiduriennes et salvadoriennes montre que les noms et
les emplacements des villages ne correspondent souvent pas; et, dans
certains cas, on constate que deux villages portent le même nom dans
différentes parties de la zone. Un certain nombre d’entre eux ne figurent,
semble-t-il, sur aucune carte.

181. Les renseignements dont dispose la Chambre lui permettent
seulement de constater qu’un seul des villages auxquels se rapportent les
éléments de preuve du Honduras est situé entièrement du côté salvado-
rien de la ligne frontière définie par la Chambre dans ce secteur: il s’agit
du village d’El Palmito, qui se trouve au sud du Rio Gualcuquin ou

124

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 472

Amatillo, et qui forme ici la frontière, comme il est indiqué au para-
graphe 175 ci-dessus. Une partie du village d'El Amatillo est peut-être
également située au sud de la rivière; les cartes ne sont pas claires à ce
sujet, mais celle du Honduras place le nom et les bâtiments qui y sont indi-
qués au nord de la rivière. Selon cette carte du Honduras, le village ou la
localité d’El Palmito se trouve au sud de la rivière, et juste au sud-est du
confluent avec une quebrada que la Chambre considère comme marquant
le point où la frontière commence à suivre la rivière. La carte d’El Salva-
dor représente quelques bâtiments épars à cet endroit, mais ne donne pas
le nom d’El Palmito (ou un autre) à une localité située à cet endroit. Les
éléments de preuve avancés par le Honduras comprennent douze actes de
naissance, portant des dates s’échelonnant entre mai 1909 et août 1946;
assez curieusement, aucun des nombreux actes de décès présentés par le
Honduras n’indique El Palmito comme lieu de décès. Aucune explication
n’a été donnée pour justifier que les documents d'état civil se limitent à la
période 1909-1946. Comme le dernier document remonte à quelque
quarante-cinq ans, il semble probable que la localité d’El Palmito soit a
cessé d’exister, soit fait maintenant partie d’une subdivision administra-
tive qui porte un autre nom. Tout bien considéré, la Chambre ne voit pas
en tout état de cause de preuves suffisantes d’effectivités du Honduras
dans une zone dont il a été clairement établi qu’elle était située du côté
salvadorien de la ligne frontière pour qu’elle puisse douter de la validité
de cette frontière en ce qu’elle représente la ligne de l’uti possidetis juris.

182. La Chambre ayant rejeté, en ce qui concerne la zone située au
nord-ouest du secteur examiné ici, la prétention qu’El Salvador fonde
sur des effectivités, il est dès lors nécessaire de revenir à la question de la
position précise de la ligne de l’uti possidetis juris dans cette région. La
Chambre a admis (paragraphe 131 ci-dessus) que la frontière suit la
limite sud des terres comprises dans les titres de San Juan El Chapulin et
de Concepcion de las Cuevas; toutefois, elle ne voit pas de justification
a une interprétation de ces titres qui permettrait de tracer une ligne
droite entre la borne du Pacacio et le confluent de la Gualsinga et de la
Sazalapa. Parmi les éléments à prendre en considération figure le pas-
sage ci-après du procès-verbal d’arpentage de San Juan El Chapulin de
1766. L’arpenteur se déplaçait d’une manière générale vers l’est, et il avait
fixé une borne à la limite des terres de Guarita, au nord:

«... y encontramos con un serro grande que no pudiendose pasar con la
cuerda por lo fragoso se tanteo a ojo treinta cuerdas asta la cumbre de
dicho serro y alli allamos a Bisente Lopes con su titulo el que declara
llegar asta dicha cumbre las tierras del sitio de las cuevas y quedo por
mojon de unas y otras tierras y mudando de rumbo para el sur por la
cuchilla de dicho serro cuia cuchilla es ralla de esta jurisdicciôn y de la
San Salvador se tendio la querda asta llegar a un serrito picudo donde

125

 

 
ize)
(se

DIFFEREND (EL SALVADOR/HONDURAS) (ARRET) 473

allamos a Ylario Cordova con su titulo el que [illisible] asta dicho serito
y asta alli ubo sinquenta cinco cuerdas, y mudando de rumbo para el
poniente por una quebrada de monte se llego al rrichuelo de Capasio y
caminando aguas abajo asta la junta con el rio grande de Sumpul cuia
junta se dio por mojôn y ubo asta alli quarenta cuerdas... »

[Traduction]

«... nous sommes arrivés sur une grande colline où il ne nous a pas été
possible de passer avec la corde car le terrain était trop accidenté et
ona évalué 30 cordes jusqu’au sommet de cette colline o nous avons
rencontré Bisent2 Lopez avec son titre qui a déclaré que les terres du
lieu-dit Las Cuevas arrivent jusqu’au sommet et il est convenu que
celui-ci sert de borne aux deux terres et nous changeons de direction
vers le sud par les hauteurs de la colline en question, qui se trouve
entre cette juridiction et celle de San Salvador et on a tendu la corde
jusqu’à arriver à une petite colline pointue où nous avons rencontré
Ylario Cordova avec son titre qui /illisible}, et nous avons été jusqu’à
la petite colline en mesurant ainsi 55 cordes et en changeant de direc-
tion vers l’ouest par une quebrada nous sommes arrivés au ruisseau
de Capasio que nous avons descendu jusqu’à la jonction avec la
grande rivière de Sumpul, jonction qui a été considérée comme borne
et il y a eu jusque-là 40 cordes... »

183. Le procès-verbal de l’arpentage de Concepcion de las Cuevas de
1719 fait mention d’une quebrada appelée La Puerta qui marquait la limite
avec un lieu dénommé Santa Lucia («... dicha quebrada de la puerta Sirue
de mojon à este Citio, y al Sitio llamado Santa Lucia...»). Le Honduras
attache de importance à ce passage, puisque les terres de Santa Lucia
relevaient de la juridiction de San Salvador. Sur une carte jointe au
mémoire du Honduras, on trouve indiqué l’emplacement de cette
quebrada, le confluent de cette dernière avec la Gualsinga (point Z sur le
croquis n° C-1 ci-inclus) étant, selon le Honduras, un point de conver-
gence avec les terres comprises dans le titre de la Hacienda de Sazalapa de
1741. ~

184. Ii n’est pas facile d’identifier les particularités mentionnées dans
les titres de San Juan de Chapulin et de Concepciôn de las Cuevas. De
plus, soit dit en passant, aucun des titres républicains qui ont été présentés
ne permet de faire la lumière sur la question. Toutefois, selon la Chambre,
le fait que dans le titre de San Juan de Chapulin, en ce point du procès-
verbal d’arpentage, les «hauteurs de la colline en question » (la «cuchilla
de dicho serro ») sont qualifiées de limite avec la province de San Salvador
indique que cette dernière province devait s’étendre plus loin vers le nord
que la ligne droite allant d’ouest en est que propose le Honduras. Tenant
compte des titres soumis, la Chambre considére que le tracé le plus vrai-
semblable de la frontière était le suivant (illustré sur le croquis n° C-5 ci-
inclus). Ce tracé, depuis la borne du Pacacio, figurée par le point A sur le
croquis n° C-1 et sur le croquis n° C-5 ci-inclus, longe le Rio Pacacio vers
Pamont jusqu’au point (point B sur le croquis n° C-5), situé à l’ouest du

126

 

 
 

LTI

14°07'

14°06'

 

 

CROQUIS N° C-5
Troisième secteur — Sous-secteur nord-ouest

—-—- Frontière ayant fait l'objet d'un accord
toon sean ee Frontière délimitée dans l'arrêt
Cours d'eau

Courbes de niveau (I.V.: 100 mètres)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0 5KM
88°50' 88°49! 88°48' 88°47'W
C7
%,
yy
a
3 7
Oo
‘ cc
 \
Ne |
} 3 at. ee:
0 = mt # = at
= 7 ©
© yi TR
ë ae aa
fi
88°50' 88°49' 88°48' 88°47'W

14°07’

14°06'

(1guuv) (SVYNGNOH/UYOAVA TVS 14) GNANZAAIG

vLY
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 475

Cerro Tecolate ou Los Tecolates, où, sur la carte du Honduras, une
quebrada se jette daris le Pacacio du côté est (ce point est situé à quelque
40 cordes — 1640 mètres — du confluent avec la Sumpul, ainsi qu’il est
indiqué dans le passage cité plus haut). A partir de là, il se dirige vers
Yamont de la quebrada jusqu’à la crête du Cerro Tecolato ou Los Teco-
lates (point C sur le croquis n° C-5), et suit la ligne de partage des eaux de
cette hauteur jusqu’a une aréte située 4 environ un kilométre au nord-est
(point D sur le croquis n° C-5); de 1a, prend la direction de l’est jusqu’à la
hauteur voisine située au-dessus de la source (sur les cartes honduriennes)
du Torrente La Puerta (point E sur le croquis n° C-5) et se dirige vers l’aval
de ce torrent jusqu’à l'endroit où il rejoint la rivière Gualsinga (point F sur
le croquis n° C-5; point Z sur le croquis n° C-1). De la, la frontiére redes-
cend la Gualsinga jusqu’à son confluent avec la Sazalapa (point Y sur le
croquis n° C-1), puis suit la Sazalapa vers l’amont.

185. Pour récapituler, les conclusions de la Chambre en ce qui
concerne l’ensemble du tracé de la ligne frontière dans ce troisième
secteur sont les suivantes : la ligne est indiquée sur la carte n° III! jointe à
l'arrêt, qui est tirée des feuillets suivant des cartes au 1/50 000 établies par
la Defense Mapping Agency des Etats-Unis d'Amérique

Série E 752 Feuillet 2458 III Edition 2-DMA
Série E 753 Feuillet 2458 IT Edition 1-DMA

et les points figurés par des lettres renvoient aux lettres indiquées sur cette
carte. Depuis la borne de Pacacio la ligne longe le Rio Pacacio vers
Pamont jusqu’à un point (point B) situé à l’ouest du Cerro Tecolate ou Los
Tecolates; de là se dirige vers l’amont de la quebrada jusqu’à la crête du
Cerro Tecolate ou Los Tecolates (point C), et longe la ligne de partage des
eaux de cette hauteur jusqu’à une arête située à environ un kilomètre au
nord-est (point D); de là elle part en direction de l’est jusqu’à la hauteur
voisine située au-dessus de la source du Torrente La Puerta (point E) et va
vers l’aval de ce torrent jusqu’à l'endroit où ce dernier rejoint la Gualsinga
(point F); de là, la frontière suit le milieu du cours de la Gualsinga, vers
l’aval, jusqu’au confluent de la Gualsinga avec la Sazalapa (point G), et de
là suit vers l’amont le rnilieu du cours de la Sazalapa jusqu’à l’endroit où la
quebrada Liano Negro rejoint la Sazalapa (point H); de là se dirige vers le
sud-est jusqu’à la hauteur indiquée comme étant le point I, et de là jusqu’à
la crête de la hauteur portant sur la carte une cote de 1017 mètres d’alti-
tude (point J); de la la frontière, obliquant encore davantage vers le sud, se
dirige en passant par le point de triangulation appelé La Cañada (point K)
jusqu’à l’arête reliant les hauteurs indiquées sur la carte d’El Salvador
comme étant le Cerro El Caracol et le Cerro El Sapo (en passant par le
point L), et de là va jusqu’au repère portant sur les cartes le nom de

! On trouvera un exemplaire des cartes jointes à l'arrêt dans une pochette placée
à la fin du présent fascicule ou du volume C.J. Recueil 1992 selon le cas. [Note du

Greffe.]
128

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 476

Portillo El Chupa Miel (point M); de là suit l’arête jusqu’au Cerro
El Cajete (point N), puis jusqu’au point où la route actuelle reliant Arca-
tao à Nombre de Jesus passe entre le Cerro El Ocotillo et le Cerro Lagune-
tas (point O); de là prend la direction du sud-est, jusqu’au sommet d’une
hauteur (point P) portant sur les cartes la cote de 848 mètres; de là
s'oriente vers l’est en descendant légèrement vers le sud jusqu’à une petite
quebrada; prend vers l’aval la direction de l’est le long du lit de la guebrada
jusqu’à la jonction de cette dernière avec la rivière Amatillo ou Gualcu-
quin (point Q); la frontière suit alors le milieu du Gualcuquin et se pour-
suit vers l’aval jusqu’à la Poza del Cajon (point R), point où commence le
secteur suivant de la frontière sur lequel il existe un accord entre les Parties.

« * x

QUATRIEME SECTEUR DE LA FRONTIERE TERRESTRE

186. Le quatriéme secteur de la frontiére terrestre en litige, le plus long,
incluant également la zone en litige dont la superficie est la plus vaste, est
celui qui s’étend de la source de la Orilla à la borne connue sous le nom de
Malpaso de Similaton; il est représenté sur le croquis n° D-1 ci-inclus, qui
indique aussi les prétentions respectives actuelles des deux Parties quant 4
ce que devrait étre le tracé de Ja frontiére dans ce secteur. La ligne frontiére
que revendique maintenant le Honduras est la suivante (les lettres de réfé-
rence renvoient aux points ainsi marqués sur le croquis n° D-1 et les dési-
gnations des différents points de la frontière sont celles qu’utilise le
Honduras). La ligne frontière va de la source de la Orilla (point AA)
jusqu’au col d’El Jobo, situé au pied du mont dénommé El Volcancillo; de
là jusqu’à la source la plus méridionale du cours d’eau Cueva Hedionda
(point BB). Elle suit en aval le milieu du lit de ce cours d’eau jusqu’à la
borne de Champate (point A), et de là jusqu’à son confluent avec la rivière
Las Cañas ou Santa Ana; puis elle suit le camino real, en passant par les
bornes de Portillo Blanco (point B), d’Obrajito (point C), de Laguna Seca
(point D), d’Amatillo ou de Las Tijeretas (point E) et de la va, en direction
du nord, jusqu’au confluent de la riviére Las Cafias avec le Masire ou Las
Tijeretas (point F); puis, en direction du nord-est, elle remonte ce cours
d’eau, jusqu’à la route de Torola à Colomoncagua (point G) et continue
dans la même direction jusqu’au Cerro La Cruz, Quecruz ou El Picacho
(point H); elle rejoint ensuite la borne de Monte Redondo, Esquinero ou
Sirin (point I) puis la borne d’El Carrisal ou Soropay (point K); de là elle
se dirige vers le nord jusqu’a la colline de Guiriri (point L), poursuit dans
la même direction jusqu’à la borne d’El Rincon, sur la rivière Negro-Quia-
gara (point M); de là en remontant la rivière Negro, jusqu’à la borne de
Las Pilas «à la source de ladite rivière » (point N), puis se dirige jusqu’au
point que le Honduras appelle Malpaso de Similatôn (point P). Selon la
carte hondurienne la ligne passe également par le point J (indiqué sur le
croquis n° D-1) que la réplique du Honduras présente comme étant le
«Camino Real », mais il n’est pas fait mention de ce point dans les conclu-
sions finales du Honduras.

129

 

 
88°10'

 

88°05' W
ett TLC EEE EEEECEEEEEECEEDEEEEEEEEECEEEEEEECEEEEECE «
nee R a *

 

 

 

14°00

13°55'

 

 

Ne saan ~® !
“XFS Fro. Que JET P
\ a we ao cd
9 5 10 KM
88°10' 88°05' W

 

 
DIFFEREND (EL SALVADOR/HONDURAS) (ARRÊT) 478

187. El Salvador a indiqué le tracé de la ligne frontière dans la direction
opposée, depuis Malpaso de Similatén (qu’il situe en un point différent) à
lest jusqu'à la Orilla à l’ouest. Si l’on se réfère aux points marqués par des
lettres sur le croquis D-1 ci-inclus et aux appellations qu’El Salvador a
données à ces points de délimitation, la ligne frontière que revendique cet
Etat est la suivante. A partir de la borne frontière connue sous le nom de
Mojén Mal Paso de Similatôn (point P’) la frontière suit une ligne droite
jusqu’à la borne appelée Antiguo Mojon de la Loma (point Q), puis une
ligne droite jusqu’à la montagne dite la Montaña de la Isla (point Q’). A
partir de cette montagne la frontiére continue en ligne droite jusqu’au
sommet de la hauteur nommée Cerro La Ardilla (point R), puis une ligne
droite jusqu’au sommet de la hauteur dite Cerro El Alumbrador (point R’)
et, ensuite, une ligne droite jusqu’au sommet de la hauteur Cerro Chagua-
laca ou Marquezote (point S). A partir de ce sommet la frontière va en
ligne droite jusqu’à un coude de la rivière Negro-Quiagara (point T), pour
remonter alors le cours du Negro-Quiagara jusqu’à son confluent avec la
rivière Negro-Pichigual (point U). A partir de ce confluent, la frontière
remonte le cours de la rivière Pichigual jusqu’à une borne située au
point V; a partir de cette borne, elle continue en ligne droite jusqu’au
sommet de la hauteur appelée Cerro El Alguacil (point W); de 1a, la fron-
tière continue en ligne droite jusqu’à un coude de la rivière dite Las Cafias
ou Yuquina situé au point X; a partir de ce coude, elle descend la riviére
Las Cafias ou Yuquina jusqu’au lieu-dit Cajon de Champate (point Y),
puis continue en ligne droite jusqu’au sommet de la hauteur nommée
Cerro El Volcancillo (point Z) et de là en ligne droite jusqu’à la source du
cours d’eau appelé La Orilla (point AA).

188. Les raisons invoquées par les Parties à l’appui de leurs prétentions
sont telles qu’il convient de diviser le secteur en un certain nombre de
sous-secteurs, comme les Parties elles-mêmes l’ont fait dans le cadre de
leur argumentation. Cependant, la question la plus importante dont la
Chambre soit saisie dans ce secteur, du moins en ce qui concerne les
dimensions de la zone en cause, consiste a savoir si la frontiére doit suivre
la ligne que propose El Salvador au nord du secteur, ou bien la riviére
Negro-Quiagara, a environ 8 kilométres plus au sud, comme le soutient le
Honduras. La Chambre estime qu’au lieu d’examiner successivement les
sous-secteurs d’ouest en est, ou inversement, elle doit suivre la méthode
qui consiste à résoudre d’abord cette question, puis traiter des sous-
secteurs restants de la frontière à partir de cette décision initiale.

189. Le principal point litigieux entre les Parties dans le quatrième
secteur consiste en fait à savoir si la province de San Miguel, qui est deve-
nue une partie d’El Salvador lorsqu'il a accédé à l’indépendance, s’éten-
dait dans la région dont il s’agit jusqu’au nord de la rivière appelée Negro
ou Quiagara ou si, au contraire, cette rivière constituait, en 1821, la limite
entre la province de San Miguel et la province de Comayagua, qui devint

131

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 479

une partie du Honduras. Les Parties sont d’accord sur l’identification de
la rivière Negro-Quiagara; celle-ci suit un cours d’est en ouest, à travers la
principale zone en litige, rejoint une autre rivière (Pichigual), puis elle
s’infléchit vers le nord-ouest. Cette dernière partie de la rivière est aussi
appelée la rivière Negro, mais certains documents la dénomment Pichi-
gual; pour éviter toute confusion, la Chambre appellera les deux parties
de la rivière, ou les deux rivières, le Negro-Quiagara et le Negro-Pichi-
gual. La Chambre exposera tout d’abord les événements pertinents qui,
selon les éléments de preuve dont elle dispose, se produisirent au
XVII siècle et au XIX® siècle antérieurement à l'indépendance, avant
d’examiner les effets juridiques qu’il convient d’en déduire.

190. En 1745, les autorités coloniales espagnoles délivrèrent un titre
aux communautés indiennes d’Arambala et de Perquin, deux villages
établis à environ 4 kilomètres au sud de la rivière Negro-Quiagara, dans la
juridiction de la province de San Miguel. En 1760, un incendie détruisit le
village et le titre disparut dans le sinistre. En 1769, les représentants de la
communauté d’Arambala-Perquin demandérent au Juez Privativo del
Real Juzgado de Tierras du Royaume de Guatemala de faire arpenter leurs
terres et de leur délivrer un titre de remplacement. Dans leur requéte, ils
firent état de la perte du titre original dans l'incendie ainsi que d’une
revendication émise par les Indiens de Jocora ou Jocoara dans la province
de Comayagua sur 2 caballerias et demie de terres au lieu-dit Naguate-
rique, que les Indiens d’Arambala-Perquin avaient toujours estimé leur
appartenir. Les 2 caballerias et demie avaient été arpentées en 1766 par le
juge sous-délégué de la province de Comayagua. Le 26 mai 1769, le Juez
Subdelegado de medidas de Tierra 4 San Miguel, Antonio de Guzman,
étant malade, délégua le pouvoir d’effectuer l’arpentage demandé par la
communauté d’Arambala-Perquin au juge des terres Antonio Ignacio
Castro. Après avoir entendu divers témoins, le juge Castro effectua
l’arpentage demandé le 12 juin 1769.

191. Le 8 mai 1773, le président de la Real Audiencia et Juez Privativo
del Real Derecho de Tierras rendit une décision dans le différend entre
les Indiens de Jocoara et ceux d’Arambala-Perquin dans les termes sui-
vants!:

« Fallo : Que los del Pueblo de Arambala y Perquin no han probado su
accion segun y como probarles combenia, y que lo han hecho suficiente-
mente los de el Pueblo de Jocoara Jurisdiccion de Comayagua en la que
se hallan las Tierras litigiosas, y en su consequencia declaro se deve
amparar a los Naturales de el citado Pueblo de Jocoara en la posecion
que han tenido de las dos Caballerias doscientas y una Cuerdas, segun
esta resuelto por auto de veinte y dos de Diciembre de setecientos
setenta … con la calidad de que las deven componer con Su Magestad a

1 L’orthographe suit la transcription du Honduras, qui indique 80 fostones, tandis
que celle d'El Salvador en indique 8.

132

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 480

rason de [ochenta] [ocho] Tostones cada una que es la mitad de su
Verdadero Valor, y sobre que se ha de dar cuenta a la Real Audiencia
oportunamente antes de librarse el Titulo, extrañandose como se
extraña el injuste procedimiento especialmente del Comisionado Don
Antonio Guzman, que entendio en varias diligencias...»

[Traduction]

« Ordonnance: Attendu que les habitants d’Arambala et de
Perquin n’ont pas apporté suffisamment de preuves du bien-fondé
de leurs revendications et que ceux de Jocoara, dans la juridiction de
Comayagua, ou se trouvent situées les terres litigieuses, ont pu le
faire, je déclare que l’on doit reconnaître les droits des habitants du
village de Jocoara sur la possession qu’ils ont eue de 2 caballerias et
201 cordes, comme stipulé dans un acte du 22 décembre 1770 ... a
condition d’en payer le prix à Sa Majesté à raison de [80] [8] sostones
chacune, ce qui représente la moitié de leur véritable valeur, qui
doivent être remis à la Real Audiencia en temps utile avant la déli-
vrance du titre, tout en blamant la procédure injuste, particuliére-
ment en ce qui concerne Don Antonio Guzman qui a participé a
l’exécution de plusieurs actes. »

Aucune autre indication n’était donnée sur les décisions du juge sous-
délégué Guzmän qui avaient motivé ce blâme.

192. La communauté d’Arambala-Perquin interjeta appel devant la
Real Audiencia, mais fut déboutée le 20 mai 1776, sans que l’on sache très
bien si ce fut sur le fond ou pour des motifs de procédure. La possession
des terres litigieuses fut officiellement accordée aux Indiens de Jocoara
le 20 août 1777; il n’y a aucune trace d’un autre arpentage à cette
époque, mais les «bornes des villages», qui avaient été délibérément
détruites, furent rétablies et les documents officiels furent délivrés à ladite
communauté.

193. En novembre 1815, la communauté d’Arambala-Perquin demanda
une fois encore qu’un nouveau titre lui soit délivré pour remplacer celui
qui avait été détruit dans l’incendie et que soit consignée officiellement
l'attribution des 2 caballerias et demie litigieuses 4 la communauté de
Jocoara. Le 16 novembre 1815, le président de la Real Audiencia de
Guatemala rendit une ordonnance dans les termes suivants:

«,.. amparo y inando sean amparados en la antigua posecion de sus
exidos à los Yndios del Pueblo de Arambala y Perquin vajo los limites y
mojones que constan en la medida incerta de la que solo debera
excluirse el terreno asignado a los del Pueblo de Jocoara de que tambien
queda hecha relacion; para que en ellos puedan hacer sus siembras y
demas trabajos comunes que por bien tubieren y mds de sus tierras
aguas pastos y abrevaderos libremente como de cosa que les pertenece
con justo legitimo titulo como este lo es. Y ordeno y mando à todos los

133

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 481

Jueces y Justicias de la Provincia de San Miguel y de la de Comayagua
los amparen y defiendan en dicha posecion sin consentir que de el todo ni
parte alguna de las tierras que comprenden dichos exidos sean despoja-
dos sin ser primero oidos y por fuero y derecho convencidos dandoseles si
la pidieren por el Juez que sea requerido con este titulo nueva posecion de
ellas, de que podr la diligencia correspondiente 4 continuacion y se le
debolvera para en guarda de su derecho. »

[Traduction]

«... je garantis et j’ordonne qu’on garantisse aux Indiens du village
d’Arambala et Perquin les ejidos qu’ils ont de longue date sur leurs
terres selon les limites et bornes qui figurent dans l’arpentage ci-joint,
dont sera exclu seulement le champ attribué aux habitants du village
de Jocoara, dont une description a également été faite; ils pourront
ainsi se livrer, sur les terres de ces ejidos, à leurs cultures et autres
taches communales qu’ils décideront, gardant en outre la libre utili-
sation des terres, pâtures et abreuvoirs qui leur appartiennent en
propre conformément à un titre juste et légitime. J’ordonne à tous les
juges et magistrats de justice de la province de San Miguel et de celle
de Comayagua de leur garantir cette possession et de veiller à ce
qu'ils ne soient pas spoliés, en tout ou en partie, des terres qui consti-
tuent lesdits ejidos sans qu'ils aient été entendus et qu’on leur ait
donné tort; et qu’on leur restitue, s’ils le demandent, par le juge à qui
la requête aura été adressée, la possession de ces terres et de ce titre,
que l’on enregistrera immédiatement après l’opération et qu’on leur
remettra, de façon qu’ils puissent faire valoir leurs droits. »

194. Il faut admettre que l’arpentage des terres dont il s’agit est celui
qui fut effectué en 1769 et dont le procès-verbal est joint, semble-t-il, au
document de 1815: aucun procès-verbal d’arpentage postérieur à celui de
1769 n’a été présenté à la Chambre. Dans l’ensemble, les Parties sont
d'accord sur la situation géographique et la superficie des terres arpen-
tées, bien que le tracé précis des limites septentrionales reste un point liti-
gieux. Selon l'interprétation des deux Parties, le procès-verbal d’arpen-
tage établit que les terres de la communauté d’Arambala-Perquin s’éten-
daient à la fois au sud et au nord de la rivière Negro-Quiagara, bien qu'il
ne mentionne jamais expressément la traversée de cette rivière. Les
Parties ne sont pas d'accord sur l'emplacement des 2 caballerias et demie
de terres attribuées aux Indiens de Jocoara; El Salvador a avancé que ce
terrain ne se trouvait pas dans les ejidos d’Arambala-Perquin arpentés en
1769, mais cela semble être en contradiction avec la requête par laquelle,
en 1815, la communauté d’Arambala-Perquin a demandé la délivrance
d’un titre contenant notamment la définition des droits de la communauté
de Jocoara.

195. La principale question litigieuse entre les Parties reste celle de
savoir si les terres d’ Arambala-Perquin étaient entièrement situées dans la
province de San Miguel, où se trouvait le village d’ Arambala-Perquin, ou

134

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 482

si les terres au nord de la rivière Negro-Quiagara étaient dans la province
de Comayagua, la rivière constituant la limite provinciale. A cet égard,
El Salvador soutient que le fait que l’arpentage de 1769, auquel il a été
redonné effet en 1815, avait été effectué par des juges délégués et sous-
délégués de San Miguel constitue la preuve que la zone attribuée à
Arambala et Perquin relevait de la juridiction de San Miguel. On peut
rappeler que l’arpentage de 1769 était un nouveau levé qui avait dû être
effectué en raison de la perte du titre de 1745 dans un incendie et que ce
titre perdu pouvait avoir été établi conjointement par les juges de deux
provinces, comme celui de Jupula (paragraphe 105 ci-dessus), ou notifié
spécialement au juge de la juridiction voisine, comme dans le cas du titre
de San Francisco Citala (paragraphe 71 ci-dessus), mais que cela n’était
pas nécessaire pour un réarpentage. Quoi qu’il en soit, la Chambre
n’estime pas que le fait que l’arpentage ait été effectué uniquement par un
juge de San Miguel ait assez de poids en lui-même pour régler la question.

196. El Salvador invoque aussi l'argument, déjà mentionné plus haut
(paragraphes 51 et 71 ci-dessus) et rejeté par le Honduras, selon lequel
l'attribution à une communauté indienne établie dans une province d’un
ejido sur des terres situées dans une autre avait pour effet que les pouvoirs
administratifs sur les terres de l’ejido étaient désormais exercés par la
province de ladite communauté, ce qui signifiait, aux fins de l’uri posside-
tis juris, qu’au moment de l'indépendance, les terres de l’ejido devaient
passer sous la souveraineté de l’Etat qui succédait à cette province.

197. La question de l'emplacement de la limite provinciale constituait
en fait l’un des points principaux du litige entre les deux communautés
en 1773. Les Indiens de Jocoara alléguaient, par l'intermédiaire de leur
conseil, que les prétentions des Indiens d’Arambala-Perquin sur les terres
litigieuses de Naguaterique ne reposaient sur rien, car ces terres «non
seulement sont à une distance considérable de ces villages, mais ... elles
sont situées à six ou sept lieues de la juridiction où ces derniers se trouvent,
c’est-à-dire San Miguel», étant admis que la limite provinciale était la
rivière Quiagara. Les Indiens d’Arambala-Perquin répondirent que cette
rivière n’était pas la limite, mais que:

«... la raya que divide las dos Jurisdicciones es el richuelo que se halla
acia la parte del Norte nombrado Salalamuya dentro de cuios limites se
incluyen los Montes de Naguaterique, sirviendo de mojon principal el
Serro nombrado la Ardilla ... »

[Traduction]

«... la ligne qui sépare les deux juridictions est le ruisseau qui est situé
dans la région nord appelée Salalamuya dans les limites de laquelle

sont incluses les montagnes de Naguaterique, dont le repére princi-
pal est le pic appelé La Ardilla...»

Ii semble y avoir eu des témoins pour confirmer les deux positions sur
l'emplacement de la limite.
198. Le Honduras conclut de la décision judiciaire prononcée en 1773

135

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 483

en faveur de Jocoara que les allégations de cette communauté relatives à
l'emplacement de la limite provinciale ont été jugées exactes. El Salvador
le conteste et fait observer que cette décision ne tranchait pas la question
de la limite provinciale effective et qu’elle ne reconnaissait pas en consé-
quence le Negro-Quiagara comme limite de la province. La décision,
selon ses termes, se fondait sur la constatation que la communauté
d’Arambala-Perquin n’avait pas prouvé le bien-fondé de sa thèse et que
celle de Jocoara l’avait fait; El Salvador soutient que l'emplacement de la
limite n’était pas une question de preuves à fournir par les Parties, mais
une question qui relevait de la connaissance de la réglementation admi-
nistrative que possédaient les autorités. Cette allégation ne semble pas
convaincante à la Chambre: il ressort avec clarté des procès-verbaux de
la procédure que l’enplacement de la limite pouvait donner matière à
controverse et que les dépositions des témoins sur ce point étaient consi-
dérées comme pertinentes. D’autre part la Chambre n’est pas persuadée
que le fondement de la décision judiciaire était nécessairement, comme le
soutient le Honduras, que la rivière Negro-Quiagara constituait la limite
provinciale. La Chambre hésiterait à tirer une conclusion, dans l’un ou
l’autre sens, au sujet de l’emplacement de la limite provinciale en se
fondant sur la seule décision de 1773.

199. El Salvador soutient en outre que, même si l’on doit considérer
que dans la décision de 1773 il était indirectement reconnu que la limite
était le Negro-Quiagara, tel ne fut pas le dernier mot des autorités espa-
gnoles à ce propos: l'acte déterminant fut la décision de 1815 confirmant
le titre d’Arambala-Perquin. Il s’agissait là d’une décision rendue par
l'autorité suprême en matière de limites territoriales au Guatemala, qui
avait le pouvoir, selon El Salvador, lorsqu'elle attribuait des ejidos aux
communautés indiennes, de ne pas tenir compte des limites provinciales.
La décision de 1815, allègue-t-on, se substituait à la décision de 1773 con-
cernant l'emplacement de la limite provinciale et annulait tous ses effets.

200. A ce propos, le Honduras soutient que la raison pour laquelle la
décision de 1815 enjoignait à la fois aux autorités de San Miguel et de
Comayagua de protéger les droits des communautés indiennes était justi-
fiée par le fait que les ejidos d’ Arambala-Perquin se trouvaient situés dans
les deux provinces. Cependant, selon El Salvador, cela fut fait soit à
cause de l'attribution de 2 caballerias et demie de terres aux Indiens de
Jocoara, comme la décision en donne acte, soit parce que les Indiens
d’Arambala-Perquin avaient besoin de la protection des autorités de
Comayagua contre les incursions des Indiens de Jocoara, établis dans la
province de Comayagua. Sur le premier point présenté par El Salvador, la
Chambre estime que les personnes dont les «juges et magistrats» de
San Miguel et de Comayagua (voir le passage cité au paragraphe 193 ci-
dessus) doivent assurer la protection et la défense ne sont pas les deux
communautés, mais seulement les «Indiens du village d’Arambala et
Perquin». Après avoir veillé à la protection de ces Indiens et mentionné
les «habitants du village de Jocoara», le texte indique que lesdits juges
doivent «... les protéger et les défendre en cette possession...» («... los

136

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 484

amparen y defiendan en dicha posecion...»), ce qui se réfère manifestement
à l’«antigua posecion » des Indiens d’Arambala et Perquin, si bien que le
mot «los» doit être censé se rapporter à eux seuls. Quant aux deux autres
explications proposées, la Chambre considère, tout bien pesé, celle qu’a
présentée le Honduras comme la plus probable; à son avis, si l’on n’avait
envisagé que le risque d’incursions des habitants de la province de
Comayagua, on l'aurait probablement indiqué dans l’acte en termes exprès.

201. Bien entendu, il est aussi concevable que l’incertitude qui entou-
rait l'emplacement de la limite provinciale en 1773 ait subsisté en 1815; et
que l’autorité supérieure ait adressé ses directives aux juges et magistrats
des deux provinces, non parce qu’elle estimait établi que les ejidos
d’Arambala-Perquin s’étendaient sur les deux provinces, mais afin
d’assurer la protection de ces ejidos quoi qu'il arrive. Voila pour quelle
raison en particulier la Chambre n’estime pas que la décision de 1815 soit
tout à fait déterminante sur la question de l'emplacement de la limite
provinciale.

202. Une autre considération qui semble pertinente a la Chambre est
l'emplacement éventuel de la limite provinciale si l’on admet ’hypothése
qu’elle n'était pas constituée par la rivière Negro-Quiagara. Ce que la
communauté d’Arambala-Perquin alléguait en 1773, c’est qu’elle était
constituée par le «ruisseau /riachuelo] appelé Salalamuya» (para-
graphe 197 ci-dessus). El Salvador soutient que, malgré la décision de
1773 en faveur de Jocoara, «la limite de la province aurait pu être consti-
tuée par la rivière Salalamu ya » ; mais il prétend maintenant que la limite
de la province suivait celle des ejidos d’Arambala-Perquin et le procès-
verbal d’arpentage de ces ejidos ne fait pas mention de la Salalamuya, dont
l'emplacement reste obscur. Les cartes présentées par les Parties ne
comportent aucun cours d’eau ni aucune rivière dans la région de la
colline de La Ardilla à la limite nord des terres d’ Arambala-Perquin qui ait
le nom de Salalamuya, ni aucun cours d’eau qui semblerait convenir, par
sa taille et son orientation, pour servir de limite provinciale.

203. Le Honduras a aussi invoqué ce qu’il considére comme la
reconnaissance, par El Salvador, du fait que les ejidos d’Arambala-
Perquin chevauchaient la limite provinciale. En 1861, sur la proposition
d'El Salvador, des négociations ont été menées en vue de régler un diffé-
rend qui opposait depuis longtemps les habitants des villages d’Arambala
et Perquin, d'une part, et du village de Jocoara, de l’autre. Dans la note, en
date du 14 mai 1861, qui proposait ces négociations, le ministre des rela-
tions extérieures d'El Salvador déclarait:

« Esta cuestion solamente puede resolverse por medio de un deslinde,
mas como una parte del terreno de los arambalas y perquines, se hallaen
territorio de Honduras, desearia S.E. el Presidente del Salvador, que
dos agrimensores nombrados por los respectivos Gobiernos fueren a
practicar el des'inde para poner en paz a aquellos pueblos, que como
sucede siempre en asuntos de tierras entran en calores — que hacen
temer un desastre. »

137

 

 
DIFFEREND (EL SALVADOR/HONDURAS) (ARRÊT) 435

[Traduction]

«Ce litige ne peut se résoudre que par une démarcation; mais,
étant donné qu'une partie du terrain des habitants d’Arambala et Per-
quin se trouve en territoire hondurien, S. Exc. le Président d’El Salva-
dor souhaiterait que deux arpenteurs nommés par les gouverne-
ments respectifs aillent effectuer la démarcation, afin de réconcilier
ces villages qui, comme il arrive toujours lorsqu'il s’agit d’affaires
de terres, entrent dans des états d’excitation qui font craindre un
désastre. » (Les italiques sont de la Chambre.)

204. A cet égard, El Salvador a invoqué la règle selon laquelle «des
propositions et déclarations faites au cours ou au début de négociations
qui n’ont pas abouti n’entrent pas en ligne de compte pour déterminer les
droits des Parties». Comme la Chambre l’a déjà fait remarquer (para-
graphe 73 ci-dessus), il ne faut pas donner une interprétation trop exten-
sive de cette règle, qui a surtout pour but de faire en sorte que des droits ne
subissent aucune atteinte du fait de propositions de compromis destinées
à aboutir à un règlement négocié, maïs qui restent infructueuses. La note
de 1861 dont il s’agit ici rentre dans une catégorie tout à fait différente.
C'était une déclaration du Gouvernement d’El Salvador qui exprimait
son opinion sur une question de fait (voir Minquiers et Ecréhous, C.LJ.
Recueil 1953, p. 71), ce sur la base de quoi il estimait opportun d’engager
certaines négociations. La Chambre a la faculté d’attacher une certaine
importance à un tel élément de preuve pour établir comment on voyait la
situation quarante ans après l'indépendance et avant que le différend
entre les communautés indiennes ne se fût transformé en un différend
international ou ne lui eût donné naissance.

205. Envisagée sous ce jour, la note de 1861 présente de l'intérêt non
seulement parce qu’elle reconnaît effectivement que les terres de la
communauté d’Arambala-Perquin avant l'indépendance étaient à cheval
sur la limite provinciale, mais aussi parce qu’elle reconnaît qu’en consé-
quence ces terres étaient 4 cheval sur la frontiére internationale. Le point
de vue adopté en 1861 n’était donc pas compatible avec la théorie défen-
due par El Salvador devant la Chambre, à savoir que l'attribution, à une
communauté d’une province, d’ejidos situés dans une autre, entrainait
nécessairement l’exercice des pouvoirs administratifs par la première
province, ce qui justifierait que les terres relèvent de la première province
lors de l'indépendance, par application de I’ uti possidetis juris.

206. La Chambre en réalité n’a pas besoin de décider si la règle géné-
rale du droit colonial espagnol à cet égard était ou non celle qu’a alléguée
El Salvador. Il lui suffit de relever que, dans le cas précis des ejidos
d’Arambala-Perquin, le Gouvernement d’El Salvador a admis que ceux-ci
avaient été divisés par la frontière internationale qui a été établie lors de
l'indépendance des deux Etats. Quant à savoir s’il en est allé ainsi parce
qu’à l’époque les deux Etats voyaient là une application normale du prin-
cipe de!’ uti possidetis juris, comme le soutient maintenant le Honduras, ou
parce qu’on trouvait une raison de faire exception à une norme qui,

138

 

 
DIFFEREND (EL SALVADOR/HONDURAS) (ARRÊT) 486

comme l’allègue maintenant El Salvador, produisait généralement l’effet
contraire, il n’est pas nécessaire de statuer à ce sujet aux fins de la décision
en l’espèce.

207. A l'évidence, la déclaration de la note du 14 mai 1861 n'indique
pas l’emplacement de la frontière entre les deux territoires, mais seule-
ment qu’une partie des terres d’Arambala-Perquin s’étendait du côté
hondurien. Pourtant, quand des arpenteurs des deux parties furent
envoyés pour régler le différend entre les villages, après avoir résolu la
question des limites de Jocoara vis-à-vis d’Arambala-Perquin, ils consi-
gnèrent ce qui suit:

«… por el dicho jeneral y la lectura de los espedientes que hemos tenido à
la vista, asi como por la presencia del terreno, la antigua linea divisoria
de las provincias del Salvador y Honduras la forma por este lado el rio
Negro que en lengua indijena se llama Quiagara...»

[Traduction]

«... suivant opinion générale et à la lecture des dossiers que nous
avons sous les yeux, ainsi que par la nature du terrain, l’ancienne
frontière des provinces d’El Salvador et du Honduras est formée, de
ce côté, par la rivière Negro qui, en langue indigène, s’appelle Quia-
gara...»;

et ce rapport fut revétu du contreseing des représentants d’Arambala et
Perquin.

208. Compte tenu de tous ces aspects de la question, la Chambre fait
sienne la conclusion des arpenteurs de 1861 et juge que, dans cette zone, la
ligne de l’uti possideris juris de 1821 était la rivière Negro-Quiagara. Le
secteur de la rivière au sujet duquel on peut arriver à une telle conclusion à
ce stade est celui qui est situé entre le Mojon del Rincôn (point M sur le
croquis n° D-1) à l’ouest et, à l’est, un point qui reste à déterminer. La ligne
frontière doit s’écarter de la rivière à un moment donné pour atteindre
le Malpaso de Similatôn, point terminal du secteur — qui a fait l’objet
d’un accord entre les Parties; l’identification de ce point terminal pose des
problèmes qui seront examinés plus loin (paragraphe 258 et suivants),
mais dans l’immédiat la Chambre peut supposer que la ligne frontière,
comme le prétend le Honduras, quitte la rivière au Mojôn Las Pilas
(point N sur le croquis n° D-1). Par l’effet d’une modification des conclu-
sions du Honduras, les Parties s'accordent maintenant pour admettre que
le Mojon del Rincôn est le point où la rivière coupe la limite ouest des
ejidos d’Arambala-Perquin déterminée par l’arpentage de 1769.

* *

209. La Chambre passe donc maintenant à la partie sud-ouest de la
frontière en litige daris ce secteur, celle qui a été appelée le sous-secteur de
Colomoncagua. La Chambre constate qu’au stade de sa réplique le
Honduras a modifié ses conclusions de maniére 4 revendiquer, dans ce
sous-secteur, une ligne frontière sensiblement différente de celle dont il

139

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 487

faisait état dans son mémoire et son contre-mémoire. Aussi a-t-on parfois
du mal à déterminer si et dans quelle mesure un argument avancé dans les
écritures antérieures du Honduras l’est encore maintenant. Toutefois, il
semble qu’alors que la réclamation initiale du Honduras, fondée sur les
documents des XVII et XVIII® siècles dont on donnera la liste un peu
plus loin, n’était conciliable avec aucune interprétation acceptable des
titres d’Arambala-Perquin et de Torola, invoqués par El Salvador, la ligne
que le Honduras revendique maintenant dans ses conclusions finales,
bien qu’elle se fonde toujours sur les mêmes documents, est aussi considé-
rée comme une interprétation possible des deux titres salvadoriens.

210. La Chambre suivra d’abord la ligne de l’arpentage d’Arambala-
Perquin du côté ouest, immédiatement au sud du Negro-Quiagara. Le
procès-verbal d’arperitage de 1769 n’indique pas que cette rivière ait été
franchie, mais alors que l’arpenteur se déplaçait du nord au sud le long de
la limite ouest:

«,.. se tantearon veinte cuerdas hasta una loma que llaman Guiriri
donde se hallé ur: mojon antiguo que se mando avivar...»

[Traduction]

«.,. nous avons estimé environ 20 cordes jusqu’à une hauteur qu’ils
appellent Guiriri, où nous avons trouvé une ancienne borne; l’ordre
a été donné de la restaurer...»

211. La position de la hauteur de Guiriri n’est pas contestée dans cette
instance; il s’agit de la première borne au sud de la rivière Negro-Quia-
gara et elle est marquée L sur le croquis n° D-1 ci-inclus. Le Honduras
allègue que la frontière devrait passer par ce point; El Salvador revendi-
que une ligne située plus à l’ouest, pour la raison que des fierras realengas
de la juridiction de San Miguel s’étendaient dans cette direction, alléga-
tion qui sera examinée plus loin dans cet arrêt. Le désaccord sur les limites
de terres autres que les rierras realengas commence avec la borne suivante,
celle du Roble Negro, et la Chambre commencera par en faire l’historique.

212. Ici et dans toute la partie sud-ouest de ce secteur de la frontière en
litige, le problème consiste, d’une manière générale, à déterminer l’éten-
due des terres des Indiens de Colomoncagua, dans la province de
Comayagua (Honduras), à l’ouest, et de celles des communautés d’Aram-
bala-Perquin et Torcla, dans la province de San Miguel (El Salvador), à
l’est et au sud-est. Les deux Parties invoquent des titres délivrés et d’autres
documents dressés pendant la période coloniale, et El Salvador a présenté
aussi un procès-verbal de réarpentage et un titre confirmé, délivré après
l'indépendance en 1844. Outre les difficultés que posent la détermination
des repères mentionnés et la concordance des divers arpentages, l’affaire
est rendue plus compliquée par les doutes émis par chacune des Parties
sur la régularité ou la pertinence des titres qu’invoque l’autre. La première
tâche de la Chambre sera d’indiquer, dans l’ordre chronologique, les titres
et documents dont l’une ou l’autre Partie allégue la pertinence, en réser-
vant pour l'instant toute appréciation de leur validité:

140

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 488

1662-1663-1665:

1694;

1742-1743:

1766:

1766:

1767:

1769:

1790-1793 :

1811:

1815:

1843-1844:

Arpentages de l’estancia et du sitio de Santa Ana, ainsi
que des terres avoisinantes : le Honduras les invoque
pour établir l'emplacement des repères aux points A
et B sur le croquis n° D-1 ci-inclus.

Arpentage des terres des Indiens de Colomoncagua à
Las Joyas et Los Jicoaguites: le Honduras l’invoque
pour établir l'emplacement des repères aux points D
et Hsurle croquis n° D-1.

Arpentage des ejidos de Torola : El Salvador l’invoque
pour établir l'emplacement des repères aux points E’,
F' et X surle croquis n° D-1.

Arpentage des ejidos de Colomoncagua par Cristébal
de Pineda: le Honduras l’invoque pour établir
l'emplacement des repères aux points B et M sur le
croquis n° D-1 (et invoqué à un stade antérieur de la
procédure pour établir l’emplacement d’un repère à
l’est du point I sur ce croquis, prétention abandonnée
depuis lors).

Requête en annulation de l’arpentage qui précède,
présentée par les Indiens de Colomoncagua et décla-
ration de nullité: le Honduras les invoque pour établir
l'emplacement des repères aux points À à E et H sur le
croquis n° D-1;

Reconnaissance des bornes de Colomoncagua par
Miguel Garcia Jalon: le Honduras l’invoque pour
établir l'emplacement des repères aux points À à E
et H sur le croquis n° D-1.

Arpentage des ejidos d’Arambala-Perquin, déjà men-
tionné ci-dessus: El Salvador l’invoque pour établir
l'emplacement des repères aux points M, L et W sur
le croquis n° D-1.

Réarpentage des ejidos de Colomoncagua par Andrés
Pérez: le Honduras l’invoque pour établir l’emplace-
ment des repéres aux points A, C et H sur le croquis
n° D-1.

Arpentage des terres de Santo Domingo à la requête
des habitants de Colomoncagua: le Honduras l’invo-
que pour établir que les terres de Colomoncagua
s'étendaient à l’est du Negro-Pichigual.

Titre d’Arambala-Perquin, déjà examiné ci-dessus,
entérinant l’arpentage de 1769, sous réserve des droits
cles habitants de Jocoara.

Titre républicain émettant un nouveau titre de Torola:
El Salvador le présente pour confirmer l’arpentage
susmentionné de 1743.

141

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 489

213. Le document de 1743 relatif aux ejidos de la communauté de
Torola est invoqué par Ef Salvador comme «titre officiel de terrains
communaux». Cependant, le Honduras conteste premièrement sa
conformité à la législation coloniale espagnole alors en vigueur et fait
observer, deuxièmement, que le document produit ne contient aucune
attribution des terres arpentées. A la suite d’un arpentage et de l’interroga-
tion de témoins, un rapport fut présenté à l’Audiencia de Guatemala, mais
il n’y a aucune trace de la décision, s’il y en eut une, que prit cet organe. Le
Honduras ne semble pourtant pas soutenir que, dans ces conditions, les
Indiens de Torola n’avaient pas droit à leurs terres, ni que l’arpentage
consigné n’eut pas lieu. La Chambre estime qu’en l’absence de preuve
permettant de penser qu'il a été rejeté par l’Audiencia, le procès-verbal
d’arpentage de 1743 peut être utilisé dans la mesure où il aide à faire la
lumière sur l'emplacement de la limite provinciale à l'époque.

214. El Salvador soutient que le titre de 1766 qui contient le procès-
verbal d’arpentage des ejidos de Colomoncagua effectué par Cristobal
de Pineda ne devrait pas être examiné par la Chambre, car il fut annulé par
l’Audiencia de Guatemala. Le Honduras admet qu'il fut annulé en
effet, mais fait observer que la plainte des habitants de Colomoncagua,
qui motivait cette annulation, se rapportait à des terres qui n’étaient pas
contigués à celles de Torola et qu'elle ne concerne donc pas les questions
dont la Chambre est saisie. De plus, selon le procès-verbal de 1766, le
maire et les habitants de Torola furent invités à comparaître et assistèrent
à l’arpentage pour veiller à ce qu’il ne porte pas atteinte aux droits de leur
communauté. Toutefois, la Chambre remarque que l’un des griefs allé-
gués par les habitants de Colomoncagua était qu’en 1766 le juge n’avait
effectué qu'une reconnaissance visuelle «sans arpentage ni citation » des
propriétaires voisins. La Chambre considère qu’il faut donc user de
circonspection vis-à-vis de la valeur probante du procès-verbal d’arpen-
tage de 1766, mais qu’il n’est pas possible de ne tenir aucun compte de ce
dernier.

215. El Salvador a contesté la mention de la reconnaissance de Colo-
moncagua par Miguel Garcia Jalon en 1767, au motif que les habitants de
Torola n’avaient pas 2té convoqués pour assister à l’arpentage des terres et
formuler éventuellernent des objections afin de protéger leurs droits, si
bien que l’arpentage se fondait exclusivement sur les prétentions des habi-
tants de Colomoncagua. La Chambre estime que, bien qu'il s’agisse là
sans aucune doute d’un point faible, le document pourra cependant étre
de quelque utilité en tant que preuve complémentaire, à condition de
prendre en considération le fait que les habitants de Torola n’avaient pas
eu la possibilité d’élever des objections lors de l’arpentage.

216. El Salvador récuse le moyen que le Honduras tire de l’arpentage
effectué en 1793 par Andrés Pérez pour la raison, premièrement, qu’il se
fondait sur des prétentions unilatérales excessives des habitants de Colo-
moncagua contre lesquelles Les habitants de Torola n’ont pas eu la possi-
bilité de protester et, deuxièmement, qu’il ne s'agissait pas d’un arpentage
en bonne et due forme, mais d’une simple «reconnaissance visuelle », et

142

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 490

qu'il ne fut tenu aucun. compte des protestations des personnes qui avaient
des titres sur des terres voisines. Enfin, El Salvador soutient que le docu-
ment de 1793 n’est pas de ceux qui remplissent les conditions de l’ar-
ticle 26 du traité général de paix de 1980, car il n’a pas été délivré par une
autorité compétente. La Chambre estime que le document de 1793 n’est
pas exclu de la catégorie des documents «établis par la Couronne
d’Espagne » auxquels se réfère le traité de 1980 et qu’il peut être invoqué
comme preuve, à condition de se souvenir que, comme le Honduras le
reconnaît, ce n’est pas un arpentage officiel destiné à délimiter les terres
de Colomoncagua, ou à accorder des droits fonciers, mais une simple
vérification de ce que la communauté de Colomoncagua déclarait être les
limites existantes pour appuyer son opposition aux empiétements
commis, selon elle, par ses voisins. Ce sont là des circonstances que la
Chambre doit garder présentes à l’esprit pour apprécier la valeur
probante dudit docurnent.

217. Le Honduras émet des objections contre le document de Torola de
1844 qu’invoque El Salvador, car non seulement c’est un titre républicain,
qui ne peut donc par définition, selon le Honduras, établir l’uti possidetis
Juris de 1821, mais aussi parce que les circonstances de sa délivrance sont
suspectes. L’arpentage fut effectué sur les instructions du gouverneur
politique et militaire de San Miguel et, laisse-t-on entendre, le juge chargé
de cette tâche, Cecilio Espinoza, aurait compris que l’objectif était
d’aboutir à une délimitation de la frontière qui fût favorable aux intérêts
salvadoriens. Telle est, selon le Honduras, l'explication d’un certain
nombre d’irrégularités de la procédure et, en particulier, du refus du
juge Espinoza de tenir compte des réclamations et allégations des habi-
tants de Colomoncagua, dont il est toutefois fait mention dans le titre. De
plus, l’arpentage de 1344 n’a pas abouti à la délivrance d’un nouveau titre
en bonne et due forme et, d’après une note du Gouvernement d’El Salva-
dor au Gouvernement du Honduras en date du 1° mai 1852, la raison en
fut l’opposition des habitants de Colomoncagua. Lors des audiences, le
conseil d'El Salvador a déclaré qu’El Salvador «ne se fonde d’aucune
manière sur le document de 1844 ni ne l’utilise », mais invoque exclusive-
ment le titre d’Arambala-Perquin et le titre de Torola de 1743. Quelles
qu’aient pu être les intentions d'El Salvador à cet égard, la Chambre
estime pouvoir et devoir tenir pleinement compte du document de 1844. I]
peut en principe entrer en ligne de compte dans la mesure où il corrobore
un document de Ia période coloniale: le Honduras le concède, mais allè-
gue que ce titre n’apporte en fait aucune confirmation de ce genre. La
Cour recherchera, le moment venu, si le document de Torola de 1844
apporte ou non de l’aide à cet égard.

*
218. Sur la base de ces divers titres, la Chambre poursuivra maintenant
l'examen de la position de la ligne de l’uti possidetis juris au sud-ouest de la

rivière Negro-Quiagara. Comme on l’a indiqué plus haut, les Parties sont

143

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 491

d’accord sur la limite des ejidos d’ Arambala-Perquin jusqu’à la hauteur de
Guiriri; le Honduras a en fait retiré la demande qui figurait dans les
conclusions de ses mémoire et contre-mémoire, relatives à une frontière
plus à l’est. La borne suivante mentionnée dans le procès-verbal d’arpen-
tage d’Arambala-Perquin, au sud de la hauteur de Guiriri, est celle du
Roble Negro ou «chêne noir». Le procès-verbal d’arpentage d’Aram-
bala-Perquin poursuit en ces termes:

«... y desde dicho Guiriri se tantearon treinta y seis cuerdas al Roble
negro que al pié de el se hall un mojon antiguo de piedras y las justicias
de Colomoncagua de la jurisdiccion de Gracias contradijeron ser mas
adentro por lo que les pedi sus titulos los que dijeron no traian pero que
dentro de dos dias me los llevarian, y los dichos practicos dijeron que el
Roble negro donde haviamos llegado es el mojon del Pueblo de Aram-
bala y Perquin por que desde dicho Roble al Rio negro 6 de Pichigual
havia como un cuarto de legua y en dicho rio termina esta jurisdiccion,
por lo que la tierra que intermedia es realenga que es la misma que
hemos traido 4 la derecha desde el mojon de Guiriri por lo que dejan-
doles su derecho à salvo 4 los Naturales del referido Pueblo de Colomon-
cagua mandé avivar dicho mojon y por no haver parecido con sus titulos
como ofrecieron pongo esta razon...»

[Traduction]

«... à partir de ladite hauteur de Guiriri nous avons évalué environ
36 cordes jusqu’au Roble Negro (chéne noir) au pied duquel nous
avons trouvé une ancienne borne de pierres; les magistrats de Colo-
moncagua relevant de la juridiction de Gracias ont objecté à ce que la
borne soit placée plus à l’intérieur et je leur ai demandé leurs titres;
ils ont dit qu’ils n’avaient pas ces titres avec eux, mais qu'ils me les
apporteraient d’ici deux jours; et lesdits praticiens ont ajouté que le
Roble Negro oui nous étions arrivés marquait la limite du village
d’Arambala et Perquin; en effet de ce Roble Negro au Rio Negro ou
Pichigual il y a environ un quart de lieue, la juridiction prend fin à
ladite rivière si bien que les terres intermédiaires sont des fierras
realengas, c’est-à-dire celles mêmes que nous avons suivies à notre
droite depuis la borne de Guiriri; cela étant, sans préjudice des droits
des habitants du village de Colomoncagua, j'ai donné l’ordre de réta-
blir ledit repère et, les intéressés n’ayant pas comparu par la suite
avec leurs titres comme ils l’avaient dit, j’en fais donner acte... »

219. Aucune des deux Parties n’a prétendu identifier la borne à un
arbre existant; et puisque le procès-verbal d’arpentage d’Arambala-
Perquin la définit comme étant située à 36 cordes (1494 mètres) de Guiriri
dans la direction générale du sud, son emplacement ne saurait guère
donner matière à controverse, et peu de distance sépare les points où les
deux Parties la situent respectivement. Le Honduras l’identifie au point
où le camino real atteint une borne appelée El Carrisal ou Soropay, une
borne mentionnée dans d’autres documents, sur la hauteur, où il y a un

144

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 492

point de triangulation moderne, appelé « Roble Negro » sur les cartes des
deux Parties (point K sur le croquis n° D-1). El Salvador la situe à quelque
500 mètres au nord-est du point de triangulation.

220. Après le Roble Negro, la borne suivante atteinte lors de l’arpen-
tage d’Arambala-Perquin fut le tripoint où se rencontrent les terres de
Colomoncagua, Ararnbala-Perquin et Torola. Pour éviter toute confu-
sion, la Chambre examinera dans l’ordre chronologique les mentions de
ce tripoint qui figurent dans les documents dont elle dispose. L’arpentage
des terres de Torola, effectué en 1743, précéda celui d’ Arambala-Perquin;
quant à Colomoncagua, on peut prendre comme références, sous réserve
des considérations indiquées ci-dessus (paragraphes 214-216), l’ar-
pentage de Cristobal de Pineda de 1766, la reconnaissance des limites
faite par Miguel Garcia Jalon en 1767 et celle qui fut effectuée par
Andrés Pérez en 1793.

221. Le tripoint où se rencontraient les terres correspondant aux titres
d’Arambala-Perquin, de Torola et de Colomoncagua était défini comme
suit dans le procés-verbal d’arpentage de 1743 des terres de Torola;
l’arpenteur l’avait abordé en venant du sud-ouest:

«... y por el mismo rumbo se lleg6 con veinticuatro cuerdas a la orilla de
un rio barrancoso que le llaman el rio de las Cañas que andando para el
oriente se paso la cuerda por el rio arriba y se midieron ochenta cuerdas
al camino real que va de Torola al pueblo de Colomoncagua, cuya justi-
cia y principales con su real titulo se hallaron presentes, y siguiendo el
rumbo de poniente en oriente hasta un paraje que llaman la Cruz se
tantearon ochenta y cinco cuerdas, y de aqui a otro paraje llamado el
Monte Redondo, y en la cima de una loma se puso un mojôn de piedra
hasta donde se midieron treinta y ocho cuerdas y hasta donde también
ha venido lindando con tierras de Colomoncagua y empieza a lindar
con ejidos de Perquin y Arambala, cuyas justicias se hallaron alli
presentes...»

[Traduction]

«,.. et dans la même direction à 24 cordes nous sommes arrivés au
bord d’une rivière située dans un ravin que l’on appelle le Rio de
Las Cañas; là nous sommes partis vers l’est, la corde a été tendue en
amont et nous avons mesuré 80 cordes jusqu’au camino real qui va de
Torola au village de Colomoncagua, dont le justicia et les principales
se trouvaient présents avec leur titre royal; continuant de l’ouest vers
l’est jusqu’à un lieu nommé La Cruz nous avons estimé 85 cordes; à
partir de 14 nous sommes allés en un autre lieu appelé Monte
Redondo et, au sommet d’une hauteur, nous avons dressé une borne
de pierres jusqu’à laquelle aussi nous avons compté 38 cordes et
jusqu’à laquelle aussi, après avoir longé les terres de Colomoncagua,
je commençai à longer les ejidos de Perquin et Arambala, dont les
magistrats se trouvaient présents. »

Le Honduras n’a produit aucun titre qu’il identifie avec le «titre royal » de

145

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 493

Colomoncagua mentionné ci-dessus. Le seul titre de cette région cité par
le Honduras qui ait déjà existé en 1743 était le titre de 1694 de Las Joyas et
Los Jicoaguites, mais les Parties semblent d'accord pour le situer plus loin
au sud-ouest et jouxtant non pas Arambala-Perquin, mais seulement
Torola. Toutefois, quand l’équipe d’arpentage atteignit un point situé à
118 cordes (4838 mètres) du point de rencontre des terres correspondant
aux titres de Torola et d’Arambala-Perquin, un titre fut présenté, qui a
probablement disparu depuis lors.

222. Le passage pertinent du procès-verbal d’arpentage d’Arambala-
Perquin est ainsi libellé:

«... y desde dicho Roble negro por el mismo rumbo se tiro la cuerda
partiendo un barranco y despues una quebradilla de agua de donde se
subi6 y bajo una loma alta y topamos con el camino que sale de este
Pueblo para Colomoncagua y se encuentra con las tierras del Pueblo de
Torola cuyo pueblo es de esta jurisdiccion y hasta dicho camino llega-
mos con cuarenta cuerdas siendo advertencia que como diez cuerdas se
vino lindando con tierra realenga y despues con Colomoncagua y en
dicho paraje se hallé un mojon antiguo de piedra que mandé avivar sin
contradiccion del dicho Pueblo de Colomoncagua y el de Torola y
mudando de rumbo del Oeste al Leste con abatimiento al Sudeste
lindando con tierras del Pueblo de Torola...»

[Traduction]

«... et à partir dudit Roble Negro dans la même direction la corde a
été tendue en travers d’un ravin, puis un petit défilé envahi par les
eaux et, de là, nous sommes montés sur une colline élevée que nous
avons redescendue pour arriver sur le chemin qui va de ce village
à Colomoncagua et rejoint les terres de Torola qui relève de cette
juridiction; nous avons atteint ce chemin après avoir parcouru
40 cordes; il convient de remarquer que, sur environ 10 cordes, nous
avons marché le long de tierra realenga, ensuite, le long de Colo-
moncagua, et que, au dernier lieu indiqué, nous avons trouvé une
ancienne borne de pierres; j'ai donné l’ordre de la reconstruire sans
susciter d'opposition de la part des habitants de Colomoncagua ni de
ceux de Torola; changeant de direction pour aller d’ouest en est avec
une déviation vers le sud-est nous avons tendu la corde le long des
terres du village de Torola...»

223. Si l’on consiclére les seuls titres de Torola (1743) et d’Arambala-
Perquin (1769), le tracé suivant de la frontière telle qu’elle existait en 1769
se dégage: vers le sud à partir du Roble Negro, sur 10 cordes, il y avait à
droite les tierras realengas de San Miguel, à gauche les terres d’Arambala-
Perquin; ensuite, sur 30 cordes, s’étendaient à droite les terres de Colo-
moncagua, à gauche celles d’Arambala-Perquin. Ici on atteignait le
tripoint, appelé diversement Monte Redondo ou route de Colomonca-
gua. Tournant à l’ouest, la limite continuait sur 38 cordes jusqu’en un lieu
appelé La Cruz, avecles terres de Torola à gauche et celles de Colomonca-
gua à droite; une division semblable continuait encore sur 80 cordes,

146

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 494

jusqu’au camino real de Torola à Colomoncagua, où un titre de Colomon-
cagua fut présenté.

224. Si l’on étudie maintenant les documents présentés par le Hondu-
ras, la partie pertinente du procès-verbal d’arpentage de 1766 effectué par
Cristobal de Pineda est ainsi libellée; la corde avait été tendue à partir du
village de Colomoncagua dans une direction qui n’est pas indiquée:

«,.. se fue caminando por unos Planes, y sabanas, y en partes algunas
Bajadas, y subidas pequeñas siempre siguiendo el camino Real que va
deste Pueblo al de Perquin Jurisdiccion de San Miguel, y se llegé al serro
que le llaman el carrisal, con siento y ochenta cuerdas de la dicha
medida y dicho serro es dividision desta Jurisdiccion de Gracias y la de
San Miguel en donde estava el Alcalde y Tribunos del Pueblo de Perquin
quienes declaran y disen ser hasta alli los linderos de sus Tierras y las
deste de colomoncagua, y no habiendo abido ninguna contradison para
este Rumbo con Unos, y otros Naturales se volvio a dicho Pueblo... »

[Traduction]

«... on a parcouru des plaines et des prairies, et l’on est monté et
redescendu sur de petites pentes en suivant toujours le camino real
qui va de ce village à celui de Perquin, dans la juridiction de
San Miguel, et l’on est arrivé au coteau appelé El Carrisal après avoir
mesuré 180 cordes; ce coteau est la division de la juridiction de
Gracias et celle de San Miguel où se trouvaient le maire et les repré-
sentants du village de Perquin, qui ont déclaré que les limites de leurs
terres et celles du village de Colomoncagua arrivaient jusque-là, et
comme il n’y a pas eu de contestation à ce sujet de la part des habi-
tants de l’un ou l’autre village, on est revenu audit village...»

225. Compte tenu de la mention de la route de Colomoncagua à
Perquin, il semble qu’ El Carrisal soit le tripoint Colomoncagua, Torola et
Arambala-Perquin (voir la description dans le procès-verbal d’arpentage
d’Arambala-Perquir: ci-dessus). Il convient donc de relever qu'aucune
mention n’est faite ici des terres de Torola, ni d’une intervention quelcon-
que de leurs représentants, lesquels n’avaient apparemment pas été
convoqués (paragraphe 204 ci-dessus). Toutefois, il semble que Cristobal
de Pineda ne faisait pas alors le tour des limites de Colomoncagua, en
cheminant de repère en repère comme lors des arpentages en bonne et due
forme d’ejidos, mais effectuait une série de mesures vers l'extérieur depuis
le village jusqu’à la limite des terres dans chaque direction. Il suffisait
donc de savoir qu’El Carrisal se trouvait sur la limite des terres d’au moins
une communauté vcisine.

226. La reconnaissance faite par Miguel Garcia Jalôn en 1767 n’est pas
d’un grand secours; on peut toutefois noter que la réclamation présentée
par la communauté de Colomoncagua, qui donna lieu à l'inspection,
incluait le passage suivant dans le résumé qu'il a présenté au sujet des
limites:

147

 

 
DIFFÉREND (EL SALVADOR/ HONDURAS) (ARRÊT) 495

«… desde Ay [Agua Sarca] sale a la Falda del serro llega Al camino Real
que ba para pueblo de perquin el mesmo Camino sirbe de mojon hasta
Hegar A los dos encuentro de los dos caminos desde dicho pueblo con el
Camino que biene de torola que ay la llamamos a la curus de la Jolla el
mesmo camino sirbe de mojon asta llegar À las puntas de un llano que se
llama Carrisal... »

[Traduction]

«... de la [Agua Sarca] au versant du coteau, on arrive au camino real
qui va au village de Perquin; ce méme chemin sert de borne jusqu’a
ce qu’on arrive aux deux points de rencontre des deux chemins
depuis ledit village avec le chemin qui vient de Torola, que nous
appelons La Cruz de la Jolla; le méme chemin sert de repére jusqu’a
ce qu’on arrive au rebord d’une plaine appelée Carrisal... »

227. Quant au compte rendu d’Andrés Pérez de 1793, la Chambre
estime qu’en dehors des circonstances qui rendent douteuse sa valeur
probante (mentionnées au paragraphe 216 ci-dessus), des éléments in-
ternes affaiblissent le crédit que l’on peut lui accorder dans ce contexte en
tant que relevé des limites reconnues. On peut citer à titre d’exemple le cas
du village salvadorien de San Fernando; la première interprétation
donnée de l’arpentage de Pérez par le Honduras était qu’une ligne fron-
tière passait au milieu de ce village. Depuis, le Honduras a modifié sa
ligne de manière à ne pas toucher le village de San Fernando et ila soutenu
que l’arpentage d’Andrés Pérez avait entraîné une plainte de la part de
Colomoncagua contre les empiétements de la communauté de
San Fernando, dont les terres n’ont pas fait l’objet de l’arpentage, mais
dont i] est seulement dit qu’elle (cette communauté) « confine aux terres de
ce village [Colomoncagua]». Pourtant, quand Andrés Pérez passa la nuit
dans le hameau de San Fernando, il consigna que celui-ci «... se trouve
dans les limites des terres du village de San Pedro Colomoncagua...»
(«... ala Aldea de San Fernando, cual queda dentro de las tierras del pueblo
de San Pedro Colomoncagua...»). De l’avis de la Chambre, il serait impru-
dent d’arriver 4 une quelconque conclusion sur la base des réclamations
de Colomoncagua telles qu’elles sont énoncées dans le procès-verbal
d’arpentage d’Andrés Pérez.

228. Le titre d’Arambala-Perquin permet à la Chambre de rapprocher
le tripoint de Torola, Colomoncagua et Arambala-Perquin de repères
situés au nord, y compris le point de Guiriri qui a fait l’objet d’un accord.
Avant d’essayer d’arriver à une décision sur l'emplacement actuel de ce
tripoint, il est souhaitable d’envisager cette question à partir du sud,
c’est-à-dire du point de vue du titre de Torola et de chercher ainsi, parmi
les bornes énumérées dans le procès-verbal d’arpentage de Torola de 1743,
un point de référence qui, considéré isolément, puisse être identifié
aujourd’hui avec ur: degré de certitude raisonnable. Selon la Chambre,
c’est ce que permet la mention de la rivière Las Cañas dans le titre de
Torola. De façon générale les Parties sont d’accord pour admettre que la
rivière qui porte maintenant ce nom, et marquée comme telle sur les cartes

148

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 496

modernes, était déjà désignée ainsi à l’époque des arpentages examinés
par la Chambre; il a été avancé que cette rivière pouvait être identifiée à
une rivière Yuquina, citée dans certains documents et en particulier dans
le document de 1844 concernant Torola (paragraphe 239 ci-dessous), et il
y a quelque divergence sur la question de savoir si la mention de Las
Cafias dans le titre de Torola de 1743 ne se rapporte pas plutôt à l’un de ses
affluents, appelé le Masire (paragraphe 235 ci-dessous). Ces questions
peuvent toutefois être réservées pour linstant.

229. À ce stade il convient de dire quelques mots de l’importance rela-
tive du titre de Torola de 1743 et des divers titres de Colomoncagua
présentés par le Honduras. L’arpentage de Torola fut effectué après une
convocation adressée à la communauté de Colomoncagua et des repré-
sentants de la communauté se présentèrent lors de l’arpentage. S’il s’agis-
sait d’une question de conflit, la Chambre se fonderait sur ce titre, plutôt
que sur ceux de 1766, 1767 et 1793 qui ont trait à Colomoncagua. Ainsi,
pour la Chambre, est-ce d’une question d'interprétation qu'il s’agit: les
titres de Colomoncagua permettent-ils de considérer comme erronée
l'interprétation donnée par El Salvador du titre de Torola, qui est en
contradiction avec les titres de Colomoncagua? Ou existe-t-il une inter-
prétation, du titre de Torola, au moins aussi convaincante que celle
d'El Salvador, qui le fait concorder avec les titres de Colomoncagua?

230. Il ressort clairement du procès-verbal d’arpentage des terres de
Torola de 1743 que celles-ci s’étendaient jusqu’à une rivière appelée
Las Cañas, même si elles n’atteignaient qu’un seul point sur cette rivière.
Le passage pertinent du procès-verbal d’arpentage est ainsi libellé :

«... y con cuarenta cuerdas se llegé a un paraje que le llaman las Tijere-
tas y por el mismo rumbo [sc., de sur a norte] se Îlegé con veinticuatro
cuerdas a la orilla de un rio barrancoso que le llaman el rio de las Cañas
que andando para el oriente se pas la cuerda por el rio arriba y se
midieron ochenta cuerdas al camino real que va de Torola al pueblo de
Colomoncagua...»

[Traduction]

«... à 40 cordes nous avons atteint le lieu-dit Las Tijeretas et, suivant
cette même direction [du sud au nord] nous sommes arrivés après
avoir mesuré 24 cordes au bord d'une rivière escarpée que l’on
appelle le Rio de Las Cafias; là nous sommes partis vers l’est, la corde
a été tendue er amont et nous avons mesuré 80 cordes jusqu’au
camino real qui va de Torola au village de Colomoncagua...»

Le Honduras identifie ce point au confluent de la rivière Las Cafias avec
une autre rivière qui, selon lui, s’appelle le Masire (bien que ce nom ne
figure sur aucune des cartes produites) au point marqué F sur le croquis
n° D-1 ci-inclus. El Salvador l’identifie à un point situé plus loin en aval,
marqué F’ sur le croquis n° D-1, qui est le confluent avec une rivière
qu’El Salvador appelle Pitas. On remarquera que le procès-verbal
d’arpentage de 1743 ne dit rien d’un confluent avec une autre rivière ou un
autre cours d’eau.

149

 

 
DIFFEREND (EL SALVADOR/HONDURAS) (ARRÊT) 497

231. Selon l'interprétation que donne El Salvador du procès-verbal
d’arpentage de 1743, 80 cordes ont été mesurées en amont sur la rivière
Las Cañas en commençant en direction approximativement de l’est. A
l’origine, le Honduras insistait sur l’orientation et considérait que le
procès-verbal d’arpentage de 1743 indiquait que 80 cordes avaient été
mesurées en ligne droite vers l’est, ce qui était au début l’orientation vers
l’amont de la rivière. Toutefois, au point F sur le croquis n° D-1, qu’a
choisi le Honduras, la rivière Las Cañas actuelle coule à peu près du nord
au sud; ainsi, selon le Honduras, la rivière appelée « Las Cañas » dans le
procès-verbal d’arpentage de 1743 doit-elle être le Masire, qui coule d’est
en ouest pour rejoindre la rivière Las Cañas actuelle. Ce que le Honduras
avait d'abord envisagé comme une interprétation impossible du procés-
verbal, c’est que la rivière en amont s’orientait d’abord vers l’est, mais que
les arpenteurs l’avaient ensuite suivie quand son cours s’infléchissait dans
une direction différente, c’est-à-dire vers le nord, comme l’alléguait
El Salvador.

232. Cependant la Chambre peut accepter sans difficulté l’inter-
prétation d’El Salvador. Si l’équipe d’arpentage, atteignant depuis le
sud le point en question sur la rivière Las Cañas, s'était simplement
dirigée en ligne droite vers l’est, en premier lieu le point de rencontre
avec la rivière ne pourrait être identifié et le tracé de l’arpentage serait
inexplicable, car il ne tiendrait pas compte de la limite évidente et, en
second lieu, la mention de la direction du cours de la rivière aurait été
superflue. Ce qui comptait, c'était que «la corde fut tendue », autrement
dit l’arpentage se déroula vers l’amont: la mention de l'orientation vers
l’est précisait simplement s’il fallait pour cela tourner à gauche ou à
droite. La deuxième interprétation hondurienne du tracé de la frontière
semble le reconnaître. Après avoir d’abord proposé une interprétation
d’après laquelle la limite des terres de Torola ne faisait que toucher en un
point la rivière Las Cañas, et ne suivait aucune partie de son cours, le
Honduras a cependant adopté ensuite une interprétation selon laquelle
une rivière — celle qu’on appelle le Masire — constituait effectivement
la limite sur environ 1200 mètres (du point F au point G sur le croquis
n° D-1 ci-inclus). Si le fait qu’El Salvador a continué de défendre la
même interprétation du titre de 1743 ne prouve pas que celle-ci soit
correcte, la Chambre relève que le changement d’approche du Hondu-
ras met en relief la difficulté qu’il y a à trouver une autre interprétation
convaincante. Tout bien pesé, elle conclut que le titre de Torola s’étendait
jusqu’à la rivière Yuquina ou Las Cañas, et n’était pas délimité par le
Masire. Cet avis est corroboré par le réarpentage de 1844, que l’on exa-
minera ci-après.

233. Ce qui est obscur dans ce passage du procès-verbal d’arpentage de
Torola, c’est qu’il n’indique pas en quel point l’équipe d’arpentage a
quitté la rivière. À une distance de 80 cordes de la première jonction avec
la rivière, elle a atieint le camino real (voir le passage cité au para-
graphe 221 ci-dessus). Le procès-verbal d’arpentage de 1743 poursuit en
ces termes:

150

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 498

«... y siguiendo el rambo de poniente en oriente hasta un paraje que
llaman le Cruz se tantearon ochenta y cinco cuerdas, y de aqui a otro
paraje llamado e! Monte Redondo, y en la cima de una loma se puso un
mojon de piedra hasta donde se midieron treinta y ocho cuerdas...»

[Traduction]

«... continuant cle l’ouest vers l’est jusqu’à un lieu nommé La Cruz
nous avons évalué une distance de 85 cordes, à partir de là nous
sommes allés en un autre lieu appelé Monte Redondo et, au sommet
d’une hauteur, nous avons dressé une borne de pierres jusqu’à
laquelle nous avons compté 38 cordes... »

234. El Salvador affirme que la frontière suit la rivière Las Cañas en
amont tout du long jusqu’à sa source près d’une hauteur appelée
Alguacil Mayor (point W sur le croquis n° D-1), qu’il identifie au
Monte Redondo. Cependant cette identification ne semble reposer que
sur l’avis exprimé par les représentants des deux Etats en 1884, lors des
négociations qui aboutirent à la convention Cruz-Letona qui ne fut pas
ratifiée, dont l’article 17 prévoyait que la frontière devrait partir «du
Monte Redondo appelé aussi Alguacil Mayor, où la rivière Cañas prend
sa source...» L'interprétation d’El Salvador fait nécessairement présumer
que les mentions aussi bien de la route Torola-Colomoncagua que du lieu-
dit La Cruz (ou Quecruz) dans le titre de Torola se réfèrent à des points sur
la rivière et qu'ils sont donc superflus pour déterminer le tracé de la fron-
tière. Cela paraît improbable. L'interprétation d’El Salvador suscite une
autre difficulté : le tripoint Torola, Colomoncagua et Arambala-Perquin
se trouvait, selon le procès-verbal d’arpentage de 1769, sur la route de
Colomoncagua à Perquin ou à proximité. Aucune des deux Parties n’a
réussi à identifier cette route avec certitude; mais l'interprétation
d’El Salvador suppose que la route qui va d’un village à l’autre passe
plutôt au sud d’un tracé direct et franchit le Cerro Alguacil Mayor, au lieu
de suivre la vallée du Negro-Pichigual où, selon les cartes des deux
Parties, une telle route existe aujourd’hui. Cela semble improbable aussi.

235. Le Honduras, pour sa part, soutient maintenant que la frontière
suit la rivière (entre les points F et G sur le croquis n° D-1) — mais qu'il
s’agit de la rivière Masire et non de la rivière que retient l'interprétation
d'El Salvador — jusqu’à ce qu’elle atteigne la route (au point G); et qu’à
partir de là, laissant la rivière, elle va en ligne droite jusqu’au point que le
Honduras appelle La Cruz ou Quecruz (point H). On peut dire au
contraire que la direction prise pour atteindre la route et, de là, La Cruz ou
Quecruz, s’infléchit vers le nord plutôt que vers I’« est», comme l’indique
le titre; et que les distances ne correspondent pas. Le titre fait état de
80 cordes jusqu’à la route Torola-Colomoncagua et de 85 cordes jusqu’à
La Cruz ou Quecruz, alors que selon le tracé de la frontiére indiqué par le
Honduras les distarices sont d’environ 1500 mètres (33 cordes) et de
1000 métres (25 cordes) respectivement.

236. La Chambre estime que, dans ce segment du quatriéme secteur, la
ligne frontière qui s’accorde le mieux avec les éléments de preuve dont elle

151

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 499

dispose sur |’ uti possidetis juris est la suivante: elle se dirige vers le sud à
partir de la borne de Guiriri (point L sur le croquis n° D-1 et le croquis
n° D-2 ci-inclus) jusqu’au point de triangulation du Roble Negro (point K
sur les croquis n°s D-1 et D-2); faute d’éléments qui permettent de situer
catégoriquement la borne de Roble Negro en l’une ou l’autre des posi-
tions proposées par les Parties (paragraphe 219 ci-dessus), la Chambre
considére que le choix du point de triangulation est justifié par des raisons
de commodité pratique. De là, la ligne continue vers le sud-ouest jusqu’à
une hauteur indiquée comme étant le point T sur le croquis n° D-2 que la
Chambre estime possible d’identifier au Monte Redondo. De là, elle se
poursuit vers l’ouest, en descendant légèrement vers le sud, pour atteindre
la rivière Las Cañas près du village de Las Piletas (point U sur le croquis
n° D-2). Le lieu appelé La Cruz, que la Chambre croit probablement
impossible de déterrniner avec une entière précision, se trouve dans les
hauteurs entre ces deux derniers points; l'emplacement choisi est le point
marqué T’ sur le croquis n° D-2 ci-inclus, point qui devrait être visible
de U et de T réciproquement. Ce tracé de la frontiére, sans correspondre
exactement aux distances consignées dans les arpentages de 1743 et 1769,
sauvegarde autant que possible les proportions des distances et corres-
pond en gros aux directions indiquées.

237. La distance entre le point (point U sur le croquis n° D-2 ci-inclus)
près de Las Piletas où la ligne frontière quitte la rivière Las Cañas et celui
qu’El Salvador définit comme le point de rencontre de la rivière et de la
limite sud-ouest des terres du titre de Torola (point F’ sur le croquis n° D-1
ci-inclus) dépasse les 80 cordes indiquées dans le titre. Vu les difficultés
qu’il y a à procéder à des mesures exactes au moyen d’une corde le long
d’un cours d’eau, cela ne contredit pas les conclusions tirées par la
Chambre jusqu’à présent. Le Honduras affirme toutefois que la limite du
titre de Torola atteignait la rivière plus loin au nord-est que ne le soutient
El Salvador (point F sur le croquis n° D-1). Pour déterminer laquelle des
deux thèses en présence est la bonne, il faut étudier plus avant le titre de
Torola de 1743 et le nouveau titre émis en 1844. Dans le passage cité au para-
graphe 221 ci-dessus, l’arpenteur de 1743 constate quil est arrivé au Monte
Redondo, « après avoir longé les terres de Colomoncagua ». Toutefois, le
procès-verbal n’indique pas à quel point du levé l’arpenteur a commencé à
longer les terres de Colomoncagua, de sorte qu'aucune indication ne
permet de déterminer si les terres de Colomoncagua s’étendaient ou non de
l’autre côté de la rivière jusqu’à une zone située au sud des terres de Torola.
L’arpentage a commencé 4 la rivière Torola et les propriétaires voisins
qui se présentèrent furent, premièrement, le propriétaire de la Hacienda
de San José, et, deux'èmement, celui de la Hacienda de San Diego, dont les
terres bordaient apparemment celles de Torola au moins jusqu’au Portillo
de San Diego. A partir de 1a, le procés-verbal d’arpentage déclare que:

«... con treinta cuerdas se Ilegé al dicho portillo de San Diego, y mu-
dando el dicho rumbo se cogié de Sur a Norte ... aparte mudé rumbo
como dicho es, de sur a norte paso la cuerda por entre unos penascos

152

 

 
14°00'
N

13°55'
N

 

CROQUIS N° D-2

Quatriéme secteur -—
Sous-secteur central

DIFFEREND (EL SALVADOR/ HONDURAS) (ARRÊT)

88°15 W
——

500

 

 

Ligne décrite
dans l'arrêt

Ony

Routes

 

 

~*~

 

 

Colomoncagua

Torola

 
 
 
  
  
  
 
  
  
    

San
Fernando

14°00"
N

13°55'
N

 

 

88°15 W

5 KM

 

 

153

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 501

altos que estan inmediatos a dicho portillo y con cuarenta cuerdas se
llegé a un paraje que le llaman las Tijeretas y por el mismo rumbo se
llegé con veinticuatro cuerdas a la orilla de un rio barrancoso que le
Haman el rio de las Cañas que andando para el oriente se paso la cuerda
por el rio arriba y se midieron ochenta cuerdas al camino real que va de
Torola al pueblo de Colomoncagua, cuya justicia y principales con su
real titulo se hallaron presentes... »

[Traduction]

«,,, nous avons atteint, à 30 cordes, ledit portillode San Diego; chan-
geant de direction nous sommes alliés du sud au nord ... j’ai changé de
direction comme indiqué, en allant du sud vers le nord, nous avons
fait passer la corde entre des pics élevés qui jouxtent ledit portillo et,
40 cordes plus loin, nous sommes parvenus à un lieu qu’ils appellent
Las Tijeretas et dans la même direction à 24 cordes nous sommes
arrivés au bord d’une rivière escarpée que l’on appelle le Rio de
Las Cañas; là nous sommes partis vers l’est, la corde a été tendue en
amont et nous avons mesuré 80 cordes jusqu’au camino real qui va de
Torola au village de Colomoncagua, dont le justicia et les principales
se trouvaient présents avec leur titre royal...»

Il convient de noter qu’en 1743 les représentants de Colomoncagua ne
sont mentionnés qu’au moment où l’équipe d’arpentage parvient au
camino real, mais il ne paraît guère douteux qu’à partir de ce point les
terres de Colomoncagua longeaient la rivière vers l’aval.

238. Le réarpentaze de Torola de 1844 qu’a réalisé le juge Cecilio Espi-
nosa fait dans une certaine mesure la lumière sur la question. Il est
consigné au procès-verbal que le juge a demandé le titre de Torola
au maire de cette communauté, de façon à pouvoir passer en revue les
lignes de démarcation qui y figuraient, et a donné l’ordre que les avis aux
propriétaires des terres voisines soient adressés en fonction des lignes de
démarcation ainsi indiquées («... y segun los [linderos]que en dicho titulo se
expresen, ponganse las notas sitatorias a los colindantes...»). Le juge a
relevé dans le titre que les « ... propriétaires des terres voisines sont ceux de
la Hacienda de San José, de San Diego et de Colomoncagua...», («... son
colindantes los posedores de la hacienda de San José, San Diego y Colomon-
cagua...»), et les propriétaires de ces terres voisines ont dûment été cités
pour assister à l’arpentage après s’étre munis de leurs titres. La convoca-
tion envoyée au maire de Colomoncagua lui demandait «... salga el con su
titulo al rio de Las Cuñas por la bajada de las tijeretas... » (« ... de se présen-
ter muni de son titre à Las Cañas à proximité de la bajada de Las Tijere-
tas...»). Vu que, comme indiqué ci-dessus, le titre de Torola de 1743 ne
précise pas dans quelle mesure les terres de Colomoncagua jouxtaient celles
de Torola, le juge doit avoir basé son choix de ce point non pas sur le titre,
comme il l’avait ordonné lui-même, mais plutôt sur une information ou une
tradition locale. Le maire de Colomoncagua répondit tout d’abord qu’il se
présenterait en un lizu-dit Los Picachos mais, en réponse à une demande
d’éclaircissement du juge, confirma qu’il se présenterait à Las Tijeretas.

154

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 502

239. Le juge parvint au lieu-dit Las Tijeretas quelques jours avant la
date fixée pour la comparution du maire de Colomoncagua et il y rencon-
tra le propriétaire de la Hacienda de San Diego. Ce dernier reconnut la
borne ancienne qui se trouvait en cet endroit, laquelle fut remise en état.
Le jour convenu avec le maire de Colomoncagua, le juge se rendit à
Las Tijeretas et y rencontra aussi bien le propriétaire de la Hacienda de
San Diego que les maires de Colomoncagua et de Torola. Les représen-
tants de Colomoncagua firent valoir que les terres de Torola n’allaient
pas, vers le nord-ouest, jusqu’à la rivière Las Cañas mais que la ligne de
délimitation à partir de Las Tijeretas se dirigeait vers l’est, au sud de la
rivière, jusqu’à un endroit appelé Los Picachos. Ils invoquèrent à cet
égard un titre appelé titre de San Pedro Moncagua (qui, prétendirent-ils,
était antérieur à celui de Torola; ce titre ne correspond à aucun de ceux
qui ont été soumis à la Chambre). Toutefois, lorsque ce titre fut produit, il
apparut qu’il stipulait, selon le procès-verbal de 1844, que la ligne de déli-
mitation était la rivière Yuquina et, en réponse à une question posée par le
juge, les représentants de Colomoncagua dirent que cette rivière était la
même que la rivière Las Cañas («... se hallé por documento, que reza por
lindero el rio de la Yuquina; y habiendoles preguntado por dicho rio, dijeron
ser el mismo de las Cajias... »). Les représentants de Colomoncagua, cepen-
dant, refusérent de céder; le juge consigna ce qui suit:

« Despues de muchos alegatos, pidieron se pusiere la aguja para ver
cual era la direcion que tomaba de las tigereteas de Sur a Norte, como
dicen ambos titulos; y se vid que topaba a un rio barrancoso que le
Haman las pitas, y por el mismo rumbo a poca distancia se topa el rio de
Cañas, llamado Yuquina en el mencionado titulo de Colomoncagua. »

[Traduction]

«Après de lorigues discussions, ils demandérent que la boussole
soit utilisée pour voir quelle était la direction du sud au nord a partir
de Las Tijeretas, comme indiqué sur les deux titres; l’on constata que
l'aiguille désignait un torrent escarpé appelé Las Pitas et, à quelque
distance dans la même direction, l’on parvient au Rio Cañas, rivière
appelée Yuquina dans ledit titre de Colomoncagua. »

240. Sur la base de cette information, la Chambre considère que l’on
peut régler le désaccord entre les Parties quant à l'emplacement de
l’endroit appelé Las Tijeretas (point E ou point E’ sur le croquis n° D-]);
à son avis, le point E’ identifié par El Salvador correspond mieux à la
description de 1844. Premièrement, les cartes font apparaître juste au
nord de ce point la confluence avec Las Cañas d’un cours d’eau coulant
du sud au nord; deuxièmement, selon les indications données par les
courbes de niveaux tracées sur la carte, la zone située entre ledit point et la
rivière pourrait effectivement être qualifiée de déclivité (« bajada » — voir
le paragraphe 238 ci-dessus), tandis que le point choisi par le Honduras se
trouve au sud d’un segment de la rivière qui se situe entre des rives escar-
pées.

155

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 503

241. En outre, il est consigné dans le document de 1844 que, le juge
ayant demandé la production du titre de la Hacienda de San Diego, le
propriétaire des terres de cette hacienda dit ne pas l’avoir avec lui mais
produisit un certificat en date du 11 mars 1804, délivré par un juge des
terres de Gracias a Dios, mais rédigé à la Hacienda de San Diego à la
demande de ceux qui en étaient alors propriétaires et qui s’étaient plaints
d’incursions des Indiens de Colomoncagua. En 1804, le juge, après avoir
inspecté le titre de Colomoncagua, reconnut le bien-fondé de la plainte et
indiqua que

«... segun los linderos que reza el mismo titulo, sirve de division de las
tierras, el nombrado rio de las Cañas, el mismo que tambien separa los
terminos de mi jurisdiccion con la provincia de San Miguel...»

[Traduction]

«... selon les lignes de demarcation mentionnées dans ledit titre, ces
terres sont divisées par la rivière Las Cañas, qui sépare également les
limites de ma juridiction et celles de la province de San Miguel... »

L’on peut s'interroger sur la valeur et l’authenticité de ce document: il n’a
pas été lui-même produit à la Chambre mais a simplement été copié dans
le procès-verbal du réarpentage de 1844; rien n’indique qu'il ait été
montré ou qu'il en ait été donné lecture aux représentants de Colomonca-
gua en 1844 pour leur permettre de le contester; et le juge qui l’a établi en
1804 agissait, selon ses propres dires, en un lieu situé en dehors de son
ressort. Ce qui importe cependant, c’est qu’il a trait à la ligne de délimita-
tion entre San Diego et Colomoncagua et qu’il indique par conséquent le
tracé de la ligne en aval de Las Tijeretas.

242. Tout bien pesé, la Chambre accepte l'affirmation d’El Salvador
selon laquelle les terres de Colomoncagua ne franchissaient nulle part la
rivière Las Cañas. Le titre de 1743 mentionne Las Tijeretas, à 24 cordes de
la rivière, en tant que borne de Torola, mais ne dit pas à quel titre ou à
quels titres correspondaient les terres se trouvant de l’autre côté; et la
déclaration figurant dans le procès-verbal (paragraphe 221 ci-dessus)
selon laquelle l’arpenteur, lorsqu'il est parvenu au Monte Redondo, avait
longé au préalable les terres de Colomoncagua ne permet pas, en soi, de
supposer qu’il les avait longées depuis Las Tijeretas. Les convocations
adressées en 1844 aux représentants de Colomoncagua mentionnent non
pas Las Tijeretas elle-même, mais « Las Cañas à proximité de la bajada de
Las Tijeretas », et alors même que les représentants de Colomoncagua
ont insisté sur le fait que leurs terres s’étendaient, de l’autre côté de la
rivière, jusqu’à Las Tijeretas et Los Picachos, le juge a apparemment été
convaincu, au vu des titres produits, y compris le certificat de 1804 concer-
nant San Diego, que tel n’était pas le cas. La Chambre conclut que la ligne
de Il’ uti possidetis juris de 1821 passait par le point désigné F’ sur le croquis
n° D-1, qui marque la fin des terres de Torola, et suivait ensuite le cours
d’eau vers l’aval.

243. Après avoir établi que la limite entre les terres de Torola et celles

156

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 504

de Colomoncagua au XVIII siècle, et donc la limite entre les juridictions
de Comayagua et de San Miguel, était la rivière Las Cañas en aval à partir
du point marqué U sur le croquis n° D-2 ci-inclus, la Chambre doit ensuite
examiner le tracé de la ligne de l’uti possidetis juris vers le sud-ouest
jusqu’à la source de la Orilla. El Salvador allègue que la frontière est
toujours constituée par la rivière Las Cañas depuis l’extrémité sud-ouest
des terres de Torola jusqu’à un point appelé le Cajon de Champate
(point Y sur le croquis n° D-1). Le Honduras prétend que la frontiére est
formée par des lignes droites entre les points marqués B, C, D, Eet Fsurle
croquis n° D-1 ci-inclus; entre les points B et A, il a tracé une ligne droite
sur ses cartes, mais sa véritable revendication, selon ses conclusions, ne
correspond pas exactement à cette ligne. Ces points sont présentés comme
les limites des terres correspondant aux titres du XVII* siècle octroyés par
les autorités de Comayagua, à deux titres de Santa Anna de 1653, ainsi
qu’a ceux de Las Joyas et Los Jicoaguites de 1694. El Salvador n’a
présenté aucun titre à ’appui de ses revendications au sud-ouest des terres
de Torola; il ressort de mentions qui figurent dans d’autres documents
déjà cités ci-dessus (paragraphes 237 et 238) que la propriété voisine, dans
la juridiction de San Miguel, était la Hacienda de San Diego. Son proprié-
taire se présenta pendant l’arpentage de Torola de 1743, mais il ne produi-
sit pas son titre; le certificat de 1804 concernant cette propriété, présenté
par le propriétaire de San Diego pendant l’arpentage de 1844, a été décrit
au paragraphe 241 ci-dessus et, lors des négociations entre les deux Etats,
en 1869, un certain titre concernant cette propriété pouvait être consulté.

244. La Chambre considère, tout particulièrement à la lumière de la
documentation dont elle dispose, qu’elle est en droit de présumer au
départ qu’une limite interprovinciale qui suit une rivière continue proba-
blement à la suivre tant que son cours se dirige dans la même direction
générale: une saillie des terres de Colomoncagua de l’autre côté de la
rivière appelle une explication. Evidemment, si les titres produits par le
Honduras établissent que le ressort de Comayagua s’étendait de l’autre
côté de la rivière, il n’y a plus rien à dire; en revanche, si les titres sont
ambigus ou ne sont pas clairs, on ne devrait pas, pour le moins, présumer
une telle extension. La Chambre considère également comme pertinent le
document du 7 novembre 1804, existant sous la forme d’une transcription
effectuée en 1844 par le juge Cecilio Espinoza pendant le réarpentage de
Torola (voir paragraphe 238 ci-dessus). Ce document, présenté comme
délivré par le juge des terres de Gracias a Dios, indique de façon catégo-
rique que:

«... sirve de division de las tierras, el nombrado rio de las Canas, el
mismo que tambien separa los terminos de mi jurisdicciôn con la provin-
cia de San Miguel... »

[Traduction]

«... ces terres sont divisées par la rivière Las Cañas, qui sépare égale-
ment les limites de ma juridiction et celles de la province de
San Miguel...»

157

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 505

et ce document concernait non pas la limite avec les terres de Torola, mais
la Hacienda de San Diego, au sud-ouest de Torola.

245. Les divers titres de Santa Ana sont imprécis quant aux directions
et, sans plus de renseignements ou de preuves, les repéres qu’ils mention-
nent ne peuvent être assimilés à des particularités topographiques sur les
cartes modernes; le Honduras n’a pas expliqué comment il arrive à la
configuration de ces titres qui ressort des cartes jointes à ses écritures.
Peut-être convient-il aussi de relever que l’une des zones en question est
située, selon le mémoire, «entre les rivières Curuna (Santa Cruz) et la
rivière Cañas», tandis que, sur les cartes, les terres de Santa Ana s’éten-
dent de part et d’autre de la rivére Cañas. El Salvador rejette les titres de
Santa Ana pour la raison, semble-t-il, qu’ils «identifient une seule borne
et ne permettent donc évidemment pas d’établir de carte». La Chambre
accepte les allégations d’El Salvador, du moins dans la mesure où elle
n’estime pas établi que les titres de Santa Ana prouvent l'existence de
terres relevant de la juridiction de Comayagua au sud de la rivière Las
Cafias.

246. Quant au titre de Las Joyas et Jicoaguites de 1694, l’arpentage
part d’une rivière appelée « Yuquina » à 45 cordes (1867 mètres) à l’ouest
d’un point nommé « Quecrus » et continue vers l’est jusqu’à ce point; le
Honduras, selon ses cartes, identifie cette rivière avec un cours d’eau
dénommé quebrada de Rinconada, et «Quecrus» avec le lieu appelé
La Cruz dans le titre de Torola. Toutefois, pour ce faire, il doit étendre les
45 cordes (1867 mètres) jusqu’à 3000 mètres et considérer les directions
«ouest» et «nord» indiquées dans le procès-verbal d’arpentage comme
s’infléchissant beaucoup plus vers le nord-ouest et le nord-est respective-
ment. De plus les terres de ce titre, tel que le Honduras les reporte sur la
carte, s'étendent à l’intérieur de la zone située à l’est de Las Cañas qui, de
l'avis de la Chambre, fait manifestement partie du titre de Torola. Sur une
carte de son contre-mémoire El Salvador indique l'emplacement des
terres correspondant au titre de Las Joyas et Jicoaguites, en se fondant,
semble-t-il, sur le fait que la rivière « Yuquina » est la rivière Las Cañas,
de manière à reporter «Quecrus» — marqué comme étant le Cerro
Quecruz — un kilomètre à l’est du lieu où le situe le Honduras; rien n’indi-
que comment El Salvador explique ce chevauchement, bien que le conseil
d’El Salvador ait souligné que les croquis inclus dans les écritures servent
simplement à illustrer les allégations des Parties et ne constituent pas une
quelconque reconnaissance. La Chambre rejette l’identification de
Quecruz dans le titre de 1694 avec le lieu-dit La Cruz dans celui de 1743;
elle n’estime pas que le titre de 1694 permet de réfuter l’argument selon
lequel la rivière Las Cañas était la limite provinciale.

247. Le Honduras soutient dans son mémoire que le procès-verbal
d’arpentage des ejidos de Colomoncagua fait en 1766 par Cristobal
de Pineda établit que «la rivière Masire est la ligne de démarcation des
provinces de San Miguel et de Gracias a Dios », et il se réfère, à cet égard,
au point B figurant sur le croquis n° D-1 ci-inclus. Toutefois, dans des
pièces de procédure ultérieures, le Honduras identifie le Masire avec le

158

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 506

cours d’eau qui coule du point G au point F sur le croquis n° D-1, de sorte
que toute référence au Masire, dans le procès-verbal d’arpentage de 1766,
ne semblerait pas avoir de rapport avec le secteur que la Chambre
examine actuellement. Le Honduras se réfère également aux repères
nommés par les Indiens de Colomoncagua lorsqu'ils ont demandé l’annu-
lation de l’arpentage réalisé par de Pineda, repères que le Honduras iden-
tifie avec les points A à F sur le croquis n° D-1. La thèse semble être qu’en
1766 les terres de Colomoncagua comprenaient celles de Santa Ana et de
Joyas y Jicoaguites, mais le procès-verbal de l’arpentage fait par de Pineda
mentionne les terres cle Santa Ana, tout au moins, comme étant des terres
séparées. En outre, il n’a été présenté à la Chambre aucun élément de
preuve qui permettrait de rattacher les noms de lieux mentionnés dans ces
titres anciens aux points indiqués par le Honduras sur les cartes
modernes. La même difficulté surgit en ce qui concerne la reconnaissance
des bornes faite par Miguel Garcia Jalôn en 1767, qui mentionne cepen-
dant le fait qu’en un point la ligne de délimitation est constituée par «... le
Champate, qui rejoint la quebrada de Cueva Hedionda...» («... el rio de
Champate, que se encuentra con la quebrada de cueva hedionda...»). L’on
trouve également, dans le procés-verbal du réarpentage effectué par
Andrés Pérez en 1792, une référence à un cours d’eau qui se jette dans le
Champate. Ce réarpentage donne de meilleurs relèvements et de meil-
leures distances que les documents antérieurs mais la Chambre a déjà
indiqué (paragraphes 216 et 227 ci-dessus) les raisons pour lesquelles elle
ne considère pas ce réarpentage comme totalement fiable.

248. La Chambre estime donc, en pesant les probabilités et compte
tenu du fait que jes éléments de preuve allant dans un sens ou dans l’autre
ne sont guère abondants, que la rivière Las Cañas était la limite provin-
ciale et par voie de conséquence la ligne de l’uti possidetis en aval jusqu’au
point où elle s’oriente vers le sud pour finir par rejoindre la rivière Torola.
Le point où la frontière quitte la rivière reste à déterminer: pour El Salva-
dor, c’est le point marqué Y sur le croquis n° D-1 ci-inclus, tandis que,
pour le Honduras, c’est le point marqué A sur ce croquis.

*

249. La Chambre passe en conséquence à l’examen du dernier tronçon
de la frontière qui s’étend entre la rivière Las Cañas et la source de la
Orilla, point terminal qui a fait l’objet d’un accord du quatrième secteur
en litige. Le Honduras invoque ici le titre afférent à l’estancia de
Santa Ana de 1653; El Salvador a défini la ligne frontière qu’il revendi-
que, mais sans présenter d’élément à l'appui de ses prétentions, sauf que
ce fut la ligne adoptée dans la convention Cruz-Letona de 1884; l’affirma-
tion qu’il y a eu des effectivités dans cette région ne semble étayée par
aucun élément de preuve. Il faut signaler aussi, en toute équité, que les
comptes rendus des négociations de 1884 montrent que les représentants
avaient bien sous les yeux les titres fonciers de la région où se trouve la
frontière en litige, mais en quoi consistaient ces titres, cela on l’ignore et on

159

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 507

continuera, semble-t-il, de l’ignorer. Dans ces conditions, si la Chambre,
comme il a été dit, n’est pas pleinement éclairée sur les rapports entre les
repères indiqués dans le titre de Santa Ana et la représentation cartogra-
phique que le Honduras en a présentée à la Chambre, elle doit aussi tenir
compte du fait qu’El Salvador n’a pas cherché à démontrer que l’interpré-
tation donnée du titre par le Honduras soit erronée, ni proposé une autre
interprétation. La Chambre accepte donc la ligne revendiquée par le
Honduras de la source de la Orilla à la rivière Cañas. Toutefois, la
Chambre, tout en acceptant que cette ligne se dirige vers «la source la plus
méridionale de la Cueva Hedionda », mentionnée dans les conclusions du
Honduras, considère, à la lumière de la reconnaissance effectuée en 1767
(paragraphe 247) que la Cueva Hedionda correspond au cours d’eau qui
est représenté sur la carte n° IV jointe à l’arrêt; sur cette carte la
confluence de ce cours d’eau avec la rivière Las Cañas est le point
marqué B. La ligne qui résulte de la prise en considération de ces éléments
ne diffère que très légèrement de celle qu’a proposée le Honduras, mais
d’un point de vue topographique s’avère supérieure comme ligne fron-
tière.

*

250. Il conviendra d'examiner ensuite la demande d’El Salvador rela-
tive à une zone située à l’ouest et au sud-ouest des terres incluses dans les
ejidos d’Arambala-Perquin, c’est-à-dire la demande d’El Salvador qui
porte sur des zones de part et d’autre de la rivière Negro-Quiagara s’éten-
dant à l’ouest jusqu’au Negro-Pichigual, et qui se fonde sur l’uti possidetis
juris par rapport à la notion de tierras realengas (terres de la Couronne).
EI Salvador affirme et le Honduras accepte en principe que lors de l’indé-
pendance chacun des deux Etats a succédé à celles des tierras realengas de
la Couronne espagnole qui relevaient de la juridiction des provinces dont
la réunion forma les Etats nouvellement indépendants en question.

251. El Salvador invoque ici un passage du procès-verbal d’arpentage
de 1769 des ejidos d’Arambala-Perquin, dont une partie a été citée plus
haut (paragraphe 208); l’équipe d’arpentage se déplacait du nord au sud
en descendant la limite ouest des terres arpentées et

«... se tantearon veinte cuerdas hasta una loma que llaman Guiriri
donde se hallé ur: mojon antiguo que se mando avivar quedando por la
parte del Oeste y Sudoeste tierra realenga la cual pertenece à esta juris-
diccion por estar mas haya de dichas tierras el Rio Negro que tambien
llaman Pichigual que dicho rio divide esta jurisdiccion con la de Gracias
a Dios que pertenece 4 Comayagua...»

[Traduction]

«... nous avons calculé 20 cordes jusqu’à une hauteur qu’ils appellent
Guiriri, où nous avons trouvé une ancienne borne; l’ordre a été
donné de la restaurer, laissant à l’ouest et au sud-ouest des tierras
realengas qui appartiennent à cette juridiction parce qu’au-delà se

160

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 508

trouve le Rio Negro aussi appelé Pichigual, qui sépare cette juridic-
tion de celle de Gracias a Dios relevant de celle de Comayagua...»

Ces tierras realengas, dont il est dit qu’elles relévent de la juridiction de
San Miguel, devaient faire partie de la République d’El Salvador lors de
son accession à l’indépendance.

252. Comme on l’a déjà fait observer, l'emplacement de la hauteur de
Guiriri n’a pas été contesté au cours de l’instance (paragraphe 211 ci-
dessus): c’est la première borne au sud du Negro-Quiagara. Cette borne
(point L) et l'étendue de la zone de fierras realengas, selon la thèse
d'El Salvador (délimitée par la ligne S-T-U-V-W), sont indiqués sur le
croquis n° D-1 ci-inclus. Bien entendu cette demande est en rapport avec
Pallégation principale d’El Salvador, que la Chambre n’a pu accepter
(paragraphe 208 ci-dessus), selon laquelle la province de San Miguel
s’étendait au nord du Negro-Quiagara. Il est curieux qu’il soit précisé-
ment indiqué dans le procès-verbal d’arpentage que la rivière Negro-
Pichigual servait de limite provincale à l’ouest et qu’il n’y soit pas
mentionné que la rivière Negro-Quiagara servait de limite provinciale au
nord. Toutefois c’est seulement quand l’équipe d’arpentage atteignit
Guiriri qu’il fut fait mention de tierras realengas: rien ne prouve donc que
les tierras realengas de la juridiction de San Miguel s’étendaient vers le
nord au-delà du Negro-Quiagara. Si la rivière était la limite provinciale
jusqu’au Mojon del Rincon, il est très improbable que les tierras realengas
se soient ainsi étendues plus loin vers le nord-ouest. Cette partie de la
demande d’El Salvador n’appelle donc pas un plus ample examen.

253. Le passage pertinent du procès-verbal d’arpentage d’Arambala-
Perquin a déjà été cité (paragraphe 218 ci-dessus): il se réfère expressé-
ment aux terres situées jusqu’au Negro-Pichigual comme étant une terre
«... realenga que es la misma que hemos traido a la derecha desde el mojon de
Guiriri...», les «... tierras realengas, c’est-à-dire celles mêmes que nous
avons suivies à notre droite depuis la borne de Guiriri...» Toutefois, le
Honduras a contesté la validité du constat fait en 1769 selon lequel il y
avait des fierras realengas en ce lieu, en invoquant des irrégularités dans la
procédure d’arpentage, qui firent, selon lui, l’objet du blâme mentionné
dans la décision judiciaire de 1773 (paragraphe 191 ci-dessus). Cependant
le seul aspect inhabituel de la procédure est l’interrogatoire de témoins,
effectué à la requête du défenseur des droits de la communauté d’Aram-
bala-Perquin au cours de l’arpentage. Or rien ne prouve qu'il y ait eu là
une irrégularité grave ou que le blâme formulé dans la décision de 1773
visait une telle irrégularité : la Chambre ne voit aucune raison de ne pas se
fonder sur le constat fait en 1769 de l’existence de tierras realengas.

254. L’étendue des fierras realengas au sud de la rivière est indiquée par
une autre mention qui en est faite dans le procès-verbal d’arpentage, qui a
suscité une controverse particulière entre les Parties. Aussitôt après le
passage cité ci-dessus, le procès-verbal indique, dans un passage déjà cité
au paragraphe 222 ci-dessus:

161

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 509

«... y desde dicho Roble negro por el mismo rumbo se tiro la cuerda
partiendo un barranco y despues una quebradilla de agua de donde se
subi y bajo una loma alta y topamos con el camino que sale de este
Pueblo para Colomoncagua y se encuentra con las tierras del Pueblo de
Torola cuyo pueblo es de esta jurisdiccion y hasta dicho camino llega-
mos con cuarenta cuerdas siendo advertencia que como diez cuerdas se
vino lindando con tierra realenga y despues con Colomoncagua y en
dicho paraje se hallé un mojon antiguo de piedra que mandé avivar sin
contradiccion del dicho Pueblo de Colomoncagua y el de Torola y
mudando de rumbo del Oeste al Leste con abatimiento al Sudeste
lindando con tierras del Pueblo de Torola... »

[Traduction]

«... 4 partir dudit Roble Negro dans la même direction la corde a été
tendue en divisant un ravin, puis un petit défilé envahi par les eaux et,
de là, nous sommes montés sur une colline élevée que nous avons
redescendue pour arriver sur le chemin qui part de ce village à Colo-
moncagua et rejoint les terres du village de Torola qui relève de cette
juridiction; nous avons atteint ce chemin après avoir parcouru
40 cordes; il convient de remarquer que, sur environ 10 cordes, nous
avons marché le long de fierras realengas, ensuite le long de Colo-
moncagua et que, en ce lieu, nous avons trouvé une ancienne borne
de pierres; j'ai donné l’ordre de la reconstruire sans susciter d’oppo-
sition de la part des habitants de Colomoncagua ni de ceux de
Torola; changeant de direction pour aller d’ouest en est avec une
déviation vers le sud-est nous avons tendu la corde le long des terres
du village de Torola...»

255. Selon l’interprétation de ce passage par le Honduras, la mention
d’une distance de 10 cordes à partir desquelles il y avait des tierras realen-
gasle long de la limite signifie que, sur la distance totale entre Guiriri, où il
est question de fierras realengas pour la première fois, et le tripoint avec les
terres de Torola et Colomoncagua (76 cordes), 10 cordes seulement s’éten-
daient parallèlement à des fierras realengas. Le Honduras soutient donc
que les tierras realengas se limitaient à 10 cordes au sud et à l’ouest de
Guiriri. La Chambre relève que l’arpentage de 1769 a commencé, comme
il était requis, par la citation en bonne et due forme des propriétaires
fonciers voisins, y compris la communauté de Colomoncagua; et qu’au
moment où l’équipe d’arpentage a atteint la borne de Roble Negro les
représentants de Colomoncagua ont d’abord semblé protester contre
l’emplacement de cette borne (voir le passage du procès-verbal d’arpen-
tage cité au paragraphe 253 ci-dessus), ce qui donne à penser qu’à leur avis
leurs terres lui étaient contigués. Cependant ils n’ont pas insisté 4 ce sujet;
et d’après les termes du procès-verbal d’arpentage il semble à la Chambre
que le Honduras en donne une interprétation forcée. Le sens naturel est
assurément plutôt que, sur les 40 cordes mentionnées juste avant dans
l’arpentage, 10 s’étendaient parallèlement à des tierras realengas. Selon
cette interprétation, ces terres s’étendaient de Guiriri (ou plutôt du Negro-

162

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 510

Quiagara) au Roble Negro et 10 cordes plus loin. De fait Panalyse la plus
vraisemblable est que le Negro-Pichigual restait la limite entre Colomon-
cagua et les tierras realengas de San Miguel aussi loin en amont que le
point où son cours traversait la limite des terres d’Arambala-Perquin, à
plus de 10 cordes au sud du Roble Negro. Le passage du procès-verbal
d’arpentage de 1769 cité (avec original espagnol) aux paragraphes 218
et 253 ci-dessus le confirme en fait:

«de ce Roble Negro au Rio Negro ou Pichigual il y a environ un
quart de lieue, la juridiction prend fin à ladite rivière [c’est-à-dire
vers l’ouest] si bien que les terres intermédiaires sont des ftierras
realengas, c'est-à-dire celles mêmes que nous avons suivies à notre
droite depuis la borne de Guiriri» (les italiques sont de la Chambre).

De l’avis de la Chambre, il faut admettre que telle a dû être la situation en
1769. La demande d’El Salvador relative à un triangle de terres supplé-
mentaires s’étendant au sud jusqu’à la hauteur appelée Alguacil Mayor
doit donc être rejetée.

256. Le Honduras soutient aussi qu’indépendamment de ce que
pouvait être la situation en 1769 lors de l’arpentage des terres d’ Arambala-
Perquin, toutes les tierras realengas dans cette région avaient été incorpo-
rées, en 1821, aux terres de Colomoncagua à l’est dans la juridiction de
Gracias a Dios. El Salvador a invoqué l’ordonnance de la Real Audiencia
du 16 novembre 1815, reproduite au paragraphe 193 ci-dessus, pour
confirmer l’existence et les limites, six ans avant la date de I’ uti possidetis
juris, des tierras realengas décrites en 1769. Toutefois, selon ses termes,
lordonnance ne fait que protéger les Indiens d’Arambala-Perquin dans la
jouissance de leurs propres terres («... las tierras que comprenden dichos
exidos...») et le titre de 1769 n’a conféré à ces Indiens aucun droit sur les
tierras realengas vers l’ouest, mais a simplement pris acte de leur existence
et constaté qu'elles relevaient de la juridiction de San Miguel. De l’avis de
la Chambre, la décision de 1815 ne prouve donc en rien que les tierras
realengas aient continué d'exister.

257. D’autre part pour attribuer ces terres à la communauté de Colo-
moncagua, dans la province voisine de Gracias a Dios, il aurait fallu un
titre en bonne et due forme; or selon l’argumentation même du Honduras
l'octroi d’un tel titre par les autorités de Gracias a Dios n’aurait pas modi-
fié la limite provinciale. De toute maniére, la délivrance d’un titre de ce
genre entre 1769 et 1821 n’a pas été établie: le réarpentage effectué en 1793
par Andrés Pérez ne constituait pas un tel titre et, comme la Chambre l’a
observé, ce document se bornait à indiquer les terres que la communauté
de Colomoncagua prétendait lui appartenir. La Chambre conclut donc
qu’en 1821 la limite provinciale partait toujours du confluent du Negro-
Quiagara et du Negro-Pichigual et s’étendait, en amont de cette rivière,
jusqu’à la limite des ejidos d’Arambala-Perquin: les terres ainsi circons-
crites étaient des tierras realengas de la province de San Miguel.

*

163

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 511

258. La Chambre doit enfin examiner la partie est de la ligne frontière
dans ce secteur, celle qui va de la rivière Negro-Quiagara au Malpaso
de Similatén. Un problème se pose tout d’abord: les Parties ne sont pas
d’accord sur l’emplacement du Malpaso de Similatén, bien que ce point
définisse l’un des secteurs de la frontière qui fait l’objet d’un accord,
comme en fait état l’article 16 du traité général de paix de 1980 qui
mentionne «la borne du Maipaso de Similatôn ». Les deux emplacements
revendiqués (voir les coordonnées au paragraphe 259 ci-après) sont indi-
qués sur le croquis n° D-3 ci-inclus : la distance qui les sépare est de l’ordre
de 2500 mètres. Le désaccord entre les Parties semble s’être manifesté au
cours des discussions de la commission mixte de délimitation en 1985,
quand le Honduras a présenté certains arguments au sujet du lieu où il
estimait que cette borne était située, mais El Salvador n’a pas réagi avant
la suspension des travaux de la commission. Dans ses écritures et dans ses
plaidoiries devant la Chambre, El Salvador s’est aussi abstenu de présen-
ter des arguments concernant le lieu où il estimait que la borne était
placée; l’on ne voit pas clairement si le choix de ce lieu est fondé sur
l'interprétation qu’El Salvador a donnée du titre d’Arambala-Perquin.
Pour finir, le conseil d’El Salvador a expliqué ce silence en déclarant:

«la question du Paso de Similatôn … [est] une question relative à la
démarcation et ... à ce titre la Chambre n’en est pas saisie: pour les
secteurs en litige de la frontière terrestre elle a pour tâche d'effectuer
une délimitation ».

259. Cependant, les conclusions finales d’E! Salvador présentées à
l’audience du 14 juin 1991 sont les suivantes:

«que le tracé de la frontière dans les zones ou secteurs non décrits à
l’article 16 du traité général de paix du 30 octobre 1980 est constitué
comme suit...

... dans le secteur contesté de Nahuaterique, conformément au para-
graphe 6.72 et à la carte 6.10 du mémoire d’El Salvador (annexe IV
aux présentes conclusions)»;

et annexe IV commence en ces termes:

«Depuis la borne de Mojôn Mal Paso de Similaton située à
14° 00’ 53” de latitude nord et 88° 03’ 54” de longitude ouest, la fron-
tiére se poursuit en ligne droite...»

De même, dans ses conclusions finales, le Honduras demande à la
Chambre de décider que la frontiére s’étend «jusqu’au Malpaso de
Similatén (13° 59’ 2&” de latitude nord et 88° 04’ 21” de longitude ouest)».
La Chambre conclut donc qu’il existe un différend entre les Parties au
sujet de l’emplacement du Maipaso de Similaton et qu’elle doit le résoudre.

260. Le différend relatif à !’emplacement du Malpaso de Similaton fait
évidemment partie d’un désaccord qui porte sur le tracé de la frontiére
au-delà, dans le secteur censé avoir fait l’objet d’un accord. L’examen des
cartes présentées et les comptes rendus des discussions de la commission

164

 

 
14°00'
N

13°56'
N

 

 

 

 

 

 

 

 

 

 

 

 

 

 

88°05' 88°02' W
N CROQUIS N° D-3
Quatriéme secteur —
D wN Mal Paso de Similatén
1(ES) MP |... Frontière revendiquée
; par El Salvador
__———— Frontière revendiquée
par le Honduras
.. Frontière ayant fait
l'objet d'un accord
{version d'El Salvador} | 4 4099)
——" — Frontière ayant fait N
l'objet d'un accord
DR {version du Honduras)
_ — ~ a. L 1
ba
|
|
|
2(H) %
|
Bornes
@ Mojén (borne)
1 Mal Paso de
Similatôn
2 Coloradito
13°56'
N
0 1 2
88°05' 88°02' W

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 513

mixte de délimitation indiquent que le sixième secteur de la frontière
ayant fait l’objet d’un accord, et décrit à l’article 16 du traité général de
paix de 1980, n’a fait l’objet d’un accord, du point de vue pratique ou
cartographique, que jusqu’à un point situé au sud des deux emplacements
proposés pour le Malpaso de Similatén, c’est-à-dire au confluent du
San Antonio et d’un cours d’eau appelé soit la quebrada Honda, soit la
quebrada Guaralape. Le traité général de paix (article 16) constate que les
Parties admettent d'un commun accord qu’à cet endroit la frontière
devrait s'étendre:

« Del Mojôn del Malpaso de Similaton a la cumbre o mojôn del Cerro
Coloradito. De alli al pie del Cerro Coloradito donde nace la quebrada
de Guaralape. De aqui, aguas abajo de dicha quebrada hasta su desem-
bocadura en el rio San Antonio o Similaton...»

[Traduction]

«De la borne de Malpaso de Similatôn au sommet ou borne du
Cerro de Coloradito. De là, jusqu’au pied du Cerro de Coloradito, là
où la quebrada cle Guaralape prend sa source. De là, en aval de ladite
quebrada jusqu’au point où il débouche sur la rivière San Antonio ou
Similaton...»;

mais les Parties ne sont pas d’accord sur l’identification du Cerro Colora-
dito et du Guaralape. La Chambre n’estime pas avoir pour tache de régler
ces questions; compétence lui a été donnée pour délimiter la frontiére
dans les secteurs qui ne sont pas réglés par le traité général de paix et celui-
ci énumère en termes exprès, à l’article 16, les secteurs ainsi réglés. En
revanche elle n’estimie pas davantage que l’existence connue d’un désac-
cord à l’intérieur du secteur «ayant fait l’objet d’un accord» affecte sa
compétence pour déterminer la frontière jusqu’au Malpaso de Similatôn
inclus.

261. Toutefois, quand elle tente de le faire, elle se heurte à une diffi-
culté : aucune des deux Parties n’a présenté le moindre élément de preuve
en ce qui concerne la ligne de uti possidetis juris dans cette région.
El Salvador ne semble pas prétendre que les limites des terres correspon-
dant au titre d’Arambala-Perquin s’étendent vers l’est jusqu’au point où il
place le Malpaso de Similatôn; et l’une des demandes qu’il a formulées
dans son mémoire à propos de fierras realengas portait sur des terres
s’étendant à l’est de l'emplacement où il situait le Malpaso et, de toute
manière, il a retiré cette demande. Pour sa part le Honduras soutient que le
Malpaso de Similaton se trouvait à la limite des terres correspondant au
titre d’Arambala-Perquin, en un lieu appelé la colline Sapamani. Il reste
pourtant encore à résoudre le problème du lien entre ce point et la rivière
Negro-Quiagara: le Honduras a soutenu — à juste titre selon la
Chambre — que la limite provinciale suivait le cours du Negro-Quiagara,
mais il n’a formulé aucune allégation, avec des preuves à l’appui, au sujet
du tracé de la limite provinciale à l’est du Mojon Las Pilas. Selon ses con-
clusions, le Honduras soutient simplement que la frontière doit s’étendre

166

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 514

de ce repère au Malpaso de Similatôn, sans doute donc en ligne droite. Il
semble qu’au cours des négociations entre les Parties à Antigua (Guate-
mala) (paragraphe 36 ci-dessus), le Honduras ait proposé de tracer entre
les deux points une ligne qui ferait un coude en un point appelé « Mojon
Pasamono» sur les cartes honduriennes. Aucun argument juridique n’a
été proposé à l’appui ni d’une ligne droite ni d’une ligne qui ferait un
coude. La solution d'une ligne droite entre ces points semble être le résul-
tat des négociations entre les représentants des deux Etats à Montaña de
Naguaterique en 1869. Après avoir conclu que la rivière Negro-Quiagara
était la frontière, les représentants commencèrent leur projet de délimita-
tion en partant du Malpaso de Similaton et suivirent un tracé en ligne
droite (semble-t-il) jusqu’à un point sur la rivière Negro-Quiagara appelé
El Barrancon, que le Honduras identifie au Mojôn Las Pilas. Aucun
accord international n’a été conclu pour donner effet à cette délimitation.

262. Cela étant, considérant comme établi que la ligne de l’ uti possidetis
Juris dans cette zone s’avére impossible à déterminer, la Chambre estime
qu'il y a lieu de s’appuyer sur l’équité infra legem, en même temps que sur
la délimitation non ratifiée de 1869. Dans l'affaire du Différend frontalier
entre la République du Mali et le Burkina Faso, la Chambre chargée de
l'affaire a rencontré un problème similaire. Elle déclara:

«Il convient de rappeler encore que la tâche de la Chambre
consiste en l’espèce à indiquer le tracé de la frontière dont les deux
Etats ont hérité du colonisateur lors de leur accession à l’indépen-
dance ... Si donc les autorités compétentes avaient entériné l’accord
du 15 janvier 1965, il aurait été inutile, aux fins de la présente affaire,
de rechercher si cet accord avait un caractère déclaratoire ou modifi-
catif au regard de la limite de 1932. Mais il n’en a pas été ainsi et la
Chambre n’a reçu aucun mandat des Parties pour se substituer à elles
et choisir en toute liberté une frontière appropriée. Cela étant, la
Chambre ne peut perdre de vue ni la mission confiée à la Cour — le
règlement pacifique, conformément au droit international, des diffé-
rends qui lui sont soumis — ni le fait que dans leur compromis les
Parties lui ont demandé non pas de donner des indications suscep-
tibles de les éclairer quant à la détermination de leur frontière
commune mais bien de tracer une ligne, et une ligne précise.

Comme elle a indiqué, la Chambre peut faire appel à l’équité
infra legem … Hormis le cas d’une décision rendue, avec l’assentiment
des Parties, ex aequo et bono, «il ne s’agit pas simplement d’arriver à
une solution équitable, mais d’arriver à une solution équitable qui
repose sur le droit applicable » (Compétence en matière de pêcheries,
C.LJ. Recueil 1974, p. 33, par. 78). C’est en vue de parvenir à une solu-
tion de ce genre que la Chambre doit prendre en compte non pas
l'accord du 15 janvier 1965, mais les circonstances dans lesquelles cet
accord est intervenu. » (C.J. Recueil 1986, p. 632-633, par. 148-149.)

263. De même, la Chambre estime qu’elle peut en l'espèce recourir à la
ligne proposée lors des négociations de 1869 — la ligne Las Pilas-

167

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 515

El Barrancon-Malpaso de Similaton qui constitue, à son avis, une solution
raisonnable et équitable dans toutes les circonstances. Rien, dans le
compte rendu des nézociations de 1861 et 1869, ne suggère qu’il y ait eu un
désaccord fondamental entre les Parties au sujet de cette ligne, dont
l'acceptation était néanmoins liée à la question différente de savoir si le
Negro-Quiagara formait ou non la limite provinciale. Cette question est
résolue par le présent arrêt, et la Chambre ne doute pas qu’il soit équi-
table, à titre de corollaire, de donner effet à l’accord de 1869 sur ce point
précis. Cela conduit, tout en en tirant dans une certaine mesure une justifi-
cation, à accepter l’allégation du Honduras relative à l'emplacement du
Malpaso de Similazon, la seule qui trouve quelque appui dans les
éléments de preuve relatifs à la situation qui existait avant l’indépen-
dance. La Chambre accepte donc la ligne proposée dans l’accord de 1869,
qui semble être celle qui est située, comme l’affirme le Honduras, entre le
Mojon Las Pilas et le Malpaso de Similaton, indiquée par la ligne N-P sur
le croquis n° D-1 ci-inclus.

*

264. Reste la question des effectivités qu’invoque El Salvador dans la
zone s’étendant au nord du Negro-Quiagara, qui faisait partie des terres
d’Arambala-Perquin et se trouve, comme la Chambre l’a dit, du côté
hondurien de la ligne de l’uti possidetis juris de 1821, de même que les
zones extérieures aux terres d’Arambala-Perquin. El Salvador a joint en
annexe à son mémoire les textes espagnols de dix-neuf certificats délivrés
par le registre foncier et la conservation des hypothèques d’El Salvador
concernant des propriétés privées enregistrées au nom de particuliers
dans le département de Morazän (El Salvador), et une carte indiquant,
semble-t-il, une ligne à haute tension qui alimente San Fernando et
Perquin, puis continue au nord-est, coupe la ligne tracée entre Las Pilas et
le Malpaso de Similatôn (entre les points N et P sur le croquis n° D-1 ci-
inclus) et va jusqu’à environ 6 kilomètres plus au nord dans une zone attri-
buée au Honduras par la Chambre. Selon le conseil d’El Salvador, sept
des dix-neuf titres officiels enregistrés annexés au mémoire concernent
des terrains situés à l’intérieur de la bande de territoire qui s’étend entre la
limite est des terres d’Arambala-Perquin et la ligne qui définit la limite est
de la revendication d’El Salvador. Des documents joints en annexe à la
réplique d’El Salvador concernent des propriétés salvadoriennes dans le
canton de Nahuaterique en 1916, des allégations d’incursions hondu-
riennes dans les localités dénommées « Limôn » et « Las Trojas » en 1925
et 1926, ainsi que des travaux publics (routes, écoles) réalisés par les muni-
cipalités d’Arambala, Perquin et de Torola entre 1951 et 1986. Il n’a été
soumis à la Chambre aucune carte indiquant avec précision l’emplace-
ment des divers lieux mentionnés dans lesdits documents, si ce n’est une
carte dans le mémoire indiquant les «établissements humains dans les
zones non délimitées » de ce secteur, qui représente un nombre considéra-
ble de caserios situés dans la région au nord du Negro-Quiagara et de la
ligne tracée jusqu’au Malpaso de Similaton. Aucun renseignement n’a été

168

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 516

fourni sur l’administration effective des caserios marqués sur la carte du
mémoire d’El Salvador. Même dans la mesure où la Chambre peut faire
un rapprochement entre les divers noms de lieux, les zones en litige et la
limite de l’uti possidetis juris, elle ne saurait considérer cette documenta-
tion comme la preuve suffisante d’effectivités, quelles qu’elles soient,
dont elle puisse tenir compte pour déterminer le tracé de la frontière.

265. Pour ce qui est maintenant des preuves d’effectivités présentées
par le Honduras, une documentation considérable, comme on l’a déjà dit,
a été soumise dans une annexe à la réplique du Honduras pour montrer
que cet Etat peut également faire fond sur des arguments d’ordre humain,
qu'il y a des «établissements humains » de ressortissants honduriens dans
les zones en litige de tous les six secteurs et que différentes autorités judi-
ciaires et autres du Honduras ont exercé et continuent d’exercer leurs
fonctions dans ces zones. Pour ce qui est du secteur dont la Chambre
s’occupe actuellement, le Honduras a présenté des documents sous dix
grandes rubriques: i) procédures pénales; ii) police ou sécurité;
iii) patrouilles militaires; iv) fiscalité; v) nominations de maires adjoints;
vi) éducation publique; vii) concessions foncières; viii) actes de nais-
sance; ix) actes de décès; x) divers. Ces documents se réfèrent à un
nombre considérable de localités, identifiées simplement par le nom du
village ou du lieu, et aucune carte n’a été produite pour indiquer l’empla-
cement géographique des lieux en question. La Chambre considère qu’eu
égard à la décision qu’elle a prise au sujet de la ligne de délimitation basée
sur l’uti possidetis juris, elle peut ne faire porter son attention que sur les
villages qui apparaissent sur les cartes honduriennes comme se trouvant
entre la ligne de délimitation établie par la Chambre et celle revendiquée
par le Honduras.

266. Les villages ou peuplements identifiables qui peuvent être classés
dans cette catégorie sont les suivants: Platanares, El Munigal, Las Piletas
(sur la ligne de délimitation), Mano de Leon, Junquillo, Sicahuite et
La Laguna. En ce qui concerne ces localités, les pièces présentées par le
Honduras sont les suivantes: Platanares : quinze actes de naissance datés
d'années comprises entre 1914 et 1988, et un acte de décès de 1930;
El Munigal : une poursuite pénale en 1954 et un acte de naissance en 1974;
Las Piletas : une concession foncière en 1901, six actes de naissance datés
d’années comprises entre 1938 et 1987, et cinq actes de décès dont les dates
s’échelonnent entre 1911 et 1935; Mano de Leon: quatre actes de décès
datés d'années comprises entre 1901 et 1935; et La Laguna: une poursuite
pénale en 1952 et trois actes de naissance dont les dates se situent entre
1961 et 1986. Tout bien considéré, comme dans le cas des secteurs
examinés précédemment, la Chambre n’estime pas qu’il y ait ici des
preuves suffisantes d’effectivités du Honduras dans un secteur dont il a
clairement été montré qu'il se situait du côté salvadorien de la ligne de
délimitation pour amener la Chambre à douter que cette ligne représente
valablement la ligne de l’uti possidetis juris.

*

169

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 517

267. Le tracé de la ligne frontière entre El Salvador et le Honduras dans
le quatrième secteur en litige, tel qu’établi par la Chambre, est indiqué sur
la carte n° IV! jointe à l’arrêt, qui est composée des feuillets ci-après des
cartes au 1/50 000 établies par la Defense Mapping Agency des Etats-
Unis d'Amérique:

Série E752 Feuillet 2558 II Edition 1-DMA
Série E753 Feuillet 2557 I Edition 1-DMA
Série E753 Feuillet 2557 IV Edition 1-DMA.

Le tracé complet de cette frontière est le suivant: depuis la source de la
Orilla (point A sur la carte n° IV jointe à l’arrêt), la frontière s'étend, en
passant par le col d'El Jobo, jusqu’à la source de la Cueva Hedionda
(point B sur la carte n° IV jointe), puis elle suit en aval le milieu de ce cours
d’eau jusqu’à son confluent avec la rivière Las Cañas (point C sur la carte
n° IV jointe) et, de là, le milieu de la rivière, en amont, jusqu’en un point
(point D sur la carte n° IV jointe) à proximité du village de Las Piletas ; à
partir de là elle s’oriente vers l’est, en passant par un col (point E sur la
carte n° IV jointe), jusqu’à une hauteur indiquée comme le point F sur la
carte n° IV jointe et ensuite vers le nord-est jusqu’en un point sur la rivière
Negro ou Pichigual (marqué G sur la carte n° IV jointe); en aval le long du
milieu de la rivière Negro ou Pichigual jusqu’à son confluent avec la
rivière Negro-Quiagara (point H sur la carte n° IV jointe); ensuite en
amont le long du milieu du Negro-Quiagara jusqu’à la borne de Las Pilas
(point I sur la carte n° IV jointe); et de là en ligne droite jusqu’au Malpaso
de Similaton tel que l’a identifié le Honduras (point J sur la carte n° IV
jointe).

x * x»

CINQUIEME SECTEUR DE LA FRONTIERE TERRESTRE

268. Le cinquiéme secteur en litige de la frontiére terrestre est défini,
comme les quatre premiers, par les points terminaux des secteurs adja-
cents qui ont fait l’objet d’un accord, et dont il est fait mention à l’article 16
du traité général de paix de 1980; ces points terminaux sont définis
comme suit dans ledit article : à l’ouest (la rivière Torola), « jusqu’au point
où elle reçoit sur sa rive nord le ruisseau de Mansupucagua » et à l’est «le
Paso de Unire, sur la rivière Unire». Ces points et l'emplacement de
la frontière selon les allégations de chacune des Parties sont représentés
sur le croquis n° E-1 ci-inclus, dont les points marqués par des lettres servi-
ront de référence dans l’exposé des prétentions des Parties. El Salvador
décrit comme suit la ligne qu’il revendique dans une direction d’est en

1 On trouvera un exemplaire des cartes jointes à l’arrêt dans une pochette placée
à la fin du présent fascicule ou du volume C.I.J. Recueil 1992 selon le cas. {Note du

Greffe.]
170

 

 
 

 

13°55"

87°55'

87°45' W

 

  
  

 

 

 

 

N
Lian,

 

87°55'

87°50!

87°45' W

 

 

CROQUIS NW’ E-1
Cinquiéme secteur — Zone en litige

—- Frontière ayant fait l'objet d'un accord
nsomnnnnune Frontière revendiquée par El Salvador
~——— Frontière revendiquée par le Honduras

©) Point terminal du secteur en litige

 

 

13°55' N
DIFFEREND (EL SALVADOR/HONDURAS) (ARRÊT) 519

ouest : depuis le Paso de Unire (point G sur le croquis n° E-1), la frontière
suit le cours de l’Unire, Guajiniquil ou Pescado vers l’amont jusqu’au
point qu’El Salvador définit comme sa source (point F); de cette source,
elle se poursuit en ligne droite jusqu’au sommet identifié par El Salvador
comme étant le Cerro Ribita (point E), puis en ligne droite jusqu’au
sommet identifié par El Salvador comme étant le Cerro Lopez (point D).
De ce sommet la frontière s'étend en ligne droite jusqu’à la borne appelée
Mojon Alto de la Loza (point C) et de cette borne elle se poursuit en ligne
droite jusqu’à la source du cours d’eau appelé Mansupucagua (point B);
de là elle suit le cours de la Mansupucagua jusqu’à son confluent avec
la Torola (point A). Le Honduras décrit la ligne qu’il revendique dans la
direction opposée, d'ouest en est, de la manière suivante: du confluent de
la Mansupucagua avec la Torola (point A), en suivant en amont le milieu
du lit de cette rivière jusqu’à sa source; de là le torrent appelé La Guaca-
maya (point X); de ce point une ligne droite jusqu’au col de La Guaca-
maya (point Y); de ce lieu une ligne droite jusqu’à un point situé sur la
rivière Unire (point Z), à proximité du lieu connu sous le nom de El Coyo-
lar; et de là, la rivière Unire en aval jusqu’au Paso de Unire (point G).

269. La demande d’El Salvador se fonde essentiellement sur le titulo
ejidal octroyé au village de Polorés, dans la province de San Miguel, et
délivré en 1760, à la suite d’un arpentage qui fut effectué la même année;
la ligne frontière revendiquée par El Salvador est celle qui constitue, selon
cet Etat, la limite nord des terres incluses dans ce titre, à l'exception d’une
étroite bande de terre du côté ouest (entre la ligne droite A-D et la ligne
A-B-C-D sur le croquis n° E-1 ci-inclus), qu’El Salvador revendique sur la
base « d’arguments d'ordre humain». L’étendue des terres incluses dans
le titre de Polorés de 1760, selon l’interprétation de chacune des Parties,
est aussi indiquée sur le croquis n° E-2 ci-inclus. Le Honduras, tout en
contestant l'interprétation géographique des terres correspondant au titre
de Polorés que donne El Salvador, admet qu’elles s’étendaient de l’autre
côté d’une partie de la rivière Torola; il n’en allégue pas moins qu’au-
jourd’hui la frontière devrait suivre cette rivière.

270. Les raisons invoquées à l’appui de cette demande sont, briève-
ment, les suivantes: la partie septentrionale des ejidos attribués à Polorés
en 1760, y compris la totalité des terres situées au nord de la rivière, avait
formé, dans le passé, les terres de San Miguel de Sapigre, un village qui
disparut à la suite d'une épidémie quelque temps après 1734; ce village
relevait de la juridiction de Comayagua; ces terres, bien qu’attribuées à
Poloros, étaient restées dans la juridiction de Comayagua; et la ligne de
l’uti possidetis juris de 1821 était dès lors représentée par la limite entre ces
terres et les autres terres de Polorés; mais, par suite d'événements surve-
nus en 1854, le Honduras accepta une frontière située plus au nord et
constituée par la rivière Torola. Le Honduras revendique donc cette part
de la zone en litige, située au nord de la rivière, qu'il estime avoir été
incluse dans les terres de Polordés, parce qu’elle a fait partie des terres de
San Miguel de Sapigre; le Honduras revendique la partie occidentale, qui
n’était pas, selon lui, incluse dans le titre de Polorés, en tant que partie des

172

 
87°55'

 

13°55"
N

 

 

& Q./ Mansupucagua

87°50' 87°45'W

13°55'

 

 

 

 

 

87°50! 87°45'W

 

CROQUIS N° E-2

Cinquième secteur — Interprétation
du titre de Polorés

——…—.— Frontière ayant fait l'objet d'un
accord

snnnnnmensnnnn Interprétation d'El Salvador

—_—— Interprétation du Honduras

 

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 521

terres de Santiago de Cacaoterique, un village relevant de la juridiction de
Comayagua. A titre subsidiaire, le Honduras revendique les terres de
Polorés situées au nord de la rivière en alléguant qu’El Salvador a aussi
acquiescé, au XIX® siècle, à ce que la rivière Torola constituait la fron-
tière. Etant donné qu au cas où la Chambre ferait droit à l’une ou l’autre
de ces demandes elle n’aurait pas besoin de déterminer l'étendue précise
des terres de Polorés et que l'interprétation du titre soulève des difficultés
particulières, elle examinera d’abord les allégations qui ont trait à San
Miguel de Sapigre et au consentement qu’aurait donné El Salvador.

271. Le titre de Polorés fut octroyé par le Juez Privativo de Tierras de la
Real Audiencia de Guatemala, par voie de délégation au juge sous-délé-
gué chargé des arpentages de San Miguel. L’arpentage ne fut pas effectué
conjointement par des fonctionnaires de deux juridictions, comme dans
le cas de Jupula (paragraphe 105 ci-dessus); il ne fut fait mention
d'aucune autorisation spéciale et exceptionnelle accordée au juge pour
exercer ses fonctions hors de son propre ressort, comme dans le cas de
Citala (paragraphe 71 ci-dessus). Il faut donc présumer que les terres
incluses dans l’arpentage relevaient toutes de la juridiction de
San Miguel. Une telle présomption est confirmée par le texte: le juge
déclare qu’il a reçu une commission pour mesurer les terres de la juridic-
tion de San Miguel “«... para medir las [tierras] de la jurisdicciôn … de
San Miguel»). Dans le procès-verbal d’arpentage il est fait mention du fait
que les terres arpentées jouxtent « des terres du village des Indiens de cette
juridiction » ; puis, plus loin, il est fait mention de terres qui appartiennent
«aux habitants d’Opatoro dans la juridiction de Comayagua»; et plus
loin encore il est indiqué que l’équipe d’arpentage avait longé les limites
«des terres de la ville de San Antonio de l’autre juridiction», c’est-à-dire
de San Antonio de Padua dans la juridiction de Comayagua.

272. Les éléments de preuve présentés par le Honduras pour établir
l'existence, l'emplacement et l'étendue des ejidos du village de San Miguel
de Sapigre sont les suivants. En 1734 il a été procédé à un arpentage des
terres de Cojinicuil, situées au sud-est de la zone aujourd’hui en litige, au
sud de la rivière Unire, dans ce qui est maintenant le territoire d’Ei Salva-
dor; l’arpentage fut ordonné par le Juzgado Privativo de Tierras qui en a
confié l’exécution par délégation à un juge sous-délégué; il avait été
déclaré que les terres étaient situées dans la juridiction du Real de Minas
de Tegucigalpa. L’arpentage commença en un point appelé Coyolar:

«... donde hace lindero y Guarda Raya estta Jurisdicion con las tierras
del citio de Gueripe por el lado que mira al Sur y por ottro lado con las
tierras del Pueblo de Sapigre... »
[Traduction]
«... au point où se forment les limites de cette juridiction avec les
terres du sitio de Gueripe, du côté sud et de l’autre côté, avec les terres
du village de Sapigre... »
Le procès-verbal d’arpentage effectué à Polorés en 1760 ne mentionne
aucun repère appelé Coyolar; mais il est fait état, en 1760, d’un différend

174

 
DIFFÉRE ND (EL SALVADOR/HONDURAS) (ARRÊT) 522

avec le propriétaire de la terre voisine de « Guajinicuil » à propos d’un lieu
appelé « Bolillo »; et, dans le procès-verbal d’arpentage de Cojinicuil de
1734, il est indiqué que le repère qui fait suite à Coyolar est El Volillo.
Dans le procès-verbal d’arpentage de 1734 il n’est pas fait mention de la
juridiction dont relevait Sapigre et le Honduras interprète ce silence
comme signifiant que ledit village relevait alors également de la juridic-
tion de Tegucigalpa.

273. Dans un document établi en 1789 par le conseil municipal du
village de Cacaoterique (situé au nord-ouest de la zone maintenant en
litige) il est fait mention d’un repère appelé Brinco del Tigre, qui était
«... une borne du village de San Miguel de Sapigre qui, du côté de la mer
au sud, s'étend sur trois lieues et demie...» («... un mojon del pueblo San
Miguel de Sapigre, que por parte del mar del Sur tiene tres leguas, y
media... »). Ce document n’est pas censé représenter un acte d’attribution
de terres, bien qu’il cite une partie de ce qui était déclaré constituer un
ancien titre, rédigé dans une langue indienne inconnue; le document dont
il s’agit consigne la tradition orale relative aux limites des villages et fut
dressé à propos d’un différend avec le village voisin d’Opatoro. En 1803,
on fit encore appel à la tradition orale, qui devait cette fois correspondre à
la teneur de l’ancien titre inintelligible et, de nouveau, El Brinco del Tigre
fut considéré comme une borne marquant la séparation entre les terres de
Cacaoterique et celles de San Miguel de Sapigre vers le sud. Cette année-
là, une enquête était en cours pour déterminer les limites de Cacaoterique
et l’arpenteur, en arrivant au Brinco del Tigre, consigna l’existence de
deux rochers:

«... cuyas peñas tienen por su quinto lindero, y de los yndios de Poloros,
porque en la antiguedad dicen era halli el Pueblo de San Miguel de
Sapigre, que lla no hay ni fragmentos... »

[Traduction]

«... ils considèrent que ces rochers constituent leur cinquième borne
et aussi celle des Indiens de Polorôs, parce que dans les temps
anciens, disent-ils, se trouvait la le village de San Miguel de Sapigre,
dont il ne reste plus aucune trace... »

Le Brinco del Tigre, selon le Honduras, se situait a la limite de la partie des
ejidos de Polorés, ejidos qui, selon le Honduras, étaient restés dans la juri-
diction de Comayagua (car il s’agissait d’anciennes terres de San Miguel
de Sapigre). Toutefcis le procés-verbal d’arpentage continue en ces
termes:

«A virtud de que pase a los tres, o cuatro mojones que sigven a reco-
nocerse Tocan con los Pueblos de Poloros, y Liclique de la jurisdicion, y
provincia de San Miguel e Yntendencia de San Salvador...»
[Traduction]

« Etant donné que les trois ou quatre bornes qui restent a localiser
sont limitrophes des villages de Poloros et Lislique, dans la juridiction

175

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 523

de la province de San Miguel et l’Intendencia de San Salvador...» (Les
italiques sont de la Chambre.)

274. Selon le Honduras, de nombreuses mentions du village de San
Miguel de Sapigre dans des documents du XVII® siècle établissent qu’il
appartenait à la province de Comayagua; El Salvador soutient que ce
point n’est pas démoritré. A titre d’exemple, le Honduras mentionne une
liste de villages de cette province qui fut dressée en vue de recouvrir
certaines sommes en 1684-1685, liste qui, dit-on, indique que le village de
San Miguel de Sapigre relève de l’Alcaldia Mayor de Tegucigalpa. Toute-
fois, le texte original espagnol, dont le Honduras a déposé une photocopie
en annexe à son mémoire, ne cite aucun village de ce nom sous l'intitulé
«Minas de Tegucigalpa », mais cite un village de « Sapigre » sous l'intitulé
«Chuluteca». L'exercice des pouvoirs administratifs et de la juridiction
sur ce district, selon El Salvador, appartenait à la province de San Salva-
dor; le Honduras l’a contesté, mais il l’a fait sur la base d’une Real Cédula
du 24 juillet 1791, alors que la liste invoquée date de 1684. De toute
manière on ne sait pas si le district de Choluteca s’étendait aussi loin vers
l’ouest (voir réplique du Honduras, carte VII.1) et donc si le Sapigre du
district de Choluteca est le même que le Sapigre dont la Chambre
s’occupe maintenant. Cela rend aussi douteuse la pertinence de toute
autre mention de «Sapigre » dans les actes du XVII siècle. En 1713, selon
un document présenté par le Honduras au cours des audiences, le village
de San Miguel de Sapigre reçut la visite officielle de |’ Alcalde Mayor de la
province; le nom de Ja province n’est pas indiqué dans l’exemplaire du
document original en espagnol qui a été soumis, mais d’après la traduc-
tion fournie par le Honduras le document présenté provenait du « Livre
de visites, province du Honduras, 1713 ».

275. Le Honduras invoque aussi le fait que, lors de l’arpentage des
limites de Cojiniquil en 1734, la communauté de Sapigre fut convoquée
sur les lieux; mais la Chambre a relevé d’autres cas dans lesquels des
communautés ou propriétaires voisins relevant d’une autre juridiction
furent cités de cette manière et la seule question est donc de savoir s’il était
important que le procès-verbal n'indique pas expressément que le village
de San Miguel de Sapigre relevait d’une autre juridiction. De plus,
pendant le même arpentage, le juge qui l’effectuait était accompagné par

«les Indiens du village de Sapigres, auxquels j'ai demandé quelles
étaient les limites de cette juridiction, et de celle de San Miguel, et ils
m'ont répondu que, partant du lieu où se trouve une caverne, on
traverse le torrent ou la rivière de Guajiniquil...»

Cela implique clairement que les Indiens de Sapigre ont été consultés au
sujet des limites de la province de San Miguel parce que leur village était
situé dans cette province. N’ayant vu aucun des autres documents du
XVIIE siècle que le Honduras mentionne comme indiquant que
San Miguel de Sapigre se trouvait dans la province de Comayagua, la
Chambre ne saurait considérer que la juridiction de cette province sur le

176

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 524

village soit suffisamment établie par des éléments de preuve datant
d’avant 1821 pour que cela permette de justifier ainsi les conclusions
tirées par le Honduras.

276. Quant aux preuves plus récentes, un témoin interrogé en 1879 a
déclaré que, selon une tradition familiale, les terres de Monteca étaient
honduriennes, car elles étaient «la propriété de San Miguel de Sapigre
qui appartenait au département de Comayagua » et que le titre existait à
Comayagua. Sans doute le titre était-il introuvable à cette époque, sinon il
aurait été présenté à l’appui de la position du Honduras dans le différend
qui l’opposait alors à El Salvador au sujet des terres de Dolores. Il était
aussi fait mention, à l’époque, d’un village de San Juan Sapigre — qui
avait peut-être été confondu avec San Miguel de Sapigre ou qui était un
village différent — dont, disait-on, Polorés s’était approprié les terres
trente ans auparavant «sans aucun titre », ce qui est incompatible avec la
théorie maintenant proposée selon laquelle le titre de 1760 incluait les
terres de Sapigre. En 1896, il fut déclaré par des témoins d’un certain âge
devant le conseil municipal d’Opatoro que «le village abandonné de
San Miguel de Sapigre appartenait au Honduras, étant situé sur la
bordure méridionale de la plaine de Monteca... ». Le village de Sapigre ne
fut évidemment jamais hondurien au sens strict, puisqu'il cessa d’exister
avant l'indépendance des deux Etats; cela signifie donc probablement
que le village était situé dans une zone qu’il était de tradition, selon les
témoins, de considérer comme hondurienne. Tout bien considéré, la
Chambre n’estime pas pouvoir attacher un grand poids à ces rares témoi-
gnages.

277. La Chambre conclut que la revendication du Honduras sur le
village aujourd’hui disparu de San Miguel de Sapigre ne repose pas sur
des preuves suffisantes. Elle n’a donc pas besoin d’examiner la question
de l’effet de inclusion dans un ejido relevant d’une juridiction de tierras
realengas relevant d'une autre, ni celle de ’emplacement de la limite entre
San Miguel de Sapigre et les terres originelles de Poloros. Il est toutefois
possible de noter que les preuves datant d’avant 1821 quant à l’emplace-
ment de la limite méridionale de San Miguel de Sapigre, qui, selon le
Honduras, constitue la ligne de l’uti possidetis juris, sont tout à fait insuffi-
santes, comme le Horiduras le reconnaît en fait lui-même. Si la Chambre
n’avait eu pour tâche que de se placer dans la situation des Parties en 1821,
il serait impossible de tracer la frontière sur cette base. Seul le fait de
l'attribution par El Salvador, en 1842, du titre républicain de la Hacienda
de Monteca et l’arpentage de ce domaine en 1889 (voir paragraphes 280 et
282 ci-après) permettent de reconnaître une ligne, en supposant, comme le
fait le Honduras, que les limites du domaine de Monteca correspondaient
à celles de {a partie des terres de Sapigre qui s’étendaient au sud de la
rivière.

278. La Chambre conclut donc qu'aucune raison convaincante n’a été
avancée qui justifierait de s’écarter de la présomption selon laquelle
l’ejido octroyé en 1760 au village de Polorôs, dans la province de
San Miguel, était situé en entier dans cette province et que la limite provin-

177

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 525

ciale se trouvait donc au-delà de la limite nord de cet ejido, ou coincidait
avec elle. Puisqu’il n’y a pas non plus de preuve d’un changement dans la
situation entre 1760 et 1821, on peut admettre que la ligne de l’uti possidetis
juris est restée au mérne emplacement. Bien entendu cela n'empêche pas
que les Parties soient en désaccord sur l’endroit où se trouvait la limite
nord des terres correspondant au titre de Poloros. Cela dit, il y a lieu d’exa-
miner maintenant la question suivante: l'affirmation du Honduras selon
laquelle, quelle qu’ait été la situation en 1821, El Salvador a admis par la
suite que la rivière Torola constituait la frontière.

* *

279. Les événements postérieurs 4 1821 sur lesquels le Honduras se
fonde pour établir l’emplacement de la ligne hypothétique entre les terres
de San Miguel de Sapigre et les terres qui à l’origine relevaient de Polorés
sont, compte tenu de ce qui a été constaté plus haut, dépourvus de perti-
nence; en revanche ils sont trés importants non seulement du point de vue
de l’allégation additicnnelle du Honduras, selon laquelle El Salvador, par
le comportement qu’il a eu entre 1821 et 1897, a admis que la frontière se
situait le long de la rivière Torola, mais aussi pour déterminer l’emplace-
ment de l’uti possidetis juris, et ils feront donc l’objet d’un examen assez
détaillé. Il résulte des preuves présentées à la Chambre qu’en 1842 un
certain José Villatoro demanda au Gouvernement d’El Salvador un titre
sur les terres de Monteca, en faisant valoir que celles-ci avaient été décla-
rées propriété publique, mises en vente aux enchères et acquises par lui.
Un titre fut délivré: il ne donnait aucune indication sur l'emplacement
précis du domaine de Monteca, ni sur son étendue, et l’on recommanda en
même temps au propriétaire de faire arpenter les terres. Selon la requête
de José Villatoro, une reconnaissance des repères avait été effectuée en
présence des propriétaires voisins, particulièrement ceux de Polorés,
mais le procès-verbal de cette opération n’a pas été présenté à la Chambre.
Dans cette requête, il était indiqué que les habitants du village de Polorés
«vinrent en personne signaler les limites et anciennes bornes /los linderos y
antiguos mojones] délimitant la zone du terrain de Monteca ».

280. Dès le départ il semble y avoir eu des frictions entre José Villatoro
et les habitants du village hondurien de San Juan de Opatoro; a été versée
aux débats une lettre en date du 2 juin 1843 d’un fonctionnaire hondurien
adressée à José Villatoro, l’informant que les habitants d’Opatoro reven-
diquaient des droits sur le sitio de Monteca et lui enjoignant de ne pas
entraver leurs activités tant que les droits des deux Etats n’auraient pas été
délimités. En 1854, José Villatoro adressa au Gouvernement du Honduras
une plainte alléguart que les habitants d’Opatoro empiétaient sur les
terres de Monteca et le Gouvernement hondurien décida que le chef poli-
tique local devrait faire savoir aux gens d’Opatoro qu’il leur faudrait soit
payer un loyer à Villatoro, soit se retirer des terres en question. C’est à
propos de cet événement que le Honduras concède qu’il y a eu, de sa part,
acquiescement à la souveraineté salvadorienne sur les terres de Monteca,
au sud de la rivière Torola, ou reconnaissance de cette souveraineté.

178

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 526

281. En mai 1889, les héritiers de José Villatoro demandèrent le
partage du domaine de Monteca, qui était présenté comme «limité à l’est
et au nord par le territoire de la République du Honduras, à l’ouest par
les ejidos caducs du village de Lislique et au sud par ceux de Polorés et
Nueva Esparta». Aux fins du partage, la propriété fut arpentée; l’arpen-
teur avait en main un titre délivré à José Villatoro (il n’a pas été versé aux
débats en l’espèce) qui indiquait les bornes du domaine. Quand l’arpen-
teur atteignit «la borne de La Guacamaya », il indiqua que «les habitants
d’Opatoro [la] reconnurent » ; le point que le Honduras définit comme la
borne de la Guacamaya figure en tant que point P sur le croquis n° E-3
ci-inclus. À partir de ce point, l’arpenteur se rendit à «la source du torrent
de la Guacamaya », puis, le suivant en aval (en franchissant les confluents
avec la Lajas et La Puerta) jusqu’à la Torola. Le procès-verbal d’arpentage
ne contient aucune autre mention de la bande de terres qui était, dit-on, en
litige entre les deux Etats. La Chambre estime que l’on peut présumer,
sans risque de se tromper, que les limites de la Hacienda de Monteca attri-
buée en 1842 sont les mêmes que celles qui furent consignées dans le
procès-verbal d’arpentage de 1889.

282. Les deux Parties ont basé leur argumentation sur l'hypothèse que
les terres de la Hacienda de Monteca avaient été prélevées sur les ejidos de
Polorés octroyés en 1760; il ne peut en aller autrement dès lors que, selon
l'interprétation des deux Parties, les terres correspondant au titre de 1760
s’étendaient vers le nord au moins jusqu’à la rivière Torola. Cela étant, le
Honduras estime que la mention des «... limites et anciennes bornes... » de
Monteca («... los linderos y antiguos mojones...») (paragraphe 279 ci-
dessus), dans l’acte de 1842, rapprochée de la mention, dans le titre de
Polorés de 1760, d’un arpentage antérieur de 1725, visait les bornes sépa-
rant les terres de San Miguel de Sapigre de celles de Polorôs avant la
disparition du village de Sapigre et l’inclusion présumée de ses terres dans
le titre de Polorés de 1760. Toutefois, selon ses termes, la mention qui
figure dans le document de 1842 donne plutôt à entendre que Monteca
existait déjà, ou avait déjà existé à une date antérieure, comme une entité
distincte au nord du village de Polorés, à l’intérieur ou à l’extérieur des
ejidos octroyés en 1760. Le passage cité (paragraphe 281 ci-dessus) du
document de mai 1889 montre qu'à cette époque, les ejidos de Lislique
étaient «caducs», mais la mention en 1889 de Polorés et de Nueva
Esparta est ambigué et peut viser des ejidos qui existaient encore. Du
moins les représentants de Nueva Esparta manifestèrent-ils leur opposi-
tion à l’arpentage de Monteca en 1889.

283. Dans l'intervalle, le Honduras a attribué deux titres républicains
sur des terres situées au nord de la rivière Torola, celles de Matasano,
Hornos et Estancias en 1856 et celles de Los Dolores en 1879, dont la
limite, selon le Honduras, était indiquée sur la carte n° V.1 incluse dans la
réplique du Honduras. Les procès-verbaux d’arpentage de ces terres sont
assez précis quant aux coordonnées et aux distances, et chacun d’eux in-
dique que la limite entre Matasano (à l’ouest) et Dolores (à l’est) atteint le
confluent d’un cours d’eau appelé quebrada del Arenal et de [a rivière

179

 
 

 

O8T

13°55'

87°55"

87°50'

87°45'W

 

 

Torola

 

   
 

 

CROQUIS N° E-3
Cinquième secteur — Titres
républicains - Tracé corrigé
Titre de Monteca de 1889
Titre de Dolores de 1879

_--—-- — Titre de Matasano, Hornos et
Estancias de 1856

 

 

 

 

13°55'
N

 

87°55'

87°50' 87°45'W

 

Emplacements pour le Cerro Lopez

1 D'après l'arpentage de 1884
2 D'après la représentation salvadorienne du titre de Polorés
3 D'après la représentation hondurienne du titre de Dolores

 

4 D'après la représentation hondurienne du titre de Polorés
5 D'après le titre de Matasano
6 D'après le titre de Dolores

 

 

(LIU) (SVUNGANOH/UOGVATVS 14) ANHAAAIG

LTS
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 528

Torola et que la rivière «... est reconnue comme limite avec les territoires
du Honduras et d'El Salvador...» («... es reconocido por limite de estas
Fronteras y las del Salvador... »). Sur les cartes qui figurent dans ses écri-
tures, le Honduras a indiqué deux emplacements possibles de la quebrada
del Arenal; et sa représentation du titre de Dolores n’est pas compatible
avec les distances consignées dans le procès-verbal d’arpentage en ques-
tion. Les terres du titre de Matasano, telles que le Honduras les reporte sur
la carte, s’étendent le long de la rivière Torola des deux côtés de l’affluent
qui rejoint cette rivière depuis le nord et que les Parties appellent le
Mansupucagua, mais le titre ne mentionne aucun cours d’eau de ce nom.
Le titre de Dolores fait mention d’un « Portillo de Guacamaya» comme
étant «l’endroit où la Torola prend sa source», à une distance de
67 cordes (2780 mètres) en amont de la quebrada del Arenal; on se
souvient que le procès-verbal d’arpentage de Monteca mentionne
La Guacamaya (paragraphe 281 ci-dessus). I] n’est indiqué dans aucun
des deux titres qu’urie convocation ait été adressée aux propriétaires ou
aux communautés du voisinage de l’autre côté de la rivière.

284. Le Gouvernement d’El Salvador n’a pas réagi quand le titre de
Matasano fut octroyé en 1856; il n’est toutefois pas établi qu’il en ait eu
connaissance. Le 3C septembre 1879, le Gouvernement d’E! Salvador
adressa au Gouvernement du Honduras une note diplomatique, dans
laquelle il protestait contre l’attribution du titre de Dolores; mais cette
note n’a pas été soumise à la Chambre. Selon la note en réponse du
Honduras, en date du 6 novembre 1879, le village de Polords s’était
adressé au Gouvernement d’El Salvador pour se plaindre que les terres de
Dolores attribuées au village d’Opatoro par le Honduras faisaient partie
de l’ejido de Polorés, et que des documents fiables rassemblés par le
Gouvernement d’El Salvador confirmaient cette allégation. Dans sa
réponse, le Honduras affirma qu’il disposait de renseignements sûrs d’où
il résultait que les terres de Dolores avaient toujours été considérées
comme faisant partie intégrante du territoire hondurien. Il fut envisagé
d'établir une commission mixte pour examiner l'affaire. Eu égard à ces
circonstances, la Chambre ne croit pas possible d’accueillir la prétention du
Honduras selon laquelle El Salvador a acquiescé à ce que la rivière Torola
soit la frontière, tout au moins à proximité de la Hacienda de Dolores.

*

285. La Chambre revient donc à la question de l’interprétation de
l'étendue de l’ejido de Polorés, tel qu’il fut arpenté en 1760, premièrement
selon les termes de l'acte, ensuite en tenant compte des événements posté-
rieurs à 1821. Le passage du procès-verbal d’arpentage de l’ejido de Polo-
rôs en 1760, dont le sens a été contesté entre les Parties, est le suivant,
l’arpenteur se déplasait de façon générale du sud au nord:

«.. y de alli siguiendo dicho rumbo se llego a la quebrada de mansupu-
cagua, en cuyo derecho tienen Hacienda los de el Pueblo de Opatoro de
la Jurisdicion de Comayagua (aqui una roturita) de estos naturales, y

181

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 529

queda dicha Hacienda dentro de esta Medida, se tantearon Sincuenta
Cuerdas, y mudando de rumbo de oeste al Leste con abatimiento al
Nordeste, se Ilego a una Loma y divide esta tierras con la de los Lopes en
cuyo derecho està el Jato de los Lopes, y dicho Jato queda fuera, se
tantearon Setenia Cuerdas, y Siguiendo el mismo rumbo se Ilego al
cerro de Ribita linde con las Tierras de San Antonio de ia otra Jurisdic-
ciôn, y el Rio de Unire, Y se tantearon Setenta Cuerdas, y cogiendo, de
oeste al leste, fija aguas abajo del rio de Unire se llego al paraje, y orilla
de dicho Rio, donde comensé esta medida... »

[Traduction]

«... à partir de là, suivant la même direction, nous avons atteint la
quebrada de Mansupucagua, en cuyo derechofle sens de cette formule
est contesté] les habitants du village d’Opatoro dans la juridiction
de Comayagua ont une hacienda (document déchiré), de ces
autochtones, ladite hacienda rentrant dans les limites du présent
arpentage, environ 50 cordes ont été évaluées ; et, changeant de direc-
tion pour aller de l’ouest vers l’est avec une certaine déviation vers le
nord-est, nous avons atteint une petite hauteur (loma) qui sépare ces
terres de celles des Lopes, en cuyo derecho[voir la remarque ci-dessus]
se trouve le dornaine des Lopes, et ce domaine est en dehors des
limites, nous avons estimé 70 cordes et, suivant la même direction,
nous avons atteint le Cerro Ribita aux confins des terres de San Anto-
nio de l’autre juridiction et l’Unire, et nous avons estimé 70 cordes et,
allant de l’ouest à l’est, en aval de l’Unire, nous avons atteint l’endroit
et la rive de cette rivière où nous avons commencé le présent arpen-
tage...»

286. Les Parties scnt d’accord sur l’identification d’un cours d’eau qui
porte aujourd’hui le nom de quebrada de Mansupucagua; de fait, son
confluent avec la riviére Torola est mentionné dans le traité général de
paix de 1980 comme constituant le point terminal de l’un des secteurs, qui
a fait l’objet d’un accord, de la frontière. El Salvador développe son argu-
mentation en partant du principe que ce cours d’eau est la guebrada de
Mansupucagua mentionnée dans le titre de Polorôs de 1760; il fut
reconnu comme tel lors de l’arpentage effectué aux fins des négociations
Cruz-Letona en 1884. La version d’Ei Salvador des limites de l’ejido de
Polorés au nord de la Torola est indiquée sur le croquis n° E-2 ci-inclus
(points A-D-E-F-G). Le Honduras, tout en contestant l’interprétation
donnée du titre de Polorés par El Salvador sur un certain nombre de
points, a présenté une interprétation du titre qui s’accorde avec la version
d’El Salvador dans la mesure où elle situe le point le plus occidental des
terres arpentées au confluent du cours d’eau Mansupucagua actuel avec
la Torola (point A sur le croquis n° E-2). A un moment, dans ses écritures,
il mit cela en doute, quand il laissa entendre, dans sa réplique, que l’équipe
d’arpentage de 1760 atteignit la Torola en un point des terres des habitants
d’Opatoro situé «beaucoup plus à l’est que le Mansupucagua, face à
Upire ». Néanmoins, les thèses du Honduras et d’El Salvador s'accordent,

182

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 530

dans la mesure où elles situent le point le plus occidental du titre de Polo-
ros de 1760 au confluent de l’actuel cours d’eau Mansupucagua avec la
rivière Torola; la ligne que revendique le Honduras à partir de ce point
sera examinée plus loin.

287. On peut d'emblée faire observer, sans tenir compte, pour l’instant,
des différents relèvements ou directions consignés dans le procès-verbal
d’arpentage de Polorés, que la distance totale évaluée par l’arpenteur
entre le torrent Mansupucagua et l’Unire était de 140 cordes, soit
5810 mètres. Les Parties sont d’accord en ce qui concerne l'identification
de la rivière Unire, mais celle-ci est alimentée par deux cours d’eau, dont
Pun et l’autre peuverit être considérés comme la partie de la rivière dont il
fut fait état lors de l’arpentage de Polorés. Le cours d’eau occidental a la
préférence du Honduras, entre les points marqués F’ et G’ sur le croquis
n° E-2 ci-inclus, et El Salvador penche pour le cours d’eau oriental, entre
les points F et G’. Si toutefois on reconstitue à l’échelle à l’aide des cartes
présentées la distance entre le Mansupucagua et «l’endroit le plus proche
de la rivière Unire », c’est-à-dire sur celui des deux cours d’eau qui est le
plus proche (à l’ouest), elle s’avère être d’environ 10 600 mètres. Il se peut
— le procès-verbal d’arpentage est ambigu sur ce point — qu’une certaine
distance ait été franchie en amont le long de la Mansupucagua et qu’elle
ne soit pas comprise dans les 140 cordes indiquées, mais la distance entre
un point quelconque de ce torrent et l’Unire dépasse toujours de beau-
coup 140 cordes. Même si l’on tient compte de la difficulté d’évaluer les
distances dans un pays de montagne et des méthodes d’arpentage relative-
ment primitives qui ont été utilisées, il y a ici de quoi justifier de graves
incertitudes. De surcroît, le Honduras a attiré l’attention sur un fait
curieux: le procès-verbal d’arpentage ne mentionne jamais la rivière
Torola, ni encore moins qu’elle ait été franchie. Il s’agit là d’un problème
qui s’est posé à propos des secteurs précédents (voir paragraphes 136, 137
et 194 ci-dessus), mais en l’occurrence ce que la Chambre estime difficile à
admettre, c’est que l’équipe de l’arpentage de 1760, bien qu’elle fut parve-
nue au confluent d'un torrent et d’une rivière, n’ait pas indiqué ce
fait, mais simplement constaté l’existence du plus petit des deux cours
d’eau.

288. C’est apparemment en raison de ces difficultés que le Honduras a
proposé une interprétation du titre de Polorés partant de la supposition
— car ce ne peut rien être de plus — selon laquelle le cours d’eau
mentionné dans le titre n’était pas du tout le torrent Mansupucagua, mais
la rivière Torola. Les arguments en faveur d’une telle interprétation ne
présentent pas de pertinence pour l'instant; mais cette interprétation
implique que l’arpenteur, selon la thèse du Honduras, aurait dû remonter
le cours de la rivière Torola sur une distance de 3 kilomètres environ (bien
que le Honduras ait fourni une représentation cartographique de sa
démonstration qui figure la limite de Polorés sous la forme d’une ligne
droite qui suit la direction générale du cours de la rivière). A un point
(indiqué par la lettre H sur le croquis n° E-2) que le Honduras identifie
comme étant Agua Caliente, l’une des bornes de l’arpentage de Cacaoteri-

183

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 531

que de 1803, la ligne devrait s’écarter de la rivière et s’orienter vers l’est, en
remontant légèrement vers le nord, couper l'emplacement (selon le
Honduras) du Jato de los Lépez (indiqué par la lettre L sur le croquis
n° E-2) et atteindre la colline que le Honduras identifie comme étant le
Cerro Ribita (indiqué par la lettre R sur le croquis n° E-2). Le Honduras en
conclut que l’arpentage de 1760 ne s’étendait à aucune terre au nord dela
rivière Torola entre ce que le Honduras considère être la borne de Sisicruz
(voir paragraphe 290 ci-dessus) — le confluent du Mansupucagua
actuel — et El Carrizal, tel qu’il est indiqué sur la carte n° 6.1 incluse dans
le contre-mémoire du Honduras. L'interprétation selon laquelle on consi-
dère que l’arpentage aurait suivi le cours de la rivière en direction de l’est
sur un trajet de 3 kilomètres environ réduit l’écart entre les distances, qui
est le problème fondamental posé par le titre de Polorés, comme il a été
expliqué au paragraphe 287, mais ce problème est loin d’être résolu. Alors
que le « Hato de los Lopez», tel que le Honduras le figure sur la carte, se
trouve à environ 3000 mètres à l’est du lieu-dit El Carrizal du Honduras, la
distance pour atteindre le Cerro Ribita en venant de la Loma Lopez est de
5000 mètres, non de 2905 mètres (70 cordes), comme il est consigné dans le
titre de Polorés. Et il n’y a rien dans le procès-verbal d’arpentage de 1760
qui montre que l’arpentage ait suivi un cours d’eau queiconque sur une
distance de 3000 métres.

289. En de telles circonstances, le problème qui se pose à la Chambre
est le suivant. Si l’on admet que les Parties déterminent correctement les
deux points terminaux indiqués (le Mansupucagua et l’Unire), et même
en adoptant l’hypothèse du Honduras que, sans quil en ait été laissé de
trace, une distance de 3000 mètres le long de la Torola ait été franchie,
avant que le trajet à parcourir pour atteindre la Loma Lopez ait été estimé,
la seule conclusion possible est que les distances consignées dans le
procès-verbal d’arpentage de 1760 sont si inexactes qu’elles ne sauraient
être de quelque utilité pour établir l'emplacement de la frontière. Dans ces
conditions, ce serait, pour la Chambre, un exercice tout à fait artificiel que
d’essayer de déterminer les emplacements des repères de l’arpentage de
1760, la Loma Lopez et le Cerro Ribita, sur la base des documents anté-
rieurs à 1821, à supposer même que ce soit possible. La seule autre solu-
tion consiste à réexaminer la détermination des points terminaux. L’iden-
tification de la rivière Unire semble incontestable: mais selon la carte il
existe nombre de cours d’eau qui se jettent dans la Torola en venant du
nord et, à première vue, n'importe lequel d’entre eux pourrait aussi bien
être assimilé au torrent Mansupucagua de 1760, à défaut de preuves qui
indiqueraient sans ambiguïté le cours d’eau maintenant désigné sous ce
nom. Les Parties ont admis, non pas seulement dans les débats, mais dans
le traité général de paix de 1980, l'existence d’un «ruisseau Mansupuca-
gua» en ce point; mais, dans le traité, il sert de titre pour le point terminal
du secteur et non pas nécessairement d’interprétation du titre de Polorôs.

290. Il convient de faire observer à ce propos qu’au cours de l’enquéte
relative aux limites du village de Cacaoterique (au nord-ouest des zones
contestées) (voir paragraphe 273 ci-dessus), qui eut lieu en 1803, il est fait

184

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 532

mention d’un tripoint entre les terres de Cacaoterique, Polorés et Lislique
(un village situé à l’ouest de Polorés et au sud de Cacaoterique):

«... Se leg al mojon de Sisicruz que quiere decir el llano del Camaron, y
en esta sabana hay tres acervos de piedra, perteneciente uno al Pueblo
de Liclique; otro al de Poloros (que sus prales. se hallaron presentes, y
son Pueblos de la Yntendencia de San Salvador) y el otro de este de
cacauterique, que digeron todo ser su septimo lindero, y el parage donde
tienen su milperia de Matainbre ».

[Traduction]

«... nous sommes arrivés à la borne de Sisicruz, qui veut dire la plaine
du Camaron, où se trouvaient trois monticules de pierres : l’un appar-
tient au village de Lislique, l’autre à celui de Polorés (ses notables
étaient présents et il s’agit de villages de l’Intendencia à San Salva-
dor), et Pautre de ce village de Cacaoterique, affirmant tous qu’il
s'agissait de la septième borne, et du site où se trouve le champ de
maïs de Matainbre ».

Le Honduras assimile ce point à celui qui est mentionné dans le titre de
Polorés sous le nom de torrent de Mansupucagua; si cela est exact, il
semble que déja en 1803 ce cours d’eau ne portait plus le méme nom, ou
qu’on avait oublié son nom, ou qu’il semblait moins important, comme
repère servant de référence, que la plaine et le champ de maïs. Quoi qu'il
en soit, le procès-verbal, selon l'interprétation du Honduras, jette le doute
sur l’existence continue de toute tradition orale quant au nom et al’empla-
cement du torrent cle Mansupucagua. Il convient aussi de relever que le
document de Cacaoterique lui non plus ne fait pas mention de la Torola
en un point où, selon le Honduras, cette rivière est la limite de l’ejido. La
Chambre laissera donc en suspens la question de l’emplacement du cours
d’eau appelé torrent. de Mansupucagua dans le titre de 1760 et envisagera
désormais l’interprétation du titre de Polorés sur cette base, ainsi que
compte tenu, notamment, d'événements postérieurs à l’indépendance.

291. L'absence cle concordance, dont il est fait mention ci-dessus
(paragraphe 287), entre les distances consignées dans le procès-verbal
d’arpentage de Polorés en 1760 et les points identifiés par les Parties
comme étant le ruisseau Mansupucagua et la rivière Unire fut mise en
évidence en 1884, lors des négociations qui aboutirent à l'adoption la
même année de la convention Cruz-Letona qui n’a pas été ratifiée. Lors de
la troisième conférence des délégués, tenue le 24 mars 1884, il fut consigné
ce qui suit:

«... se adquirié el conocimiento de que la linea fronteriza de ambas
Republicas debera ser determinada segün el titulo de los terrenos
egidales del pueblo de Polorés, por ser mas antiguo y referirse a lugares
mui conocidos... »

[Traduction]

«... ils ont acquis la certitude que la ligne frontière des deux Répu-

185

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 533

bliques devra être déterminée suivant le titre des ejidos du village de
Polorés, car c’est le plus ancien et il se réfère à des lieux très
connus... »

Ils convinrent ensuite que la frontière devrait passer par «... le plus élevé
des quatre pics qui constituent les alentours de Ribita...» («... el pico mas
elevado de los cuatro que forman las cercanias de Rivita... »)et de là en direc-
tion N 80° O jusqu’à la Loma Lopez «... qui est à une distance de 12 kilo-
meétres...» («... que dista 12 kilometros...»} (voir le croquis n° E-4 ci-inclus);
pourtant, assez curieusement, la distance entre Ribita et Lopez, telle
qu’elle figure sur le croquis à l’échelle joint au procès-verbal des négocia-
tions de 1884 n’est pas de 12 kilomètres, mais, d’après l’échelle, d'environ
9 kilomètres. À partir de la Loma Lôpez, la frontière devait prendre la
direction § 18° 30” © «... jusqu’au confluent de la quebrada Mansupuca-
gua et de la rivière Torola conformément aux indications du titre de Polo-
ros...» («... hasta el encuentro de la quebrada Mansupucagua con el rio de
Torola conforme con los datos del titulo de Poloros...»), la distance entre la
Loma Lopez et le confluent Mansupucagua/Torola étant de 3461 mètres
d’aprés le procés-verbal. La Chambre ne parvient pas 4 comprendre
comment les arpenteurs pouvaient considérer cette ligne comme
conforme aux distances consignées dans le titre de Polorés. Comme le
montre clairement le passage cité au paragraphe 278 ci-dessus, la distance
entre le Mansupucagua et la Loma Lopez était de 70 cordes (2905 métres)
et une mesure moderne de 3461 mètres ne constitue donc pas un écart très
important; mais le procès-verbal d’arpentage de 1760 consignait encore
70 cordes entre la oma Lopez et le Cerro Ribita, c’est-à-dire encore
2905 mètres, et non 12 kilomètres, ni 9 kilomètres.

292. A cet égard la Chambre est frappée par le fait qu’en 1884, quand
les arpenteurs et délégués déterminèrent quelle était la « Loma Lopez », ils
ne tinrent aucun compte d’une « colline appelée Lopez», qui figure dans
deux titres républicains octroyés par le Honduras peu de temps aupara-
vant et le second cinq ans plus tôt seulement. Ce sont les titres de Mata-
sano, Hornos et Estancias (1856) et de Dolores (1879) mentionnés au
paragraphe 283 ci-dessus. Le procès-verbal d’arpentage de Matasano de
1856 mentionne une borne des terres d’Opatoro « près de la colline appe-
lée Lopez» et il continue à partir de ce point:

«... y habiendo colocado en él la aguja se tomo el RS. 30° O, quedando
desde aqui separadas estas tierras y las de Opatoro por un angulo obtuso
de 115° que forman ambos cursos — Se tiré la cuerda por ocotales hasta
llegar a la Quesera vieja de Tranquilino, con treinta cuerdas en donde se
puso un mojon de piedras. — Colocada en este punto la aguja se tomo el
RS. 10° E.y se ilegé a la Piedra parada con treinta cuerdas, quedando
por mojon la misma Piedra. — De aqui se tomé el RS. 10° O; y pasando
la quebrada del arenal, se llegé à los encuentros de la misma quebrada
con el Rio de Torola q. es reconocido por limite de estas Fronteras y las
del Salvador; en cuyo punto se puso otro mojon y quedo esta medida
para continuarla manana ... habiendo habido veinticinco cuerdas... »

186

 
 

87°55' 87°50" 87°45' W

 

 

13°55"

       
 

 

 

 

 

 

13°55'
N N
87°55' 87°50' 87°45' W
Tiré de la carte n° 6.4
CROQUIS NP E-4 du contre-mémoire
du Honduras avec correction
Cinquième secteur — Propositions antérieures de la position du Cerro Lopez.

cine. Cruz-Letona 1884
oan ne we ne Conférence de Saco 1880

 

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 535

[Traduction]

«... et après avoir mis la boussole à cet endroit, on a pris la direction
S 30° O, ces terres et celles de Opatoro étant séparées à partir de ce
point par un angle obtus de 115° que forment les deux cours. On tira
la corde à travers des bois de pins focotales] pour parvenir à
l’ancienne fromagerie de Tranquilino, à 30 cordes, où l’on érigea une
borne de pierres. La boussole étant placée en ce point, on prit la
direction S 10° E et l’on arriva à la Piedra Parada à 30 cordes, en
prenant pour borne ladite pierre /piedra]. De là on prit la direction
S 10° Wet, en franchissant la quebrada Arenal, on arriva au confluent
de cette quebrada avec la rivière Torola qui est reconnue comme
limite des frontières et celles d’El Salvador, et où l’on érigea une autre
borne et l’arpentage a été suspendu pour être continué le lendemain...
On a compté jusqu'ici 25 cordes. »

La «colline appelée Lopez» se trouvait donc à proximité d’une borne des
terres d’Opatoro qui était à 85 cordes au nord du confluent d’une
quebrada avec la rivière Torola. Le procès-verbal d’arpentage de Dolores
de 1877 mentionne de même une borne située «au pied de la colline de
Lopez» et consigne une distance de 30 cordes de cette colline à la froma-
gerie de Tranquilino, 30 cordes jusqu’à la Piedra Parada, de l’autre côté de
la quebrada El Arenal, 25 cordes jusqu’à son confluent avec la Torola.

293. Si les emplacements des limites des titres républicains de Mata-
sano et Dolores étaient ceux qu’indique la carte correspondante présentée
par le Honduras, la colline de Lépez se trouverait à environ 2500 mètres
à l’est-sud-est du lieu où El Salvador situe la Loma Lopez; elle serait en
ce cas à 7,5 kilomètres de l’Unire, une distance qui ne concorde pas du tout
avec les 70 cordes consignées dans le titre de Polorés. Toutefois, après
avoir examiné les relèvements et distances indiquées en détail dans les
deux titres, la Chambre ne considère pas que la représentation cartogra-
phique qu’en donne le Honduras est exacte. Les deux titres mentionnent
la quebrada del Arenal et son confluent avec la Torola comme un point
limite commun; mais ce qui complique la question, comme on l’a déjà
noté (paragraphe 283 ci-dessus), c’est que les cartes présentées par le
Honduras en l’espèce figurent la quebrada del Arenal dans plusieurs
emplacements. De l'avis de la Chambre, le plan contemporain joint au
procès-verbal d’arpentage de Matasano, qui montre le tracé de la frontière
le long de la Torola, confirme qu’il y a lieu d'identifier le confluent de la
quebrada El Arenal avec cette rivière comme étant le point marqué Q sur
le croquis n° E-3 ci-inclus, où un cours d’eau désigné sur les cartes comme
la quebrada del Aceituno rejoint la Torola. Le croquis n° E-3 montre aussi
le chevauchement des terres faisant l’objet des divers titres.

294. Le procès-verbal d’arpentage de Dolores le confirme également,
car il indique qu’en progressant de 67 cordes dans la direction de l’est à
partir du confluent de l’El Arenal les arpenteurs parvinrent au Portillo de
Guacamaya (point P sur le croquis n° E-3 ci-inclus), qui, dans l’arpentage

188

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 536

des terres correspondant au titre de Dolores, est décrit comme «le point
où la Torola prend. sa source». L'emplacement indiqué sur le croquis
n° E-2 identifie ce point au confluent de la Guacamaya et de la Lajas. Le
titre de Dolores fait état d’un cours d’eau qui porte le nom de « quebrada
del Aceituno » qui sz jette dans la Torola à un point situé plus à l’est que la
quebrada del Arenal: la Chambre pense qu'il s’agit probablement du
cours d’eau indiqué sur les cartes du Honduras comme étant la quebrada
El Naranjo. Compte tenu de cet élément de preuve, la Chambre conclut
que le cours d’eau dénommé en 1884 et encore aujourd’hui la guebrada de
Mansupucagua ne saurait être celui dont il est question dans le procès-
verbal d’arpentage de 1760, mais que le torrent appelé Mansupucagua en
1760 doit être identifié à la quebrada del Arenal de 1879. Si on admet cette
conclusion, il devient possible de donner une interprétation plus cohé-
rente de la corrélation entre le procès-verbal d’arpentage de Polorés de
1760 et les caractéristiques et repères désignés qui existent. Cette interpré-
tation concourt aussi à expliquer l’absence de toute mention de la rivière
Torola dans le procès-verbal d’arpentage de Polorés de 1760. Quand la
rivière atteint le confluent avec ce qu’on appelle maintenant Mansupuca-
gua, elle a reçu les eaux de trois autres affluents après la quebrada Arenal/
Aceituno. Il est doric permis de supposer qu’au confluent de ce dernier
cours d’eau la Torola est beaucoup moins importante qu’au confluent
avec la Mansupucagua actuelle et il est donc moins surprenant qu’elle ne
fasse pas l’objet d’une mention expresse.

295. Si la colline de Lopez mentionnée dans le titre de Polorés est iden-
tifiée à celle portant le même nom dans les titres de Dolores et de Mata-
sano, il se dégage une interprétation du titre de Polorés qui, si elle n’est pas
parfaitement conforme à toutes les données pertinentes, n’en établit pas
moins, de l’avis de la Chambre, une concordance plus satisfaisante que
l'une ou l’autre des interprétations proposées par les Parties en la présente
instance ou que l'interprétation Cruz-Letona de 1884. Sur cette base, la
colline de Lépez peut être identifiée à celle marquée L sur le croquis
n° E-3 ci-inclus et la colline Ribita à celle qui porte la lettre R sur cette
carte, près de la source de l’Unire; le croquis n° E-3 reproduit aussi les
points Q et P au même emplacement que sur le croquis n° E-2. Les
distances entre les points Q et L, ainsi que Let R, concordent alors d’assez
près avec les indications du procès-verbal d’arpentage de Polords de 1760.
La direction suivie est d’abord en réalité celle de la quebrada del Arenal
(identifiée à la quebrada Mansupucagua de 1760), c’est-à-dire le nord-est,
sur une distance de quelque 1500 mètres, jusqu’au point, indiqué par la
lettre M sur le croquis n° E-3, où le cours d’eau se divise; de là elle va
jusqu’à la Loma Lôpez (point L), en s’orientant vers le nord-est, et ensuite
jusqu’au Cerro Ribitä (point R), où la direction suit de près celle qui est
mentionnée dans l’arpentage, « d’ouest en est avec une inclinaison vers le
nord-est ». Le procès-verbal d’arpentage ne mentionne que cette dernière
direction, mais lui attribuer un tel sens reste, de l’avis de la Chambre, tout
à fait dans les limites d’une interprétation raisonnable. L’altitude de la
colline marquée L, d’après les courbes de niveau des cartes modernes,

189

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 537

doit être d’environ 1100 mètres. Le Honduras a avancé que le mot «/oma »
n'aurait pas été utilisé pour une colline de cette hauteur. La Chambre, bien
qu’elle admette qu’en principe une « loma » soit plus petite qu’un «cerro»,
estime que ce qui dicterait normalement le choix du terme retenu ce serait
laltitude de la colline non par rapport au niveau de la mer, mais par
rapport au pays environnant. La colline marquée L se trouve, toujours
d’après les courbes de niveau, à l’extrémité d’un contrefort d’un massif
plus élevé et ne surplombe ce contrefort que d’environ 100 mètres.

296. Ensuite se pose la question de savoir si cette interprétation du titre
de Polorés est compatible ou conciliable avec les procès-verbaux des titres
des terres voisines dans la mesure où la Chambre peut les connaître. Le
rapport consécutif à l'enquête de 1803, qui portait sur les limites de
Cacaoterique, citée au paragraphe 273 ci-dessus, mentionne d’abord une
borne au Brinco del Tigre qui était une limite de Polorés, car il s'agissait de
l’ancien emplacement de San Miguel de Sapigre et, ensuite, un tripoint
des terres de Cacaoterique, Polorés et Lislique. Examinant tout d’abord
cette dernière mention, la Chambre relève qu'aucune preuve documen-
taire des limites des terres de Lislique n’a été fournie (alors que les titres
correspondants pouvaient être consultés lors des négociations de 1897);
cependant on sait que le village lui-même était situé au sud de la Torola et
à l’ouest de Polorés (comme il apparaît sur une carte de 1804 des paroisses
de la province de San. Miguel). Le Honduras considère que l’arpentage de
Polorés de 1760 engloba les terres de l’ancien village de San Miguel de
Sapigre au sud de la rivière, mais ne porta pas sur la partie de ces terres qui
se trouvaient au nord de la rivière entre les repères de Cacaoterique qui
portent les noms de Sisicruz et El Carrizal (points A et H sur le croquis
n° E-2). Pour ce qui est de la zone située à l’est d'El Carrizal, celle-ci,
d’après l'interprétation que donne le Honduras du titre de Polorés, ne
s’est jamais étendue plus de 2000 mètres au nord de la rivière (voir le
croquis n° E-2), et en conséquence ne s’est jamais étendue près de Brinco
del Tigre. Si l'interprétation que donne le Honduras des limites des terres
de Cacaoterique est exacte, il ne se pose donc aucun problème de chevau-
chement entre ces terres et celles correspondant au titre de Polorés, tel que
la Chambre l’interprète; ce qui resterait alors inexpliqué, c’est pourquoi
des repères situés plus à l’ouest que la quebrada del Arenal et la Loma
Lôpez, en particulier Brinco del Tigre, furent mentionnés en 1803 comme
des limites communes de Cacaoterique avec Polorés, et non avec San
Miguel de Sapigre. Il vaut la peine de noter que l’arpentage de Polorés de
1879 fait coincider l’angle situé au nord-est des terres de Polorés (voir le
croquis n° E-2) avec une colline appelée Brinca Tigre.

297. Après un examen attentif, la Chambre estime que, d’après les
documents dont elle dispose, il n’est pas possible de faire une représenta-
tion cartographique totalement cohérente des terres correspondant au
titre de Polorés et de l’arpentage des terres de Cacaoterique. Celle que
propose El Salvador, outre qu’elle ne concorde pas avec les distances et
directions indiquées dans le procès-verbal d’arpentage de Polorés, abou-
tit à un chevauchement important avec les terres de Cacaoterique. Celle

190

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 538

du Honduras aboutit à une cohérence limitée en identifiant — d’une
manière qui n’est pas absolument convaincante — les bornes de Sisicruz
et d'El Carrizal de 1803 avec les repères de Mansupucagua et Lopez de
1760, mais ne concorde pas avec la mention du Brinco del Tigre comme
limite de Polorés en 1806. L'interprétation de la Chambre n’entraine
aucun chevauchement, mais semble laisser sans attribution une certaine
superficie entre les terres des deux titres. A ce qu’il semble, si l’on suppose
que Cacaoterique et San Miguel de Sapigre étaient contigus, il se peut
qu’au moins dans la région du Brinco del Tigre l’attribution du titre de
Polorés n’ait pas englobé la totalité des terres de Sapigre. Cependant, quoi
qu'il en soit, la Charnbre ne voit aucune raison de mettre en doute l’inter-
prétation du titre de Polorés exposée ci-dessus à cause d’un quelconque
manque de concorclance avec les éléments de preuve qui ont trait aux
terres de Cacaoterique.

298. Cette interprétation du titre de Polorés reste sans effet sur la
controverse qui oppose les Parties à propos de la frontière dans la partie
est du secteur. Les deux Parties s'accordent pour admettre que la rivière
Unire constitue la frontière de leurs territoires sur une certaine distance en
amont du « Paso de Unire », le point terminal du secteur en litige, tel que le
définit le traité général de paix; mais elles sont en désaccord sur le point
de savoir lequel de deux affluents doit être considéré comme étant la
source de l’Unire (paragraphe 296 ci-dessus). Le Honduras soutient
qu'entre la rivière Unire et la source de la Torola la frontière est une ligne
droite correspondant à la limite sud-ouest des terres incluses dans le titre
de San Antonio de Padua de 1738. Il ne semble pas douteux que l’ejido de
Polorés ait jouxté à l'est, dans une certaine mesure, les terres de San Anto-
nio de Padua: le passage du procès-verbal d’arpentage cité au para-
graphe 285 ci-dessus indique que l’équipe d’arpentage a «atteint le Cerro
Ribita, limite des terres de San Antonio de l’autre juridiction et la rivière
Unire». Ni mesure distincte ni évaluation de la distance qui sépare le
Cerro Ribita de la rivière n’étant fournie, le Cerro devait se trouver bien
près de la rivière. Le titre de Poloros indique ensuite que l’arpentage s’est
poursuivi le long de la rivière en aval pour atteindre le point de départ du
levé; Parpentage avait commencé:

«,.. desde la orilla del rio de unire, tomando en rumvo del Norte al
Surueste dejando dicho Rio a mano derecha, con las tierras de Manuel
Ximenez, y aguas avajo de dicho Rio se camino al runvo de el
Surueste...»

[Traduction]
«... à partir de la rive de la rivière Unire, dans le sens du nord au

x

sud-est, ayant 4 notre droite ladite riviére avec les terres de
Manuel Ximenez, nous avons progressé en aval vers le sud-est... »

Pris en lui-méme, le document indique donc que la riviére était la limite
avec San Antonio.

191

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 539

299. La représentation cartographique du titre de Polorôs présentée
par le Honduras s’accorde avec celle d’El Salvador en ce qu’elle indique la
rivière Unire comme limite est, mais elle choisit un autre affluent pour
constituer la source de cette rivière; toutefois, sur la même carte, le
Honduras représente les terres de San Antonio de Padua comme s’éten-
dant vers l’ouest de l'autre côté de la rivière au point de chevaucher celles
de Polorés. Un tel chevauchement impliquerait que l’arpentage de Polo-
ros de 1760 empiétait sur les terres de San Antonio qui avaient fait l’objet
d’un arpentage un peu plus de vingt ans auparavant; cela paraît impro-
bable à première vue à la Chambre, notamment parce que le titre de Polo-
ros signale précisément le fait que la limite avec San Antonio avait été
atteinte. El Salvador a proposé sa propre interprétation du titre de
San Antonio, qui ne comporte aucun chevauchement, mais une coinci-
dence en un point, la « Orilla» sur la rivière Unire, c’est-à-dire le point de
départ de l’arpentage de Polorés. Or cela ne saurait être exact, car ce
n’était pas la « Orilla» qui était mentionnée comme limite avec San Anto-
nio, mais le Cerro Ribita.

300. Il est indiqué dans le procés-verbal d’arpentage de San Antonio
de 1682 que la corde fut tendue d’ouest en est «depuis le coteau
d’Unire »; il s’agissait probablement d’une colline proche de la rivière
Unire, mais le document n’indique pas si elle se trouvait du côté ouest ou
est de la rivière. Lors de l’arpentage de San Antonio de 1738, le point
terminal le plus au nord-ouest qui fut atteint a été le «coteau de
Robledal »; l’équipe d’arpentage se dirigea ensuite vers le sud, atteignit
la rivière Unire au bout de 60 cordes (2490 mètres), puis continua dans la
même direction sur 210 cordes encore (8715 mètres) et signala divers
repères en chemin. Le Honduras identifie le « coteau d’Unire » au Cerro
Ribitä et en déduit qu’il se trouvait du côté ouest de la rivière. L’interpré-
tation hondurienne de la mention, dans le procès-verbal d’arpentage de
San Antonio de 1738, du déplacement des arpenteurs «suivant la même
direction», c’est-à-dire du nord au sud, après avoir atteint la rivière
Unire, semble consister à admettre que l’arpentage se poursuivit dans
une direction strictement nord-sud, sans tenir compte de la rivière, et
que les arpenteurs ont donc dû nécessairement franchir celle-ci, son
cours allant de façon générale plutôt à l’est du sud. Cela pose le
problème, déjà rencontré plusieurs fois au cours de cette instance, du
silence d’un procès-verbal d’arpentage sur le point de savoir si une
rivière déterminée a ou non été franchie; en l’occurrence il paraît assez
improbable à la Chambre que les arpenteurs aient abandonné une limite
naturelle aussi commode pour suivre une direction à la boussole juste de
l’autre côté. L'interprétation du Honduras lui-même est que la limite des
terres de San Antonio suivait la rivière Unire, mais seulement à partir
d'El Coyolar, près du Paso de Unire. Si la limite commençait à suivre la
rivière en quelque point, à défaut de toute autre indication, ce devrait
être alors, semble-t-il, au premier point où ladite rivière a été mention-
née.

301. La Chambre n’estime pas que les descriptions des repères,

192

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 540

distances et directions qui figurent dans le procès-verbal d’arpentage
soient assez précises pour lui permettre de choisir de façon certaine
entre les interprétations divergentes des Parties, ou d’arriver à sa propre
interprétation du titre de 1738. Elle constate toutefois que les directions
ne sauraient être prises en un sens littéral, mais qu’elles indiquent
simplement quelle orientation approximative fut suivie; s’il fallait les
prendre en un sens littéral dans l’arpentage de 1738, elles ne formeraient
pas le tracé d’un polygone fermé. La limite septentrionale a 192 cordes
de longueur, la limite sud seulement 90; dans ces conditions (comme il
faut s’y attendre) les directions «du nord au sud » et « d'ouest en est»,
ainsi que les directions contraires, doivent être interprétées comme de
simples indications générales, et la direction réellement suivie peut
varier entre les divers repères. Si toutefois on admet, comme il a été indi-
qué ci-dessus, que la mention de la rivière Unire signifie qu’aprés
60 cordes l’équipe d’arpentage atteignit la rivière, dont elle suivit le
cours, toujours à peu près orienté dans la direction qui était celle de
larpentage juste avant de parvenir au cours d’eau, la forme d'ensemble
de la zone arpentée serait un parallélogramme très approximatif avec un
côté méridional à peu près parallèle au côté nord, mais plus court. Cela
s'accorde assez bien avec les données consignées dans le procès-verbal
d’arpentage. Cela expliquerait aussi comment l’équipe d’arpentage de
Polorés, quand elle atteignit la limite avec San Antonio, s’estima en
mesure de suivre en aval la rive droite de la rivière, sans avoir — on doit
le supposer — ni l’intention, ni l'impression d’empiéter sur les terres du
titre voisin. Dans quelle mesure le Cerro Ribitä pouvait être considéré
comme une «limite» («linde», voir paragraphe 285 ci-dessus) avec les
terres de San Antonio, cela demeure une chose obscure; il convient
peut-être de noter qu’il n’est pas fait référence à un « mojén», une borne
indiquant l'emplacement exact de la limite; aussi le Cerro Ribita peut-il
simplement avoir été la référence qui signale l'endroit où se situait sur le
cours de la rivière Unire le point de jonction des terres de Polorés et de
San Antonio. Il se peut aussi que les terres de San Antonio s’étendaient
plus au nord que celles de Polorés, et s’étendaient en direction de
l’ouest, par-dela la source de l’Unire, ce qui les faisait passer au nord du
Cerro Ribité. De toute façon, la Chambre n’est pas convaincue par
l’argument hondurien selon lequel les terres de San Antonio s’éten-
daient vers l’ouest de l’autre côté de la rivière Unire et elle juge que cette
rivière était la ligne de l’uti possidetis juris de 1821, comme l’allègue
El Salvador.

302. Puisque la revendication d’El Salvador relative à des terres au
nord de la rivière se fonde uniquement sur le titre de Polorés (sauf pour la
bande de terres reveridiquée sur la base d’« arguments d’ordre humain»),
il résulte de cette interprétation que la rivière Torola forme la frontière
depuis le point de départ du secteur (le point A sur le croquis n° E-5, le
confluent du Mansupucagua « actuel ») jusqu’au point Q sur ledit croquis
(le confluent présumé de l’«ancien» Mansupucagua). Au-delà la ligne
remonte la quebrada del Arenal et va de sa source à la colline de Lopez

193

 
 

88°55' 87°50' 87°45' W

    
 

N
4 D.
\
À

 

 

 

 

 

 

13°55' wee
N
A
A IT % /
aio eee
Toro}, .
a =.
P \.
ae
0 5 10 KM |
LL ae DE ET — 1
87°55' 87°50! 87°45' W
CROQUIS N° E-5

Cinquiéme secteur — Frontiére délimitée
dans l'arrêt

—..—.. — frontière délimitée dans l'arrêt

 

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 542

(point L); de là en ligne droite jusqu’au Cerro Ribita (point R); de là
jusqu’au point le plus proche de la source de la rivière Unire; et de là se
poursuit en aval jusqu’au point terminal du secteur.

303. Reste la revendication d’El Salvador sur une bande de terres à
l’ouest de la zone en litige, entre la ligne A-B-C-D et la ligne droite A-D sur
le croquis n° E-1. La zone, est-il prétendu, est entièrement peuplée de
citoyens d’El Salvador. Lors des audiences, il a été déclaré que cette bande
contient deux fermes appelées le Sitio de las Ventas et le Sitio de San Juan.
Cependant, sur le croquis figurant dans le mémoire d’Ei Salvador qui
représente, pour ce secteur, les «établissements humains inclus dans les
zones non délimitée: », ces sitios sont indiqués à des emplacements tels
qu'ils se trouvent à l’intérieur des terres correspondant au titre de Polorës,
tel qu’interprété par El Salvador. En l’absence de tout autre élément de
preuve susceptible d’établir l'emplacement et la propriété de ces
propriétés, ou de toute autre preuve, quelle qu’elle soit, relative à cette
bande au nord-ouest. la Chambre estime que la demande que lui a présen-
tée El Salvador ne saurait être accueillie.

304. Il faut enfin examiner les preuves d’effectivités qu’a présentées le
Honduras, à savoir les pièces soumises dans une annexe à sa réplique
pour montrer qu’il peut aussi faire fond sur des arguments d’ordre
humain, qu’il y a des «établissements humains » de ressortissants hondu-
riens, dans les zones en litige de tous les six secteurs et que différentes
autorités judiciaires et autres du Honduras ont exercé et continuent
d’exercer leurs fonctions dans ces zones. Pour ce qui est du secteur dont
la Chambre s’occupe actuellement, le Honduras a présenté des docu-
ments sous sept rubriques : i) procédures pénales; ii) fiscalité ; iii) éduca-
tion publique; iv) concessions foncières; v) actes de naissance; vi) actes
de décès; et vii) divers. Aucune carte n’a été produite pour illustrer
l'emplacement géographique des lieux mentionnés. Il ressort des cartes
honduriennes que, de toutes les localités mentionnées dans lesdites
pièces, trois seulement se trouvent entre la ligne décrite au para-
graphe 302 ci-dessus et celle revendiquée par le Honduras: El Retirito,
Lajitas et La Guacamaya. (L’on trouve également des références à
l«Unire» ou au «Rio Unire», mais, faute d’indications plus précises,
l’on peut considérer que ces références visent le côté hondurien de la
rivière.) « El Retirito » est indiqué à deux reprises sur les cartes hondu-
riennes, mais ce qui semble être le peuplement de ce nom apparaît sur la
rive gauche (à l’est) de l’Unire, et en dehors de la zone en litige. Il est
intéressant de noter qu’une minute de 1917 de la municipalité hondu-
rienne d’Opatoro mentionne le village d’El Retirito comme «étant situé
sur la ligne de délimitation entre Mercedes de Oriente [un autre village
hondurien] et El Salvador», ce qui semble reconnaître dans une certaine
mesure que le territoire d’El Salvador s’étendait plus loin, en amont de la

195

 
DIFFEREND (EL SALVADOR/HONDURAS) (ARRÊT) 543

rive droite de l’Unire, que ne le prétend aujourd’hui le Honduras. En ce
qui concerne La Guacamaya, les pièces présentées sont seulement
quatorze actes de décès datés d’années comprises entre 1923 et 1969;
dans le cas de Lajitas, il y a une pièce concernant des poursuites pénales
n’ayant pas abouti, à l'encontre de trois personnes «d’origine salvado-
rienne» résidant dans cette localité, quatre actes de naissance (datés de
1906 à 1965) et un acte de décès de 1921. La Chambre conclut qu'il n’y a
pas ici de preuves suffisantes d’effectivités pour l’amener à reconsidérer
sa conclusion pour ce qui est de la ligne frontière.

305. Le tracé complet de la ligne frontière, illustré sur la carte n° VI
jointe à l’arrêt, laquelle est basée sur le feuillet 2657 IV, série E752,
édition 1-DMA, établie par la Defense Mapping Agency des Etats-Unis,
est le suivant: du confluent avec la rivière Torola du cours d’eau identifié
dans le traité général de paix comme étant la guebrada de Mansupucagua
(point A sur la carte n° V jointe à l’arrêt), la frontière suit le milieu de la
Torola, en amont, jusqu’à son confluent avec un cours d’eau appelé
quebrada del Arena! où quebrada de Aceituno (point B sur la carte n° V
jointe); de là, elle remonte le milieu de ce cours d’eau jusqu’au point, à sa
source ou à proximité, désigné par la lettre C sur la carte n° V jointe à
l'arrêt; et de là, elle se poursuit en ligne droite en direction de l’est, en
remontant quelque peu vers le nord, jusqu’à une colline de quelque
1100 mètres d’altitude (point D sur la carte V jointe); de ce point, elle suit
une ligne droite jusqu’à une colline proche de la rivière Unire (point E sur
la carte V jointe) et se prolonge jusqu’au point le plus proche sur l’Unire;
elle se poursuit alors le long de ce cours d’eau, en aval, jusqu’au point
appelé Paso de Unire (point F sur la carte n° V jointe). (De l’avis de la
Chambre, l’affluent pertinent de la rivière Unire est le plus oriental des
deux, et non l’affluent indiqué comme étant l’Unire sur les cartes de la
Defense Mapping Agency des Etats-Unis.)

« * x

SIXIÈME SECTEUR DE LA FRONTIÈRE TERRESTRE

306. Le sixième et dernier secteur en litige de la frontière terrestre est
celui qui est compris entre le point terminal du dernier des secteurs ayant
fait l’objet d’un accord, énumérés à l’article 16 du traité général de paix de
1980, c’est-à-dire un point situé sur le Goascoran, et connu sous le nom de

1 On trouvera un exemplaire des cartes jointes à l'arrêt dans une pochette placée
à la fin du présent fascicule ou du volume C.J. Recueil 1992 selon le cas. [Note du

Greffe]
196

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 544

Los Amates, et les eaux du golfe de Fonseca. Le différend qui oppose les
Parties dans ce secteur est simple. Le Honduras affirme qu’en 1821 le
Goascorän constituait la limite entre les divisions coloniales auxquelles
les deux Etats ont succédé, qu'il n’y a pas eu de modification importante
du cours de la rivière depuis 1821 et qu’en conséquence la frontière suit le
cours actuel de la rivière, qui se jette dans le golfe au nord-ouest des Islas
Ramaditas dans la baie de La Union. De son côté, El Salvador affirme
que, ce qui définit la frontière, c’est un cours antérieur suivi par la rivière
et que cet ancien cours, abandonné ensuite par la rivière, peut être recons-
titué et aboutit dans le golfe à Estero La Cutü. Le cours actuel de la rivière
(ligne A-B) et ce qui, selon El Salvador, est l’ancien cours (ligne A-C) sont
indiqués sur le croquis n° F-1 ci-inclus; le point A (« Los Amates ») est le
point terminal du dernier secteur sur lequel il existe un accord entre les
Parties.

307. Il y a, dans l'argument d’El Salvador, une dimension historique et
politique sur laquelle il faut se pencher tout d’abord. Les Parties sont
d’accord pour dire qu’au cours de la période coloniale une rivière appelée
Goascorän constituait la limite entre deux divisions administratives de la
capitainerie générale de Guatemala: la province de San Miguel et
l’Alcaldia Mayor de Minas de Tegucigalpa. Elle s’accordent également
pour dire qu’au moment de l’indépendance El Salvador a succédé au
territoire de la province de San Miguel; mais El Salvador nie que le
Honduras ait acquis quelque droit que ce soit sur l’ancien territoire de
PAlcaldia Mayor de Tegucigalpa en vertu du principe de l’uti possidetis
Juris, faisant valoir qu’en 1821 l’Alcaldia Mayor de Tegucigalpa n’appar-
tenait pas a la provirice du Honduras mais était une entité indépendante,
relevant uniquement de la juridiction du président gouverneur de Guate-
mala, Cette affirmation se fonde sur une Real Cédula du 24 janvier 1818,
qui disposait la «... separation du district judiciaire de Tegucigalpa d’avec
le gouvernement et intendance de Comayagua et ... le rétablissement de
l’Alcaidia Mayor à l’intérieur du premier...» («... separaciôn del partido de
Tegucigalpa del gobierno e intendencia de Comayagua, y restablecimiento de
la Alcaldia Mayor en aquel...»). La Chambre fait observer toutefois qu’en
vertu de l’uti possidetis juris de 1821, El Salvador et le Honduras ont
succédé à tous les territoires coloniaux concernés, de sorte qu’il n’y avait
pas de territoire sans maître, et qu’à aucun moment l’ancienne Alcal-
dia Mayor n’a constitué après 1821 un Etat indépendant s’ajoutant à eux.
Son territoire a dû passer à El Salvador ou au Honduras, et la Chambre
considère qu’il est passé au Honduras. En conséquence, quelle que soit,
du point de vue du droit colonial espagnol, la nature précise des liens entre
l’Alcaldia Mayor de Tegucigalpa, l’Intendencia de Comayagua et la
province du Honduras, !’ uti possidetis juris a attribué l’Alcaldia Mayor au
Honduras. El Salvador aurait logiquement pu, en vertu de l’argument
qu'il a présenté maintenant, revendiquer pour lui-même l’Alcaldia Mayor
de Tegucigalpa en 1821, mais, ne l’ayant pas fait, il ne peut maintenant
revendiquer une petite partie de ce territoire, en invoquant son statut
d’avant 1821. Selon la Chambre, la situation est nécessairement celle qui

197

 
 

87°50'

 

 

   

 
   
  

 

   
 
 

 

 

87°45'

87°40 W

 

 
  
  

    

  
  

      

 

13°25' 13°25'
N N
CROQUIS N° F-1
Sixième secteur — Zone en litige
—.—.— Frontière ayant fait l'objet d'un accord
senesenusens Frontière revendiquée par El Salvador
———-— Frontière revendiquée par D
le Honduras Golfo de
© Point terminal du secteur en litige Fonseca
Route D.
13°20' 13°20'
87°50' 87°45 87°40 W

 

 

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 546

était décrite dans la Sentence arbitrale rendue par le roi d'Espagne le
23 décembre 1906, à savoir que:

«la limite fixée à la province ou intendance de Comayagua ou du
Honduras par ledit brevet royal du vingt-quatre juillet mil sept cent
quatre-vingt-orze n’avait pas changé au moment où les provinces du
Honduras et du Nicaragua ont acquis leur indépendance car, bien
que par décret royal du vingt-quatre janvier mil huit cent dix-huit le
Roi approuva le rétablissement de l’Alcaldia Mayor de Tegucigalpa
avec une certaine autonomie dans le domaine économique, ladite
Alcaldia Mayor continua à constituer un district de la province de
Comayagua ou Honduras...» (C.I1J. Mémoires, Sentence arbitrale
rendue par le roi d’Espagne le 23 décembre 1906, vol. 1, p. 357).

308. La prétention d’El Salvador selon laquelle la frontière de Puti
possidetis juris est constituée par un lit antérieur du Goascoran est subor-
donnée, du point de vue des faits, à l’affirmation suivante : anciennement,
le Goascoran coulait à cet endroit et, à partir d’un certain moment, il a
brusquement changé de cours pour couler à l'endroit où se situe son cours
actuel. A partir de là, l’argument de droit d’El Salvador est que, lorsqu’une
frontière est constituée par le cours d’une rivière et que le cours de celle-ci
quitte soudainement l’ancien lit pour un autre, ce phénomène d’«avul-
sion» ne modifie pas le tracé de la frontière, qui continue de suivre
l’ancien cours. La Chambre n’a pas été informée de l’existence de docu-
ments établissant un changement aussi brusque du cours de la
rivière, mais s’il était démontré à la Chambre que le cours du fleuve était
auparavant aussi raclicalement différent de ce qu’il est actuellement, on
pourrait alors raisonnablement en déduire qu’il y a eu avulsion. Il s’agit de
terres basses et marécageuses, de sorte qu’il se peut fort bien que la masse
d’eau se soit répartie de façon inégale et variable entre divers lits à des
époques différentes, mais il ne semble pas que la modification ait pu se
produire lentement par érosion et accrétion, situation qui, El Salvador en
convient, pourrait faire intervenir des règles juridiques différentes.

309. Il n’existe aucun élément scientifique prouvant que le cours anté-
rieur du Goascoran était tel qu’il débouchait dans l’Estero La Cutü
(point C) et non dans l’un quelconque des autres bras de mer avoisinants
de la côte, par exemple l’Estero El Coyol. Le seul élément qui plaide en
faveur de ce choix géographique paraît être une étude publiée en 1933,
sous la direction d’un historien hondurien, Bernardo Galindo y Galindo,
par la Sociedad Pedagôgica del Departamento de Valle du Honduras;
cette étude, qui n’a pas été produite, est citée comme faisant mention d’un
«lit initial» qui «avait son embouchure dans l’Estero La Cutt en face de
l’île Zacate Grande».

310. La thèse d’El Salvador est apparemment que l’époque où s’est
produit le changement d'orientation de la rivière, avant ou après 1821, ne
fait rien à l’affaire. On peut considérer ses affirmations comme se rappor-
tant à deux hypothèses différentes. Si la rivière suivait encore l’«ancien»
cours allégué (vers l'Estero La Cutü) en 1821, elle était la limite qui, par

199

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 547

application de l’utis possidetis juris, a été transformée en frontière interna-
tionale. Cette frontière aurait ensuite, selon El Salvador, été maintenue
telle qu’elle était, malgré une avulsion ultérieure de la rivière, en vertu
d’une règle de droit international à cet effet. Au contraire, si le change-
ment de cours de la rivière s’est produit avant 1821 (mais après que ce
cours ait été déclaré limite provinciale), et si aucun autre changement de
cours n’a eu lieu après 1821, la revendication d’El Salvador selon laquelle
l’«ancien» cours constitue la frontière moderne devrait alors reposer sur
un argument alléguant la persistance, au cours de la période coloniale, de
P«ancien» cours en tant que limite, et ceci en vertu d’une règle concer-
nant l’avulsion qui serait une règle, non pas du droit international, mais du
droit colonial espagnol. El Salvador a déclaré être d'accord, avec le
Honduras, sur le fait que le Goascorän constituait la limite entre les
provinces coloniales concernées « au cours de la période coloniale », mais
il ne s’est pas engagé sur le point de savoir si telle était ou non la situation
en 1821. Il a centré son argumentation sur l'effet juridique de l’avulsion en
droit international, mais il a également affirmé que le principe était
reconnu par la législation espagnole, «notamment par la loi XX XI des
Partidas d’Alfonso El Sabio ».

311. Aux fins de l’argumentation d'El Salvador, par conséquent, peu
importe le moment où a pu se produire le changement de cours de la
rivière, à condition que ce fût après que la rivière eut été adoptée comme
limite provinciale. El Salvador concède qu'il n’a pas été possible d’établir
le moment où le Goascoran a cessé de suivre son ancien cours; cependant,
il laisse entendre qu’en fait le changement s’est produit au XVII siècle car
cela peut se

«déduire des documents coloniaux espagnols du XVI* siècle dans
lesquels était considérée comme l’embouchure du Rio Goascorän
son embouchure ancienne dans l’Estero de La Cutt, en face de l’île
de Zacate Grande».

Dans ces conditions, ce que le droit international peut avoir à dire au sujet
de la question du déplacement des cours d’eau qui constituent des fron-
tières n’a plus d’intérêt : le problème se pose principalement du point de
vue du droit colonial espagnol. En fait, la règle alléguée est apparue en
droit romain comme règle applicable aux biens fonciers des particuliers,
et non comme règle concernant les cours d’eau en tant que limites juridic-
tionnelles et administratives. En outre, quel que soit le statut de cette règle
en droit international — question qui, au besoin, devrait être tranchée par
la Chambre en vertu du principe jura novit curia —, il faudrait prouver son
application éventuelle aux limites des provinces coloniales espagnoles.

312. Toutefois, la Chambre considère qu'il faut rejeter toute affirma-
tion d’El Salvador selon laquelle la frontière suit un ancien cours que la
rivière aurait quitté à un moment quelconque avant 1821. Il s’agit là d’une
prétention nouvelle et incompatible avec Vhistorique du différend.
L'affirmation précise selon laquelle la frontière devrait suivre un cours
abandonné par le Goascorän a été faite pour la première fois au cours des

200

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 548

négociations d’Antigua en 1972, époque où El Salvador, en fait, a proposé
une frontière aboutissant à la mer en un point différent (l’Estero El Coyol
— point marqué D sur le croquis n° F-1 ci-inclus). En ce qui concerne les
affirmations antérieures, le Honduras a appelé l’attention, entre autres,
sur les négociations qui ont eu lieu entre les deux Etats à Saco en 1880;
alors les deux délégués,

«après avoir examiné attentivement l’objet de leur mission, décident
que, suivant l’opinion commune des habitants des deux pays, la zone
orientale du territoire du Salvador est séparée de la zone occidentale
de celui du Honduras par la rivière Goascorän; ils conviennent de
reconnaître ladite rivière comme étant la frontière entre les deux
Républiques, à partir de son embouchure, dans le golfe de Fonseca,
baie de la Union, en amont, en direction nord-est... »

Le Honduras considère cela, et d’autres mentions analogues ultérieures,
comme un accord reconnaissant le Goascoran comme frontière; la
réponse d’El Salvador est que les citations de ce genre ne prouvent rien
pour ce qui est de savoir quel est, parmi les différents bras du Goascoran,
celui qui constitue la frontiére internationale, car aucun des passages cités
ne fait davantage que d’appeler la rivière par son nom, et il n’est fait
aucune mention de l’endroit où elle se déverse dans le golfe de Fonseca. Si
l’on se souvient que I’« objet de [la] mission » des délégués était de fixer la
ligne frontière de V uii possidetis juris de 1821 (les instructions données au
délégué hondurien sont tout à fait précises sur ce point), il apparaît à l’évi-
dence que ces délégués n’avaient connaissance d'aucune revendication
d’El Salvador selon laquelle la frontière de 1821 n’était pas le cours suivi
en 1821 par la rivière, mais un cours plus ancien, conservé comme limite
provinciale par une disposition du droit colonial. La mention faite en 1880
de la «rivière Goascoran» pourrait être interprétée, quoique difficile-
ment, comme faisant allusion à un cours que la rivière suivait en 1821 et
avait quitté entre 1821 et 1880; interpréter les mots «rivière Goascorän »
comme désignant une limite coloniale espagnole qui, en 1821, suivait un
cours de la rivière abandonné depuis longtemps par celle-ci serait hors de
question. Des considérations analogues sont applicables aux conditions
dans lesquelles ont eu lieu en 1884 d’autres négociations (voir para-
graphe 317 ci-après).

313. La Chambre examinera donc maintenant les éléments de preuve
qui lui ont été soumis au sujet du cours suivi par le Goascorän en 1821. El
Salvador s’est appuyé dans ses pièces de procédure sur certains titres
concernant des propriétés privées, à commencer par un procès-verbal
d’arpentage, en 1695, d’un domaine connu sous le nom de Hacienda
Los Amates. Le Honduras a fortement mis en question la valeur de ces
titres; au cours des audiences, l’agent d’El Salvador a indiqué qu’El Salva-
dor n’attachait «aucun intérêt particulier à ces titres de propriété», car ils
concernaient seulement des droits de propriété privée, ajoutant toutefois
qu’il les considérait comme pertinents, étant donné qu’il y est dit expressé-
ment que les terres arpentées étaient situées dans la juridiction de

201

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 549

San Miguel; et la représentation cartographique fournie par El Salvador
des titres en question place les terres arpentées dans la zone en litige, joux-
tant ce qui, selon les prétentions d’El Salvador, est l’ancien cours de la
rivière, aboutissant à la mer à l’Estero La Cutü. (Etant donné que le
procès-verbal d’arpentage de 1695 parle de la «rivière Goascoran», cela
impliquerait que le phénomène d’avulsion invoqué se serait produit après
cette date.) Or, le Honduras a démontré dans son contre-mémoire que la
manière dont El Salvador représente l'emplacement et l'étendue de la
Hacienda Los Amates sur la carte est, pour dire le moins, contestable.
Quoi qu’il en soit, étant donné que l’important est le cours de la rivière en
1821, il faut accorder plus de poids aux éléments de preuve plus proches
de cette date. Le Honduras, pour sa part, a aussi présenté certains titres
fonciers anciens, datant de 1671, 1692 et 1821; mais El Salvador a
combattu l'interprétation de ces titres fournie par le Honduras et, selon la
Chambre, il est impossible de déterminer avec quelque précision l’empla-
cement des terres comprises dans ces titres.

314. En outre, le Honduras a produit deux cartes anciennes. La
première est une carte ou carte marine (qualifiée de « Carta Esférica ») du
golfe de Fonseca, établie par le commandant et les navigateurs du brick ou
brigantin El Activo, qui en 1794, sur instructions du vice-roi du Mexique, a
entrepris l'étude hydrographique du golfe. La carte marine n’est pas datée
mais, selon le Honduras, elle a été établie, pense-t-on, vers 1796; elle
paraît correspondre de très près à la topographie indiquée sur les cartes
modernes. Elle place l’«Estero Cutü» au même endroit que les cartes
modernes, et elle indique l'embouchure d’une rivière, marquée «R£2
Goascoran», à l’endroit où, de nos jours, la rivière Goascorän se jette
dans le golfe. Etant donné que la carte marine est une carte du golfe, sans
doute établie aux fins de la navigation, elle n’indique aucun repère situé à
l'intérieur des terres, si ce n’est les «... volcans et pics les plus connus... »
(«... volcanes y cerros mas conocidos... »), visibles pour les marins; en consé-
quence, le cours de la rivière en amont de son embouchure n’y est pas du
tout représenté. Néanmoins, l'emplacement de l'embouchure est tout à
fait incompatible avec l’ancien cours de la rivière dont parle El Salvador,
et à vrai dire avec tout autre cours que le cours actuel. En deux endroits, la
carte marine indique à la fois l’ancienne et la nouvelle embouchure d’un
cours d’eau (par exemple, « Barra vieja del Rio Nacaume » et « Nuevo Rio
de Nacaume »); étant donné qu’aucune embouchure ancienne n’est indi-
quée pour le Goascoran, il y a lieu de penser qu’en 1796 celui-ci se déver-
sait depuis déjà fort longtemps à l'endroit du golfe qui est indiqué sur la
carte marine. Le Honduras a également soumis un compte rendu de
l'expédition où le golfe se trouve décrit et où sont mentionnées la pointe du
Conejo, pointe la plus au sud de la zone ici en litige, et la petite île du même
nom, située au large de cette pointe. Le texte se poursuit en ces termes:

«À cinco millas del yslote NO sale el Rio de Goascoran de quatro y
medio cables de ancho, y de largo veiente y seis leguas, poco mas 6
menos...»

202

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 550

[Traduction]

«A cing milles de Pilot au nord-ouest débouche la rivière de Goas-
coran de quatre encablures et demie de largeur et d’une longueur de
26 lieues environ...»

Cette description place elle aussi l'embouchure de la rivière Goascoran là
où elle se trouve de nos jours.

315. Le Honduras a soumis une deuxième carte, datée de 1804, qui
indique l'emplacement des paroisses de la province de San Miguel, dans
l’archevêché de Guatemala. Toutefois, l’échelle de cette carte est insuffi-
sante pour que l’on puisse dire si le cours inférieur du Goascoran est celui
que défend El Salvador ou celui qu’avance le Honduras.

316. La Chambre considère qu’au vu du compte rendu de l’expédition
de 1794 et de la « Carta Esférica », on ne peut guère douter qu’en 1821 le
Goascoran coulait déjà là où se trouve son cours actuel. Quant à la valeur
juridique qu’il faut attribuer à la carte de 1796, la Chambre souligne que
cette carte n’a pas pour objet de représenter des frontières ou des divisions
politiques: elle constitue une représentation visuelle de ce qui était
consigné dans le compte rendu rédigé en même temps, à savoir qu’en un
certain point de la côte un cours d’eau se jetait dans la mer et que ce cours
d’eau était connu sous le nom de Goascoran. La Chambre constituée dans
l'affaire du Différend frontalier a certes déclaré que

«la valeur juridique des cartes reste limitée à celle d’une preuve
concordante qui conforte une conclusion à laquelle le juge est
parvenu par d’autres moyens, indépendants des cartes» (C.LJ.
Recueil 1986, p. 583, par. 56),

mais cette déclaration a été faite à propos de la présentation de cartes en
tant que «preuves d’une frontière ». En l'occurrence, où apparemment il
n'y a pas de confusion toponymique possible et où le fait à prouver est, par
ailleurs, un fait géographique concret, la Chambre ne voit aucune diffi-
culté à fonder une conclusion sur le compte rendu d’expédition considéré
conjointement avec la carte. En revanche, pour les raisons qui ont été
exposées par la Chambre constituée dans l’affaire du Différend frontalier,
elle n’attache qu’une valeur de preuve concordante à un certain nombre
de cartes du XIX® siècle — sur lesquelles le Honduras en particulier a
appelé l’attention — qui indiquent les limites politiques des deux Etats, y
compris en ce qui concerne le secteur en litige de la frontière terrestre qui
est actuellement examiné. Dans la grande majorité des cas, ces cartes, si
tant est qu’on y distingue une ligne suffisamment claire dans la zone
considérée, confirment effectivement l’opinion selon laquelle c’est le
cours actuel du Goascorän qui constitue la frontière.

317. On peut attribuer la même valeur de confirmation au comporte-
ment des Parties lors des négociations qui ont eu lieu au XIX® siècle. L’on
a déjà parlé de ce dont il avait été convenu entre les délégués des deux

203

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 551

Etats lors des négociations tenues à Saco en 1880. En 1884 encore, il a été
convenu dès le départ que

«... la parte Oriental del territorio del Salvador se divide de la Occiden-
tal del de Honduras, por el rio Goascordn y debe tenerse como limite de
ambas Republicas, desde su desembocadura en el Golfo de Fonseca 0
Bahia de la Unidn, aguas arriba, hasta la confluencia del rio Guajiniquil
o Pescado...»

[Traduction]

«.. la partie orientale du territoire du Salvador est séparée de la
partie occidentale du Honduras par la rivière Goascoran et elle doit
être considérée comme la limite des deux Républiques à partir de son
embouchure dans le golfe de Fonseca ou baie de La Unidén, en amont,
jusqu’a sa confluence avec la riviére Guajiniquil ou Pescado...»

Comme on l’a fait observer plus haut, il est concevable que les mots
«rivière Goascoran » puissent être interprétés comme désignant le cours
suivi par la rivière en 1821, mais, premièrement, dans le procès-verbal de
1880, cité au paragraphe 312 ci-dessus, on lit que la frontière suit la rivière,
à partir de son embouchure, «en amont, en direction du nord-est», c’est-
à-dire la direction prise par le cours actuel, et non l’ancien cours hypothé-
tique. Deuxièmement, interpréter ces textes comme visant l’ancien cours
de la rivière devient indéfendable à la lumière de la documentation
cartographique de l’époque, qui était sans doute à la disposition des
délégués et qui indiquait plus qu’absolument que la rivière coulait alors
là où elle coule aujourd’hui et qu’elle constituait la frontière internatio-
nale.

318. El Salvador a laissé entendre que le Goascorän serait peut-être
revenu à son ancien cours s’il n’en avait pas été empêché par un mur de
retenue, ou une digue, construit par le Honduras en 1916. La Chambre
ne considère pas que, même si le bien-fondé de celle allégation était éta-
bli, cela affecterait sa décision. Selon l’argument d’El Salvador lui-même,
la frontière, en 1916, suivait encore le cours abandonné de la rivière; ainsi,
l'existence d’un obstacle artificiel qui interdirait tout changement du
cours de la rivière, tout en empêchant la rivière de rejoindre la frontière
politique, n’aurait aucune sorte d’effet sur cette frontière. De plus, le
Honduras déclare qu’il ne possède aucune trace d’une construction de ce
genre en 1916 ou aux environs de cette date, et que le mur qui existe encore
à l'emplacement signalé a été construit dans les années soixante-dix pour
empêcher l'inondation d’une route avoisinante.

319. Dansses pièces de procédure, El Salvador s’appuie sur des effecti-
vités ou des « arguments d'ordre humain » de même nature que ceux qu'il
invoque pour d’autres secteurs de la frontière terrestre. Toutefois, lors des
audiences, l’agent et le conseil d’El Salvador ont déclaré que, étant donné
que pour une grande part la zone en litige dans ce secteur est inhabitée, il
apparaissait qu'aucune des deux Parties ne pouvait présenter d’argu-
ments d’ordre humain convaincants. Comme la Chambre a conclu que la

204

 
DIFFEREND (EL SALVADOR/HONDURAS) (ARRÊT) 552

frontière suit le cours actuel du Goascorän, ainsi que l’affirme le Hondu-
ras, il n’est pas nécessaire de se pencher sur les revendications fondées sur
les effectivités qui ont pu être formulées par le Honduras.

320. Sur des cartes jointes à ses pièces de procédure, le Honduras a
indiqué la ligne de la frontière coïncidant avec le cours de la rivière Goas-
coran; au vu de ces cartes et des autres cartes dont dispose la Chambre, il
ne semble pas qu’il y ait une incertitude ou une ambiguité quelconque en
ce qui concerne la majeure partie du cours de la rivière. Cependant, à son
embouchure, dans la baie de La Union, celle-ci se divise en plusieurs bras,
séparés les uns des autres par des îles et îlots; sur une carte présentée par
El Salvador, ces îles ou flots portent, du nord-ouest au sud-est, les noms
suivants: Islas (ou Islotes) Ramaditas, Islas Aterradas et Islotes de Rama-
zôn. Le Honduras a indiqué, sur des cartes et dans ses conclusions, que la
ligne frontière qu’il revendique passe au nord-ouest de ces îles, de sorte
qu’elles se trouveraient toutes en territoire hondurien. El Salvador, étant
donné son affirmation selon laquelle la ligne frontière ne suit pas du tout
le cours actuel du Goascoran, n’a pas émis d'opinion sur le point de savoir
si une ligne suivant ce cours devrait passer au nord-ouest ou au sud-est des
îles ou entre ces dernières. La zone qui est en jeu est de dimensions très
réduites, et il ne semble pas que les îlots en question soient habités, voire
même habitables. Toutefois, il apparaît à la Chambre qu’elle n’irait pas
jusqu’au bout de sa tâche de délimitation du sixième secteur de la fron-
tière terrestre si elle laissait en suspens la question du choix de l’une des
embouchures actuelles du Goascoran comme emplacement de la ligne
frontière. En même temps, force est pour elle de constater que la docu-
mentation pouvant servir de base à une décision est peu abondante.

321. Les références antérieures au Goascoran comme constituant la
frontière entre les Etats intéressés ont été formulées en des termes qui
s’inspirent de la terminologie utilisée lors des négociations Cruz-Letona
de 1880, c’est-à-dire «à partir de son embouchure, dans le golfe de
Fonseca, baie de La Union»; l'emplacement exact de la ligne frontière
dans cette embouchure a sans doute été considéré comme une question
trop peu importante pour qu'il fût nécessaire de le spécifier. La première
revendication précise formulée à cet égard a été celle avancée par le
Honduras au cours des négociations d’Antigua (Guatemala) en 1972, à
savoir que « l'endroit où le Goascoran se déverse dans le golfe de Fonseca
est au nord-est /Noreste]des îles Ramaditas ». Comme la rivière se déverse
dans le golfe, autour des îles, dans une direction allant du nord-est au sud-
ouest, il est probabl2 que l’on a voulu dire le nord-ouest (Noroeste). Quoi
qu’il en soit, en 1985, lors des travaux de la commission mixte de délimita-
tion, le Honduras a soutenu que la frontière, après avoir suivi le cours du
Goascoran, devait s’achever «au point de coordonnées 13° 24’ 26” nord,
87° 4905” ouest, à l’ouest des îles Ramaditas, qui appartiennent au
Honduras». Lors d’une réunion ultérieure de la commission, le tracé de la
frontière revendique par le Honduras était défini comme suivant le cours
du Goascorän jusqu’à son embouchure, dans la baie de La Union, «au
nord-ouest des îles Ramaditas, qui appartiennent au Honduras ». C’est

205

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 553

cette ligne, dont le point terminal a les mêmes coordonnées géographi-
ques, qui a été défendue par le Honduras dans ses conclusions tout au
long de la présente instance. La Chambre, n’ayant pu accepter les conclu-
sions contraires d’El Salvador quant à l’ancien cours du Goascoran, et en
l’absence de toute prétention motivée d’El Salvador en faveur d’une ligne
située au sud-est des Ramaditas, considère qu’elle peut faire droit aux
conclusions du Honduras dans les termes où celles-ci ont été présentées.

322. En conséquence, la Chambre conclut que, dans ce dernier secteur
de la frontière terrestre, le tracé de la frontière est le suivant. A partir du
point connu sous le nom de Los Amates (point A sur la carte n° VI! jointe
à l'arrêt, la frontière suit le milieu du lit de la rivière Goascorän jusqu’au
point où celle-ci débouche dans les eaux de la baie de La Unién dans le
golfe de Fonseca, passe au nord-ouest des Islas Ramaditas, les coordon-
nées fournies par le Honduras pour ce point terminal (point B sur la
carte n° VI jointe) étant 13° 24’ 26” nord et 87° 49’ 05" ouest. A des fins
d'illustration, la ligne frontière ainsi définie est représentée sur la
carte n° VI jointe à l’arrêt, qui est composée des feuillets ci-après des
cartes au 1/50 000 établies par la Defense Mapping Agency des Etats-
Unis d'Amérique:

Série E752 Feuillet 2656 II Edition 2-DMA
Série E753 Feuillet 2656 III Edition 2-DMA.

LA SITUATION JURIDIQUE DES ILES

323. La Chambre va maintenant examiner le différend insulaire. La
compétence qui lui est conférée par le compromis en ce qui concerne ce
différend est définie au paragraphe 2 de l’article 2 dudit compromis
comme consistant à «déterminer la situation juridique des îles et des
espaces maritimes» (dans l'original espagnol: « Que determine la situa-
ciôn juridica insular y de los espacios maritimos »). Les Parties sont d'accord
pour considérer que les îles visées sont celles situées dans le golfe de
Fonseca, mais elles ne le sont pas sur le point de savoir quelles sont les îles
dont il est demandé à la Chambre de déterminer la situation juridique.
Dans ses conclusions finales, El Salvador demande à la Chambre de dire
et juger que:

«La souveraineté sur toutes les îles à l’intérieur du golfe de
Fonseca, et en particulier sur les îles de Meanguera et Meanguerita,
appartient à El Salvador, à l'exception de l’île de Zacate Grande et
des îles Farallones.»

1 On trouvera un exemplaire des cartes jointes à l’arrêt dans une pochette placée
à la fin du présent fascicule ou du volume C.1J. Recueil 1992 selon le cas. [Note du

Greffe.]
206

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 554
Le Honduras, pour sa part, demande à la Chambre de dire et juger:

«que seules les îles de Meanguera et Meanguerita sont en cause entre
les Parties et que la République du Honduras a souveraineté sur
elles ».

Les îles nommément visées dans ces conclusions, Meanguera, Meangue-
rita, Zacate Grande et les Farallones, sont loin d’être les seules îles du
golfe, mais pour le moment la Chambre ne juge pas nécessaire d'énumérer
les autres.

324. L’affirmation du Honduras selon laquelle seules les îles de Mean-
guera et de Meanguerita sont en litige entre les Parties n’a pas été présen-
tée par ce pays cornme une question préliminaire, indépendante des
termes du compromis, selon laquelle l’existence d’un différend pourrait
être une condition préalable à l'exercice par la Cour de sa compétence.
Cette affirmation du Honduras, au contraire, est «basée d’emblée sur
l'article 2, paragraphe 2, du compromis de 1986, selon lequel l’objet du
différend est … de «déterminer la situation juridique des îles ». La ques-
tion que la Chambre doit examiner tout d’abord est donc l'interprétation
du compromis: l’intention des Parties a-t-elle été que la Chambre « déter-
mine la situation juridique » de toutes les îles du golfe, ou seulement de
Meanguera et Meanguerita ?

325. Si l’on considère simplement, dans un premier temps, les termes
employés dans le compromis, l’adjectif «insular» utilisé dans le texte
espagnol semble ala Chambre moins précis que l’expression, utilisée dans
la traduction anglaise approuvée par les Parties, «of the islands» («des
îles»), que l’on comprendrait normalement, ainsi que l’a soutenu le
conseil d’El Salvador, comme signifiant «toutes les îles ». Cependant, la
Chambre considère que si l'intention avait été de lui demander de ne
déterminer la situation juridique que de certaines îles du golfe de
Fonseca, l’on aurait pu s’attendre qu’une expression, plus précise, ait été
utilisée. La Chambre note que le libellé de l’article 2, paragraphe 2, du
compromis avait déja été employé à l’article 18 du traité général de paix
définissant le mandat de la commission mixte de délimitation.

326. De l’avis de la Chambre, la disposition du compromis aux termes
de laquelle elle doit déterminer «... la situacién juridica insular...» lui
donne compétence en. ce qui concerne toutes les îles du golfe. Dans l’exer-
cice de cette compétence, toutefois, une détermination judiciaire ne
s’impose qu’en ce qui concerne les îles qui font l’objet d’un litige entre les
Parties. Si une Partie ne peut donc pas soustraire telle ou telle île à l’exa-
men de la Chambre en niant purement et simplement que l’autre Partie
puisse avoir une revendication quelconque sur ladite île, la Chambre ne
s’estime pas pour autant tenue d’exercer sa compétence pour s’enquérir
de la situation juridique de chaque ile et îlot du golfe. Sur le plan pratique,
cela exclut, premièrement, les Farallones, dont les deux Parties recon-
naissent qu’elles appartiennent au Nicaragua et qui sont donc en dehors
du différend. Le Nicaragua ne revendique aucune des autres îles; à

207

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 555

l’audience sur la requête du Nicaragua à fin d'intervention, un conseil de
ce pays a déclaré que

«la souveraineté de cet Etat [le Nicaragua] sur les Farallones étant
expressément reconnue par les Parties, ce dernier n’a pas en principe
d’intérêt direct à la détermination de la situation juridique des autres
îles du golfe» (C.IL.J. Recueil 1990, p. 119, par. 65).

Deuxièmement, nonobstant les termes de la revendication formelle qui se
trouve dans les conclusions d’El Salvador, la Chambre doit s’abstenir
d'exercer sa compétence d’une façon qui la conduirait à statuer au sujet
d’îles qui ne font pas l’objet d’un différend. S’il est vrai que «l’existence
d’un différend international demande a être établie objectivement»
{Interprétation des traités de paix, C.I.J. Recueil 1950, p. 74), la Chambre
considère que, prima facie, l'existence d’un différend à propos d’une ile
peut, dans la présente intance, être déduite du fait que celle-ci a fait l’objet
de revendications précises et argumentées. La Chambre est en droit de
conclure que, dès lors qu’il n’y a pas eu de revendications de cette nature,
elle n’est saisie d’aucun différend réel, puisqu'il n’y a ni « désaccord sur un
point de droit ou de fait» ni «opposition de thèses juridiques ou d’inté-
rêts », pour reprendre les termes utilisés par l’arrêt rendu dans l’affaire des
Concessions Mavrommatis à Jérusalem (arrêt n° 5, C.P.J.I. série A n° 5,
p. {1}.

327. Les Parties ont produit une correspondance diplomatique échan-
gée en 1985, avant la conclusion du compromis. Dans une note du
24 janvier 1985, El Salvador soutenait que toutes les îles du golfe étaient en
litige et se référait en particulier à l’île d’El Tigre; le Honduras, dans sa
réponse du 11 mars 1985, a rejeté la prétention d’El Salvador, déclarant
que:

«El Gobiernc de la Republica de Honduras, lamenta muy profunda-
mente que en la Nota de Vuestra Excelencia del 24 de enero, el Gobierno
de la Republica de El Salvador, lejos de circunscribirse a la ancestral
controversia sobre las islas de MEANGUERA Y MEANGUERITA, la
haya extendido, sin justificacién alguna, a la isla del Tigre, bajo sobe-
rania hondurena y, de modo mas grave, por su indeterminaciôn, a “otras
islas”. »

[Traduction]

«Le Gouvernement de la République du Honduras regrette
profondément que, dans votre note du 24 janvier, le Gouvernement
de la République d’El Salvador, loin de se limiter à ia controverse
ancestrale sur les îles de Meanguera et Meanguerita, l’ait étendue,
sans aucune justification, à l’île d’El Tigre, qui relève de la souverai-
neté du Honduras et, chose beaucoup plus grave encore, vu l’impré-
cision de cette expression, aux «autres îles. »

Dans la présente instance devant la Chambre, El Salvador a maintenu
avec insistance ses prétentions sur El Tigre avec arguments à l’appui; et le

208

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 556

Honduras a avancé des contre-arguments, bien qu’il ne l’ait fait que pour
montrer qu'il n'existe aucun différend sur l’île d’El Tigre. Appliquant le
critère exposé dans le paragraphe précédent, la Chambre considère que,
soit depuis 1985, soit au moins depuis que cette question a été soulevée
dans le cadre de la procédure en cours, les îles en litige sont El Tigre,
Meanguera et Meanguerita.

328. Néanmoins, le Honduras fait valoir que, si on tient compte du fait
que les termes figurant à l’article 2, paragraphe 2, du compromis ont
également été employés dans le traité général de paix, la compétence de la
Chambre doit être limitée aux îles qui étaient en litige à la date à laquelle le
traité général de paix a été conclu et qu’à cette date seules Meanguera et
Meanguerita étaient en litige, la revendication salvadorienne concernant
El Tigre n'ayant été formulée qu’en 1985. Si les deux instruments en
question se référaient expressément, ou devaient nécessairement être
interprétés comme se référant à «la situation juridique des îles en
litige», cet argument pourrait être défendable. La Chambre considère
toutefois que la compétence ou le mandat confié à la commission mixte
de délimitation par le traité général de paix et à la Chambre par le com-
promis s'étend, daris l’un et l’autre cas, à toutes les îles; la question de
savoir si une île déterminée est en litige est pertinente du point de vue
non pas de l’existerice de cette compétence mais plutôt de son exercice.
La Chambre doit donc déterminer, dans le cadre de l’instance en cours,
quelles étaient les îles en litige le 24 mai 1986, date du compromis, sans
égard à la question de savoir si, en 1980, la commission mixte de délimi-
tation a pu ou non se trouver confrontée à un différend au sujet des mêmes
îles.

329. Néanmoins, le Honduras soutient aussi qu'il n’existe pas de diffé-
rend réel concernant El Tigre, qu’El Salvador reconnaît depuis 1854 que
cette île appartient au Honduras et que si El Salvador a finalement
formulé une revendication sur l’île, c’est dans un but politique ou tactique.
En fait, l'argument du Honduras est qu’il ne peut pas exister de différend
réel parce que la revendication d’El Salvador sur El Tigre est totalement
dépourvue de fondement; mais l’existence d’un différend ne dépend pas
de la validité objective des prétentions des Parties. Le Honduras affirme
que l’argumentation d’El Salvador qui repose essentiellement sur des
événements qui se seraient produits en 1833 n’est pas défendable, mais,
pour conclure sur la base de cette affirmation qu’il n’existe pas de diffé-
rend, la Chambre devrait d’abord déterminer que la revendication
d’El Salvador est tatalement dépourvue de fondement, et l’on pourrait
difficilement voir dans cette opération autre chose que la détermination
d’un différend. La Chambre conclut par conséquent qu’elle doit, dans
l'exercice de la compétence que lui a conférée le compromis, déterminer si
chacune des îles d'El Tigre, de Meanguera et de Meanguerita relève de la
souveraineté du Honduras ou de celle d’El Salvador.

330. L’argument avancé par El Salvador sur la base de l’uti possidetis
juris est qu’il est le successeur de la Couronne espagnole pour toutes les
îles du golfe. Le conseil du Honduras a déclaré que cette prétention est

209

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 557

incompatible avec la référence que fait l’actuelle (1983) constitution
d’El Salvador à la sentence rendue en 1917 par la Cour de justice centra-
méricaine. Cet arrêt citait un rapport d’une commission de la société des
juristes du Honduras décrivant la géographie du golfe de Fonseca, dont la
partie pertinente est ainsi libellée :

«Sus ensenadas o bahias son las de Cosigüina, San Lorenzo y
la Union, y sus principales islas, El Tigre, Zacate Grande, Güegüensi,
Exposiciôn, islotes de Sirena, Verde, Violin, Garrobo, Coyote, Vaca,
Pajaros y Almejas, pertenecientes a Honduras. Meanguera, Concha-
guita, Meanguerita, Punta Zacate, Martin Pérez y otros islotes, perte-
necen a El Salvador. Farrallones corresponde a Nicaragua ...»

[Traduction]

«Ses anses et baies sont celles de Cosigüina, San Lorenzo et
La Union, et ses iles principales sont Tigre, Zacate Grande,
Gueguensi, Exposicion, les ilots de Sirena, Verde, Violin, Garrobo,
Coyote, Vaca, Pajaros et Almejas, appartenant au Honduras; Mean-
guera, Conchaguita, Meanguerita, Punta Zacate, Martin Pérez, et
autres îlots appartenant à El Salvador, et les Farallones appartenant
au Nicaragua.» (American Journal of International Law, 1917,
p. 702.) [Traduction du Greffe.]

Le conseil du Honduras a appelé l’attention sur le fait que l’arrêt de 1917,
décision souvent approuvée et louée par El Salvador, était considéré
comme si important qu'il a été mentionné à l’article 84 de la constitution
de 1983 dans les termes suivants: «Le territoire de la République ...
comprend ...: le territoire insulaire composé des îles, îlots et récifs
qu’énumère la décision rendue par la Cour de justice centraméricaine le
9 mars 1917.» L’agent d'El Salvador a toutefois fait observer que l’ar-
ticle 84 de cette constitution continue ainsi: «et en outre de celles [les îles]
qui lui appartiennent conformément aux règles du droit international », et
qu'il n’est donc pas vrai que la constitution ne considère comme apparte-
nant à El Salvador que les îles énumérées dans l’arrêt de 1917.

331. La question que la Chambre doit ensuite trancher est celle du droit
applicable au différend insulaire, point sur lequel les Parties sont en
désaccord. On se souviendra que l’article 5 du compromis prévoit que la
Chambre doit tenir compte «des normes de droit international appli-
cables entre les Parties, y compris s’il y a lieu des dispositions du traité
général de paix », et que l’article 26 de ce traité dispose que:

«S'agissant de la délimitation de la ligne frontière dans les zones
contestées, la Commission fondera ses travaux sur les documents
établis par la Couronne d’Espagne ou toute autre autorité espagnole,

210

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 558

séculaire ou ecclésiastique, durant l’époque coloniale, qui indiquent
les ressorts ou les limites de territoires ou de localités. Il sera égale-
ment tenu compte des autres preuves, thèses et argumentations
d'ordre juridique, historique ou humain et de tout autre élément
présentés par les Parties et admissibles en droit international. »

332. Le Honduras soutient qu’en vertu de ces dispositions le droit
applicable au différend insulaire est uniquement l’uti possidetis juris de
1821. El Salvador, en revanche, a surtout fait fond dans un premier temps
(dans son mémoire) sur l’exercice ou la manifestation d’une souveraineté
sur les îles, affirmant que le différend insulaire était à son avis un conflit
d'attribution territoriale et non un conflit de délimitation de frontière.
Néanmoins, El Salvador a ultérieurement déclaré que le litige sur les îles
pouvait être considéré de deux points de vue: El Salvador pouvait
s’appuyer sur la possession effective des îles pour fonder sa souveraineté
sur celles-ci, dans la mesure où il s’agissait d’un cas d’attribution de souve-
raineté, mais pouvait aussi s'appuyer sur des titres fonciers officiels
anciens, preuve indubitable de sa souveraineté sur les îles en question
conformément au principe de I’ uti possidetis juris de 1821. Selon El Salva-
dor, ses droits sur les îles sont non seulement confirmés mais aussi
renforcés par les effets conjugués de l’application de ces deux critères.
Tout en contestant que l’article 26 du traité général de paix soit de quelque
façon applicable aux îles, El Salvador appelle aussi l’attention sur la
dernière phrase de cet article 26, qui selon lui visait, même s’agissant de
frontières terrestres, à contre-balancer l’application de titres coloniaux
espagnols par l’utilisation de concepts plus modernes; il conclut que la
Chambre est tenue d’appliquer le droit moderne de l’acquisition de terri-
toire et de considérer, autant que les titres historiques, l'exercice effectif et
manifeste de la souv2raineté étatique sur les îles.

333. La Chambre ne doute pas que le point de départ de la détermina-
tion de la souveraineté sur les îles doive être l’uri possidetis juris de 1821.
Les îles du golfe de Fonseca ont été découvertes par l'Espagne en 1522 et
sont demeurées penclant trois siècles sous la souveraineté de la Couronne
espagnole. Lorsqu’en 1821 les Etats d'Amérique centrale sont devenus
indépendants, aucune des îles n’était un territoire sans maître; la souve-
raineté sur ces îles ne pouvait donc être acquise par occupation de terri-
toire. La question était celle de la succession des Etats nouvellement
indépendants concernant toutes les anciennes îles espagnoles dans le
golfe. La Chambre s’attachera par conséquent à déterminer s’il est pos-
sible d’établir si, en 1821, chaque île en litige relevait de l’une ou de l’autre
des différentes divisions administratives de l’appareil colonial espagnol
en Amérique centrale. A cette fin, elle pourra tenir compte non seulement
des textes législatifs et administratifs de la période coloniale, mais aussi
des «effectivités coloniales », telles que la Chambre les a définies dans
l'affaire du Différend frontalier (voir paragraphe 45 ci-dessus). Dans le cas
des îles, il n’existe aucun titre foncier de la nature de ceux que la Chambre
a pris en considération pour reconstruire les limites de l’uti possidetis juris

211

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 559

sur le continent, et les textes législatifs et administratifs sont confus et
contradictoires. Le rattachement des diverses îles aux divisions adminis-
tratives territoriales du système colonial espagnol, aux fins de leur attri-
bution à l’un ou l’autre des Etats nouvellement indépendants, a pu susci-
ter des doutes et des difficultés si l’on en juge par les éléments de preuve et
informations communiqués. Il y a lieu de rappeler que, lorsque le principe
de l’uti possidetis juris est en jeu, le jus en question n’est pas le droit interna-
tional mais le droit constitutionnel ou administratif du souverain avant
l'indépendance, en l’occurrence le droit colonial espagnol, et il se peut
parfaitement que ce droit lui-même n’apportait aucune réponse claire et
catégorique à la question de savoir de quelle entité relevaient des zones
marginales ou des zones peu peuplées n’ayant qu’une importance écono-
mique minime. Pour cette raison, il est particulièrement approprié
d’examiner le comportement des nouveaux Etats à l’égard des îles pen-
dant la période qui a immédiatement suivi l'indépendance. Les reven-
dications formulées alors, et la réaction — ou l’absence de réaction —
qu’elles ont suscitée pourront en effet faire la lumière sur l’idée que l’on se
faisait alors de ce qu'était ou avait dû être la situation en 1821. Cela étant,
il conviendra d’abord d'exposer brièvement les affirmations opposées
des Parties.

334. El Salvador revendique toutes les îles du golfe (sauf Zacate
Grande), en vertu d’un titre historique de la Couronne espagnole, au
motif que durant la période coloniale toutes les îles relevaient « de la juri-
diction de la municipalité de San Miguel dans la province coloniale de
San Salvador, qui relevait elle-même de Ia juridiction de la « Real Audien-
cia» de Guatemala ». Les arguments avancés à l’appui de cette prétention
sur la base du titre historique sont les suivants:

i) une Real Cédula de 1563, confirmée par une Real Cédula de 1564, a
établi que les lirnites de la Gobernaciôn de Guatemala (qui compre-
nait ce qui est maintenant El Salvador) s’étendaient de «la baie de
Fonseca, y compris celle-ci», «jusqu’à la province du Honduras, a
l'exclusion de celle-ci» ;

ii) jusqu’en 1672, ce qui est maintenant la côte du Honduras sur le golfe
de Fonseca, à savoir Choluteca et Nacaome, faisait partie de la
Gobernacién de Guatemala et relevait de la juridiction civile de
San Salvador et de la juridiction ecclésiastique de Guatemala. Cette
juridiction ecclésiastique sur Choluteca, appartenant à l’origine à
l’évêché de Guatemala, a été transférée à l’évêché de Comayagua et
du Honduras par une Real Cédula de 1672, mais ce transfert n’a pas
automatiquement affecté la juridiction civile. De plus, Nacaome, «la
partie dominante la plus importante du littoral » du golfe, est demeu-
rée sous l’autorité de l'évêché de Guatemala;

iii) en tout état de cause, Choluteca et Nacaome n’ont jamais eu juridic-
tion sur les îles du golfe, cette juridiction étant exercée par

— le couvent de Nuestra Señora de Las Nieves à Amapala, El Salva-
dor, pour la juridiction ecclésiastique;

212

 
DIFFÉREND (EL SALVADOR/ HONDURAS) (ARRÊT) 560

— l’Alcaldia Mayor de San Miguel, province de Guatemala, pour la
juridiction civile;
iv) après la juridiction ecclésiastique, la juridiction civile sur Choluteca a
aussi été transférée à Comayagua.

335. Le Honduras affirme qu’avant 1821 les îles faisaient partie de
l'évêché et de la province du Honduras; les deux îles de Meanguera et
Meanguerita avaient été attribuées 4 cette province par décision de la
Couronne d’Espagne: à cet égard, le Honduras appelle l’attention sur la
disposition de l’article 26 du traité général de paix de 1980, aux termes de
laquelle la commission mixte de délimitation (et donc la Chambre) devait
fonder ses travaux sur «les documents établis par la Couronne d’Espagne
ou toute autre autorité espagnole, séculière ou ecclésiastique, durant l’épo-
que coloniale » (les italiques sont de la Chambre). Le Honduras argué à
l'appui de sa prétention que son territoire national était, depuis l’indépen-
dance, celui de l’évèché du Honduras et de la province espagnole du
Honduras; que ce territoire s’étendait de l'Atlantique au Pacifique; et
qu’il comprenait les îles adjacentes à ses côtes sur le Pacifique. Il affirme
en outre que les îles relevaient de la juridiction ecclésiastique de la
paroisse de Choluteca et de la Guardania de Nacaome, lesquelles furent
assignées par la Couronne espagnole à l'évêché de Comayagua; qu'entre
1590 et 1685 les autorités espagnoles du Honduras ont accompli des actes
de juridiction à l'égard de Meanguera et Meanguerita; et que ni la
province de San Salvador ni l’évêché de San Salvador établi en 1842 ne
comprenaient Meanguera et Meanguerita. Le Honduras se fonde égale-
ment sur des actes de l’Alcaldia Mayor de Minas de Tegucigalpa, unité
administrative dont il a déjà été parlé dans le cadre du sixième secteur de
la frontière terrestre (paragraphe 307 ci-dessus).

336. Le Honduras a invoqué toute une série d’incidents et d’événe-
ments qu’il présente comme des effectivités coloniales. Certains de ces
incidents et événements ont en fait été invoqués par les deux Parties pour
étayer leur argumentation: par exemple, l'incident de Lorenzo de Irala et
celui des Jueces Reformadores de Milpas, dont il sera question au para-
graphe 340 ci-après, sont interprétés par les deux Parties de façon diffé-
rente pour appuyer leurs prétentions respectives. Le Honduras présente
les effectivités coloniales qu’il invoque sous deux rubriques: juridiction
civile et juridiction ecclésiastique. Les incidents concernant l’exercice de
la juridiction civile sont notamment les suivants. A la suite d’invasions des
îles par des pirates en 1684, les Indiens furent évacués de l’île de Santa
Maria Magdalena, appelée La Meanguera, et installés sur le continent par
les bons soins de l’Alcaldia Mayor de Minas de Tegucigalpa et non des
autorités de San Miguel, sur les ordres du « gouvernement supérieur», a
qui les Indiens avaient adressé une requéte; la méme autorité donna
l'ordre de mettre les îles à sac de sorte qu’elles ne puissent pas être utilisées
par les pirates. La conclusion que le Honduras tire de ces incidents est que
l’île de Meanguera relevait de la juridiction de l’Aicaldia Mayor de Minas
de Tegucigalpa. C’est également dans le contexte d’intrusions de ce type

213

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 561

que se sont produits les événements d’avril 1819, déclenchés par la
présence de « navires insurgés » dans la baie de Fonseca. A cette occasion,
aussi bien San Miguel que Tegucigalpa se sont employés à expulser les
intrus de leurs côtes.

337. Le Honduras se fonde également sur les éléments de preuve que
représentent les mesures prises par le Real de Minas de Tegucigalpa contre
Francisco Felis, accusé d’avoir enlevé Juana Rodriguez et de sa capture
sur l’île de Meanguera le 20 décembre 1678. En outre, le Honduras a invo-
qué la perception d'impôts comme un élément prouvant des effectivités
coloniales et, par exemple, un acte de 1682 concernant le paiement
d’impôts par des villages de Choluteca mentionnant l’île de « La Mian-
gola». D’autres exemples d’«effectivités coloniales» donnés par le
Honduras tendent à prouver qu’au XVII siècle |’Alcaldia Mayor de
Tegucigalpa a exercé une juridiction autonome non pas sur les îles
mêmes mais sur la ville de Choluteca et sur les zones méridionales joux-
tant le golfe de Fonseca, point contesté par EI Salvador. Ces exemples
sont notamment les suivants: 1) procédures entamées en octobre 1675
par l’Alcaldia Mayor de Tegucigalpa à l’encontre d’Enrique Gomez et
d’Andrés Ysleno pcur contrebande de marchandises anglaises; 2) pro-
cédures entamées par l’Alcaldia en septembre 1677 dans le village
de Goascoran à l’encontre de Juan de Llano y Valdéz pour s’étre livré à
la teinture à l’indigo avec les Indiens; 3) procédures entamées en oc-
tobre 1677 à l'encontre de Francisco Bravo de Arriola, également pour
avoir fabriqué de l'indigo avec les Indiens; 4) décision du capitaine
Antonio de Ayala, Alcalde Mayor de Minas de Tegucigalpa et de la ville
de Jerez de Choluteca, interdisant le transport de céréales en dehors de
son ressort.

338. Les éléments présentés par le Honduras pour établir l’existence
d’«effectivités coloniales » sur les îles sont fort compliqués par le fait que
l’Alcaldia Mayor de Minas de Tegucigalpa a été détachée de Comayagua
et rattachée à Guatemala en 1580. La majorité des événements énumérés
par le Honduras pour prouver de telles effectivités ont été le fait de
l’Alcaldia Mayor de Minas de Tegucigalpa et non de la juridiction de
Comayagua. L’Alcaldia Mayor de Minas, jusqu’à son rattachement à
l’Intendencia de Comayagua, par l’effet d’une Real Cédula du 24 juillet
1791, relevait incontestablement de la juridiction de la capitainerie géné-
rale de Guatemala. La situation a changé après 1791, et à nouveau en 1818,
lorsqu’une Real Cédula a rétabli ! Alcaldia Mayor de Minas de Teguci-
galpa, tout en limitant sa compétence aux questions économiques, spéci-
fiant qu’elle continuerait de constituer un «district» de la province du
Honduras.

339. L’exercice d’une juridiction ecclésiastique a été invoqué en tant
que preuve d’«effectivités coloniales », le roi d’Espagne ayant, par sa
Real Ordenanza IV de 1571, établi que les limites des juridictions civile et
ecclésiastique devraient coïncider dans toute la mesure du possible (voir
également Recopilacion, titre II, livre II, loi VII, et la sentence arbitrale du
roi d’Espagne reproduite dans la série C.I.J. Mémoires dans l'affaire rela-

214

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 562

tive à ladite sentence, vol. I, p. 90). Toutefois, cela soulève également des
difficultés. Premièrement, la présence de l'Eglise sur les îles n’était pas per-
manente car les îles étaient peu peuplées. C’est ce qu’illustre un document
du XVI° siècle, la liste des villages élaborée par Pedro de Valverde en 1590,
qui contient un paragraphe consacré aux îles, qui signale l’existence à
Meanguera (alors appelée «La Miangola») d’un village où vivent
vingt Indiens qui relèvent de la juridiction de La Choluteca. La présence
de l’Eglise sur les îles se manifestait donc essentiellement par des visites
sporadiques, principalement de religieux de l’ordre de Saint-François
venus du couvent de Nuestra Señora de las Nieves de Amapala en
El Salvador ou de San Andrés à Nacaome. Les deux villages de Choluteca
et Nacaome participaient quelque peu à ces activités ecclésiastiques inter-
mittentes sur les îles. Choluteca a été rattaché à l’évêché du Honduras en
1672. En revanche, le Roi rejeta une requête tendant à ce que Nacaome
soit lui aussi rattaché à cet évêché, de sorte que la Guardania de Nacaome
de l’ordre franciscain continua de relever de l’évêché de Guatemala.

340. Ce qui précède est un compte rendu simplifié des principaux
arguments des Parties sur le fondement historique de leurs prétentions
respectives. Outre que le problème est complexe, la tâche de la Chambre
est rendue plus difficile par le fait que nombre des événements historiques
invoqués peuvent être — et ont été — interprétés de différentes manières
et ainsi utilisés pour étayer les arguments avancés par chacune des Parties
sur le problème délicat de la juridiction des divisions administratives
coloniales. On peut en donner deux exemples. Le premier concerne un
document de 1667 adressé aux Jueces Reformadores de Milpas (juges
réformateurs de la culture du maïs). Le Honduras a produit une lettre
émanant du roi d’Espagne et adressée au juge de la culture du maïs de
San Miguel et Choluteca, qui précisait que ce dernier n’aurait pas juridic-
tion sur les îles du golfe, en citant expressément Conchagua, Teca et
Miangola (c’est-à-dire Meanguera). El Salvador affirme que la citation du
Honduras est incomplète et déformée. Selon El Salvador, les Indiens de
ces îles avaient eux-mêmes pris l'initiative de demander que le juge ne s’y
rende pas pour y exercer ses fonctions officielles (qui comprenaient la
perception d'impôts), parce que «leurs villages étaient si pauvres et si
petits qu’ils disposaient à peine d’assez d’Indiens pour remplir les obliga-
tions et les responsabilités qui étaient les leurs ». L’autre incident, l’affaire
connue sous le nom de « Lorenzo de Irala », date de 1765, année où ce
citoyen espagnol se rendit auprès du Juez de Tierras (juge des terres) du
district de San Miguel pour lui demander de procéder, sur une île située
entre l’île d'El Tigre et l’île de Zacate Grande ou Ganado, à l’arpentage de
terres qu’il voulait acquérir par composiciôn. Le juge répondit qu’il n’était
pas certain que l’île en question relevât de la juridiction de San Miguel,
comme l’affirmait Irala, ou de celle de Tegucigalpa, et conseilla à Irala de
s'adresser au Juez Privativo de Tierras à Guatemala. Le Honduras invoque
cet incident pour mettre en doute l’existence de la juridiction d’El Salva-
dor sur les îles. Cependant, El Salvador réplique en invoquant la décision
du Juez Privativo de Tierras de la Real Audiencia de Guatemala, lequel

215

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 563

habilita le juge sous-délégué de la ville de San Miguel à faire droit à la
demande de Lorenzo de Irala.

341. La Chambre considère qu’il n’est pas nécessaire d’analyser plus
en détail les arguments des deux Parties visant à montrer que telle ou telle
Partie a acquis la souveraineté sur certaines des îles du golfe ou sur toutes
ces îles par application du principe de l’uti possidetis juris. Elle est parve-
nue à la conclusion, après avoir soigneusement examiné ces arguments,
que les documents dont elle dispose, qu'ils aient été produits comme
preuve d’un titre (comme dans le cas des Reales Cédulas) ou d’effectivités
d’avant l’indépendance, sont tous trop fragmentaires et ambigus pour
pouvoir fonder une conclusion solide. Comme indiqué au paragraphe 333
ci-dessus, la Chambre doit donc maintenant analyser le comportement
des Parties pendant la période qui a suivi l’indépendance en tant que
reflet de l’idée que l’on se faisait alors de ce qu’avait dû être la situation en
1821. Dans son analyse, la Chambre pourra s’appuyer aussi sur des consi-
dérations indépendantes du principe de l’ufi possidetis juris, et en particu-
lier sur la signification que l’on peut attribuer au comportement susmen-
tionné ou au comportement qu’ont eu les Parties plus récemment, en tant
qu’éléments d’un éventuel acquiescement. Conformément à l’article 26
du traité général de paix auquel, ainsi qu’on l’a déjà noté, l’article 5 du
compromis renvoie la Chambre, celle-ci est habilitée à examiner toutes les

«autres preuves, thèses et argumentations d’ordre juridique, histo-
rique ou humain, et ... tout autre élément présentés par les Parties et
admissibles en droit international ».

342. Comme indiqué ci-dessus (paragraphe 332), El Salvador fonde
aussi ses prétentions sur le fait qu’il a exercé ou manifesté sa souveraineté
sur les îles. Le Honduras affirme que le droit applicable au différend insu-
laire ne dépend pas de la distinction entre conflits d’attribution de terri-
toires et conflits de delimitation, mais est dicté par le fait qu’il s’agit d’une
affaire de succession d’Etat, à cause de l'émancipation de territoires colo-
niaux ; que le droit applicable est l’uti possidetis juris de 1821 et non uti
possidetis de facto, ou occupation suivie d’un exercice pacifique et continu
de fonctions étatiques, puisque les deux Etats revendiquent la souverai-
neté sur les îles au motif qu’ils ont succédé à la Couronne d’Espagne au
moment de l’indépendance. La Chambre note que le droit de l’acquisition
de territoire invoqué par El Salvador est, en principe, clairement établi et
étayé par des décisions arbitrales et judiciaires; un dictum classique est
celui de Huber, l'arbitre dans l’affaire de l Ile de Palmas:

«la pratique, aussi bien que la doctrine, reconnaissent — quoique
sous des formules juridiques différentes et avec certaines diver-
gences touchant les conditions requises — que l’exercice continu et
pacifique de la souveraineté territoriale (pacifique par rapport aux
autres Etats) vaut titre» (Nations Unies, Recueil des sentences arbi-
trales, vol. II, p. 839; trad. fr., Revue générale de droit international
public, t. XLII, 1935, p. 164).

216

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 564

C’est sur cette base que l’arbitre a décidé que l’île de Palmas (ou Miangas)
«fait dans sa totalité partie du territoire des Pays-Bas» (Nations Unies,
Recueil des sentences arbitrales, vol. II, p. 871). On peut aussi citer l’affaire
relative au Statut juridique du Groënland oriental devant la Cour perma-
nente de Justice internationale.

343. La difficulté, s'agissant d'appliquer à la présente espèce les prin-
cipes de droit relevant de cette catégorie, est toutefois qu’ils ont été
élaborés au premier chef pour traiter de l’acquisition de la souveraineté
sur des territoires qui étaient susceptibles d'occupation, c’est-à-dire terri-
toire sans maître. Or, les deux Parties font valoir un titre successoral
émanant de la Couronne d’Espagne, de sorte que la question se pose de
savoir si un exercice ou une manifestation de souveraineté par une Partie,
particulièrement faute de protestation de la part de l’autre, pourrait indi-
quer l’existence d’un titre découlant de l’uti possidetis juris au profit de la
Partie ayant exercé cette souveraineté, là où les éléments de preuve tirés de
titres documentaires ou d’effectivités coloniales sont ambigus. L’arrét
rendu par la Cour le 17 novembre 1953 dans l’affaire des Minquiers et
Ecréhous est instructif. Dans le différend concernant ces îlots et rochers,
situés entre l’île britannique de Jersey et la côte française, les deux Parties
ont produit un certain nombre de titres historiques anciens, remontant au
Moyen Age, mais la Cour a considéré que le Royaume-Uni avait présenté
des preuves plus valides et plus convaincantes de l’exercice au cours de la
période critique d’une souveraineté étatique par les autorités de l’île
britannique de Jersey sur les deux groupes d’ilots. La conclusion de la
Cour a été la suivante:

« La Cour constate en outre que des autorités britanniques, durant
la plus grande partie du XIX® siècle et au XX° siècle, ont exercé des
fonctions étatiques à l’égard de ce groupe. Le Gouvernement fran-
çais, d’autre part, n’a pas apporté la preuve qu’il ait un titre valable
sur ce groupe. Dans ces conditions, on doit en conclure que la souve-
raineté sur les Ecréhous appartient au Royaume-Uni.» (C1J.
Recueil 1953, p. 67.)

Par ailleurs, la Cour a considéré que la souveraineté sur le groupe des
Minquiers appartenait 4 Jersey; se fondant essentiellement sur des
preuves d’un exercice pacifique et continu de l’autorité étatique, la Cour a
conclu:

«la souveraineté sur les îlots et rochers des groupes des Ecréhous et
des Minquiers, dans la mesure où ces îlots et rochers sont suscep-
tibles d’appropriation, appartient au Royaume-Uni» (C.LJ. Recueil
1953, p. 72).

344. Dans cette affaire, néanmoins, la Cour n’a pas purement et
simplement écarté les titres anciens pour se prononcer sur la base d’une
manifestation plus récente de souveraineté. Elle a pris soin de noter qu’eu
égard aux titres allégués:

«L'espèce actuelle ne présente donc pas les caractéristiques d’un

217

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 565

différend relatif à l'acquisition de la souveraineté sur un territoire
sans maitre (terra nullius).» (C_LJ. Recueil 1953, p. 53.)

Lorsqu’elle a déclaré que:

«Ce qui, de avis de la Cour, a une importance décisive, ce ne
sont pas des présomptions indirectes déduites d’événements du
moyen âge, mais les preuves se rapportant directement à la posses-
sion des groupes des Ecréhous et des Minquiers» (C.1J. Recueil
1953, p. 57),

elle n’a pas assimilé les îles à un territoire sans maître, mais a examiné les
preuves de la possession en tant qu’elles confirmaient les titres.

345. En l’espèce, les deux Parties ont défendu leurs positions respec-
tives en ce qui concerne les effets de l’uti possidetis juris en considérant en
fait qu’il s’agit là d’un principe dont l'application est automatique: lors de
l’indépendance, les limites des divisions administratives coloniales en
cause sont transformées en frontières internationales. En premier lieu, il
ne faut pas oublier que les divisions coloniales espagnoles en Amérique
espagnole n'avaient pas, prises individuellement, de titre «originel» ou
«historique», comme on entend ces notions en droit international. Le
titre originel appartenait exclusivement à la Couronne espagnole, pas aux
subdivisions administratives internes établies par celle-ci, et c’était aussi
la Couronne espagriole qui exerçait la souveraineté sur les territoires colo-
niaux. En second lieu, comme l’a montré l’examen par la Chambre des
secteurs de la frontière terrestre, en pratique la mise en application du
principe est plus complexe. Lorsque la limite administrative en cause était
mal définie ou lorsque son emplacement était contesté, le comportement
des deux Etats nouvellement indépendants dans les années qui ont suivi
l'indépendance pouvait très bien, de l’avis de la Chambre, fournir une
indication quant à l’emplacement de la frontière, soit dans l’idée
commune que s’en faisaient les deux Parties, soit dans l’idée que s’en
faisait l’une d’entre elles et en fonction de laquelle elle avait agi, l’autre
ayant acquiescé (voir paragraphes 64, 80 et 205 ci-dessus). Cet aspect de la
question revêt une importance particulière en ce qui concerne le statut des
îles, en raison de leur histoire.

346. Peu après l'indépendance, en 1821, les Etats centraméricains
nouvellement indépendants furent réunis par la constitution de 1824 pour
former la République fédérale d'Amérique centrale, qui succéda à
l'Espagne dans la souveraineté sur, entre autres, les îles. Inhabitées ou peu
peuplées, les îles furent laissées en sommeil pendant plusieurs années,
leur exploitation ne présentant guère d’intérêt économique. Le problème
de leur appartenance à l’un ou l’autre des Etats riverains n’a ainsi suscité
aucun intérêt ni donné lieu à aucun différend jusqu’à l’éclatement de la
République fédérale et jusqu’aux dernières années de la première moitié
du XIX® siècle. Les eaux bien protégées du golfe de Fonseca, dont l'entrée
s’étendait sur quelque 19 milles marins, les bons chenaux de navigation et
la possibilité de coristruire des ports sûrs et confortables avaient depuis

218

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 566

longtemps attiré l’attention des pirates et des boucaniers à la recherche
d’un havre et, à partir de l’année 1840, les grandes puissances, désireuses
de prendre pied en Amérique centrale, commencèrent à s’intéresser aux
îles du golfe.

347. Ainsi, ce n’est que des années après l’indépendance des deux Etats
en question que l’appartenance des îles du golfe à l’un ou à l’autre a pris
une certaine importance. Ce qui s’est passé alors semble à la Chambre
extrêmement pertinent. Les îles n’étaient pas territoires sans maître, et en
théorie juridique chacune relevait déjà de l’un des trois Etats entourant le
golfe en tant qu’héritier de la portion appropriée des possessions colo-
niales espagnoles, de sorte que l’acquisition de territoire par occupation
n’était pas possible; mais la possession effective par l’un des Etats du
golfe d’une île du golfe pouvait constituer une effectivité, certes postcolo-
niale, révélatrice de la manière dont la situation juridique était perçue à
l’époque. La possession étayée par l'exercice de la souveraineté peut être
considérée comme une preuve confirmant le titre d’ uti possidetis juris. La
Chambre n’estime pas nécessaire de décider si une telle possession pour-
rait être reconnue même à l’encontre d’un tel titre, mais dans le cas des îles,
où les documents historiques de l’époque coloniale sont confus et contra-
dictoires et où l’accession à l'indépendance n’a pas été immédiatement
suivie d’actes clairs de souveraineté, ce n’est pratiquement qu’ainsi que
l’uti possidetis juris pouvait s’exprimer formellement de manière à être
reconnu et déterminé judiciairement.

348. De ce point de vue, la Chambre s’occupera d’abord de l’île
d'El Tigre. El Salvador reconnaît une présence du Honduras dans l’île
depuis 1833, même s’il affirme qu’elle avait antérieurement été sous
l’autorité d’El Salvador, étant administrée à partir du village de
San Miguel. El Salvador arguë en outre que:

«en 1833 les autorités salvadoriennes ont autorisé les autorités
honduriennes à occuper la Isla El Tigre à condition que les autorités
honduriennes désarment et internent des forces dissidentes oppo-
sées au Gouvernement d’El Salvador qui s'étaient réfugiées sur cette
île »,

et que la possession ultérieure de l’île par le Honduras n’était rien d’autre
qu’une «occupation de facto … par le Honduras en vertu d’une autorisa-
tion qui, avec des otjectifs limités, a[vait] été accordée par El Salvador en
1833».

349. A l’appui de sa revendication d’El Tigre, El Salvador a invoqué un
certain nombre de documents dont les dates s’échelonnent entre 1625 et
1820. Néanmoins, pour la Chambre, aucun de ces documents ne semble
fournir assez d'éléments de preuve pour étayer l’argument d’El Salvador,
en particulier du fait que le nom de lieu « Amapala », qui apparaît dans

219

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 567

nombre de ces documents, était associé non seulement au port de l’île
d'El Tigre mais aussi à un lieu situé sur le continent et relevant de la souve-
raineté incontestée d’El Salvador, et qu’ainsi les références à « Amapala »
dans des documents historiques sont ambigués. Se référant à la situation
d'El Tigre durant la période qui a immédiatement suivi l'indépendance,
El Salvador a allégué que:

«il avait été procédé à plusieurs ventes de terrains sur cette île avec
l'autorisation du. juge du port de La Union et les montants provenant
des acquisitions avaient été versés au lieu de résidence dudit juge,
situé à San Alejo en El Salvador»;

mais aucune preuve n’en a été apportée.

350. Quant aux événements de 1833, l’auteur salvadorien Barberena a
affirmé en 1893 que l’occupation hondurienne avait été autorisée par
El Salvador, et il a invoqué une convention de cette date. Absolument
aucune preuve de ceci n’a été fournie, et El Salvador a indiqué qu’il
n’avait pas l'intention d’invoquer un accord formel de cette date, dont le
Honduras nie catégoriquement l’existence. De même, l’objectif limité
qu’El Salvador attribue à la présence du Honduras sur l’île en 1833
n’est pas compatible avec l’aménagement d’un port sur l’île par le Hon-
duras: l’auteur hondurien Vallejo a déclaré en 1899 que ceci avait
été fait «... en uso del derecho que se deriva del dominio eminente...»
(«... dans l’exercice du droit qui dérive du domaine éminent...»), et
qu’un décret du 17 octobre 1833 pourvoit à l’administration de l’autorité
portuaire et à la dotation de celle-ci en personnel. Dans ces conditions,
la Chambre considère que la présence du Honduras dans l’île en 1833
peut plutôt être considérée comme l’accomplissement d’une attribution
antérieure de l’île aux divisions territoriales espagnoles sur le conti-
nent qui devaient constituer le Honduras, et ainsi une application de
l’uti possidetis juris. Cette opinion est également confortée par des évêne-
ments ultérieurs.

351. Les événements en question constituent peut-être l’exemple le
plus frappant, au XIX€ siècle, de l’intérêt porté par les grandes puissances
de l’époque au golfe et à ses îles; ils résultèrent de l'initiative du consul
général britannique en Amérique centrale, Frederick Chatfield, en 1849.
Officiellement, celui-ci entendait contraindre le Honduras et El Salvador
à payer leurs dettes respectives à des banquiers britanniques. Mais la
correspondance échangée entre Chatfield et l’amiral Hornby, comman-
dant en chef de la flotte britannique dans la région, et entre ce dernier et le
commandant Henderson, capitaine du HMS Sampson, soumise à la
Chambre, révèle uns opération concertée aux objectifs plus ambitieux.
Les deux Parties ont invoqué et analysé cette correspondance, comme
établissant une reconnaissance de leurs souverainetés respectives allé-
guées sur Meanguera, question qui sera examinée ci-après. Chatfield mit
ses plans à exécution, et le 16 octobre 1849 prit officiellement posses-
sion de l’île d’El Tigre au nom de la reine d’Angleterre. L’occupation britan-
nique fut bréve. Le 26 décembre 1849, le contre-amiral Philipps Homely

220

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 568

adressa au Gouvernement hondurien une communication l’informant que
l’île, avec le retrait des forces britanniques, était revenue sous la souve-
raineté du Honduras. Mais le Gouvernement hondurien n'avait
pas attendu ce résultat. Le 9 octobre 1849, un décret avait été publié,
indiquant que le Honduras avait signé avec le consul des Etats-Unis,
E. G. Squier, un «traité» de cession de l’île d’El Tigre aux Etats-Unis
pour une période de dix-huit mois.

352. En 1854, l'intérêt croissant des puissances étrangères pour les îles
encouragea le Gouvernement hondurien à vendre des terres sur la côte et
sur les îles du golfe. Une opération de ce type, proposée par le consul des
Etats-Unis, Agostin Follin, fit l’objet d’un rapport du 11 août 1854 du
contrôleur des finances du Honduras qui s’y opposa, rapport qui fut
publié dans la Gaceta Oficial du Honduras le 26 octobre 1854. Cette
opération provoqua une note de protestation du Gouvernement
d’El Salvador, en date du 12 octobre 1854. Les paragraphes liminaires de
cette note étaient ainsi libellés:

« El Gobierno del Salvador ha sabido, con sorpresa, que el Sr. Presi-
dente de Honduras ha tenido à bien acordar la venta de la isla del Tigre,
despues de vender la de Sacate Grande, à subditos de una nacion, que,
no solo es estranjera, sino que amenaza la nacionalidad de todos estos
paises y la absorciôn de la raza española en el nuevo mundo.

Se ha asegurado tambien à este Gobierno, por funcionarios suyos en
el Departamento de San Miguel, que ese mismo Sr. Jeneral Presidente
ha acojido la denuncia, que ante él se ha formulado, de la isla de Mean-
guera y otras, que son de indisputable y reconocida propiedad del Sal-
vador. »

[Traduction]

«Le Gouvernement du Salvador a appris avec surprise que
M. le président du Honduras a bien voulu approuver la vente de l’île
d'El Tigre, après avoir vendu celle de Zacate Grande, à des ressortis-
sants d’une nation qui non seulement est étrangère mais menace la
nationalité de tous ces pays et risque d’absorber la race espagnole
dans le nouveau monde.

Ledit gouvernement a également été assuré, par ses fonctionnaires
du département de San Miguel, que le général président a accueilli la
déclaration de terres vacantes qui lui a été adressée relativement à
l’île de Meanguera et d’autres, qui sont la propriété reconnue et
incontestée du Salvador.»

Vu la distinction qui est faite entre El Tigre, au premier alinéa, et la reven-
dication par El Salvador, au second, de « Meanguera et d’autres [îles]», la
conclusion est à l’évidence qu’El Salvador, tout en s’opposant énergique-
ment à la vente d'El Tigre, ne contestait pas le droit du Honduras de
vendre cette île en tant qu’elle relevait de sa souveraineté.

353. A la même date, El Salvador adressa aux autres pays d’ Amérique
centrale une lettre circulaire où il déclarait notamment:

221

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 569

« Por la Gaceta Oficial y otros impresos de Honduras y por informes
de funcionarios de este Estado, en el Departamento de San Miguel, esta
impuesto el Gobierno del Salvador de que el del mismo Honduras ha
acordado la venta, a estranjeros, de la importante isla del Tigre en el
Golfo de Fonseca y de que se propone vender tambien la de Meanguera y
otras, que son del indisputable dominio de este Estado. »

[Traduction]

« Par la Gaceta Oficial et autres imprimés du Honduras, et par des
rapports de fonctionnaires de ]’Etat salvadorien, dans le départe-
ment de San Miguel, le Gouvernement du Salvador a eu connais-
sance que celui du Honduras a décidé de vendre à des étrangers
l’importante ile du Tigre dans le golfe de Fonseca et qu'il se propose
également de vendre celle de Meanguera et d’autres qui relévent
incontestablement de la souveraineté /dominio]de cet Etat.»

De l'avis de la Chambre, il est juste que l’on attache de l'importance à cette
communication, acte diplomatique officiel; 1a Chambre ne dispose pas
d’éléments d’information sur la question de savoir si le Honduras a réagi à
cette communication.

354. Selon les documents soumis à la Chambre, le Honduras a effecti-
vement occupé El Tigre en permanence depuis 1849. A la fin de l’année
1873, El Salvador a bien lancé une invasion militaire d’El Tigre et occupé
brièvement le port d’Amapala, mais dès février 1874 le commandant en
second de l’armée salvadorienne informait le président du Honduras que
l’île d'El Tigre et le port d’Amapala avaient été restitués au Gouvernement
du Honduras. En 1990, lorsque le Honduras et le Nicaragua se mirent
d'accord sur une délimitation maritime dans le golfe (voir para-
graphes 359-361 ci-après), El Tigre a été prise comme point de référence
du côté hondurien pour établir une ligne d’équidistance, et il n’y a pas
trace de protestation ou d’objection de la part d’El Salvador. L'arrêt rendu
en 1917 par la Cour de justice centraméricaine (examiné plus loin, aux
paragraphes 387 et suivants) dans une affaire à laquelle El Salvador était
partie a constaté l’existence de cette délimitation, et le fait qu’elle s’éten-
dait «jusqu’à un point situé à mi-parcours entre la partie méridionale de
Vile d’El Tigre et la partie située au nord de la pointe Cosigüina».

355. La Chambre conclut, à la lumière de ces événements historiques,
que les deux Parties se sont comportées, dans les années qui ont suivi
l'indépendance et la dissolution de la République fédérale d'Amérique
centrale, comme si l’île d'El Tigre appartenait à l'Etat nouvellement indé-
pendant du Honduras. Etant donné l’attachement ferme et constant des
Etats d’ Amérique centrale au principe de l’uti possidetis juris, la Chambre
considère également que ces événements étaient la conclusion selon
laquelle l'opinion que l’on avait à l’époque impliquait aussi que l’on esti-
mait que le Honduras avait un titre sur l’île d’El Tigre par succession à
l'Espagne ou, à tout le moins, qu’une telle succession par le Honduras
n’était contredite par aucun titre colonial espagnol connu en faveur de
l’un des deux autres Etats du golfe. En outre, le Honduras a eu la posses-

222

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 570

sion et le contrôle effectifs de l’île pendant plus de cent ans avant la
conclusion du compromis. En conséquence, la Chambre considère que si
la situation juridique d’El Tigre était formellement en litige à la date du
compromis, c’était uniquement en raison d’une récente revendication de
titre par El Salvador, et que la revendication des îles du golfe que fait
El Salvador dans ses conclusions ne peut être accueillie en ce qui concerne
El Tigre. Bien que le Honduras, dans ses conclusions, n’ait pas formelle-
ment demandé que la question de sa souveraineté sur El Tigre fasse l’objet
d’une décision de la Chambre, celle-ci estime qu’elle doit, conformément
à l'interprétation qu’elle se fait de la mission qui est la sienne en vertu du
compromis, définir la situation juridique d’El Tigre en jugeant que la
souveraineté sur cette île appartient au Honduras.

356. La Chambre va maintenant examiner le cas des îles de Meanguera
et Meanguerita. Ces deux îles sont décrites comme suit par le Honduras:

« Ile de Meanguera. Située au-dessus de l’île du Tigre, son point
culminant se trouve à 480 mètres au-dessus du niveau de la mer. Elle
mesure 6 kilomètres du nord au sud et 3,7 kilomètres d’est en ouest.
Elle a une superficie de 1586 hectares. Elle est couverte de végétation
et son littoral est rocheux et élevé.

Ile de Meanguerita. Cette petite fle, qui est au sud-est de Mean-
guera, a une superficie de 26 hectares. »

Meanguera est aujourd’hui habitée, et l’est depuis longtemps; Meangue-
rita ne l’est pas. Tout au long des débats devant la Chambre, les îles de
Meanguera et Meanguerita ont été traitées par les deux Parties comme
constituant une seule unité insulaire; aucune Partie n’a, dans ses conclu-
sions finales, demandé que les deux îles soient traitées séparément. L’exi-
guité de Meanguerita, sa proximité de la plus grande île et le fait qu’elle est
inhabitée permettent de la qualifier de « dépendance » de Meanguera, au
sens où il a été soutenu que le groupe des Minquiers était une « dépen-
dance » des îles de la Manche (C.1.J. Recueil 1953, p.71). Que Meanguerita
soit «susceptible d’appropriation», pour reprendre les termes du disposi-
tif de l’arrêt Minquiers et Ecréhous, n’est pas douteux; il ne s’agit pas
d’un haut-fond découvrant et elle est couverte de végétation, bien qu’il
n’y ait pas d’eau douce. Les Parties l’ont traitée comme susceptible
d’appropriation, dans la mesure où chacune d’elles en revendique la
souveraineté.

357. La première manifestation formelle du différend concernant
Meanguera et d’autres îles a été la note de protestation salvadorienne du
12 octobre 1854, déjà citée au paragraphe 352 ci-dessus; la lettre circulaire
de la même date, elle aussi déjà citée, a donné une large publicité à la
revendication d’El Salvador sur Meanguera. En outre, le Gouvernement
d’El Salvador a, en août 1856, publié dans son journal officiel (Gaceta)

223

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 571

des rapports sur les terres vacantes que devait relever l’arpenteur du
département de San Miguel, et lesdites terres comprenaient «la terre
appelée Meanguera », «les îles Zacate et Conejo» et l’«île appelée
El Tigre». Le 30 décembre 1879, la vente aux enchères des «terres va-
cantes de l’île de Meanguera » fut annoncée dans la Gaceta. La Chambre
n’a pas trouvé trace de réaction ou de protestation du Honduras à ces
publications. Dans la convention non ratifiée Cruz-Letona de 1884, la
ligne de délimitation dans le golfe laissait nettement Meanguera et Mean-
guerita du côté salvadorien. De fait, l’article 2 de cette convention est ainsi
libellé :

«La linea maritima entre Honduras y El Salvador, sale del Pacifico,
dividiendo por mitad, en el golfo de Fonseca, la distancia que hay entre
las islas Meanguera, Conchaguita, Martin Pérez, y Punta de Sacate,
del Salvador y las islas del Tigre, Sacate-grande, Ynglesa y Exposicion
de Honduras y termina en la desembocadura del Goascorän. »

[Traduction]

« La frontière maritime entre le Honduras et El Salvador part du
Pacifique en divisant par deux dans le golfe de Fonseca la distance
qu’il y a entre les îles Meanguera, Conchaguita, Martin Pérez et
Punta Sacate, du. Salvador, et les îles de Tigre, Sacate Grande, Inglesa
et Exposicion du Honduras, et finit à l'embouchure du Goascoran. »

Néanmoins, le Congrès hondurien a rejeté la convention Cruz-Letona
critiquant, entre autres, le traitement qui y était réservé au golfe de
Fonseca; en 1886 El Salvador et le Honduras ont conclu et signé la con-
vention Zelaya-Castellanos qui, en ce qui concerne la frontière terrestre,
prévoyait le respect du statu quo qui prévalait en 1884, avant la conven-
tion Cruz-Letona, mais qui ne mentionnait pas les îles ou la frontière
maritime. De même, les conventions d’arbitrage conclues en 1889 et 1895,
mais non suivies d’effet, ne traitaient expressément que de la frontière
terrestre.

358. En bref, depuis 1854, au travers de nombreux incidents, vicissi-
tudes et vaines tentarives pour parvenir à une solution négociée ou à un
arbitrage, la controverse concernant la «situation juridique» de Mean-
guera et Meanguerita n’a pas changé. Ni durant la période 1949-1967,
pendant laquelle les deux pays établirent — en 1963 — une commission
mixte de délimitation, ni durant la médiation du Président Bustamante
y Rivero (1978-1980), ni encore durant les négociations qui se sont dérou-
lées au sein de l’autre commission mixte de délimitation, instituée le
1°" mai 1980 et à laquelle fait référence l’article 18 du traité général de paix
de 1980, les Parties n’ont pu parvenir à un accord sur la situation juridique
de ces îles. Plusieurs « propositions de conciliation » furent échangées, qui
furent purement et simplement rejetées par l’autre Partie.

*

224

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 572

359. Entre-temps, toutefois, la présence d’El Salvador à Meanguera
s’était intensifiée depuis les dernières années du XIX® siècle, toujours
sans objection ou protestation de la part du Honduras. Un nombre consi-
dérable de preuves documentaires concernant l’administration de Mean-
guera par El Salvador ont été soumises à la Chambre. Par une lettre du
25 mars 1991, adressée au Greffier de la Cour, le Gouvernement
d’El Salvador a présenté une « Annexe contenant des documents illus-
trant le statu quo de Vile de Meanguera» (voir paragraphe 21 ci-dessus).
Ces documents, certifiés par l’archiviste en chef du département général
des frontières du ministère des relations extérieures de la République
d’El Salvador, comprennent les sections suivantes :

La section 1 — Nominations de juges de paix — contient une attestation
de la Cour suprême d’E] Salvador relative à la création en 1922 de l’office
de juge de paix de la municipalité de Meanguera del Golfo (département
de La Unién), et trois attestations établies par la Cour suprême concer-
nant les nominations du juge de paix de la même municipalité en 1941,
1961, 1990, ainsi qu’une sélection de documents similaires déposés aux
archives du Gouvernement de la République d’El Salvador pour les
années allant de 1951 à 1991 (trente-cinq documents).

La section II — Nominations et/ou instructions militaires — concerne
des nominations et instructions militaires concernant la municipalité de
Meanguera del Golfo émanant des autorités militaires compétentes
d’El Salvador durant la période 1918-1980. Cette section contient des
renseignements détaillés concernant six nominations et mentionne des
documents similaires déposés aux archives correspondant aux années
1930, 1931, 1936, 1982 et 1989.

La section III — Délivrance de licences — contient deux exemples de
licences accordées à des habitants de Meanguera del Golfo en 1964 et
1969, et mentionne des documents similaires pour les années 1970, 1981 et
1984 déposés aux archives.

La section IV — Tenue d'élections — contient des documents relatifs à
des élections organisées dans la municipalité de Meanguera del Golfo en
1939, 1941, 1952 et 1984, et mentionne en outre des opérations électorales
en 1988 et 1991.

La section V — Fiscalité — contient un exemplaire du Journal officiel
du 10 décembre 1919, dans lequel est publié un décret du 19 novembre
1919 sur le barème des impôts applicable dans la municipalité de Mean-
guera del Golfo. Elle renvoie également à des documents similaires
correspondant aux années 1930, 1931, 1936, 1939, 1982 et 1989.

La section VI — Recensements nationaux — contient un certificat établi
par le bureau des statistiques générales et des recensements d’El Salvador
concernant les recensements successifs qui avaient été réalisés en
El Salvador et appelle l’attention sur des renseignements précis concer-
nant l’île de Meanguera qui apparaissent dans divers recensements entre
1930 et 1971 (données démographiques ventilées par sexe et lieu de rési-

225

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 573

dence urbain ou rural dans la municipalité de Meanguera del Golfo). Elle
renvoie également à des documents de nature similaire relatifs à l’année
1971, conservés et déposés aux archives officielles.

La section VII — Registre des naissances et décès — contient des états
récapitulatifs d’actes inscrits aux registres du département de La Uniôn
concernant un certain nombre de naissances et décès survenus dans l’île
de Meanguera en 1890, 1891, 1917, 1943 et 1960 et renvoie à des docu-
ments similaires déposés aux archives en ce qui concerne les années
1892-1991 (soixante-dix-huit actes au total).

La section VIII —- Cadastre — contient une sélection d’enregistrements
de contrats de vente de terres situées dans l’île de Meanguera correspon-
dant aux années 1948, 1960, 1967 et 1986, et renvoie à d’autres documents
du méme type pour la période 1948-1989.

La section IX — Procédures civiles — contient des références à trois
procès qui ont eu lieu en 1930 et 1943 devant le juge de paix de Meanguera
del Golfo et en 1969 devant le tribunal de première instance de La Union à
propos de terres situées dans l’île de Meanguera et fait état de documents
additionnels, ayant trait aux années 1922, 1932, 1943, 1945, 1987, 1990 et
1991, qui sont déposés aux archives.

La section X — Procédures pénales — contient une sélection d’extraits
importants de procès-verbaux relatifs à cinq procès pénaux qui ont eu lieu
en 1930, 1931, 1945, 1955 et 1977 devant le juge de paix de Meanguera del
Golfo, et renvoie à des procès du même type qui ont eu lieu de 1924 à 1988.

La section XI — Actes de disposition de biens immobiliers passés devant
l'administration — énumère des passages pertinents des comptes rendus
des délibérations du conseil municipal de la municipalité de Meanguera
del Golfo en 1966 et 1967 et renvoie à d’autres comptes rendus intervenus
en 1981, 1982, 1983, 1985, 1986 et 1989.

La section XII — Services postaux — contient l’acte de constitution du
bureau de poste de la ville de Meanguera del Golfo (département de
La Uniôn), par la direction générale des postes du Gouvernement
d’El Salvador, le 15 octobre 1952, et un exemplaire du numéro du journal
officiel dans lequel fut publié le décret autorisant la création de ce bureau.
Elle renvoie à des documents concernant les années 1970-1991 qui sont
déposés aux archives.

La section XIII — Ouvrages publics — concerne la publication de docu-
ments relatifs à la mise en service d’un réseau d’électricité dans les îles en
1966. Elle contient en outre des publications relatives à inauguration du
bâtiment de la mairie de Meanguera del Golfo en 1967 et un rapport sur
l'existence de cing écoles publiques dans les îles dont le Gouvernement
salvadorien assure l’entretien. Il y est également fait référence à une école
publique mixte construite en 1968 avec la coopération du Gouvernement
des Etats-Unis. Cette section renvoie enfin à des documents relatifs à des
activités gouvernementales analogues durant les années 1990 et 1991.

La section XIV -— Services de santé publique — contient une copie
certifiée d’un «projet sanitaire », dont le Gouvernement d’El Salvador a

226

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 574

assuré la mise en œuvre en 1964 à Meanguera, et qui a été complété
par un «projet d’assistance médicale» de la même année. Cette section
mentionne également d’autres activités du même type, visées dans des
documents déposés aux archives correspondant aux années 1984, 1988,
1989, 1990 et 1991.

La section XV — Education — contient une série de documents relatifs
à la construction d’écoles et à la nomination d'enseignants en 1893, 1966 et
1967 ainsi que les registres académiques pour les années 1963 et 1988. Elle
renvoie à des documents du même type déposés aux archives correspon-
dant aux années 1988 et 1991.

360. A l'audience, le conseil d'El Salvador a fait allusion aux docu-
ments visés, mais non reproduits, dans le «dossier Meanguera» et a
demandé au Honduras d'admettre ou de convenir que ces documents
existaient effectivement; faute pour ce dernier de le faire, El Salvador
demanderait à produire les documents dans leur intégralité, conformé-
ment à l’article 56 du Règlement de la Cour. Le conseil du Honduras s’y
est refusé, arguant que les documents n’avaient guère de valeur probante.
Le conseil d’E! Salvador a demandé une nouvelle fois au Honduras
d’admettre l’existence et le contenu du dossier Meanguera. En réponse,
l'agent du Honduras a déclaré que le Honduras ne pouvait dire s’il admet-
tait ou non un document sans en connaître le contenu, que la procédure
était trop avancée pour présenter de nouveaux documents, et que le
Honduras s’opposait donc à l’admission du dossier Meanguera. En
septembre 1991, après la clôture des débats, l’agent d’El Salvador a
soumis à la Chambre des jeux complets de tous les documents supplémen-
taires mentionnés dans le dossier Meanguera, «sous réserve des disposi-
tions de l’article 56 du Règlement de la Cour». Le président de la
Chambre, tout en observant que, normalement, de nouveaux documents
n'étaient pas présentés à la Cour après la clôture de la procédure écrite, a
considéré qu’il convenait d’appliquer à ces documents, par extension et
mutatis mutandis, les dispositions de l’article 56 du Règlement de la Cour.
Un jeu d'exemplaires des documents en question a donc été transmis à
l'agent du Honduras, qui s’est opposé à la production des documents
supplémentaires soumis par El Salvador. Après avoir examiné la ques-
tion, la Chambre a décidé de ne pas autoriser la production de ces docu-
ments; elle a considéré que si des documents du type de ceux qui étaient
contenus et visés dans le dossier Meanguera étaient pertinents et appro-
priés pour prouver ce qu’El Salvador cherchait à établir, les documents
déjà disponibles étaient suffisants pour ce faire.

361. Tout au long de la période couverte par les documents concernant
Meanguera produits par El Salvador, il n’y a pas trace de protestation
adressée à El Salvador par le Honduras, à l’exception d’un événe-
ment récent, évoqué ci-après. En outre, lors des audiences (voir para-
graphe 20 ci-dessus), El Salvador a cité un témoin, M. Avilés Dominguez,
résident salvadorien de l’île, et sa déposition, qui n’a pas été contestée par
le conseil du Honduras, ne permet pas de douter qu’El Salvador a exercé

227

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 575

son autorité étatique sur l’île de Meanguera, tout d’abord par le truche-
ment de la municipalité de La Union, puis, à compter de 1916, année où
fut créée la municipalité de Meanguera del Golfo, directement.

362. Selon les documents soumis à la Chambre, c’est le 23 janvier 1991
que le Gouvernement hondurien a pour la première fois adressé une
protestation au Gouvernement d'El Salvador. Dans une note de même
date, le ministre des relations extérieures du Honduras a déclaré ce qui
suit:

« Por medio del presente Oficio, mi Gobierno presenta, ante el lius-
trado Gobierno de la Republica de El Salvador, formal y enérgica
protesta por los hechos siguientes:

1. En la Isla de Meanguera, sometida al litigio que mantienen
nuestros dos paises ante la Corte Internacional de Justicia, se han
efectuado recientemente varias obras fisicas, cuya ejecuciôn viola el
Articulo 37 de! Tratado General de Paz, que obliga a ambos paises a
mantener el status quo de 1969.

2. La prensa salvadoreña ha anunciado que el 10 de marzo del
presente ano, se realizaran elecciones en la Republica de El Salvador,
para elegir 262 alcaldes y 84 Diputados. Entre otros puntos donde
habrä elecciones, aparece el asi llamado Meanguera del Golfo. Este

ultimo lugar queda en la Isla del mismo nombre, actualmente en liti-
gio entre nuestros dos paises ante la Corte Internacional de Justicia.

Un acto como ese, desnaturaliza en consecuencia la situaciôn juridica
planteada por los litigantes. Y desde el momento en que nuestros dos
paises han someiido a la decision de la Corte Internacional de Justicia la
determinaciôn de la soberania sobre dicha Isla, se produce una situa-
ciôn judicial que constriñe a ambos a no modificar sus posiciones. Efec-
tuar elecciones en una zona en litigio, puede interpretarse como que se
quiere alterar la esencia de la situaciôn presentada ante el Tribunal. »

[Traduction]

« Par la présente, mon Gouvernement a l’honneur d’adresser offi-
ciellement à l’illustre Gouvernement de la République d’El Salvador
une protestation énergique en raison des faits suivants :

1. Récemment, dans l’île de Meanguera, actuellement l’enjeu
du différend que nos deux pays ont soumis au règlement judiciaire
de la Cour internationale de Justice, divers travaux matériels ont
été exécutés, lesquels constituent une violation de l’article 37 du
traité général de paix qui oblige nos deux pays à maintenir le statu
quo de 1969.

2. La presse salvadorienne a annoncé que le 10 mars prochain
des élections seraient organisées en El Salvador en vue de désigner

deux cent soixante-deux maires et quatre-vingt-quatre parlemen-
taires. L’évér.ement aura lieu, entre autres, au lieu-dit Meanguera

228

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 576

del Golfo, situé sur l’île de Meanguera, qui est actuellement l’enjeu
d’un différend entre nos deux pays soumis à la Cour internationale
de Justice.

Un tel fait compromet en conséquence la situation juridique
présentée par les Parties. Et à partir du moment où nos pays ont saisi
la Cour internationale de Justice aux fins de déterminer la souverai-
neté sur l’île, une situation judiciaire a été produite qui oblige les
deux pays à ne pas modifier leurs positions. L'organisation d’élec-
tions dans une zone contestée pourrait être interprétée comme
l'intention de modifier dans son essence la situation présentée à la
Cour.»

Les travaux qui faisaient l’objet de cette plainte étaient la construction
d'une Casa Comunal, de deux salles de classe et d’un dispensaire. Dans
une autre note en dat2 du 29 janvier 1991, le ministère des relations exté-
rieures du Honduras, se référant à l’annonce de la mise en service, le
7 février 1991, d’un réseau d'électricité dans l’île de Meanguera, a fait
valoir que cela aussi

«... esta en pugna con el espiritu de la solicitud conjuntamente hecha
a la Honorable Corte Internacional de Justicia, y es una violaciôn mani-
fiesta del Articulo 37 del Tratado General de Paz vigente entre nuestros
dos paises...»

[Traduction]

«.. est contraire à l’esprit de la demande qui a été faite conjointement
à la Cour internationale de Justice, et constitue une violation mani-
feste de l’article 37 du traité général de paix qui est en vigueur entre
nos deux pays...»

363. Dans une note en réponse datée du 31 janvier 1991, le ministre des
relations extérieures d'El Salvador a déclaré que son gouvernement reje-
tait ces protestations, ajoutant ce qui suit:

« En efecto, el status quo de la Isla de Meanguera, es que sobre la
misma el Gobierno de El Salvador, tiene plena posesiôn y ejerce su
soberania. Ademäs, el Municipio de Meanguera del Golfo, en la men-
cionada Isla de Meanguera, fue creado por Decreto Legislativo del 17 de
junio de 1916, publicado en el Diario Oficial No. 145, Tomo 80 de 27 de
junio del mismo ano y en esa comprension territorial siempre se han
efectuado eleccicnes para que los habitantes de la misma, como salva-
doreños que son. elijan a los miembros de su Concejo Municipal, asi
como a las Supremas Autoridades como lo son el Presidente y Vice
Presidente de la Republica y a los Diputados de la Asamblea Legislativa.
Las referidas elecciones se hacen en cumplimiento de la Constituciôn
de la Republica y la celebracion de las mismas en todo el territorio
nacional no podemos considerarla como violatoria a la letra o al espi-
ritu del Tratado General de Paz, Especificamente, desde la vigencia del
mencionado Tratado y hasta la fecha, se han celebrado seis eventos

229

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 577

electorales en todo el territorio nacional, incluyendo la Isla de Mean-
guera, sin que ninguno de ellos haya motivado protestas de Vuestro
Ilustrado Gobierno.

Por otra parte, mientras nuestro pais posea la Isla de Meanguera y
ejerza su soberania sobre la misma, el Gobierno de la Republica conti-
nuarà realizando las obras que considere necesarias para el bienestar
de los salvadorenos que la habitan, como siempre lo ha hecho. »

[Traduction]

«En effet, le statu quo, en ce qui concerne l’île de Meanguera, est
que le Gouvernement salvadorien détient la pleine possession sur
cette ile et y exerce sa souveraineté. De plus, la municipalité de
Meanguera del Golfo, située sur l’île de Meanguera, a été constituée
par un décret législatif du 17 juin 1916 publié au journal officiel,
n° 145, tome 80, du 27 juin de la même année, et sur cette étendue de
territoire des élections ont toujours été organisées afin que les habi-
tants, en tant que Salvadoriens, ce qu’ils sont en fait, élisent les
membres de leur conseil municipal, de même que les autorités
suprémes que sont le président et le vice-président de la République
ainsi que les députés à l’assemblée législative. Ces élections se font en
application de la Constitution de la République, et le fait qu’elles
aient lieu sur tout le territoire national ne saurait étre considéré par
nous comme violant la lettre ou l’esprit du traité général de paix. En
fait, depuis l’entrée en vigueur de ce traité et jusqu’à ce jour,
six consultations électorales ont eu lieu sur la totalité du territoire
national, y compris dans l’île de Meanguera, sans qu'aucune d’elles
ait motivé les protestations de votre illustre Gouvernement.

D'autre part, tant que notre pays possédera l’île de Meanguera et
exercera sur elle sa souveraineté, le Gouvernement de la République
continuera d’exécuter les ouvrages qu’il jugera nécessaires pour le
bien-être des Salvadoriens qui y habitent, comme il l’a toujours fait.»

364. La Chambre considère que cette protestation du Honduras, qui a
été élevée après une longue série d’actes de souveraineté d’El Salvador à
Meanguera, a été formulée trop tard pour dissiper la présomption
d’acquiescement de la part du Honduras. Le comportement du Honduras
vis-à-vis des effectivités antérieures révèle une admission, une reconnais-
sance, un acquiescement ou une autre forme de consentement tacite à
l'égard de la situation. En outre, le Honduras a soumis à la Chambre une
liste volumineuse el impressionnante de documents sur lesquels il
s’appuie pour démontrer des effectivités honduriennes en ce qui concerne
l’ensemble de la zone en litige, mais il n’a dans ces documents produit
aucune preuve de sa présence sur l’île de Meanguera.

365. Il faut examiner aussi un autre argument d’El Salvador concer-
nant la ligne de délimitation maritime arrêtée d’un commun accord par le
Honduras et le Nicaragua en 1900. Comme la Chambre l’a rappelé dans

230

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 578

son arrêt du 13 septembre 1990 (C.1.J. Recueil 1990, p. 101-102, par. 26), les
eaux situées à l’intérieur du golfe de Fonseca entre le Honduras et le Nica-
ragua ont été délimitées en 1900 par une commission mixte constituée en
application d’un traité conclu entre les deux Etats le 7 octobre 1894. Les
procès-verbaux publiés de la délimitation établie par la commission mixte
décrivent comme suit cette ligne de délimitation:

« Desde el punto conocido con el nombre de Amatillo, en la parte infe-
rior del rio Negro, la linea limitrofe es una recta trazada en direcciôn al
volcan de Cosigiiina, con rambo astronémico Sur, ochenta y seis grados,
treinta minutos Oeste (S. 86° 30’ O.), y distancia aproximada de treinta
y siete kilometros (37 Kms) hasta el punto medio de la bahia de Fonseca,
equidistante de las costas de una y otra Republica, por este lado; y de
este punto, sigue la division de las aguas de la bahia por una linea,
también equidistante de las mencionadas costas, hasta llegar al centro
de la distancia que hay entre la parte septentrional de la Punta de Cosi-
güina y la meridional de la isla de El Tigre. » (« Limites definitivos entre
Honduras y Nicaragua», Honduran Ministry of Foreign Affairs,
1938, p. 24.)

[Traduction]

« Du point connu sous le nom d’Amatillo, sur le cours inférieur du
Rio Negro, la ligne limitrophe est une droite tracée en direction du
volcan de Cosigüina, d’azimut astronomique sud 86°30’ ouest
(S 86°30’ O), sur une distance d’environ trente-sept kilomètres
(37 km) jusqu’au point médian de la baie de Fonseca, à équidistance
de l’une et l’autre République, de ce côté; et, de ce point, elle suit le
partage des eaux de la baie en une ligne qui est aussi équidistante
desdites côtes, jusqu’à ce qu’elle atteigne le milieu de la distance
entre la partie septentrionale de la Punta de Cosigüina et l'extrémité
méridionale de l’île d'El Tigre.»

366. Si, à cette époque, le Honduras avait été certain de sa souveraineté
sur Meanguera, et puisque l’équidistance était la méthode utilisée pour
tracer la ligne, il n’y aurait eu alors aucune raison, est-il suggéré, d’arrêter
la ligne au point médian entre l’extrémité méridionale de l’île d'El Tigre et
«l’extrémité septentrionale de la Punta de Cosigiiina» au Nicaragua. La
ligne aurait pu et, selon l'argumentation avancée, aurait dû se prolonger
au moins jusqu’au point situé à mi-distance entre les Farallones et l’extré-
mité sud-est de Meanguera, si cette île faisait partie du Honduras. Le
Honduras fait valoir que le point terminal de la ligne de délimitation de
1900 était en fait équidistant de trois points — la Punta Cosigüina, l’île
d'El Tigre et l’île de Meanguera — et que Meanguera n’a pas été citée pour
éviter de créer un problème avec El Salvador. Il n’en demeure pas moins
que c’est El Tigre, et pas Meanguera, qui a été mentionné comme point de
référence dans la délimitation de 1900 et que, si Meanguera était une île
hondurienne, le point terminal de la ligne aurait pu être déterminé sans
référence à El Tigre. La Chambre conclut que le fait que la délimitation de

231

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 579

1900 n’était en aucune manière déterminée par la position de Meanguera,
bien que de peu d’importance en lui-même, étaie les autres éléments de
preuve et considérations qui indiquent qu’à cette date l’île était sous le
contrôle d’El Salvador.

367. Pour ce qui est de Meanguera la Chambre conclut donc que,
malgré l'impossibilité d’établir de façon satisfaisante la situation de l’uri
possidetis juris en 1821 sur la base des titres coloniaux et des effectivités, le
fait qu’EI Salvador ait formulé une revendication sur l’île de Meanguera
en 1854, puis en ait eu la possession et le contrôle effectifs, permet de
déduire qu’El Salvador peut être considéré comme le souverain de l’île.
S’il subsistait aucun doute, la position d’El Salvador relative à Meanguera
serait rendue définitive par l’acquiescement du Honduras à l’exercice de
la souveraineté salvadorienne sur l’île depuis la dernière partie du siècle
dernier. Quant à Meanguerita, en l’absence d’éléments de preuve sur ce
point, la Chambre n’estime pas que le régime juridique de cette île ait pu
différer en rien de celui de Meanguera.

368. La conclusion à laquelle parvient la Chambre en ce qui concerne
les îles en litige est donc la suivante. Il est du devoir de la Chambre, en
vertu de l’article 5 du compromis, de tenir compte «des normes de droit
international applicables entre les Parties, y compris s’il y a lieu des dis-
positions du traité général de paix». S'agissant des îles en litige, les
«documents établis par la Couronne d’Espagne ou toute autre autorité
espagnole, séculière ou ecclésiastique » ne semblent pas suffire pour «in-
diquer les ressorts ou. les limites de territoires ou de localités » au sens de
l’article 26 de ce traité, de sorte qu’on ne peut fonder aucune conclusion
solide sur de tels documents, pris isolément, pour trancher entre les deux
revendications d’un titre d’uti possidetis juris. En vertu de la dernière
phrase de l’article 26, la Chambre est toutefois en droit de considérer à la
fois l’interprétation effective donnée à l’uti possidetis juris par les Parties
durant les années qui ont suivi l’indépendance comme révélatrice de
l'application du principe, et les éléments prouvant que l’une des Parties a
eu la possession et le contrôle effectifs d’une île sans que l’autre proteste
comme dénotant un acquiescement. Les preuves quant à la possession et
au contrôle, et à la manifestation et à l’exercice d’une souveraineté, par le
Honduras sur El Tigre et par El Salvador sur Meanguera (dont Meangue-
rita est une dépendance), associées dans chaque cas à l’attitude de l’autre
Partie, montrent néanmoins clairement, de l’avis de la Chambre, que le
Honduras a été considéré comme ayant succédé à la souveraineté de
PEspagne sur El Tigre, et El Salvador à la souveraineté de l'Espagne sur
Meanguera et Meanguerita.

232

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 580
La SITUATION JURIDIQUE DES ESPACES MARITIMES

369. La Chambre examinera maintenant la question de la situation
juridique des espaces maritimes; il est donc nécessaire, a ce stade, de tenir
compte de l'intervention du Nicaragua. La participation du Nicaragua à
la présente instance a été autorisée par l’arrêt de la Chambre en date du
13 septembre 1990. Le Nicaragua avait présenté une requête à fin d’inter-
vention en se fondant sur l’article 62 du Statut de la Cour, qui prévoit ce
qui suit:

«1. Lorsqu’un Etat estime que, dans un différend, un intérêt
d’ordre juridique est pour lui en cause, il peut adresser à la Cour une
requête, à fin d'intervention.

2. La Cour décide. »

La Cour ayant dit, dans son ordonnance du 28 février 1990, qu’il apparte-
nait à la Chambre constituée pour connaître de la présente affaire de déci-
der de l’admission de la requête à fin d'intervention, la Chambre a rendu
un arrêt dont le dispositif est le suivant:

« LA CHAMBRE,

à l'unanimité,

1. Dit que la République du Nicaragua a établi qu’elle a un intérêt
d’ordre juridique susceptible d’être affecté par une partie de l’arrêt
que la Chambre rendra au fond en l’espèce, à savoir par la décision
qu’elle rendra sur le régime juridique des eaux du golfe de Fonseca,
mais qu’elle n’a pas établi l'existence d’un tel intérêt susceptible
d’être affecté par toute décision que la Chambre peut être requise de
rendre en ce qui concerne la délimitation de ces eaux, par toute déci-
sion sur la situation juridique des espaces maritimes extérieurs au
golfe ou par toute décision sur la situation juridique des îles du golfe;

2. Décide en conséquence que la République du Nicaragua est
autorisée à intervenir dans l'instance, conformément à l’article 62 du
Statut, dans la mesure, de la manière et aux fins spécifiées dans le
présent arrêt, mais ni davantage ni autrement. » (C.I.J. Recueil 1990,
p. 137, par. 105.)

370. Conformément au paragraphe 1 de l’article 85 du Règlement de la
Cour, le Nicaragua a, en conséquence, été autorisé à présenter une décla-
ration écrite, ce qu'il a fait, et les deux Parties ont présenté des observa-
tions écrites sur cette déclaration, comme le prévoit la même disposition
du Règlement. Au cours des audiences, les représentants du Nicaragua
ont été autorisés, conformément au paragraphe 3 de l’article 85, à présen-
ter les observations de cet Etat sur l’objet de l'intervention, et les deux
Parties ont commenté les observations du Nicaragua. Dans ses observa-
tions écrites concernant la déclaration écrite du Nicaragua, le Honduras a
critiqué le fait que la déclaration du Nicaragua traitait de questions au
sujet desquelles la Chambre avait dit expressément que le Nicaragua

233

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 581

n’avait pas le droit d'intervenir ou de questions n’ayant aucun rapport
avec le problème au sujet duquel, selon la Chambre, le Nicaragua avait
effectivement le droit d'intervenir. El Salvador, dans ses observations, a
lui aussi formulé des réserves sur ce qu’il considérait être, de la part du
Nicaragua, l'expression d’une opinion en ce qui concerne la délimitation
à l’intérieur du golfe, question sur laquelle le Nicaragua ne s’est pas vu
accorder le droit d’intervenir. Lors des audiences, après la déclaration
finale du Nicaragua qui exposait ses observations sur l’objet de l’interven-
tion, l’agent du Honduras a formulé une protestation, considérant que les
représentants du Nicaragua, a-t-il déclaré,

«ont traité de questions qu’ils n’avaient pas le droit d’aborder en
vertu de la sentence rendue par cette Chambre. Ils ont en effet abordé
des questions avant trait à la délimitation et ont contesté les droits du
Honduras sur les eaux situées à l'extérieur du golfe.»

En réponse, l’agent du Nicaragua a déclaré que

«l’agent et le conseil du Nicaragua ont fait tout leur possible pour ne
pas aller au-delà des limites établies par la Chambre, telles que nous
les avons comprises »,

et il a ajouté: « Toute autre décision en cette affaire est, bien sûr, entre
les mains de la Chambre.» L’agent d’El Salvador a déclaré, lors d’une
audience ultérieure:

« El Salvador n’a pas d’objection contre la manière dont le Nicaragua
a exercé les droits qui lui ont été accordés par l’arrêt du 15 sep-
tembre 1990».

Le président de la Chambre a déclaré qu’il avait été pris note de la protes-
tation du Honduras et que celle-ci serait examinée par la Chambre en
temps voulu.

371. La Chambre doit insister sur le fait que les Etats engagés dans une
instance devant la Cour ou devant une Chambre ont le devoir de se
conformer à toutes Les décisions, relatives à la procédure, que la Cour est
expressément habilitée 4 prendre en vertu des articles 30 et 48 de son
Statut. D’autre part, dans la présente affaire, où des questions concernant
le statut juridique des eaux situées à l’intérieur du golfe ont été présentées
par les Parties comme étant étroitement liées au statut des eaux situées à
l'extérieur du golfe (et, dans le dossier présenté par le Honduras, à des
questions de délimitation), la Chambre considère qu’il ne servirait à rien
de vouloir préciser dans le présent arrêt quelles sont, parmi les affirma-
tions du Nicaragua, celles qui se situaient sans aucun doute à l’intérieur
des limites de Pintervention qu’il a été autorisé à faire et celles dont on
pourrait dire qu’elles ont outrepassé ces limites. La Chambre n’a tenu
compte des arguments du Nicaragua que lorsqu'elle les a jugés pertinents
pour l'examen du régime juridique des eaux du golfe de Fonseca. La
même méthode a été adoptée au sujet des «conclusions formelles » qui
ont été présentées par le Nicaragua à l'audience tenue dans l’après-midi

234

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 582

du 13 juin 1991 et qui sont reproduites au paragraphe 26 du présent arrêt.
Le Nicaragua n'étant pas devenu partie à l'affaire du simple fait d’avoir
été autorisé à intervenir, par conséquent la Chambre ne voit dans ces
«conclusions» aucune définition des petita reflétant la mission de la
Chambre. Ces «conclusions» ont été présentées par l’agent du Nicara-
gua «pour aider la Chambre», et c’est en considération de cela que la
Chambre en a pris note, dans la mesure où elles ont trait à l’objet auto-
risé de l'intervention.

*

372. La tâche assignée à la Chambre par le compromis au sujet du
différend sur les espaces maritimes est, selon le paragraphe 2 de l’article 2
de ce compromis, «de déterminer la situation juridique des … espaces
maritimes». II existe un désaccord fondamental entre les Parties au sujet
de l’interprétation de ce texte, plus précisément pour ce qui est de savoir
s’il habilite ou oblige ou non la Chambre à tracer une ligne de délimitation
maritime, soit à l’intérieur du golfe, soit à l’extérieur. L’examen des
conclusions formelles des Parties permet de constater que, dans ses
conclusions finales, El Salvador a déclaré : « La Chambre n’a pas compé-
tence pour effectuer une délimitation des espaces maritimes.» Le Hondu-
ras, pour sa part, cherchant à obtenir que soit tracée une ligne de
délimitation maritime à l’intérieur et à l'extérieur du golfe de Fonseca, a,
dans ses conclusions finales, demandé à la Chambre de dire et juger que

«le régime des eaux dans la baie de Fonseca, la délimitation des
zones maritimes dans cette baie et les droits du Honduras au-delà de
la ligne de fermeture de la baie de Fonseca dans l'océan Pacifique
ainsi que la délimitation des zones maritimes relevant des deux Parties
par une ligne, sont des questions en litige qui doivent être tranchées
par la Chambre de la Cour».

Ces thèses doivent être considérées conjointement avec les arguments
avancés par les Parties quant au statut juridique des eaux du golfe de
Fonseca, dont il sera question plus loin: en résumé, El Salvador soutient
que les eaux du golfe sont soumises à un condominium qui joue en faveur
des trois Etats riverains du golfe, et qu’une délimitation serait donc inap-
propriée, tandis que le Honduras affirme qu’il existe à l’intérieur du golfe
une communauté d'intérêts qui à la fois autorise et rend nécessaire une
délimitation judiciaire.

373. A en juger d’après le texte du compromis, aucune mention n’est
faite d’une délimitation devant être effectuée par la Chambre. Pour que
celle-ci soit habilitée à tracer des lignes de délimitation maritime, que ce
soit à l’intérieur ou à l'extérieur du golfe, il faut qu’elle ait reçu mandat de
le faire, soit en termes exprès, soit en vertu d’une interprétation légitime
du compromis. Il faut donc, en application des règles normales d’interpré-
tation des traités, déterminer si le texte doit être lu comme impliquant cette
délimitation. Si l’on tient compte de la règle fondamentale de l’article 31

235

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 583

de la convention de Vienne sur le droit des traités, selon laquelle un traité
doit être interprété «suivant le sens ordinaire à attribuer aux termes » de
ce traité, il est difficile de voir comment une « délimitation » peut être assi-
milée à «la détermination d’une situation juridique... » (« Que determine la
situaciôn juridica...») Nul doute que le mot « déterminer » en français (et,
a-t-on dit à la Chambre, le verbe «determinar» en espagnol) peut être
utilisé pour donner l'idée d’une fixation de limites, de sorte que, s’il était
appliqué directemerit aux «espaces maritimes», son «sens ordinaire »
pourrait être considéré comme incluant la délimitation desdits espaces.
Mais ce mot doit être lu dans son contexte: l’objet du verbe « déterminer »
n’est pas les espaces maritimes eux-mêmes mais la situation juridique
desdits espaces. Rien ne dénote par conséquent, dans le texte, tel qu'il se
présente, une intention commune d'obtenir que la Chambre procède à
une délimitation.

374. Cette conclusion semble confirmée aussi si la phrase est replacée
dans le contexte plus large, d’abord du compromis dans son ensemble,
puis du traité général de paix de 1980, auquel se réfère le compromis. Il
faut se demander pour quelle raison, si c’est une délimitation des espaces
maritimes qui est envisagée, le compromis a employé l'expression « déli-
miter la ligne frontière...» («Que delimite la linea fronteriza...») pour la
frontière terrestre mais simplement demandé à la Chambre, s’agissant des
îles et des espaces maritimes, d’en «déterminer la situation juridique...»
(« Que determine la situaciôn juridica.. »). On constate la même différence
de formulation à l’article 18 du traité général de paix, qui, dans son para-
graphe 2, demande à la commission mixte de délimitation de « délimiter la
ligne frontière des zones non décrites à l’article 16 du présent traité », alors
qu’il prévoit, au paragraphe 4, que la commission doit «déterminer le
régime juridique des îles et des espaces maritimes». Le Honduras lui-
même reconnaît que le « différend insulaire n’est pas un conflit de délimi-
tation mais d’attribution de souveraineté sur un territoire distinct ». Il est
difficile d'admettre que la même formule, «déterminer le régime juri-
dique », qui est utilisée à la fois pour les îles et pour les espaces maritimes,
puisse avoir un sens complètement différent selon qu’il s’agit des îles ou
des espaces maritimes.

375. Le sens ordinaire de l’expression «espaces maritimes» dans le
contexte du droit de la mer moderne doit, selon le Honduras, englober à la
fois les zones situées à l’intérieur et les zones situées à l'extérieur du golfe,
y compris par exemple la merterritoriale et la zone économique exclusive,
et El Salvador ne disconvient pas que le compromis a en vue ces espaces.
Le Honduras soutient en outre qu’étant donné le contexte du traité de
paix et du compromis, il n’est pas permis de supposer que les Parties
n’avaient en vue qu'une demi-mesure, à savoir une simple détermination
de la situation juridique de ces espaces non accompagnée d’une délimita-
tion, puisqu'il est déjà établi que les droits des Etats côtiers sur les zones
situées au large de leurs côtes existent ipso facto et ab initio (voir Plateau
continental de la mer du Nord, C.I.J. Recueil 1969, p. 22, par. 19). Selon
l'argumentation du Honduras, l’objet et le but du compromis est de régler

236

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 584

une fois pour toute un ensemble de différends dont certains éléments
remontent à plus d’un siècle, comme cela ressort clairement du préambule
du traité général de paix de 1980; cela étant, le compromis doit être inter-
prété comme appelant nécessairement une délimitation, car aux yeux du
Honduras un titre juridique sans délimitation de sa portée est un titre vide
de toute substance concrète. À l’appui de cette affirmation, le Honduras a
invoqué le principe cle l’effet utile ou de l'interprétation effective, en citant
la jurisprudence de ia Cour permanente de Justice internationale (Zones
franches de la Haute-Savoie et du Pays de Gex, C.P.J.I. série A n° 22, p. 13) et
de la Cour actuelle (Détroit de Corfou, C.I.J. Recueil 1949, p. 24). Le
Honduras maintient que, faute de délimitation, l’arrêt n’atteindra pas son
objectif, qui est le règlement définitif du différend entre les Parties.

376. Selon la Chambre, toutefois, dans l'interprétation d’un texte de ce
genre, il faut considérer l'intention commune telle qu’exprimée dans les
termes du comprornis. La situation est très voisine de celle qui s’est
présentée dans l’affaire récente entre la Guinée-Bissau et le Sénégal, où la
Cour a fait observer ce qui suit:

« En définitive, si les deux Etats avaient exprimé, de manière géné-
rale, … leur désir de parvenir à un règlement de leur différend, ils n’y
avaient consenti que dans les termes prévus à l’article 2.» (Sentence
arbitrale du 31 juillet 1989, C.J. Recueil 1991, p. 72, par. 56.)

En fait, ce que le Honduras propose, c’est de prendre en considération les
«circonstances dans lesquelles le [compromis] a été conclu»; or il est
généralement reconnu que l’examen de telles circonstances ne constitue
pas autre chose qu’un moyen complémentaire d'interprétation, auquel on
a recours seulement lorsque le sens du texte est ambigu ou obscur ou lors-
que l'interprétation conduirait à un résultat manifestement absurde ou
déraisonnable (voir l’article 32 de la convention de Vienne sur le droit des
traités).

377. Cependant, le Honduras a fait valoir ce qui, selon lui, explique
l'absence de toute mention expresse d’une délimitation dans le compro-
mis. Il s’agit de l’effet qu’El Salvador attribue à une disposition de sa
constitution, qui serait de ne pas autoriser de délimitation des eaux du
golfe de Fonseca, dont El Salvador affirme qu’elles font l’objet d’un
condominium des trois Etats riverains du golfe. El Salvador, pour sa part,
accepte la règle bien établie du droit international selon laquelle

«un Etat ne peut invoquer à l’encontre d’un autre Etat sa propre
constitution afin de se soustraire à des obligations qui lui incombent
en vertu du droit international ou de traités en vigueur » (Traitement
des nationaux polonais et des autres personnes d'origine ou de langue
polonaise dans le territoire de Dantzig, C.P.J.I. série A/B n° 44, p. 24),

et il ne prétend pas placer sa constitution au-dessus de ses obligations
internationales. La position constitutionnelle n’est mise en avant que
parce qu’elle est jugée importante pour déterminer s’il est vraisemblable

237

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 585

qu'il existait une intention de conférer à la Chambre le pouvoir en ques-
tion; selon El Salvador, ses représentants n’ont jamais pu avoir !’intention
de signer un compromis qui aurait envisagé une telle délimitation. Ce à
quoi le Honduras répond que c’est précisément aux fins de disposer de
cette difficulté que l’expression « déterminer la situation juridique » a été
retenue. Selon le Honduras, cette expression était entendue comme une
formule neutre qui ne préjugerait pas la position de l’une ou de l’autre
Partie; en outre, il n’est pas loisible à l’une des Parties agissant unilatérale-
ment en fonction de sa propre position juridique d’imposer une interpré-
tation: il appartient au contraire à un tribunal ainsi saisi d'interpréter la
formule de comprornis. En substance, le Honduras soutient qu’un sens
particulier — englobant la notion de délimitation — devait, dans l'esprit
des Parties, être attribué à l’expression « déterminer la situation juridique
des … espaces maritimes ». Il incombe donc au Honduras de prouver qu’il
en était bien ainsi.

378. La Chambre n’est pas en mesure d'accepter cette thèse du Hondu-
ras, qui revient à reconnaître que, lorsque le compromis a été signé, les
Parties n’avaient pas été en mesure de s’entendre sur le point de savoir si la
Chambre devait ou non avoir compétence pour délimiter les eaux du
golfe. Etant donné que la compétence de la Chambre, comme celle de la
Cour, dépend du consentement des Parties, il s'ensuit que la Chambre n’a
nullement compétence pour effectuer une quelconque délimitation de ce
genre. Il est vrai que, comme le fait observer le Honduras, les Etats
peuvent, lorsqu'ils s’emploient à définir un différend devant être soumis à
une procédure de règlement, rédiger leur définition de façon à éviter toute
renonciation manifeste, de la part d’un Etat ou d’un autre Etat, à la posi-
tion juridique qu’il soutient, et qu’ils agissent effectivement ainsi. Dans la
présente affaire, les Parties ont réservé de cette manière leurs positions
juridiques sur la question de savoir si la situation juridique des eaux du
golfe est telle qu’elle exige ou autorise une délimitation; c’est là une ques-
tion qu’il appartiendra à la Chambre de trancher. En revanche, il ne peut y
avoir aucune réserve analogue sur la question de savoir quelle sera la
compétence du tribunal devant être saisi du différend, car c’est seulement
de la rencontre des volontés sur ce point que naît la compétence. En fait, le
Honduras interprète le compromis comme signifiant que l’intention des
Parties était que la Chambre décide elle-même si elle a compétence pour
délimiter les espaces maritimes: néanmoins, une décision positive à cet
effet ne pourrait être fondée que sur le consentement des deux Parties à
une délimitation judiciaire, lequel, par hypothèse, d’après la propre argu-
mentation du Honduras, fait défaut. La Chambre conclut qu’il y a eu un
accord entre les Parties, accord exprimé au paragraphe 2 de l’article 2 du
compromis, selon lequel la Chambre devrait déterminer la situation juri-
dique des espaces maritimes, mais que cet accord ne s’étendait pas à la
délimitation desdits espaces dans le cadre de cette opération.

379. Le Honduras a également invoqué la règle selon laquelle la prati-
que ultérieure des Parties peut être prise en considération pour interpréter
un traité. S’appuyart sur le fait que l’expression « déterminer la situation

238

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 586

juridique des îles et cles espaces maritimes » est également utilisée à l’ar-
ticle 18 du traité général de paix de 1980, où est défini le rôle de la commis-
sion mixte de délimitation, il invoque la pratique ultérieure des Parties
dans le cours de l’application de ce traité pour montrer que la délimitation
des espaces maritimes était envisagée par elles. Le Honduras a invité la
Chambre à tenir compte du fait que la commission mixte de délimitation a
examiné, entre autres choses, des propositions visant la délimitation des
espaces maritimes. El Salvador a exprimé des réserves à l’égard de cette
référence à des questions soulevées au cours de négociations, mais il
soutient que toute démarche qui a pu être faite par ses délégués à la
commission en ce qui concerne la délimitation était simplement inspirée
par un désir de conciliation et ne préjugeait pas la position juridique
d’El Salvador; il soutient en outre qu’il n’existe aucun différend entre les
Parties quant à la délimitation des eaux du golfe, et que la Chambre ne
peut donc pas trancher un différend inexistant.

380. La Chambre estime que, alors même que le droit coutumier et la
convention de Vienne sur le droit des traités (art. 31, par. 3 b)) envisagent,
l’un et l’autre, que la pratique en question peut être prise en compte à des
fins d’interprétation, aucune des considérations mises en avant par le
Honduras ne peut prévaloir sur l’absence, dans le texte, de toute mention
spécifique d’une délimitation. Pour déterminer le sens ordinaire à attri-
buer aux termes du traité, il y a lieu de comparer ces termes à ceux qui sont
généralement ou communément utilisés pour exprimer l’idée qu’une déli-
mitation est envisagée. Chaque fois que par le passé la Cour s’est vu
confier par un compromis une tâche de délimitation, le compromis
formulait très clairement ce qui lui était demandé : la formulation de prin-
cipes ou de règles permettant aux parties de s’entendre sur une délimita-
tion, l’application précise de ces principes ou règles (voir affaires du
Plateau continental de la mer du Nord, affaires du Plateau continental (Tuni-
sie/Jamahiriya arabe libyenne)et du Plateau continental (Jamahiriya arabe
libyenne/Malte)), ou encore le tracé proprement dit de la ligne de délimi-
tation (affaire de la Délimitation de la frontiére maritime dans la région du
golfe du Maine). De même, dans l'arbitrage franco-britannique de 1977, le
tribunal était expressément chargé, aux termes du compromis, de tracer la
ligne.

*

381. La situation juridique des eaux du golfe de Fonseca doit étre
déterminée au regard «des normes de droit international applicables
entre les Parties, y compris, s’il y a lieu, des dispositions du traité général
de paix», comme stipulé aux articles 2 et 5 du compromis.

382. Le golfe de Fonseca est situé sur la côte Pacifique de l’ Amérique
centrale, et il s’ouvre sur l’océan suivant une direction générale sud-ouest;
il est représenté sur le croquis n° G-1 ci-inclus. La côte nord-ouest du golfe
est territoire terrestre d’El Salvador et la côte sud-est celui du Nica-

239

 

 
3°25'

3°15'

3°05'

2°55!

 

 

   
 

 

       

   

 

 

 

 

 

DIFFEREND (EL SALVADOR/HONDURAS) (ARRET) 587
87°55' €7°45" 87°35' 87°25' 87°15'W
13°25'
Sw 6, N
A Isla Perico
Isla Conej»
Ista Garrobo Jisla
Isla 4 (sla acate a
Zacatillo Inglesera
EL SALVADOR Isla Sirena Isla Exposicion
Punta ~isla
Chigirin Martin Pérez 43°15)
Isla © Isla HONDURAS
Conchaguita Meanguera
I Olsla
Punta deAmapala Meanguerita
Punta San José/ Rosario
Farallones ., 13°05'
Punta
Cosiguina NICARAGUA 1255
87°55' 87°45' 87°35' 87°25' 87°15'W
0 5 10 15 20 25KM
5 0 5 10 15 NM
CROQUIS N° G-1

 

Golfe de Fonseca

 

 

 

240

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 588

ragua; le territoire terrestre du Honduras s’étend entre les deux, et il
comporte une étendue importante de littoral dans le secteur le plus reculé
du golfe. L’entrée du golfe, entre Punta Amapala à El Salvador au nord-
ouest et Punta Cosigüina au Nicaragua au sud-est, mesure environ
19,75 milles marins de large. La profondeur du golfe, à partir d’une ligne
tracée entre ces points, varie entre 30 et 32 milles marins.

383. Le golfe de Fonseca est une baie relativement petite dont le littoral
est irrégulier et complexe dans sa partie la plus intérieure, où il y a un
grand nombre d'îles, d’flots et de rochers. Cas très rare sinon unique, le
littoral est divisé entre trois Etats. En direction des trois côtes, il n’y a que
quatre chenaux d’entrée, dont deux seulement peuvent être utilisés par les
navires à grand tirant d’eau. Etant donné que l'entrée du golfe, entre
Punta Amapala (El Salvador) et Punta Cosigüina (Nicaragua), mesure
seulement 19,75 milles de large, les dimensions et proportions géographi-
ques du golfe sont telles que de nos jours — il n’en était cependant pas
ainsi à l’époque où était applicable la règle des « 10 milles », ou même des
«6 milles» — il constitue juridiquement une baie au sens de l’article 4 de
la convention de 1958 sur la mer territoriale et la zone contigué et de l’ar-
ticle 10 de la convention sur le droit de la mer de 1982, ce qui aurait pour
conséquence que, s’il s'agissait d’une baie dont un seul Etat était riverain,
une ligne la fermant pourrait maintenant être tracée et les eaux pourraient,
de ce fait, être fermées et «considérées comme eaux intérieures». Ni
El Salvador ni le Honduras, ni encore le Nicaragua, l’Etat intervenant, ne
sont parties à l’une ou à l’autre de ces deux conventions, et la convention
de 1982 n’est pas encore en vigueur, mais ces dispositions relatives aux
baies pourraient être considérées comme exprimant le droit coutumier
général. Cependant, dans l’une et dans l’autre convention, il est dit que
l’article concernant les baies ne s’applique qu’aux «baies dont un seul
Etat est riverain» et qu’en outre il ne s'applique pas aux «baies dites
«historiques». Le golfe de Fonseca n’est manifestement pas une baie
dont un seul Etat est riverain; et les Parties ainsi que l’Etat intervenant, et
les commentateurs en général, conviennent qu'il s’agit d’une baie histo-
rique dont les eaux sont, en conséquence, des eaux historiques.

384. Dans un passage souvent cité au cours de la procédure orale dans
la présente instance, la Cour, dans laffaire des Pécheries entre le
Royaume-Uni et la Norvège, a déclaré:

«On désigne communément comme «eaux historiques » des eaux
que l’on traite comme des eaux intérieures alors qu’en l’absence d’un
titre historique elles n’auraient pas ce caractère. » (C.I.J. Recueil 1951,
p. 130.)

Ce passage, toutefois, doit être interprété à la lumière de ce que la Cour a
dit dans l'affaire du Plateau continental (Tunisie/Jamahiriya arabe
libyenne), où, évoquant aussi l’exception que constituent les «baies histo-
riques » par rapport à la définition du mot « baie » qui figure à la fois dans
la convention de 1958 et dans celle de 1982, cette dernière étant encore
alors à l’état de projet, elle s’est exprimée en ces termes:

241

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 589

«Certaines références aux «baïes historiques », aux «titres histo-
riques » ou à des raisons historiques peuvent cependant être assimi-
lées à des réserves aux règles énoncées dans le reste du projet. I]
paraît clair que la question reste régie par le droit international géné-
ral, lequel ne prévoit pas de régime unique pour les «eaux histori-
ques » ou les «baies historiques », mais seulement un régime particu-
lier pour chaque cas concret et reconnu d’«eaux historiques » ou de
«baies historiques. » (C.1.J. Recueil 1982, p. 74.)

Il est manifestement. nécessaire, par conséquent, d’analyser l’histoire
particulière du golfe de Fonseca afin de déterminer quel est le «régime »
en découlant, d’autant que la Cour, dans le même arrêt, a aussi déclaré:
«Les titres historiques doivent être respectés et préservés, ainsi qu'ils l’ont
toujours été en vertu d’un long usage.» (C.L.J. Recueil 1982, p. 73.) En
outre, le régime historique particulier établi par la pratique ne peut
manquer d’être tout spécialement important dans le cas d’une baie dont
plusieurs Etats sont riverains, catégorie de baies pour laquelle il est
notoire qu’il n’existe pas de règles générales reconnues et codifiées du
genre de celles, si bien établies, qui concernent les baies dont un seul Etat
est riverain.

385. Le golfe a été découvert par le navigateur espagnol Andrés Niño
en 1522, qui lui a donné le nom de Juan Rodriguez de Fonseca, évêque de
Burgos, patron de son expédition, qui avait été organisée par le capitaine
Gil Gonzalez Davila. Il apparaît que la Couronne espagnole a ensuite
revendiqué et exercé une souveraineté continue et pacifique sur les eaux
du golfe, sans contestation sérieuse ou autre que temporaire, jusqu’au
moment où les trois Etats riverains actuels ont obtenu l’indépendance en
1821. Ainsi, pendant la plus grande partie de sa longue histoire, de son
histoire connue, le golfe était une baie dont un seul Etat était riverain, et
une baie dont les eaux relevaient du seul empire de la Couronne espa-
gnole. En outre, également de 1821 à 1839, le golfe relevait de la Répu-
blique fédérale d'Amérique centrale, dont les trois Etats riverains étaient
membres avec le Guatemala et le Costa Rica. Ainsi, les Etats riverains
actuels ont acquis leurs droits dans le golfe de Fonseca, comme leurs terri-
toires terrestres, du fait qu’ils ont succédé à l'Espagne.

386. En conséquence, il faut s’interroger sur la question de savoir ce
qu'était en 1821, époque de la succession à l'Espagne, la situation juri-
dique des eaux du golfe; en effet, le principe de luti possidetis juris
devrait s’appliquer aux eaux du golfe ainsi qu’aux terres. Aucun des élé-
ments présentés à la Chambre ne suggère qu’il ait existé pour ces eaux,
avant 1821 ou en 1821, quoi que ce soit d’analogue aux limites de juri-
diction provinciale dont il a été si abondamment question ici au sujet des
terres. Quel était donc le statut juridique des eaux du golfe après que les
trois nouveaux Etats riverains ont succédé à l'Espagne en 1821?

387. C’est là une question qui s’est posée à la Cour de justice centramé-
ricaine dans l’affaire qui a opposé El Salvador au Nicaragua au sujet du
golfe de Fonseca et dans laquelle cette cour a rendu son arrêt du 9 mars

242

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 590

1917. Une baie historique a une histoire qui, pour reprendre les termes
utilisés par l’arrêt de 1982 de la Cour internationale de Justice (voir para-
graphe 384 ci-dessus), a un effet déterminant en ce qui concerne le
«régime particulier» qui est valable pour le présent cas «concret et
reconnu» d’«eaux historiques» ou de «baies historiques». L’arrét de
1917 où a ainsi été analysé alors le régime particulier du golfe de Fonseca
doit par conséquent être considéré comme étant un élément important de
l'histoire du golfe, ce qu’ont reconnu les deux Parties par le fait qu’elles
ont consacré une large part de leurs pièces de procédure à une discussion
de la décision rendue par la Cour centraméricaine. Pour plus de commo-
dité, on considérera d’abord la substance de la décision et ensuite la perti-
nence qu’elle peut avoir aux fins de la détermination de la présente
affaire.

*

388. L’instance évoquée ci-dessus avait été introduite par El Salvador
contre le Nicaragua en raison du fait que le Gouvernement nicaraguayen
avait conclu en 1914 avec les Etats-Unis un traité, connu sous le nom de
traité Bryan-Chamorro, en vertu duquel le Nicaragua concédait aux
Etats-Unis certains droits en vue de la construction d’un canal interocéa-
nique et d’une base navale des Etats-Unis dans le golfe de Fonseca.
El Salvador estimait que cet arrangement porterait atteinte 4 ses propres
droits en ce qui concernait les eaux du golfe.

389. Ausujet dela question sous-jacente du statut des eaux du golfe qui
a ainsi été évoquée devant la Cour centraméricaine, il y avait à l’époque
trois éléments que la pratique et l’arrêt de 1917 avaient pris en considéra-
tion: premièrement, la pratique des trois Etats riverains avait établi au
large des côtes de leurs territoires continentaux et insulaires respectifs une
ceinture maritime littorale mutuellement reconnue de 1 lieue marine
(3 milles marins) (voir le passage de l’arrêt de 1917 qui est cité au para-
graphe 400 ci-après), ceinture dans laquelle chacun exerçait une juridic-
tion et une souveraineté exclusives quoique assorties de droits de passage
inoffensif concédés à titre mutuel; deuxièmement, les trois Etats recon-
naissaient une autre ceinture, celle-là de 3 lieues marines (9 milles marins)
en vue de l'exercice de droits d’«inspection maritime» à des fins de
contrôle fiscal et de sécurité nationale; troisièmement, il existait entre le
Honduras et le Nicaragua un accord de 1900 délimitant entre les deux
Etats une frontiére maritime partielle, laquelle, toutefois, s’arrétait bien
en deçà des eaux de l’entrée principale de la baie.

390. L’arrét de 1917 est évidemment rédigé en espagnol et son texte
officiel, publié par la Cour centraméricaine au Costa Rica en 1917, sera
cité dans cette langue; une traduction en anglais a été publiée en 1917 par
la légation d’El Salvador à Washington et imprimée dans le volume de la
même année de |’American Journal of International Law, et c’est cette
traduction, qui a été utilisée au cours de l’argumentation par les Parties
devant la Chambre, qui sera également citée dans le texte anglais du

243

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 591

présent arrét. L’arrét de la Cour de justice centraméricaine se présente en
partie sous la forme de réponses des juges a des questions (vingt-quatre en
tout) formulées par la Cour. Les réponses qui sont pertinentes en l’espèce
sont celles qui concernent le statut juridique international du golfe de
Fonseca et les conséquences de ce statut en ce qui concerne les eaux du
golfe de Fonseca. La neuvième question était la suivante:

«éA la Novena pregunia que dice: «¢Atendiendo a las condiciones
geogräficas e historicas, asi como a la situaciôn, extension y configura-
cion del Golfo de Fonseca como debe reputarse su situaciôn juridica
internacional ?”» (Corte de Justicia Centroamericana, Sentencia,
9 de marzo de 1917, p. 27.)

[Traduction]

« Neuviéme question — Compte tenu des conditions géographi-
ques et historiques, ainsi que de la situation, de l’étendue et de la
configuration du golfe de Fonseca, quel est le statut juridique inter-
national de ce golfe?»

A cette question, les juges ont donné la réponse ci-aprés: « Contestaron
undnimemente los Magistrados : que es una Bahia histérica y con caräcteres
de mar cerrado. » (« Les juges ont répondu à l’unanimité qu’il s’agit d’une
baie historique possédant les caractéristiques d’une mer fermée. ») (Ibid.)
A la dixième question — «é En cual o en cudles de esos caräcteres estan
conformes las Altas Partes litigantes ?» («Sur laquelle ou sur lesquelles de
ces caractéristiques les Hautes Parties plaidantes sont-elles d’accord?»)
les juges ont réponclu, la encore à l’unanimité, que «... estan conformes en
que es un mar cerrado...» («... les parties s’accordent pour dire que le golfe
est une mer fermée...») (ibid.); et par «mer fermée », la Cour centraméri-
caine semble vouloir dire simplement que cette zone ne fait pas partie de
la haute mer et que ses eaux ne sont pas des eaux internationales (voir le
passage de l’arrêt qui figure à la page 718 de l’ American Journal of Interna-
tional Law).

391. Il y a lieu d'ajouter que, dans une autre partie de l’arrêt, la Cour
parle du golfe de Fonseca comme étant «... une baie historique ou d’inté-
rét vital...» («... Bahia histérica o vital...»), adoptant une raison supplé-
mentaire — les exigences des Etats riverains en matiére de stratégie et de
défense — de considérer les eaux de la baie comme ne pouvant pas être
des eaux internationales. Les autres raisons qui sont fournies par la Cour
centraméricaine pour dire que le golfe de Fonseca est une baie historique
sont les raisons habituellement reconnues: «... una posesiôn secular o
inmemorial con animo domini, pacifica y continua y con aquiescencia de las
demas naciones...» (CJC, Sentencia, p. 27) («... une possession séculaire
ou immémoriale accompagnée del’ animus domini, une possession pacifi-
que et continue, acceptée par les autres nations...»). En outre, la Cour s’est
appuyée, pour formuler sa conclusion, sur ce que la Cour permanente
d’arbitrage, dans sa sentence arbitrale du 7 septembre 1910, a décidé être
des eaux territoriales, dans l’affaire des Pécheries dans l'Atlantique Nord,

244

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 592

et elle s’est référée en particulier aux «commentaires de M. Drago, émi-
nent juriste, qui était l’un des juges dans cette procédure à avoir joint une
opinion individuelle » (AJIL, p. 707). A cet égard, la Cour a aussi attaché de
l'importance au fameux passage de cette sentence selon lequel « par son
caractère [géographique] une baie affecte les intérêts du Souverain terri-
torial plus intimement et d’une façon plus importante que les côtes ou-
vertes » (Revue genérale de droit international public, 1912, t. XIX, p. 471).

392. Peut-être faut-il, à ce stade, parler des malentendus que peut
provoquer la terminologie de l’époque. On a parfois laissé entendre que
l’arrêt de la Cour centraméricaine est confus parce que, comme dans la
citation ci-dessus et ailleurs (voir paragraphe 397 ci-après), il qualifie
d’« eaux territoriales» les eaux du golfe de Fonseca situées au-delà des
ceintures maritimes littorales de 3 milles; au cours de l’argumentation
développée devant la Chambre, l’arrêt de 1917 n’a d’ailleurs pas échappé
à la critique sur ce plan. Or, il y a soixante-quinze ans — et les écrits juri-
diques de l’époque le prouvent abondamment — il n’était pas rare que
l'expression «eaux territoriales» soit utilisée pour décrire ce que l’on
appellerait maintenant les «eaux intérieures» ou «nationales». Ainsi,
l'expression «eaux territoriales » ne visait pas nécessairement, ni même
habituellement, ce que l’on appellerait maintenant la « mer territoriale »!.
Ainsi, lorsqu'elle emploie l’expression «eaux territoriales», dans ce
contexte, la Cour de justice centraméricaine veut parler des eaux revendi-
quées à titre de souverain. Reconnaître l’existence le long du littoral de
«ceintures maritimes » exclusives à l'intérieur de ces «eaux territoriales »,
copropriété des trois Etats, était sans aucun doute une anomalie du point
de vue du droit de la mer moderne, mais cela était conforme à ce qui
ressortait de la pratique effectivement suivie par les Etats riverains dans le
golfe de Fonseca à cette époque, et cela était peut-être aussi une survi-
vance de l'opinion, dont il sera fait mention plus loin, qui voulait que la
ceinture maritime, clans une baie dont plusieurs Etats étaient riverains,
suive les sinuosités de la côte, le reste des eaux de la baie ayant le statut de
haute mer. Quoi qu'il en soit, les ceintures maritimes de 3 milles étaient
fermement établies par la pratique.

393. Il peut paraître à première vue illogique que la Cour centraméri-
caine, dans son arrêt, déclare que les eaux du golfe de Fonseca qui
«... appartiennent aux trois Etats qui l'entourent...» («... las aguas del
Golfo pertenezcan a los tres Estados que lo circundan...») sont assujetties
au «... droit d’usage inoffensif que possèdent sur ces eaux les navires
marchands de toutes les nations...» («... teniendo las naves mercantes de
todas las naciones el derecho de uso inocente sobre esas mismas aguas... »)
(CIC, Sentencia, p. 55). Ces droits d’« usage inoffensif» ne correspondent
pas au statut juridique qui est généralement attribué aujourd’hui aux eaux

! Voir par exemple un article de sir Cecil Hurst, président ensuite de la Cour perma-
nente de Justice internationale (« The Territoriality of Bays », British Year Book of Inter-
national Law, vol. 3 (1922-1923), p. 43).

245

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 593

d’une baie, à savoir que ces eaux constituent des «eaux intérieures », qu’il
s'agisse des eaux d’une baie juridique ou d’une baie découlant d’un titre
historique. Cependant, les règles et principes qui sont normalement appli-
cables aux «baies dont un seul Etat est riverain» (convention des
Nations Unies sur le droit de la mer, art. 10, par. 1) ne sont pas nécessaire-
ment appropriés à une baie dont plusieurs Etats sont riverains et qui est
également une baie historique (car le fait que le golfe de Fonseca cons-
tituerait géographicuement aujourd’hui une baie «juridique» ne sau-
rait maintenant mettre en question ou remplacer son statut historique).
En outre, comme le golfe constitue une baie dont trois Etats sont riverains,
il faut que les navires puissent accéder à l’un quelconque des Etats rive-
rains en empruntant les principaux chenaux situés entre la baie et l’océan.
Le fait que des droits de passage inoffensif ne soient pas incompatibles
avec un régime d’eaux historiques est clair, car c’est là précisément la
situation qui existe maintenant dans les eaux archipélagiques intérieures
et d’ailleurs dans les eaux qui avaient précédemment le statut de haute
mer et qui, situées en deçà de lignes de base droites, sont devenues des
eaux intérieures. De plus, il y a un autre aspect pratique à considérer: en
effet, comme ces eaux se trouvaient à l’extérieur des ceintures maritimes
de juridiction exclusive de 3 milles dans lesquelles le passage inoffensif
était néanmoins admis dans la pratique, il aurait été absurde de ne pas
reconnaître des droits de passage dans ces eaux, qu’il fallait franchir pour
accéder à ces ceintures maritimes.

394. Cette conclusion unanime selon laquelle le golfe de Fonseca est
une baie historique possédant le caractère d’une mer fermée ne
pose maintenant pas de problème majeur. Les trois Etats riverains conti-
nuent de soutenir que telle est la situation, et celle-ci semble également
continuer de faire l’objet de cet «acquiescement de la part des autres
nations » dont fait état l’arrêt de 1917, car la Chambre ne sache pas qu’un
Etat tiers ait exprimé un avis différent. En outre, cette situation a générale-
ment été acceptée par les commentateurs. Par exemple, si les directeurs
de publication successifs de I’ International Law d’Oppenheim, de la
première édition d’ Oppenheim lui-même (1905) à la huitième édition de
Hersch Lauterpacht (1955), ont toujours été d’avis que «tous les golfes et
baies entourés par les côtes de plus d’un Etat riverain, pour étroite que
puisse être leur entrée, constituent des eaux non territoriales », une note a
été ajoutée dans la troisième édition (1920, p. 344, note 4) pour formuler
une restriction de caractère général, à savoir «sauf dans le cas où lesdites
baies présentent les caractéristiques d’une mer fermée ». La note en ques-
tion mentionne ensuite la situation du golfe de Fonseca, telle qu’elle avait
été définie dans l’arrêt de 1917, et conclut ainsi: « Les Etats-Unis recon-
naissent les caractéristiques territoriales de ce golfe. L’attitude des autres
Etats n’est pas connue. » Gidel appuie lui aussi de son autorité la proposi-
tion selon laquelle le golfe de Fonseca est une baie historique (G. Gidel,

246

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 594

Le droit international public de la mer (1934), vol. 3, p. 626-627). L’on peut
mentionner aussi l’étude établie par le Secrétariat des Nations Unies à la
suite de la conférence sur le droit de la mer de 1958 (doc. A/CN.4/143,
par. 147), dans lequel il était dit que:

«Lorsque tous les Etats riverains agissent conjointement pour
revendiquer un titre historique à une baie, il semble qu’en principe
l’on doive appliquer à ce groupe d’Etats ce qui a été dit précédem-
ment au sujet de la revendication d’un titre historique par un seul
Etat. »

395. Ce qui pose un probléme, en revanche, c’est la nature précise de la
souveraineté dont trois Etats riverains jouissent dans ces eaux historiques.
Il n’y a pas grande difficulté en ce qui concerne la situation juridique des
eaux d’une baie historique qui constituent une mer fermée entiérement
située à l’intérieur clu territoire d’un seul Etat; les eaux enfermées sont
alors simplement des eaux intérieures de l’Etat riverain. Une complica-
tion surgit lorsque les rivages de la baie s'étendent sur le territoire de trois
Etats. En effet, dans le cas d’une baie fermée dont plusieurs Etats sont
riverains, il est indispensable d’assurer à tous ces Etats la jouissance de
droits pratiques d’accès à partir de l’océan, spécialement lorsqu'il est
indispensable que les chenaux d’entrée dans la baie soient disponibles
pour l’usage de tous, comme dans le cas d’une mer fermée. C’est sans
aucun doute ce protlème de l’accès des navires à une baie dont plusieurs
Etats sont riverains qui explique qu’à l’époque de l’arrêt de 1917, et même
pendant encore un certain nombre d’années, on ait estimé couramment
— bien que ce ne fût pas l’opinion de tous — que dans une baie de cette
nature, s’il ne s’agit pas d’eaux historiques, la mer territoriale suivait les
sinuosités de la céte, et que le reste des eaux de la baie faisait partie de la
haute mer. Cette solution, toutefois, n’est pas possible dans le cas du golfe
de Fonseca vu qu’il constitue une baie historique et par conséquent une
«mer fermée ».

396. C’est la onzième question de la Cour centraméricaine qui concer-
nait directement la situation juridique des eaux du golfe de Fonseca. Cette
question était la suivante :

«éCual es la condiciôn juridica del Golfo de Fonseca segun las
respuestas que anteceden, y la conformidad de las Altas Partes que
contienden, expresada en sus alegaciones, en orden al dominio y demas
derivados ?» (CJC, Sentencia, p. 26.)

[Traduction]

« Quelle est la situation juridique du golfe de Fonseca a la lumiére
de la réponse précédente et de la convergence de vue des Hautes
Parties plaidantes, telle qu’elle ressort de leurs argumentations, en ce
qui concerne la propriété et les autres effets en découlant?»

La réponse de quatre des cinq juges a été que «... la condiciôn juridica del
Golfo de Fonseca, segun los términos de la pregunta, es la de pertenecer en

247

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 595

propiedad a los tres puises que lo circundan...»(«... la situation juridique du
golfe de Fonseca, selon les termes de la question, est celle d’un bien appar-
tenant aux trois pays qui entourent le golfe... »); le juge Gutiérrez Navas,
toutefois, a répondu que la propriété des eaux du golfe de Fonseca
«... pertenece, en la porcién respectiva, a los tres paises riberefios...»
(«... appartient, proportionnellement, aux trois pays riverains...»). En
outre, en réponse a la douziéme question, qui était:

«éExiste conformidad en las Altas Partes que contienden sobre el
hecho de que las aguas pertenecientes a la zona de inspeccion que les
corresponde, se empalman y confunden en las fauces o entrada del Golfo
de Fonseca ?» (CJC, Sentencia, p. 27).

[Traduction]

« Existe-t-il entre les Hautes Parties plaidantes une convergence
de vues sur le fait que les eaux appartenant 4 la zone d’inspection
revenant à chacune se chevauchent et se confondent à l’entrée du
golfe de Fonseca?»

les juges ont été unanimement d’avis que «... existe conformidad en que las
aguas que forman la entrada del Golfo se empalman...» («... les Hautes
Parties s’accordent pour dire que les eaux qui forment l’entrée du golfe se
chevauchent...»). En outre (en réponse à la quinzième question), il était
reconnu dans la décision que les ceintures maritimes d’une lieue marine
de large à partir de la côte relevaient de la juridiction exclusive de l'Etat
riverain et qu’en conséquence elles devaient «être exclues de la commu-
nauté d'intérêt ou de la copropriété » (ibid. p. 28). D’autre part, la Cour a
reconnu la ceinture suivante de 9 milles marins comme étant une zone où
s’exercaient des droits d'inspection et des pouvoirs de police à des fins
fiscales et à des fins de sécurité nationale, et elle a pris note également de
l'existence de la ligne frontière dont il avait été convenu entre le Honduras
et le Nicaragua en 1900 (voir le paragraphe 413 ci-dessous).

397. La conclusion générale de la Cour est énoncée dans les para-
graphes ci-après :

« CONSIDERANDO : Que evidentemente se deduce de los hechos cons-
tatados en los parrafos que preceden, que el Golfo de Fonseca pertenece
a la categoria especial de Bahia histérica y es del dominio exclusivo de
El Salvador, Honduras y Nicaragua; porque reune todos los caracteres
a condiciones que los expositores del Derecho de Gentes, los Institutos
Internacionales y los precedentes han establecido sobre el caracter de las
aguas territoriales; esto es, una posesion secular o inmemorial con
animo domini, pacifica y continua y con aquiescencia de las demas
naciones; la especial configuraciôn geogräfica que guarda cuantiosos
intereses de vital importancia para la vida econdémica, comercial,
agricola e industrial de los Estados ribereños; y la necesidad absoluta,
indispensable que estos Estados tienen de poseerlo tan plenamente

248

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 596

como lo exigen esos primordiales intereses y los de la defensa nacio-
nal. » (CJC, Sentencia, p. 43.)

[Traduction]

« ATTENDU QUE: Il résulte à l’évidence, des faits exposés dans les
paragraphes ci-dessus, que le golfe de Fonseca appartient à la caté-
gorie spéciale des baies historiques et se trouve sous la juridiction
exclusive du Honduras, du Nicaragua et du Salvador pour les raisons
suivantes: il réunit toutes les caractéristiques et les conditions que les
auteurs du droit des gens, les instituts internationaux et les précé-
dents ont considérées comme conférant le caractère d’eaux territo-
riales['], à savoir une possession séculaire ou immémoriale accom-
pagnée de l’animus domini, une possession pacifique et continue,
acceptée par les autres nations, une configuration géographique
particuliére protégeant de nombreux intéréts d’importance vitale
pour l’économie, le commerce, l’agriculture et l’industrie des Etats
riverains, et la nécessité absolue, inéluctable, pour ces Etats, de
posséder les eaux du golfe aussi complètement que l’exigent les inté-
rêts primordiaux en cause et les intérêts de la défense nationale.»
(A/CONF.13/1, par. 46, publication des Nations Unies, n° de
vente 58.V.4, val. I.)

Et, plus loin, dans le paragraphe suivant:

« CONSIDERANDO : Que reconocida por este Tribunal la condiciôn juri-
dica del Golfo de Fonseca como Bahia histérica, con caracteres de mar
cerrado, se ha reconocido, en consecuencia, como conduenos de sus
aguas a los tres paises ribereños, El Salvador, Honduras y Nicaragua,
excepto en la respectiva legua marina del litoral, que es del exclusivo
dominio de cada uno de ellos; y que en orden al condominio existente
entre los Estados en litigio, al votarse el punto décimocuarto del cuestio-
nario, se tomo en cuenta que en las aguas no litorales del Golfo existe
una porcion de ellas en donde se empalman o confunden las jurisdic-
ciones de inspeccién para objetos de policia, de seguridad y fines
fiscales; y otra en donde es posible que no suceda lo mismo. Por lo tanto,
el Tribunal ha decidido que entre El Salvador y Nicaragua existe el
condominio en ambas porciones, puesto que estan dentro del Golfo;
pero con la salvedad expresa de los derechos que coresponden a Hon-
duras como coparticipe en esas mismas porciones. » (CJC, Sentencia,
p. 55-56.)

[Traduction]

« ATTENDU QUE: La Cour ayant reconnu au golfe de Fonseca le
statut juridique de baie historique, possédant les caractères d’une
mer fermée, les trois pays riverains, le Honduras, le Nicaragua et le

1 Sur l'emploi par la Cour centraméricaine de cette expression, voir le para-
graphe 392 ci-dessus.

249

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 597

Salvador, ont été reconnus en conséquence comme copropriétaires
de ces eaux, à l’exception des eaux comprises à moins d’une lieue
marine du littoral, qui sont la propriété exclusive de chacun d’eux;
pour ce qui est cle la copropriété entre les Etats en cause, la Cour a, en
votant sur le quatorzième point du questionnaire, tenu compte du fait
que, sur une portion des eaux non littorales du golfe, il existe un
chevauchement ou une confusion de juridiction en ce qui concerne
l'inspection à des fins de police et de sécurité et à des fins fiscales, et
que, sur une autre portion, ce chevauchement et cette confusion
peuvent fort bien ne pas exister. Dans ces conditions, la Cour a
décidé que le Nicaragua et le Salvador étaient copropriétaires des
deux portions puisqu'elles se trouvent l’une et l’autre à l’intérieur du
golfe, étant entendu toutefois que la présente décision ne portera
aucune atteinte aux droits appartenant au Honduras comme coparti-
cipant à ces mêmes portions. » (A/CONF.13/1, par. 47; publication
des Nations Unies, n° de vente 58.V.4, vol. I.)

398. La décision de 1917 concernant le statut juridique des eaux du
golfe de Fonseca était donc, essentiellement, que ces eaux historiques
étaient à l’époque une « copropriété » (« condominio ») des trois Etats rive-
rains. Sur le bien-fondé de cet aspect de la décision, les Parties ont des
vues diamétralement opposées. El Salvador approuve fermement l’idée
de condominium sur ces eaux et affirme que ce statut, non seulement est
en vigueur mais ne peut pas non plus être modifié sans son consentement.
Le Honduras est opposé à l’idée de condominium et, en conséquence, met
en question le bien-fondé de cette partie de l’arrêt de 1917, tout en
s'appuyant également sur le fait qu’il n’était pas partie à l’affaire en ques-
tion et ne peut donc pas être lié par la décision rendue, ce qu’il a d’ailleurs
clairement fait savoir à la Cour centraméricaine en 1917 et ce que la Cour
a admis. Quant au Nicaragua, l'Etat intervenant, qui était partie à l’ins-
tance de 1917, ils’est constamment déclaré opposé à la solution du condo-
minium.

399. Le Honduras combat également l’idée du condominium en allé-
guant, notamment, que les condominiums, à ce que l’on prétend, ne pour-
raient naître que d’un accord, bien que dans son mémoire il ait déclaré
qu’une sorte de «coutume locale trilatérale ayant un caractère consen-
suel» pourrait produire le même effet. Le Honduras a sans aucun doute
raison d'affirmer, en s’appuyant sur les exemples historiques, que c’est
ordinairement par voie de traité que sont créés les condominiums, à savoir
des dispositions en vue de l’administration commune d’un territoire qui,
autrement, serait nettement réparti entre deux ou plusieurs Etats et qui,
dans de nombreux cas, avait déjà été ainsi réparti. Il est difficile de voir
comment un système d'administration commune aussi solidement char-
penté pourrait être mis en place autrement que par un accord entre les
Etats concernés. C’est un fait que le mot «condominium», en tant que
terme technique utilisé en droit international, désigne en général, précisé-
ment, ce genre de système organisé, mis en place en vue de l’exercice en

250

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 598

commun de pouvoirs gouvernementaux souverains sur un territoire; situa-
tion qu'il serait peut-être plus juste d'appeler coimperium. Cependant, ce
n’est pas cela que la Cour de justice centraméricaine avait en vue. En utili-
sant le mot condominium, elle a manifestement voulu parler de l’existence
d’une souveraineté commune en tant que conséquence juridique de la
succession intervenue en 1821. La succession d’Etats est l’une des manières
dont la souveraineté territoriale se transmet d’un Etat à un autre, et il n’y a
apparemment aucune raison, en principe, pour qu’une succession ne crée
pas une souveraineté commune dans les cas où une zone maritime unique
et indivise est transmise à deux ou plusieurs nouveaux Etats.

400. En conséquence, la Chambre considère que l’arrêt de 1917
emploie le terme condominium, ou « copropriété », pour désigner ce qui,
dans cet arrêt, est considéré comme le résultat juridique obtenu dans les
cas où trois Etats ont hérité en commun par voie de succession de
certaines eaux qui, clepuis près de trois siècles, relevaient de l’autorité
unique de l’Etat dont ils sont devenus les héritiers; eaux dans lesquelles,
en outre, il n’existait aucune frontière administrative maritime à l’époque
de la succession, en 1821, ni d’ailleurs en 1839, année où la République
fédérale d’ Amérique centrale a cessé d’exister. Ainsi, la Cour centraméri-
caine déclare ce qui suit:

« La Alta Parte demandada reconoce que existid indemarcaciôn entre
los paises adyacentes al Golfo, antes de que constituyeran entidades
independientes, a pesar de que no eran desconocidas las delimitaciones
entonces; pero no aduciéndose prueba alguna de que posteriormente
esos mismos Estados hayan llevado a cabo una divisién completa de
todas las aguas que circundan el Golfo de Fonseca, pues aunque se ha
invocado la que se efectu6 con Honduras en mil novecientos, la linea
trazada, segun el mapa del Ingeniero Fiallos, que fué miembro de la
Comision Mixta, sélo Ileg hasta un punto medio entre la isla del Tigre y
Punta de Cosigüina, dejando sin dividir como ya se ha dicho antes, una
considerable porcién de aguas comprendida entre la linea trazada desde
Punta Amapala a Punta Cosigüina y el punto terminal de la division
entre Honduras y Nicaragua. Por consiguiente, hay que concluir en que,
exceptuando esa parte, el resto de las aguas del Golfo ha quedado pro-
indiviso, en estado de comunidad entre El Salvador y Nicaragua, y en
que por la particular configuracion del mismo, esas aguas quedan frente
a frente, confundiéndose por un empalme declarado en el dictamen de
los Ingenieros Barbarena y Alcaine, y reconocido por la Alta Parte
demandada. Y si bien puede decirse en principio, que no toda indemar-
caciôn constituye comunidad, si es evidente que toda comunidad supone
necesariamente la indivisién en sentido juridico. Esta comunidad en el
Golfo ha venido existiendo por el uso continuado y pacifico de los Esta-
dos ribereños, y la demuestra mas evidentemente ese empalme de las
Jurisdicciones en la zona en que ambos paises contendientes han ejer-
cido su imperium ; de donde se deduce que ese estado juridico no existe
en las tres millas marinas que forman el litoral en las costas de tierra

251

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 599

Jirme e islas que les corresponden a cada Estado, en las cuales ejercen
un dominio y posesién exclusivos y absolutos, ...» (CJC, Sentencia,
p. 50-51.)

[Traduction]

«La Haute Partie défenderesse reconnaît qu’aucune démarcation
n’existait entre les pays adjacents au golfe de Fonseca avant que ces
pays ne soient constitués en entités indépendantes, malgré le fait que
les démarcations n’étaient pas inconnues à l’époque; cependant,
aucune preuve n’est produite pour démontrer que par la suite ces
mêmes Etats ont procédé à une répartition complète de toutes les
eaux comprises dans le golfe. Car, bien qu'une division ait été effec-
tuée avec le Honduras en 1900 — ce qui a été invoqué ici — la ligne
ainsi tracée, selon la carte de l’ingénieur Fiallos (qui était membre de
la commission mixte), s'étend seulement jusqu’à un point situé à mi-
parcours entre l’île d'El Tigre et la pointe Cosigüina, de sorte que
demeure indivise, comme il a déjà été dit, une portion considérable
des eaux comprises entre, d’une part la ligne tracée entre le
cap Amapala et le cap Cosigüina, et d’autre part le point terminal de
la séparation entre le Honduras et le Nicaragua.

En conséquence, il faut conclure qu’à l’exception de cette partie le
reste des eaux du golfe de Fonseca sont demeurées indivises et à l’état
de communauté entre El Salvador et le Nicaragua, et que, en raison
de la configuration particulière du golfe de Fonseca, ces eaux, quoi-
que se faisant face, se confondaient et se chevauchaient, ainsi qu’il est
déclaré dans le rapport des ingénieurs Barberena et Alcaine et qu'il
est reconnu par la Haute Partie défenderesse.

Et s’il est en principe permis d'affirmer que l’absence de démarca-
tion ne se traduit pas toujours par la communauté, il va de soi que
toute communauté présuppose nécessairement, au sens juridique,
l’absence de partage. Cette communauté, dans le golfe de Fonseca,
continue d’exister en vertu de l’utilisation continue et pacifique de ce
golfe par les Etats riverains, et cela est prouvé de la manière la plus
claire par le chevauchement des juridictions dans la zone où l’un et
l’autre pays plaidant exercent leurs droits d’ imperium, dont on déduit
que ce statut juridique n'existe pas dans la ceinture littorale de
3 milles marins le long des côtes du continent et des îles qui appar-
tiennent aux Etats séparément et sur lesquels ces derniers exercent
une propriété et une possession à la fois exclusives et absolues...»

401. Ainsi, la ratio decidendi de l'arrêt de 1917 apparaît comme étant la
suivante: il n’y avait, à l’époque de l’indépendance, pas de délimitation
entre les trois pays; et alors que l'absence de délimitation ne se traduit pas
toujours par une situation de communauté, les eaux non délimitées du
golfe sont restées dans un état d’indivision, dans le cadre d’une structure
de communauté, ce cui implique un condominium ou une copropriété sur
ces eaux. En outre, l'existence d’une communauté était prouvée par l’utili-
sation continue et pacifique des eaux par tous les Etats riverains après

252

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 600

l'indépendance. La Chambre a le sentiment que la Cour centraméricaine
était dans le vrai, au niveau du droit international, en décidant que l’on ne
peut pas dire que la simple absence de délimitation d’un territoire mari-
time implique «toujours », par elle-même, une souveraineté commune sur
cette zone de territoire maritime. Cependant, ce qui importe, ce n’est pas
ce qui est «toujours » vrai, mais ce qu’était la situation dans cette affaire
particulière, où il se trouvait que la zone maritime en question était depuis
longtemps constituée par des eaux historiques dépendant de la souverai-
neté d’un seul Etat, apparemment sans le tracé d’aucune limite adminis-
trative, et avait été acquise en commun, en 1821, par les trois Etats
successeurs en raison de la succession. Tel paraît être l’essentiel de la déci-
sion de la Cour de justice centraméricaine pour cette zone maritime
restreinte qui intéresse de si près les trois Etats côtiers. Il n’y a certaine-
ment aucune raison qui interdirait l’existence d’une souveraineté
commune sur un territoire maritime. Un exemple de condominium sur les
eaux d’une baie est celui de la baie du Figuier, située à la frontière atlan-
tique entre l’Espagne et la France. En vertu d’une « déclaration » de 1879,
la baie comprend, à des fins de juridiction, trois parties, «la troisième
formant des eaux communes ».
*

402. La question se pose maintenant de savoir quel est le statut juri-
dique de l’arrêt de 1917. Nul n’a laissé entendre qu’il fût sans validité ou
frappé de nullité. La compétence de la Cour de justice centraméricaine en
la matière a été contestée par le Nicaragua, mais la Cour, par une décision
qui entrait dans le cadre du pouvoir qu’a toute cour de décider de sa
propre compétence, a conclu à sa compétence. Le Nicaragua a protesté
contre l’arrêt, mais on ne peut dire qu’un arrêt soit invalidé par la protesta-
tion d’une partie déçue. L'arrêt de 1917 est donc une décision valide d’une
cour compétente. Toutefois, il ne pouvait pas constituer res judicata entre
les Parties à la présente affaire. Le Honduras, lorsqu'il avait eu connais-
sance de l'instance introduite par El Salvador devant la Cour de justice
centraméricaine, avait adressé une protestation formelle à El Salvador,
déclarant qu'il n’avait «... pas reconnu le statut de copropriété avec
El Salvador ni avec aucune autre République en ce qui concerne les eaux
qui lui appartiennent dans le golfe de Fonseca...» («... no ha reconocido
estado de condominio con El Salvador ni con ninguna otra republica en las
aguas que la corresponden en el Golfo de Fonseca...») (CJC, Sentencia,
p. 32), et que cette protestation avait été portée à la connaissance de la
Cour centraméricaine. Le Honduras a également, dans ses pièces de pro-
cédure à la présente instance, bien précisé qu’il s’appuyait sur le principe
selon lequel une décision figurant dans un arrêt ou dans une sentence arbi-
trale n’est «opposable qu’aux parties» (voir C.J. Recueil 1990, p. 106,
par. 31). Le Nicaragua, qui était partie à l’affaire de 1917, est un intervenant
dans la présente procédure, mais il n’est pas partie dans la présente affaire.
H n'apparaît donc pas que la Chambre doive maintenant se prononcer sur
le point de savoir si l’arrêt de 1917 a l'autorité de la chose jugée entre les Etats

253

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 601

qui étaient parties à l'affaire en question, et dont un seul est partie à la
présente procédure. En outre, la décision de la Cour centraméricaine sur ce
qui était en 1917 la principale question en ce qui concerne les responsabilités
du Nicaragua du fait qu’il avait conclu le traité Bryan-Chamorro et les effets
de ce traité sur les droits d’El Salvador dans le golfe est en tout état de cause
sans rapport avec l’affaire dont la Chambre est saisie.

403. A vrai dire, cependant, savoir s’il existe ou non une res judicata
découlant d’une affaire entre deux parties n’est de guère d’utilité dans une
affaire où se pose une question de souveraineté commune de trois Etats
riverains. C’est d’ailleurs ce que confirme le fait que le Nicaragua a
demandé et s’est vu accorder le droit d’intervenir précisément sur cette
question de la situation juridique des eaux du golfe. La situation, donc, est
que la Chambre doit prendre l’arrêt de 1917 en considération comme déci-
sion antérieure pertinente d’une juridiction compétente et, pour re-
prendre les termes de l’article 38 du Statut de la Cour, «comme moyen
auxiliaire de détermination des règles de droit ». En résumé, la Chambre
doit prendre elle-mêrne une décision quant au statut des eaux du golfe de
Fonseca en accordant à la décision de 1917 la considération que celle-ci
lui paraît mériter.

*

404. L’opinion de la Chambre sur le régime particulier des eaux histo-
riques du golfe suit opinion exprimée dans l’arrêt de 1917 de la Cour de
justice centraméricaine. La Chambre considère que les eaux du golfe,
hormis les ceintures maritimes de 3 milles, sont des eaux historiques et
sont soumises a la souveraineté conjointe des trois Etats riverains. En
1917, la Cour de justice centraméricaine a elle aussi exclu du condomi-
nium les eaux délimitées en 1900 entre le Honduras et le Nicaragua; cette
délimitation sera analysée ci-aprés (paragraphe 413).

405. Les motifs de cette conclusion, indépendamment des motifs de
l’arrêt rendu en 1917 par la Cour de justice centraméricaine et de l’effet
dudit arrét, sont les suivants: quant au caractére historique des eaux du
golfe, les prétentions correspondantes des trois Etats riverains et l’absence
de protestation de la part d’autres Etats; quant à la nature des droits qui
existent dans les eaux du golfe, ces eaux étaient les eaux d’une baie dont
un seul Etat était riverain pendant la plus grande partie de leur histoire
connue. Pendant la période coloniale et même pendant celle de la Répu-
blique fédérale d’Amérique centrale, elles n’avaient été ni partagées ni
réparties entre les dilférentes unités administratives qui devinrent alors
les trois Etats riverains : El Salvador, le Honduras et le Nicaragua. Aucune
tentative n’avait été faite de diviser et de délimiter ces eaux selon le prin-
cipe de l’uti possidetis juris. La Chambre a été très frappée par la différence
fondamentale qui existe, à cet égard, entre les zones terrestres qu’elle a eu
à examiner et cette zone maritime. La délimitation effectuée entre le Nica-
ragua et le Honduras en 1900, citée dans l’arrêt de la Chambre sur l’inter-
vention du Nicaragua (C.1J. Recueil 1990, p. 101-102, par. 26), qui
consistait, pour l’essentiel, à appliquer la méthode de l’équidistance,

254

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 602

n'indique en rien qu'elle se soit inspirée d’aucune manière de l’applica-
tion de l’uti possidetis juris aux espaces maritimes. A l’évidence, la
commission mixte chargée de cette délimitation s’est fondée, pour ses
travaux relatifs aux frontières terrestres, sur des titres des XVIIS et
XVIII* siècles, mais elle a simplement considéré comme un axiome que
«chaque Etat possédait la partie du golfe et de la baie de Fonseca qui était
adjacente à ses côtes» (Limites Definitivos entre Honduras y Nicaragua,
ministère des relations extérieures du Honduras, 1938, p. 24). En pareilles
circonstances, une succession conjointe des trois Etats à la zone maritime
semble découler logiquement du principe de l’uti possidetis juris lui-même.

406. Il convient de relever que le Honduras, tout en contestant le
condominium, est manifestement parvenu à la conclusion qu’étant donné
la situation historique, géographique et politique du golfe de Fonseca il ne
suffit pas de se contenter de rejeter le condominium. Le Honduras
propose donc une autre idée à la place: celle d’une « communauté d’inté-
réts», ou d’«intérêt», telle qu’elle est exposée dans l’arrêt de la Cour
permanente de Justice internationale en l’affaire de la Juridiction territo-
riale de la Commission internationale de l'Oder de 1929 (arrêt n° 16, 1929,
CPJ.L série A n° 23, p. 27), relatif aux droits de navigation quand «un
même cours d’eau traverse ou sépare le territoire de plus d’un Etat»; en ce
cas,

«ce n’est pas dans l’idée d’un droit de passage en faveur des Etats
d’amont mais dans celle d’une certaine communauté d'intérêts des
Etats riverains que l’on a cherché la solution du problème ».

L'arrêt poursuit:

«Cette communauté d’intérêts sur un fleuve navigable devient la
base d’une comrnunauté de droit, dont les traits essentiels sont la
parfaite égalité de tous les Etats riverains dans l’usage de tout le
parcours du fleuve et l'exclusion de tout privilège d’un riverain quel-
conque par rapport aux autres.»

407. Qu'il existe une communauté d'intérêts des trois Etats riverains du
golfe, cela n’est pas douteux. Cependant, il semble étrange de postuler le
concept d’un régime cle communauté d'intérêts à titre d’argument contre
un régime de condominium; un condominium, en effet, est presque
l’incarnation juridique idéale des exigences de la communauté d'intérêts,
qui sont une parfaite égalité dans l’usage des eaux, la communauté des
droits du point de vue juridique et «l’exclusion de tout privilège ». Il est
intéressant de relever à quel point la terminologie de la communauté
d'intérêts, qui insiste sur une communauté, s’approche des termes
employés par la Cour de justice centraméricaine dans son arrêt de 1917.
L’argument tiré de la communauté d'intérêts est néanmoins important et
utile dans la mesure où il reflète la conscience des grandes difficultés
pratiques auxquelles risquerait de donner lieu une simple délimitation de
ces eaux exigués qui les attribuerait à des souverainetés distinctes et abso-
lues, sans autres arrangements tels que des droits de passage.

255

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 603

408. Le caractère essentiel de la «communauté d'intérêts » qui existe,
selon le Honduras, pour les eaux du golfe et le caractère qui la distingue
du «condominio» («copropriété») mentionné par la Cour de justice
centraméricaine, ou du «condominium» dont El Salvador affirme
l’existence en se fondant sur l’arrêt de ladite Cour, c’est que la «com-
munauté d'intérêts» ne fait pas que permettre une délimitation des
eaux: elle la rend nécessaire. Le Honduras déclare avec insistance qu'il
existe, selon lui, une communauté d'intérêts, et non une communauté
de patrimoines, dans les eaux dont il s’agit, que chaque Etat reste maître
de sa propre zone de juridiction. En conséquence, selon le Honduras,
alors qu’une délimitation est incompatible avec l’existence continue d’un
condominium, une communauté d'intérêts, à l'inverse, présuppose
une délimitation. La communauté d'intérêts implique, dit-on, que chaque
Etat riverain du golfe de Fonseca, parce qu’il est un Etat côtier, possède
à l’égal des autres le droit de se voir attribuer des espaces maritimes
déterminés sur lesquels il peut exercer les compétences que lui recon-
naît le droit international. A l’appui de son argument, le Honduras
souligne à quel point il a été difficile et long pour les trois Etats de
s’entendre sur l’adoption de mesures concertées dans le golfe, ainsi que
les divers incidents qui ont mis en cause les navires et forces navales des
Parties dans les eaux du golfe et qui, selon lui, s'expliquent par les incer-
titudes résultant de l’absence de toute délimitation de leurs eaux respec-
tives.

409. Dans les argumentations des Parties devant la Chambre, la ques-
tion de savoir si la situation juridique des eaux du golfe est telle qu’elle
permet ou exige une délimitation n’a pas toujours été distinguée avec
clarté de celle, différente, de savoir si la Chambre a reçu compétence pour
effectuer une délimitation. El Salvador affirme:

«La situation juridique du golfe de Fonseca, qui découle de sa
nature particulière et spécifique, n’autorise pas un partage des eaux
possédées en condominium, précisément parce qu'il ne s'agissait pas
de reconnaître la propriété d’une chose divisible mais de définir une
chose qui avait, pour des raisons géographiques, un caractère indivi-
sible étant donné sa configuration et ses dimensions. »

Toutefois, il ne va pas jusqu’à suggérer que les eaux soumises à une
souveraineté conjointe ne peuvent pas être partagées s’il existe un accord
en ce sens. Des condominiums peuvent cesser d’exister dès lors que
l'accord nécessaire existe. Ce qu’El Salvador soutient, c’est qu’une déci-
sion sur la situation juridique des eaux du golfe, y compris le statut de
l'arrêt de 1917, est une condition préalable essentielle au processus de
délimitation, qui pourra alors être négociée sur une base réaliste. Il faut
tenir compte du fait que la situation géographique du golfe, qui est à l’ori-
gine du statut juridique des eaux, est telle qu’une simple délimitation qui
ne s’accompagnerait pas d’un accord sur les questions de passage et
d'accès laisserait maints problèmes pratiques sans solution. Il est difficile

256

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 604

de concevoir une solution finale satisfaisante qui n’envisagerait pas la
participation des trois Etats, ensemble, à la création d’un régime appro-
prié, avec ou sans délimitation de zones séparées d’eaux intérieures.

410. Sile golfe est une baie historique, il est nécessaire de déterminer la
ligne de fermeture des eaux de cette baie. La ligne de fermeture géogra-
phique normale des eaux du golfe de Fonseca serait la ligne reliant Punta
Amapala à Punta Cosigüina. Telle semble avoir été la ligne de fermeture
reconnue par les trois Etats riverains dans la pratique. De plus, c’est la
ligne de fermeture mentionnée dans l’arrêt de 1917. Point n’aurait été
besoin d’en dire davantage si Ei Salvador n’avait développé la thèse d’un
«golfe intérieur» et d’un «golfe extérieur » sur la base de la mention que
fait l’arrêt de 1917 d’une ligne de fermeture intérieure tracée depuis Punta
Chiquirin, en passant par Meanguera et Meanguerita, jusqu’à Punta
Rosario. La mention de cette ligne intérieure par El Salvador, dans son
argumentation devant la Chambre, avait apparemment pour but de
donner à entendre que les intérêts juridiques honduriens dans les eaux du
golfe se limitaient à la zone située en deçà de la ligne intérieure, le reste
devant être laissé à El Salvador et au Nicaragua. Cependant, rien dans
l’arrêt de la Cour de justice centraméricaine ne va en ce sens. Rien, dans
cet arrêt, n’indique que le Honduras ait été exclu des eaux situées entre
cette ligne intérieure et la ligne de fermeture extérieure et soumises au
régime de condominium dont la Cour avait établi l'existence.

411. Il convient de dire encore un mot sur la ligne de fermeture propre-
ment dite, de Punta Amapala à Punta Cosigüina. Cette ligne a été
mentionnée sans cesse dans les argumentations des Parties et de ]’Etat
intervenant et, en termes géographiques, elle constitue à l’évidence la
limite extérieure du golfe. Les Parties ont aussi beaucoup discuté du point
de savoir si cette ligne de fermeture est aussi une ligne de base. El Salvador
a estimé que non et s’est efforcé de la définir simplement comme «une
ligne représentant la limite océanique du golfe de Fonseca ». La Chambre
accepte volontiers cette paraphrase des mots «ligne de fermeture» mais
comprend mal comment, si cette ligne est la limite océanique du golfe, elle
peut éviter de constituer en même temps la ligne de base aux fins de tout
régime applicable au-delà, qui doit différer de celui du golfe.

412. Quant au régime juridique des eaux situées en deçà de la ligne de
fermeture du golfe et autres que les ceintures maritimes de 3 milles marins, °
l’arrêt de 1917 n’a pas eu de difficulté à les qualifier de «territoriales » ; il
n’entendait pas par là la mer territoriale, mais des eaux qui n’étaient pas
internationales et que les trois Etats riverains revendiquaient à titre de
souverain pour des raisons historiques. Sont-elles donc, au regard du

257

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 605

droit moderne et comme l’a soutenu le Honduras, des «eaux inté-
rieures » ? Il y a quelques difficultés à employer cette expression, qui est
appropriée dans le cas d’une baïe historique dont un seul Etat est rive-
rain, mais qui n’est pas sans susciter des complications lorsqu'elle est
appliquée à une baie historique qui baigne plusieurs Etats. Puisque dans
leur pratique, les trois Etats riverains continuent à accepter l'existence des
ceintures maritimes littorales soumises à la souveraineté unique de
chacun d’eux, mais avec des droits réciproques de passage inoffensif, il
doit exister aussi des droits de passage dans le reste des eaux du golfe, non
seulement pour des raisons historiques, mais à cause des exigences prati-
ques de la situation, dès lors que ces étroites eaux du golfe incluent les
chenaux utilisés par les navires pour atteindre l’un quelconque des trois
Etats riverains. Ces droits de passage doivent donc pouvoir être exercés
par les navires d’Etats tiers qui cherchent à accéder à un port de l’un quel-
conque des trois Etats riverains; de tels droits de passage sont en effet
essentiels dans une baie qui comporte trois Etats et des chenaux d’entrée
qui doivent être communs aux trois. Les eaux du golfe, si elles sont bien
des eaux intérieures, sont par conséquent des eaux intérieures soumises
à un régime spécial et particulier, non seulement de souveraineté
conjointe mais de droits de passage. Il semblerait donc raisonnable de
considérer les eaux du golfe, dans la mesure où elles sont soumises au
condominium ou à la copropriété, comme sui generis. Sans doute, si ces
eaux étaient délimitées, elles deviendraient alors des eaux «intérieures »
de chacun des Etats; mais, même ainsi, elles devraient sans doute rester
soumises aux droits historiques et nécessaires de passage inoffensif et
seraient donc toujours des eaux intérieures en un sens limité. Il n’empéche
que le statut juridique essentiel de ces eaux est le même que celui d’eaux
intérieures, car elles sont revendiquées à titre de souverain et, bien que
soumises à certains droits de passage, elles ne font pas partie de la mer
territoriale.

413. Il faut maintenant tenir compte aussi du fait qu’il y avait deux
exceptions à la zone de souveraineté conjointe qui existaient déjà lors de
l'arrêt de 1917 et qui y ont été reconnues: la ceinture de 3 milles de juridic-
tion exclusive et absolue appartenant à chacun des Etats le long de son
littoral et la ligne de délimitation entre le Honduras et le Nicaragua adop-
tée le 12 juin 1900 par une commission mixte — commission mixte dési-
gnée en vertu du traité Gamez-Bonilla de 1884. L'existence de cette
dernière ligne, qui se termine bien avant la ligne de fermeture du golfe, a
été décrite dans l’arrêt de 1917. El Salvador a reconnu de façon limitée le
tracé de ladite ligne quand, en 1916, le ministre des relations extérieures
d’El Salvador a fait observer qu’il n’avait rien à objecter contre «la vali-
dité de la convention », ni contre «la limitation correspondante des juri-
dictions entre le Honduras et le Nicaragua dans les eaux du golfe», dans
la mesure où celle-ci n’affectait que les relations juridiques de ces deux
Républiques, mais, ajoutait-il, il ne pouvait admettre que «cet acte de
division partielle de patrimoine ... [ait] pour conséquence l’annulation des
droits de condominium qui reviennent à El Salvador dans les eaux du

258

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 606

golfe». Devant la Cour centraméricaine, le même Etat soutint que «... este
acto se llevé a cabo sin intervenciôn de El Salvador, indispensable para su
validez y practica efectividad...» (CIC, Sentencia, p. 8), («... cet acte fut
accompli sans la participation d’El Salvador; or une telle participation
était essentielle pour qu’il fût valide et produisit des effets concrets...»).
Dans la présente affaire, il a souligné que le traité en vertu duquel la déli-
mitation a été effectuée ne lie pas El Salvador, mais fait valoir dans ses
conclusions que le statut juridique des espaces maritimes correspond à la
situation juridique «établie par» l'arrêt de 1917. Dans celui-ci, la Cour
centraméricaine a considéré qu’« à l'exception de cette partie [c’est-à-dire
la partie divisée en 1900], le reste des eaux du golfe de Fonseca sont
demeurées indivises et à l’état de communauté entre El Salvador et le
Nicaragua»; et cet arrêt de 1917 est mentionné dans la constitution
d'El Salvador de 1933. La Chambre conclut qu’El Salvador a accepté
l'existence de la délirnitation, dans les termes utilisés dans l’arrêt de 1917.

*

414. Si, conformément aux vœux manifestes du Honduras, un accord
pouvait substituer au condominium la délimitation de zones de souverai-
neté distinctes, on peut se demander quelle incidence concrète devrait
avoir sur l’opération de délimitation le fait que les eaux étaient soumises à
un régime de condominium plutôt que de constituer simplement des eaux
non délimitées. L’existence de la souveraineté conjointe dans la totalité
des eaux autres que celles qui font l’objet de délimitations convention-
nelles ou coutumières signifie que le Honduras possède, dans les eaux
situées jusqu’à la ligne de fermeture du golfe, des droits existants (non pas
simplement un intérèt) dépendant bien entendu des droits équivalents
d'El Salvador et du Nicaragua. Cette position de principe ne peut qu’enté-
riner l’argument du Honduras selon lequel une délimitation finale ne
devrait en aucun cas partir du principe que les droits du Honduras sont de
quelque manière limités au fond du golfe; et, comme on le verra plus loin,
cela doit entraîner aussi certaines conséquences pour les eaux situées à
l'extérieur du golfe.

* *

415. La question cles eaux situées à l'extérieur du golfe met en cause
des concepts juridiques entiérement nouveaux auxquels on ne songeait
pas en 1917, en particulier le plateau continental et la zone économique
exclusive, l’un et l’autre issus des quelques dernières dizaines d’années.
Toutefois, il se pose aussi une question préalable à propos de la mer terri-
toriale; et bien que, comme on l’a indiqué plus haut, le régime juridique de
la mer territoriale ait encore été quelque peu controversé en 1917, l’exis-
tence d’une ceinture maritime de souveraineté sur les eaux et le sous-sol
était déjà établie. Il y a déjà la ceinture maritime littorale de juridiction

259

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 607

exclusive de 3 milles à l’intérieur du golfe, reconnue par l’arrêt de 1917 et
établie depuis longtemps comme une réalité concrète dans la pratique des
Etats riverains. Peut-il néanmoins exister une autre zone de mer territo-
riale au sens du droit moderne, dont la largeur pourrait atteindre 12 milles,
à l'extérieur de la ligne de fermeture du golfe? Cette question est sans
doute la raison pour laquelle la question très voisine de savoir si la ligne
entre Punta Cosigüina et Punta Amapala est en même temps une ligne de
base a fait l’objet d’une controverse aussi acharnée devant la Chambre,
El Salvador soutenant que ce n’est pas une ligne de base et le Honduras
que c’en est une.

416. Il est manifeste qu’un Etat ne peut avoir deux mers territoriales au
large du même littoral. L’on doit toutefois se demander si les ceintures
maritimes littorales d’une lieue marine le long des côtes du golfe consti-
tuent vraiment des mers territoriales au sens du droit de la mer moderne.
De l'avis de la Chambre, tel n’est pas le cas. En effet, au-delà d’une mer
territoriale, il y a normalement le plateau continental et, soit des eaux de la
haute mer (dans certains cas avec une zone contigué de juridiction), soit
une zone économique exclusive. L’on ne trouve au-delà des ceintures
maritimes à l’intérieur du golfe aucun de ces espaces. En fait, c’est la ligne
de fermeture du golfe qui constitue «la côte », au sens d’une ligne de base
de la mer territoriale; il en est ainsi, semble-t-il, que les eaux du golfe
soient considérées comme soumises à une souveraineté conjointe, ou
même, comme le souhaiterait le Honduras, comme des eaux soumises à
des souverainetés distinctes non délimitées sujettes à une communauté
d'intérêts. Les ceintures maritimes littorales à l’intérieur du golfe cepen-
dant ne constituent certainement pas une mer territoriale au sens du droit
moderne. Ces ceintures maritimes à l’intérieur du golfe peuvent légitime-
ment être considérées comme des eaux intérieures de l'Etat côtier qui ne
sont pas soumises à la souveraineté conjointe, bien qu’elles restent
sujettes, comme toutes les eaux du golfe, à des droits de passage inoffensif
qui doivent leur origine aux exigences et à l’histoire qui en découle d’une
baie dont trois Etats sont riverains, mais relativement petite, avec ses
problèmes d’accès pour la navigation.

417. Il y a donc une mer territoriale au sens propre au large de la ligne
de fermeture du golfe. L’on ne peut pas sérieusement douter que ce soit la
ligne de fermeture d’une baie historique qui constitue la ligne de base de la
mer territoriale. Toute autre thèse serait incompatible avec le statut juri-
dique d’une baie.

418. Etant donné qu'il existe un condominium des eaux du golfe, il
s’ensuit qu’il y a une présence tripartite à la ligne de fermeture et que le
Honduras ne se trouve pas privé, par un effet de confinement, de droits
sur les eaux de l'océan à l'extérieur de la baie. Cela paraît également équi-
table. Le Honduras a, de loin, la côte la plus longue sur le golfe et le seul
littoral dans le golfe faisant face à l’océan. Si la ligne de fermeture Punta
Amapala/Punta Cosigüina est une ligne de base, il n’y a, dans le golfe,
aucune mer territoriale des deux autres Etats qui puisse avoir pour effet
d’enfermer le Honduras à l’arrière de la baie. Les ceintures maritimes

260

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 608

littorales exclusives à l’intérieur du golfe sont restées limitées à une lar-
geur de 3 milles et, ainsi que les deux Parties s'accordent pour l’admettre,
ne constituent pas des mers territoriales, mais des eaux intérieures sou-
mises à une souveraineté unique exclusive. C’est donc seulement au
large de la ligne de fermeture du golfe qu’il peut y avoir des mers territo-
riales modernes. Juger qu’il pourrait exister maintenant des mers territo-
riales à l’intérieur du golfe serait incompatible avec le caractère d’eaux de
baie historique que présentent les eaux du golfe, alors que les Parties et
PEtat intervenant s'accordent pour leur reconnaître un tel caractère en
droit. Si les eaux intérieures de cette baie sont soumises à une souveraineté
conjointe des trois Etats, ce sont les trois Etats côtiers qui ont droit à une
mer territoriale à l’extérieur de la baie.

419. Quel est donc le régime juridique des eaux, des fonds marins et du
sous-sol au large de la ligne de fermeture du golfe de Fonseca ? Il convient
de dire d’abord que le problème, qu’il s’agisse de la mer territoriale, de la
zone contiguë, du plateau continental ou de la zone économique exclu-
sive, doit être limité à la zone située au large de la ligne de base, mais à
l'exclusion d’une bande de 3 milles, ou de J lieue marine, à l’une et
l’autre extrémité, qui correspond aux ceintures maritimes existantes
d’El Salvador et du Nicaragua respectivement. Quant aux eaux situées à
l'extérieur du reste de la ligne de base, quel est leur statut juridique actuel ?
A l’époque de Parrêt de la Cour de justice centraméricaine, en 1917, ces
eaux, que l’arrêt il est vrai ne mentionnait pas, faisaient partie de la haute
mer. La Cour n’a certes pas jugé que le condominium s’étendait au-delà
de la ligne de fermeture du golfe. Le droit de la mer moderne n’en a pas
moins ajouté la mer territoriale, qui s'étend à partir de la ligne de base,
c’est-à-dire la laisse de basse mer ou la ligne de fermeture des eaux reven-
diquées à titre souverain; il a reconnu le plateau continental, qui s’étend
au-delà de la mer territoriale et appartient de plein droit à l’Etat côtier; il
confère à l’Etat côtier le droit de revendiquer une zone économique exclu-
sive s'étendant jusqu’à 200 milles de la ligne de base servant à mesurer la
mer territoriale.

420. Il ne saurait être douteux que ce droit, qui s’applique aux espaces
maritimes, aux fonds marins et au sous-sol au large d’une côte, s’appli-
que maintenant a la zone qui s’étend au large du golfe de Fonseca; et que,
comme toujours, le titre afférent à ces droits dépend de la situation terri-
toriale de la côte dont relèvent les droits et la reflète. A cette fin, la côte
d’une baie est la ligne cle fermeture de la baie, car les eaux situées à l’inté-
rieur sont revendiquées à titre souverain. Puisque la situation juridique
des eaux situées en derà de la ligne de fermeture du golfe est celle de la
souveraineté conjointe, les trois souverains conjoints doivent tous avoir
droit à une mer territoriale, un plateau continental et une zone économi-
que exclusive à l’extérieur de la ligne de fermeture. Il doit en aller de la
sorte, à la fois pour les droits relatifs au plateau continental qui appartien-
nent ipso jure aux trois Etats riverains et pour ceux qui portent sur une
zone économique exclusive, laquelle nécessite une proclamation. Qu’une
telle situation continue d’exister ou soit remplacée par une division et une

261

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 609

délimitation en trois zones dictinctes, c’est là, comme à l’intérieur du
golfe, une question qu'il incombe aux trois Etats de régler. Une délimita-
tion des zones maritimes devra être effectuée par voie d’accord sur la base
du droit international.

+ * +

421. La Chambre rappelle que cette affaire est, dans l’existence de la
Cour et de sa devancière, la première où un Etat tiers est autorisé à interve-
nir conformément à l’article 62 du Statut. Dans son arrêt du 13 septembre
1990 donnant autorisation d'intervenir, la Chambre a déclaré: «il semble
qu’il y ait lieu de donner quelque indication de l'étendue des droits procé-
duraux que l'Etat intervenant acquerra» (C.IJ. Recueil 1990, p. 135,
par. 102). De même, au stade actuel, il y a lieu, semble-t-il, que la Chambre
formule un certain nombre d’observations sur l’effet du présent arrêt pour
l'Etat intervenant. Les conditions dans lesquelles l'intervention a été auto-
risée, comme il est indiqué au paragraphe 102 de l’arrêt de 1990, étaient
que le Nicaragua ne deviendrait pas, en tant qu’Etat intervenant, partie à
l'instance. La force obligatoire du présent arrêt pour les Parties, telle
qu’elle est envisagée par l’article 59 du Statut de la Cour, ne s’étend donc
pas aussi au Nicaragua en tant qu’intervenant.

422. Dans sa requête à fin d’intervention (par. 6), le Nicaragua a
déclaré qu’il «entend reconnaître l’effet obligatoire de la décision qui sera
rendue », c’est-à-dire la décision dans l’instance principale, et dans son
arrêt autorisant l'intervention, la Chambre a formellement pris note de
cette déclaration (C./.J. Recueil 1990, p. 109, par. 38). Toutefois, dans la
déclaration écrite qu'il a présentée à la Chambre en sa qualité d’Etat inter-
venant, le Nicaragua a défini sa position comme suit:

«Le Nicaragua considère qu’en tant qu’Etat non partie à la pré-
sente espèce il ne saurait être affecté par la décision que la Chambre
rendra au fond. En tant que non partie, le Nicaragua est protégé par
l’article 59 du Statut de la Cour; le droit qu'il a acquis une fois sa re-
quête admise est essentiellement celui d’être entendu par la Chambre.
A l'égard du Nicaragua, la décision que la Chambre rendra au fond
demeurera res inter alios acta. Pour le Nicaragua, tel est le sens pré-
cis du paragraphe 102 de l’arrêt du 13 septembre 1990...» (Par. 37.)

Le Nicaragua ne se considère donc plus tenu de considérer Parrét comme
ayant pour lui force obligatoire.

423. Selon la Chambre, il est juste de dire qu’un Etat qui est autorisé a
intervenir au titre de l’article 62 du Statut mais qui n’acquiert pas la qualité
de partie à l’affaire considérée n’est pas lié par V’arrét rendu dans l’ins-
tance dans laquelle il est intervenu. Comme ia Chambre l’a fait observer
dans son arrêt du 13 septembre 1990:

«l'Etat intervenant ne devient pas partie à l'instance; il n’acquiert
pas les droits et n’est pas soumis aux obligations qui s’attachent à la

262

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 610

qualité de partie en vertu du Statut et du Règlement de la Cour ou des
principes juridiques généraux de procédure» (C.1J. Recueil 1990,
p. 135-136, par. 102).

Dans ces conditions, le droit d’être entendu, que l’intervenant acquiert
effectivement, n’emporte pas nécessairement l’obligation d’être lié par la
décision.

424. La question demeure toutefois de savoir quel effet il y a lieu de
donner, si tant est qu’il faille lui en attribuer un, au passage de la requête à
fin d'intervention du Nicaragua où ce dernier déclare qu’il «entend
reconnaître l'effet obligatoire de la décision qui sera rendue ». Dans son
arrêt du 13 septembre 1990, la Chambre a insisté sur le fait que, pour qu’un
intervenant devienne partie, le consentement — consentement ad hoc ou
consentement sous la forme d’un lien de juridiction préexistant — des
parties à l’affaire est indispensable. Cela est essentiel, car le principe de la
res judicata ne joue pas seulement dans un sens: si un intervenant devient
partie et est donc lié par l’arrêt, il acquiert d’égale façon le droit d’opposer
aux autres parties la force contraignante de l’arrêt. Un Etat non partie à
une affaire dont la Cour est saisie, qu’il soit ou non autorisé à intervenir,
ne peut, par un acte unilatéral de son fait, se poser lui-même en partie et
prétendre avoir le droit de se prévaloir de l’arrêt contre les parties origi-
nelles. Dans la présente affaire, El Salvador a prié la Chambre de refuser
l'autorisation d’intervenir demandée par le Nicaragua, et aucune des
deux Parties n’a indiqué d’une manière quelconque qu’elle consentait à ce
que le Nicaragua se voie reconnaître un statut qui lui permettrait de se
prévaloir de l’arrêt. La Chambre conclut donc que, dans les circonstances
de l'espèce, le présent arrêt n’a pas l’autorité de la chose jugée à l’égard
du Nicaragua.

* *

425. Pour les motifs exposés dans le présent arrét, et en particulier aux
paragraphes 68 à 103 dudit arrêt,

LA CHAMBRE,

à l'unanimité,

Décide que le tracé de la frontière entre la République d’El Salvador et
la République du Honduras dans le premier secteur de leur frontière

commune non décrit à l’article 16 du traité général de paix signé par les
Parties le 30 octobre 1980 est le suivant:

À partir du tripoint international appelé El Trifinio au sommet du
Cerro Montecristo (point A sur la carte n° I! jointe à l’arrêt; coordonnées:
14° 25’ 10" nord, 89° 21’20” ouest), la frontière se poursuit d’une façon

! On trouvera un exemplaire de cette carte dans une pochette placée à la fin du
présent fascicule ou du volume C.I.J. Recueil 1992 selon le cas. [Note du Greffe.]

263

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 611

générale en direction de l’est le long de la ligne de partage des eaux des
rivières Frio ou Sesecapa et del Rosario, jusqu’à sa jonction avec la ligne
de partage des eaux du bassin de la quebrada de Pomola (point B sur la
carte n° [| jointe; coordonnées : 14° 25’ 05” nord, 89° 20’ 41” ouest); de ce
point, en direction du nord-est, le long de la ligne de partage des eaux du
bassin de la quebrada de Pomola jusqu’à sa jonction avec la ligne de
partage des eaux entre la quebrada de Cipresales et la quebrada del
Cedrôn, Peña Dorada et Pomola proprement dite (point C sur la carte n° I
jointe: coordonnées: 14° 25’ 09” nord, 89° 20/ 30” ouest); de ce point, le
long de cette dernière ligne de partage des eaux jusqu’à l’intersection des
lignes médianes des quebradas de Cipresales et Pomola (point D sur la
carte n° I jointe; coordonnées: 14°24'42” nord, 89° 1819" ouest);
ensuite, en aval en suivant la ligne médiane de la quebrada de Pomola,
jusqu’au point de cette ligne médiane le plus proche de la borne de
Pomola à El Talquezalar; et de ce point, en ligne droite, jusqu’à cette
borne (point E sur la carte n° I jointe; coordonnées: 14° 24’ 51" nord,
89° 17’ 54” ouest); de là en ligne droite dans la direction sud-est jusqu’à la
borne du Cerro Piedra Menuda (point F sur la carte n° I jointe; coordon-
nées : 14° 24’ 02” nord, 89° 16’ 40” ouest); et de là en ligne droite jusqu’à la
borne du Cerro Zapotal (point G sur la carte n° J jointe: coordonnées:
14° 2326" nord, 89° 14’ 43” ouest); à des fins d'illustration, la ligne est
indiquée sur la carte n° I jointe à l’arrêt.

426. Pour les motifs exposés dans le présent arrêt, et en particulier aux
paragraphes 104 à 127 dudit arrêt,

LA CHAMBRE,

à l’unanimité,

Décide que le tracé de la frontière entre la République d’El Salvador et
la République du Honduras dans le deuxième secteur de leur frontière

commune non décrit à l’article 16 du traité général de paix signé par les
Parties le 30 octobre 1980 est le suivant:

De la Peña de Cayaguanca (point A sur la carte n° IJ! jointe à l'arrêt;
coordonnées: 14° 21’ 54” nord, 89° 10’ 11” ouest), la frontière suit une
ligne droite vers l’est mais en descendant légèrement vers le sud jusqu’à La
Loma de Los Encinos (point B sur la carte n° II jointe; coordonnées:
14° 21’ 08” nord, 89° 08’ 54” ouest); et de ce point, une ligne droite jusqu’à
la colline appelée El Burro ou Piedra Rajada (point C sur la carte n° II
jointe; coordonnées : 14° 22’ 46” nord, 89° 07’ 32” ouest); de là, une ligne
droite jusqu’à la source de la quebrada Copantillo, et de là le milieu de la
quebrada Copantillo vers l’aval jusqu’au confluent de celle-ci et de la
rivière Sumpul (point D sur la carte n° II jointe; coordonnées:
14° 24’ 12” nord, 89° 06’ 07” ouest); et elle suit alors le milieu de la Sumpul

! On trouvera un exemplaire de cette carte dans une pochette placée à la fin du
présent fascicule ou du volume C.J. Recueil 1992 selon le cas. [Note du Greffe.]

264

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 612

vers l’aval jusqu’au confluent de celle-ci et de la quebrada Chiquita ou
Oscura (point E sur la carte n° II jointe; coordonnées : 14° 20’ 25 nord,
89° 04’ 57” ouest); à des fins d'illustration, la ligne est indiquée sur la
carte n° II jointe à l’arrêt.

427. Pour les motifs exposés dans le présent arrêt, et en particulier aux
paragraphes 128 à 185 dudit arrêt,

LA CHAMBRE,

à l’unanimité,

Décide que le tracé de la frontière entre la République d’El Salvador et
la République du Honduras dans le troisième secteur de la frontière

commune non décrit à l’article 16 du traité général de paix signé par les
Parties le 30 octobre 1980 est le suivant:

Depuis la borne de Pacacio (point A sur la carte n° III! jointe à l’arrêt;
coordonnées: 14° 06’ 28” nord, 88° 49’ 18” ouest), la frontière suit le Rio
Pacacio vers l’amont jusqu’à un point (point B sur la carte n° III jointe;
coordonnées : 14° 06’ 38” nord, 88° 48’ 47” ouest) situé à l’ouest du Cerro
Tecolate ou Los Tecolates; de là, vers l’amont de la quebrada, jusqu’à la
crête du Cerro Tecolate ou Los Tecolates (point C sur la carte n° IT] jointe;
coordonnées: 14° 0€’ 33” nord, 88° 48’ 18” ouest) et, le long de la ligne de
partage des eaux sur cette hauteur, jusqu’à une aréte située a environ
1 kilomètre au nord-est (point D sur la carte n° III jointe; coordonnées:
14° 06’ 48” nord, 88° 47’ 52” ouest); de là, en direction de l’est, jusqu’à la
hauteur voisine située au-dessus de la source du Torrente La Puerta
(point E sur la carte n° III jointe; coordonnées: 14° 06'48” nord,
88° 4731" ouest) et, vers l’aval de ce torrent, jusqu’à l’endroit où ce
dernier rejoint la Gualsinga (point F sur la carte n° III jointe; coordon-
nées: 14° 06’ 19” nord, 88° 47’ 01” ouest); de là, la frontière suit le milieu
de la Gualsinga, vers l’aval, jusqu’au confluent de la Gualsinga avec la
rivière Sazalapa (point G sur la carte n° III jointe; coordonnées:
14° 06’ 12” nord, 88° 46’ 58” ouest) et de là, vers l’amont, le milieu de la
Sazalapa jusqu’au confluent de cette rivière et de la quebrada
Llano Negro (point H sur la carte n° III jointe; coordonnées:
14° 07’ 11” nord, 88° 44’ 21” ouest); de là, en direction du sud-est, jusqu’au
sommet de la hauteur (point I sur la carte n° III jointe; coordonnées:
14° 07’ 01” nord, 88° 44’ 07” ouest); et de là, vers le sud-est, jusqu’à la crête
de la hauteur portant sur la carte une cote de 1017 mètres d’altitude
(point J sur la carte n° III jointe; coordonnées: 14° 06/45" nord,
88° 43’ 45” ouest); de là, la frontière, obliquant encore davantage vers le
sud, se dirige en passant par le point de triangulation appelé La Cañada
(point K sur la carte n° III jointe; coordonnées: 14° 0600” nord,

! On trouvera un exemplaire de cette carte dans une pochette placée à la fin du
présent fascicule ou du volume C.I.J. Recueil 1992 selon le cas. [Note du Greffe.]

265

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 613

88° 43’ 52” ouest) jusqu’à l’arête reliant les hauteurs indiquées sur la carte
comme étant le Cerro El Caracol et le Cerro El Sapo (en passant par le
point L sur la carte n° III jointe; coordonnées: 14°05’23” nord,
88° 43' 47” ouest} et cle là jusqu’à la formation marquée sur la carte comme
étant le Portillo El Chupa Miel (point M sur la carte n° III jointe; coor-
données: 14° 0435" nord, 88° 44’ 10” ouest}; de ce point, en suivant
l’arête, jusqu’au Cerro El Cajete (point N sur la carte n° ITT jointe; coor-
données: 14° 03’ 55’ nord, 88° 44’ 20” ouest); et, de là, jusqu’au point où
la route actuelle reliant Arcatao à Nombre de Jesüs passe entre le Cerro
El Ocotillo et le Cerro Lagunetas (point O sur la carte n° III jointe;
coordonnées: 14° 03%’ 18” nord, 88° 44’ 16” ouest); de là, en direction
du sud-est, jusqu’au sommet d’une hauteur portant sur la carte une cote
de 848 mètres (point P sur la carte n° III jointe; coordonnées:
14° 02' 58” nord, 88° 43’ 56” ouest); de là vers l’est, en descendant légère-
ment vers le sud, jusqu’à une quebrada et le long du lit de la guebrada
jusqu’à la jonction de cette dernière avec le Gualcuquin (point Q sur la
carte n° III jointe; coordonnées : 14° 02’ 42” nord, 88° 42’ 34" ouest), la
frontière suit alors le milieu du Gualcuquin, en aval, jusqu’à la Poza del
Cajon (point R sur la carte n° III jointe; coordonnées: 14° 01’ 28” nord,
88° 41’ 10” ouest); à des fins d'illustration, la ligne est indiquée sur la carte
n° {II jointe à l’arrêt.

428. Pour les motifs exposés dans le présent arrêt, et en particulier aux
paragraphes 186 à 267 dudit arrêt,

LA CHAMBRE,
par quatre voix contre une,

Décide que le tracé de la frontière entre la République d’El Salvador et
la République du Honduras dans le quatrième secteur de la frontière
commune non décrit à l’article 16 du traité général de paix signé par les
Parties le 30 octobre 1980 est le suivant:

Depuis la source de la Orilla (point A sur la carte n° IV! jointe à l’arrét;
coordonnées : 13° 53’ 46” nord, 88° 20’ 36” ouest), la frontière s’étend, en
passant par le col d'El Jobo, jusqu’à la source de la Cueva Hedionda
(point B sur la carte n° IV jointe; coordonnées : 13° 53’ 39” nord, 88° 20’ 20”
ouest), puis elle suit le milieu de ce cours d’eau jusqu’a son confluent avec
la rivière Las Cañas (point C sur la carte n° IV jointe; coordonnées:
13° 5319” nord, 88° 1900” ouest); et, de là, le milieu de la rivière, en
amont, jusqu’en un point (point D sur la carte n° IV jointe; coordonnées:
13° 56’ 14” nord, 88° 15’ 33” ouest) à proximité du village de Las Piletas; à
partir de là, elle s’oriente vers l’est, en passant par un col indiqué comme le
point E sur la carte n° IV jointe (coordonnées : 13° 56’ 19” nord, 88° 14’ 12”
ouest), jusqu’à une hauteur indiquée comme le point F sur la carte n° IV

! On trouvera un exemplaire de cette carte dans une pochette placée à la fin du
présent fascicule ou du volume C.I.J. Recueil 1992 selon le cas. [Note du Greffe.]

266

 

 
DIFFEREND (EL SALVADOR/HONDURAS) (ARRÊT) 614

jointe (coordonnées: 13° 56’ 11” nord, 88° 13’ 40” ouest) et ensuite vers le
nord-est jusqu’en un point sur la riviére Negro ou Pichigual (marqué G
sur la carte n° IV jointe ; coordonnées: 13° 57’ 12” nord, 88° 13’ 11” ouest);
elle suit le milieu de la riviére Negro ou Pichigual, en aval, jusqu’a son
confluent avec la riviére Negro-Quiagara (point H sur la carte n° IV
jointe; coordonnées: 13° 5937” nord, 88° 14’18” ouest); ensuite, en
amont elle suit le milieu du Negro-Quiagara jusqu’à la borne de Las Pilas
(point I sur la carte n° IV jointe; coordonnées: 14°00’02” nord,
88° 06’ 29” ouest); et de là, en ligne droite, s’étend jusqu’au Malpaso de
Similatôn (point J sur la carte n° IV jointe; coordonnées : 13° 59’ 28” nord,
88° 04’ 22” ouest); à des fins d'illustration, la ligne est indiquée sur la carte
n° IV jointe à l'arrêt.

POUR : M. Sette-Carnara, président de la Chambre; sir Robert Jennings, Prési-
dent de la Cour; M. Oda, Vice-Président de la Cour; M. Torres Bernardez,
juge ad hoc;

CONTRE ; M. Valticas, juge ad hoc.

429. Pour les motifs exposés dans le présent arrêt, et en particulier aux
paragraphes 268 à 395 dudit arrêt,

LA CHAMBRE,

à l'unanimité,

Décide que le tracé de la frontière entre la République d’El Salvador et
la République du Honduras dans le cinquième secteur de leur frontière

commune non décrit à l’article 16 du traité général de paix signé par les
Parties le 30 octobre 1980 est le suivant:

Du confluent avec la rivière Torola du cours d’eau identifié dans le
traité général de paix comme étant la guebrada de Mansupucagua
(point A sur la carte n° V! jointe à l’arrêt; coordonnées : 13° 53’ 59” nord,
87° 54’ 30” ouest), la frontière suit le milieu de la Torola, en amont, jusqu’à
son confluent avec un cours d’eau appelé quebrada del Arenal ou
quebrada de Aceituno (point B sur la carte n° V jointe; coordonnées:
13° 53’ 50” nord, 87° 50’ 40” ouest); de là, elle remonte ce cours d’eau
jusqu’à un point, situé à sa source ou à proximité (point C sur la carte n° V
jointe; coordonnées: 13° 5430” nord, 87° 50’ 20” ouest); de là, elle se
poursuit en ligne droite en direction de l’est, en remontant quelque peu
vers le nord, jusqu’à une colline de quelque 1100 mètres d'altitude
(point D sur la carte n° V jointe; coordonnées: 13°55’03” nord,
87° 49’ 50” ouest); de ce point, elle suit une ligne droite jusqu’à une colline
proche de la rivière Unire (point E sur la carte n° V jointe; coordonnées:
13° 55’ 16” nord, 87° 48’ 20” ouest) et se prolonge jusqu’au point le plus

l On trouvera un exemplaire de cette carte dans une pochette placée à la fin du
présent fascicule ou du volume C.LJ. Recueil 1992 selon le cas. [Note du Greffe.]

267

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 615

proche sur l’Unire; elle se poursuit alors le long du milieu de ce cours
d’eau, en aval, jusqu’au point appelé Paso de Unire (point F sur la
carte n° V jointe; coordonnées : 13° 52’ 07" nord, 87° 46’ 01" ouest); à des
fins d'illustration, la ligne est indiquée sur la carte n° V jointe à l’arrêt.

430. Pour les motifs exposés dans le présent arrêt, et en particulier aux
paragraphes 306 à 322 dudit arrêt,

La CHAMBRE,

à l'unanimité,

Décide que le trace de la frontière entre la République d’El Salvador et
la République du Honduras dans le sixième secteur de leur frontière

commune non décrit à l’article 16 du traité général de paix signé par les
Parties le 30 octobre 1980 est le suivant:

A partir du point sur la rivière Goascoran connu sous le nom de Los
Amates (point A sur la carte n° VI! jointe à l’arrêt; coordonnées
13° 26’ 28” nord, 87° 43’ 25” ouest), la frontière suit le cours de la rivière en
aval, au milieu de son lit, jusqu’au point où celle-ci émerge dans les eaux
de la Bahia La Union, golfe de Fonseca, passant au nord-ouest des Islas
Ramaditas, les coordonnées du point terminal dans la baie étant
13° 24’ 26” nord, 87° 49'05” ouest; à des fins d’illustration, la ligne est
indiquée sur la carte n° VI jointe a l’arrêt.

431. Pour les motifs exposés dans le présent arrêt, et en particulier aux
paragraphes 323 à 368 dudit arrêt,

LA CHAMBRE,
1) par quatre voix contre une,

Décide que les Parties, lorsqu'elles ont demandé à la Chambre, à l’ar-
ticle 2, paragraphe 2, du compromis du 24 mai 1986, «de déterminer la
situation juridique cies îles. », lui ont conféré compétence pour détermi-
ner, entre les Parties, la situation juridique de toutes les îles du golfe de
Fonseca, mais que cette compétence ne doit être exercée qu’en ce qui
concerne les îles dont il a été établi qu’elles font l’objet d’un différend;

POUR: M. Sette-Camara, président de la Chambre; sir Robert Jennings,
Président de la Cour; M. Oda, Vice-Président de la Cour; M. Valticos,
juge ad hoc;

CONTRE : M. Torres Bernardez, juge ad hoc.

2) Décide que les îles dont il a été établi qu’elles font l’objet d’un diffé-
rend entre les Parties sont:

1 On trouvera un exemplaire de cette carte dans une pochette placée à la fin du
présent fascicule ou du volume C.LJ. Recueil 1992 selon le cas. [Note du Greffe.]

268

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 616

i) par quatre voix contre une: El Tigre;
pour: M. Sette-Camara, président de la Chambre; sir Robert Jennings, Prési-
dent de la Cour; M. Oda, Vice-Président de la Cour; M. Valticos, juge ad
hoc;
CONTRE: M. Torres Bernardez, juge ad hoc;

ii) à ’unanimité: Meanguera et Meanguerita.
3) A l’unanimité,

Décide que Vile d’El Tigre fait partie du territoire souverain de la Répu-
blique du Honduras.

4) A l’unanimité,

Décide que l’île de Meanguera fait partie du territoire souverain de la
République d’Ei Salvador.

5) Par quatre voix contre une,

Décide que l’île de Meanguerita fait partie du territoire souverain de la
République d’El Salvador;

POUR : M. Sette-Camara, président de la Chambre; sir Robert Jennings, Prési-
dent de la Cour; M. Oda, Vice-Président de la Cour; M. Vaiticos, juge ad
hoc;

CONTRE: M. Torres Bernardez, juge ad hoc.

432. Pour les motifs exposés dans le présent arrêt, et en particulier aux
paragraphes 369 à 420 dudit arrêt,

LA CHAMBRE,
1) par quatre voix contre une,

Décide que la situation juridique des eaux du golfe de Fonseca est la
suivante : le golfe de Fonseca est une baïe historique dont les eaux, sujettes
jusqu’en 1821 au seul contrôle de l’Espagne et de 1821 à 1839 de la Répu-
blique fédérale d’Amérique centrale, ont ensuite été, par voie de succes-
sion, soumises à la souveraineté de la République d’El Salvador, de la
République du Honduras et de la République du Nicaragua conjointe-
ment, et continuent de l’être, comme défini dans le présent arrêt, mais à
l'exclusion d’une ceinture, telle qu’actuellement établie, s'étendant sur
une distance de 3 milles (1 lieue marine) à partir du littoral de chacun des
trois Etats, cette ceinture étant soumise à la souveraineté exclusive de
l'Etat riverain, et sous réserve de la délimitation entre le Honduras et le
Nicaragua effectuée en juin 1900 et des droits existants de passage inof-
fensif à travers la ceinture de 3 milles et les eaux soumises à la souveraineté
conjointe; les droits sur les eaux dans le tronçon central de la ligne de
fermeture du golfe, c’est-à-dire entre un point de cette ligne situé à 3 milles
(1 lieue marine) de Punta Amapala et un point de cette ligne situé à

269

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 617

3 milles (1 lieue marine) de Punta Cosigüina, appartiennent conjointe-
ment aux trois Etats du golfe tant qu’il n’aura pas été effectuée de délimi-
tation de la zone maritime pertinente;

POUR : M. Sette-Camara, président de la Chambre; sir Robert Jennings, Prési-
dent de la Cour; M. Valticos, juge ad hoc; M. Torres Bernärdez, juge ad
hoc;

CONTRE : M. Oda, Vice-Président de la Cour.
2) Par quatre voix contre une,

Décide que les Parties, lorsqu'elles ont demandé à la Chambre, à l’ar-
ticle 2, paragraphe 2, du compromis du 24 mai 1986, «de déterminer la
situation juridique … des espaces maritimes», ne lui ont pas conféré
compétence pour procéder à une quelconque délimitation desdits espaces
maritimes, que ce soit à l’intérieur ou à l’extérieur du golfe;

POUR : M. Sette-Camara, président de la Chambre: sir Robert Jennings, Prési-
dent de la Cour: M. Oda, Vice-Président de la Cour; M. Vaiticos, juge ad
hoc;

CONTRE : M. Torres Bernardez, juge ad hoc.
3) Par quatre voix contre une,

Décide que la situation juridique des eaux situées en dehors du golfe est
la suivante : le golfe de Fonseca étant une baie historique dont trois Etats
sont riverains, la ligne de fermeture du golfe constitue la ligne de base de
la mer territoriale; la mer territoriale, le plateau continental et la zone
économique exclusive d’El Salvador et ceux du Nicaragua au large des
côtes de ces deux Etats doivent également être mesurés, vers le large, à
partir d’un tronçon de la ligne de fermeture s'étendant sur une distance de
3 milles (1 lieue marine), le long de ladite ligne, à partir de Punta
Amapala (en El Salvador) et de 3 milles (1 lieue marine) à partir de
Punta Cosigüina (au Nicaragua) respectivement, mais le droit à une mer
territoriale, à un plateau continental et à une zone économique exclusive
au large du tronçon central de la ligne de fermeture appartient aux trois
Etats du golfe, El Salvador, le Honduras et le Nicaragua, et que toute déli-
mitation des zones maritimes pertinentes devra être effectuée par voie
d’accord sur la base du droit international;

pour: M. Sette-Camara, Président de la Chambre; sir Robert Jennings, Prési-

dent de la Cour; M. Valticos, juge ad hoc; M. Torres Bernardez, juge ad
hoc;

CONTRE : M. Oda, Vice-Président de la Cour.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le onze septembre mil neuf cent quatre-vingt-douze, en
quatre exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-

270

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 618

blique d’El Salvador, au Gouvernement de la République du Honduras
et au Gouvernement de la République du Nicaragua.

Le président de la Chambre,
(Signé) José SETTE-CAMARA.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. Ona, Vice-Président de la Cour, joint une déclaration à l’arrét.

MM. VaLtTicos et TORRES BERNARDEZ, juges ad hoc, joignent à l’arrêt
les exposés de leur opinion individuelle.

M. Opa, Vice-Président de la Cour, joint à l’arrêt l'exposé de son
opinion dissidente.

(Paraphé) JS.C.
(Paraphé) E.V.O.

271

 
